 

Exhibit 10.1

 

Execution Version

 

INCREMENTAL JOINDER AGREEMENT NO. 1

 

This INCREMENTAL JOINDER AGREEMENT NO. 1 (this “Agreement”), dated as of May 11,
2020, and effective as of the Effective Date (as hereinafter defined), is made
and entered into by and among TWIN RIVER WORLDWIDE HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the GUARANTORS (as defined in the Credit Agreement
referred to below) party hereto, each 2020 INCREMENTAL TERM B FACILITY LENDER
(as hereinafter defined) party hereto, and CITIZENS BANK, N.A., as
administrative agent for the Lenders under the Existing Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 10,
2019 (as amended by that certain Amendment No. 1, dated as of April 24, 2020,
among the Borrower, the Guarantors, the Revolving Lenders party thereto and the
Administrative Agent (the “First Amendment”), and as it may be further amended,
restated, amended and restated, replaced, supplemented or otherwise modified
prior to giving effect to the amendments contemplated by this Agreement, the
“Existing Credit Agreement”), among the Borrower, the Guarantors, the Lenders
(as defined in the Credit Agreement) party thereto from time to time, the
Administrative Agent, Citizens Bank, N.A., as collateral agent for the Secured
Parties (as defined in the Credit Agreement) and the other parties thereto;

 

WHEREAS, pursuant to Section 2.12 of the Existing Credit Agreement, the Borrower
has requested that those certain financial institutions party hereto and listed
on Schedule A hereto (the “2020 Incremental Term B Facility Lenders”) provide in
the aggregate $275,000,000 in New Term Loan Commitments as a new tranche of term
loans having the terms applicable to the “Term B-1 Facility” set forth in the
Credit Agreement (as defined below) (the “2020 Incremental Term B Loan
Commitments” and the loans made thereunder, the “2020 Incremental Term B
Loans”);

 

WHEREAS, pursuant to Section 2.12(f) and Section 13.04(c) of the Existing Credit
Agreement, the Borrower has further requested that the Administrative Agent
agree to amend the Existing Credit Agreement subject to and in accordance with
the terms and conditions set forth herein to reflect the incurrence of the 2020
Incremental Term B Loans;

 

WHEREAS, the proceeds of the 2020 Incremental Term B Loans (net of borrowing
costs and expenses) will be used solely for the purpose of (a) repaying
outstanding revolving credit borrowings under the terms of the Credit Agreement
(subject to re-borrowings) and/or (b) paying the purchase price under, and the
costs and expenses incurred in connection with, Additional Specified Covenant
Relief Period Acquisition Agreements and/or (C) for such other general corporate
purposes that are not prohibited by the Regulatory Agreement; and

 

WHEREAS, each 2020 Incremental Term B Facility Lender and the Administrative
Agent is willing, on the terms and subject to the conditions set forth below, to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 



 

 

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1      Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Agreement (including in the Recitals and the
introductory paragraph above) shall have the meanings given in the Credit
Agreement, and the rules of construction set forth in the Credit Agreement shall
apply to this Agreement.

 

ARTICLE II


AGREEMENT TO PROVIDE 2020 Incremental Term B LOAN COMMITMENTS

 

SECTION 2.1      Agreement to Make 2020 Incremental Term B Loans. Each 2020
Incremental Term B Facility Lender hereby agrees, severally and not jointly, to
provide its respective 2020 Incremental Term B Loan Commitment as set forth on
Schedule A annexed hereto on the terms set forth in this Agreement, and its 2020
Incremental Term B Loan Commitment shall be binding as of the Effective Date.
Each 2020 Incremental Term B Facility Lender hereby agrees, severally and not
jointly, to make a 2020 Incremental Term B Loan to the Borrower on the Effective
Date having the terms set forth in this Agreement and the Credit Agreement in
the amount of its 2020 Incremental Term B Loan Commitment.

 

SECTION 2.2      New Loans and Commitments. The 2020 Incremental Term B Loan
Commitment of each 2020 Incremental Term B Facility Lender is in addition to
such 2020 Incremental Term B Facility Lender’s existing Loans and Commitments
under the Existing Credit Agreement, if any (which, except to the extent repaid
on the Effective Date, shall continue under and be subject in all respects to
the Credit Agreement), and, immediately after giving effect to the amendments
contemplated hereby, will be subject in all respects to the terms of the Credit
Agreement (and, in each case, the other Credit Documents).

 

SECTION 2.3      2020 Incremental Term B Loan Commitments. This Agreement
represents the Borrower’s request pursuant to Section 2.12(a) of the Credit
Agreement for the 2020 Incremental Term B Loan Commitments to be established and
provided on the terms set forth herein on the Effective Date and for the 2020
Incremental Term B Loans to be made thereunder to be funded on the Effective
Date. It is the understanding, agreement and intention of the parties that all
2020 Incremental Term B Loans shall be a new Tranche of Term Loans having all of
the terms and conditions set forth for the “Term B-1 Facility Loans” in the
Credit Agreement and shall constitute Loans, New Term Loans, Term Loans and Term
B-1 Facility Loans under the Credit Documents. The 2020 Incremental Term B Loans
shall be subject to the provisions of, and shall be on the terms and conditions
set forth in, the Credit Agreement and the other Credit Documents. The 2020
Incremental Term B Loan Commitments shall automatically terminate on the
Effective Date after giving effect to the making of the 2020 Incremental Term B
Loans. The Borrower hereby designates the 2020 Incremental Term B Loan
Commitments as incurred pursuant to clause (d) of the definition of “Incremental
Loan Amount”.

 

ARTICLE III

AMENDMENTS TO EXISTING CREDIT DOCUMENTS

 

SECTION 3.1      Amendments to Existing Credit Agreement.

 

(a)                Pursuant to Sections 2.12(f) and 13.04(c) of the Existing
Credit Agreement, subject to the conditions and upon the terms set forth in this
Agreement and in reliance on the representations and warranties of the Credit
Parties set forth in this Agreement, the Borrower, each of the other Credit
Parties, each 2020 Incremental Term B Facility Lender and the Administrative
Agent agree that on the Effective Date, simultaneously with the effectiveness of
the provisions of Article II hereof, the Existing Credit Agreement shall be
amended as set forth in Exhibit A attached hereto in order to reflect the
incurrence of the 2020 Incremental Term B Loans (double underlining indicates
new language and strikethrough indicates language that has been deleted) (the
Existing Credit Agreement, as so amended by this Agreement, and as it may be
further amended, restated, amended and restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 



 

 

 

(b)                The corresponding Annexes and Exhibits to the Existing Credit
Agreement are hereby restated as set forth in the Credit Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

To induce (a) the 2020 Incremental Term B Facility Lenders to provide the 2020
Incremental Term B Loan Commitments and (b) the Administrative Agent to enter
into this Agreement, the Credit Parties represent to each 2020 Incremental Term
B Facility Lender and the Administrative Agent that, after giving effect to the
incurrence of the 2020 Incremental Term B Loans by the Borrower, as of the
Effective Date:

 

SECTION 4.1      Corporate Existence. The Borrower and each Restricted
Subsidiary (a)(i) is a corporation, partnership, limited liability company or
other entity duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) is in good standing under the laws of
the jurisdiction of its organization; (b)(i) has all requisite corporate or
other power and authority, and (ii) has all governmental licenses,
authorizations, consents and approvals necessary to own its Property and carry
on its business as now being conducted; and (c) is qualified to do business and
is in good standing in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary; except, in the case of
clauses (b)(ii) and (c) where the failure thereof individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.2      Action; Enforceability. The Borrower and each Restricted
Subsidiary has all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions herein contemplated; the execution,
delivery and performance by the Borrower and each Restricted Subsidiary of this
Agreement and the consummation of the transactions herein contemplated have been
duly authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Credit Party and constitutes its legal, valid and binding
obligation, enforceable against each Credit Party in accordance with its terms,
except as may be limited by (a) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws of general applicability from time to
time in effect affecting the enforcement of creditors’ rights and remedies and
(b) the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 



 

 

 

SECTION 4.3      No Breach. None of the execution, delivery and performance by
any Credit Party of this Agreement nor the consummation of the transactions
herein contemplated do or will (i) conflict with or result in a breach of, or
require any consent (which has not been obtained and is in full force and
effect) under (x) any Organizational Document of any Credit Party or (y) any
applicable Requirement of Law (including, without limitation, any Gaming/Racing
Law) or (z) any order, writ, injunction or decree of any Governmental Authority
binding on any Credit Party, or result in a breach of, or require termination
of, any term or provision of any Contractual Obligation of any Credit Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Credit Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.4      Credit Document Representations. Each of the representations
and warranties made by the Borrower or any other Credit Party in or pursuant to
the Credit Documents to which such entity is a party, as amended hereby, are
true and correct in all material respects as of such date (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects), as applicable, with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (except to the extent such representations and warranties are qualified by
“materiality” or “Material Adverse Effect,” in which case such representations
and warranties shall be true and correct in all respects as of the applicable
date)).

 

ARTICLE V

CONDITIONS TO THE EFFECTIVE DATE

 

This Agreement shall become effective, and the 2020 Incremental Term B Facility
Lenders shall fund their 2020 Incremental Term B Loan Commitments on the date
(the “Effective Date”) on which each of the following conditions is satisfied:

 

SECTION 5.1      Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Agreement from each Credit Party, each
2020 Incremental Term B Facility Lender and the Administrative Agent.

 

SECTION 5.2      Corporate Documents. The Administrative Agent shall have
received:

 

(a)                certified true and complete copies of the Organizational
Documents of each Credit Party and of all corporate or other authority for each
Credit Party (including board of directors (or other applicable governing
authority) resolutions and evidence of the incumbency, including specimen
signatures, of officers) with respect to the execution, delivery and performance
of this Agreement and the extensions of credit hereunder, certified as of the
Effective Date as complete and correct copies thereof by a Responsible Officer
of each such Credit Party (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later date on which the
applicable Credit Party became party to the Credit Documents) or the date of the
First Amendment, there have been no changes to the Organizational Documents of
such Credit Party and (y) no changes have been made to the incumbency
certificate of the officers of such Credit Party delivered on the Closing Date
(or such later date referred to above) or the date of the First Amendment);

 



 

 

 

(b)                a certificate as to the good standing each Credit Party as of
a recent date, from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of formation; and

 

(c)                a customary closing certificate of a Responsible Officer of
the Borrower (i) certifying as to the matters set forth in Sections 5.4 and 5.5
of this Agreement and (ii) setting forth the calculations indicating compliance
with clause (d) of the definition of “Incremental Loan Amount”.

 

SECTION 5.3      Conditions to Incremental Loan Commitments(a). All of the
applicable requirements under Section 2.12 of the Existing Credit Agreement with
respect to the incurrence of the 2020 Incremental Term B Loans shall have been
complied with or waived.

 

SECTION 5.4      Representations and Warranties. Each of the representations and
warranties made by the Borrower or any other Credit Party in or pursuant to
Article IV of this Agreement and the Credit Documents to which such entity is a
party, as amended hereby, shall be true and correct in all material respects as
of such date (except to the extent such representations and warranties are
qualified by “materiality” or “Material Adverse Effect,” in which case such
representations and warranties shall be true and correct in all respects), as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects as of the applicable date)).

 

SECTION 5.5      No Default. No Default or Event of Default shall have occurred
or be continuing immediately after giving effect to the incurrence of the 2020
Incremental Term B Loan.

 

SECTION 5.6      Solvency Certificate. The Administrative Agent shall have
received a solvency certificate substantially in the form of Exhibit G to the
Existing Credit Agreement from the chief financial officer, chief accounting
officer or other financial officer of the Borrower.

 

SECTION 5.7      Opinions of Counsel. The Administrative Agent shall have
received the following opinions, each of which shall be addressed to the
Administrative Agent, the Collateral Agent and the 2020 Incremental Term B
Facility Lenders and covering customary matters for transactions of this type as
reasonably requested by the Administrative Agent:

 

(a)                an opinion of Jones Day, special counsel to the Credit
Parties; and

 

(b)                opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule B.

 

SECTION 5.8      Notice of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing, duly completed and complying with Section 4.05
of the Existing Credit Agreement (or as otherwise agreed by the Administrative
Agent).

 

SECTION 5.9      Fees, Costs and Expenses. All fees due to the Administrative
Agent and the Lenders on the Effective Date shall have been paid from the
proceeds of the 2020 Incremental Term B Loans on the Effective Date or
otherwise, and all expenses to be paid or reimbursed to the Administrative Agent
and the Lenders that have been invoiced a reasonable period of time prior to the
Effective Date (and in any event, invoiced at least three (3) Business Days
prior to the Effective Date (except as otherwise agreed by the Borrower)) shall
have been paid from the proceeds of the 2020 Incremental Term B Loans on the
Effective Date or otherwise.

 



 

 

 

SECTION 5.10   Know Your Customer and Anti-Money Laundering. Each of the
Borrower and the applicable Guarantors shall have provided the documentation and
other information to the Administrative Agent that are required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Act, at least three (3) Business Days prior
to the Effective Date (or such later date as the Administrative Agent may agree
to), to the extent requested at least ten (10) Business Days prior to the
Effective Date.

 

SECTION 5.11   Flood Insurance. With respect to the Mortgaged Real Properties
commonly known as Hard Rock Hotel & Casino Biloxi and Mardi Gras Casino, for
each such Mortgaged Real Property, the Borrower shall have provided to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, (a) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination, (b) a notice about
special flood hazard area status and flood disaster assistance duly executed by
Borrower and the applicable Credit Party relating thereto and (c) evidence of
all insurance required with respect to such Mortgaged Real Property by Flood
Insurance Laws (if any)).

 

ARTICLE VI

POST-CLOSING REQUIREMENTS

 

SECTION 6.1      Post-Closing Real Property. The Borrower shall as soon as
practicable, but not later than ninety (90) days after the Effective Date (or
such later date as the Administrative Agent may determine in its sole
discretion), deliver or cause to be delivered to Collateral Agent the following
items with respect to each Mortgaged Real Property, each in form and substance
reasonably acceptable to the Administrative Agent:

 

(a)                an amendment to each existing Mortgage encumbering a
Mortgaged Real Property (each Mortgaged Real Property encumbered by a Mortgage
prior to the date hereof, an “Existing Mortgaged Real Property”) to include the
2020 Incremental Term B Loans in the obligations secured by such Mortgage (the
“Mortgage Amendments”), each duly executed and delivered by an authorized
officer of each Credit Party party thereto and in form suitable for filing and
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable;

 

(b)                such mortgage-modification, date-down and other endorsements
as the Administrative Agent may reasonably request to the Lenders’ title
insurance policies previously delivered to the Administrative Agent with respect
to each of the Existing Mortgaged Real Properties, each effective as of the date
of the recordation or filing of the applicable Mortgage Amendment and in form
and substance reasonably satisfactory to the Administrative Agent;

 

(c)                with respect to each Mortgage Amendment, legal opinions, each
of which shall be addressed to the Administrative Agent, Collateral Agent and
the Lenders, dated the effective date of such Mortgage Amendment and covering
such matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type; and

 

(d)                a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination with respect to each fee-owned
Existing Mortgaged Real Property (or to the extent required by law, any other
Existing Mortgaged Real Property) (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by Borrower and
the applicable Credit Party relating thereto and evidence of all insurance
required with respect to such Existing Mortgaged Real Properties by Flood
Insurance Laws (if any)).

 



 

 

 

SECTION 6.2      Collateral Expenses. Each of the Credit Parties hereby
acknowledges its obligations under Section 13.03(a) of the Credit Agreement as
and to the extent that they relate to the negotiation, preparation, execution
and delivery of the Mortgage Amendments and other documents required by
Section 6.1 in accordance with their terms.

 

ARTICLE VII

VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 7.1      Reaffirmation. Each of the Credit Parties party hereto (a)
acknowledges and agrees that all of such Credit Party’s obligations under the
Security Documents and the other Credit Documents (as amended hereby) to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis as amended by this Agreement, (b) reaffirms each lien and security
interest granted by it to the Collateral Agent for the benefit of the Secured
Parties to secure the Secured Obligations and the guaranties of the Guaranteed
Obligations made by it pursuant to the Existing Credit Agreement, (c)
acknowledges and agrees that the grants of liens and security interests by, and
the guaranties of, the Credit Parties contained in the Existing Credit Agreement
and the Security Documents are, and shall remain, in full force and effect after
giving effect to this Agreement and the transactions contemplated hereby and
thereby and (d) confirms and agrees that the Obligations, the Guaranteed
Obligations and the Secured Obligations under the Credit Agreement and the other
Credit Documents include the 2020 Incremental Term B Loans.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.1      Notice. For purposes of the Credit Agreement, the initial
notice address of each 2020 Incremental Term B Facility Lender (other than any
2020 Incremental Term B Facility Lender that, immediately prior to the execution
of this Agreement, is a “Lender” under the Existing Credit Agreement) shall be
as set forth below its signature to this Agreement.

 

SECTION 8.2      Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Credit Agreement).

 

SECTION 8.3      Entire Agreement. This Agreement (including the Schedules and
Exhibits) and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof. Each 2020
Incremental Term B Facility Lender party hereto, in its capacity as a 2020
Incremental Term B Facility Lender hereunder and in its capacity as a Lender
under the Existing Credit Agreement, hereby consents to the incurrence of the
2020 Incremental Term B Loans on the terms set forth herein.

 

SECTION 8.4      GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.

 



 

 

 

SECTION 8.5      SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER. EACH PARTY HERETO AGREES THAT SECTION 13.09(b), 13.09(c),
13.09(d) AND 13.09(e) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT
MUTATIS MUTANDIS.

 

SECTION 8.6      Confidentiality. Each party hereto agrees that Section 13.10 of
the Credit Agreement shall apply to this Agreement mutatis mutandis.

 

SECTION 8.7      No Advisory or Fiduciary Responsibility. Each party hereto
agrees that Section 13.17 of the Credit Agreement shall apply to this Agreement
mutatis mutandis.

 

SECTION 8.8      Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 8.9      Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement and any
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include an electronic symbol or process
attached to a contract or other record and adopted by a Person with the intent
to sign, authenticate or accept such contract or record (each an “Electronic
Signature”), deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent.  Without limiting the generality of the foregoing, the Borrower
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Credit Parties, electronic images of this Agreement or any other Credit
Documents (in each case, including with respect to any signature pages thereto)
 shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of the Credit Documents based solely on the lack of paper
original copies of any Credit Documents, including with respect to any signature
pages thereto.

 

SECTION 8.10   Credit Document. This Agreement shall constitute a “Credit
Document” as defined in the Credit Agreement.

 

SECTION 8.11   No Novation. The parties hereto expressly acknowledge that it is
not their intention that this Agreement or any of the other Credit Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Credit Document, but rather constitute a modification thereof or
supplement thereto pursuant to the terms contained herein. The Existing Credit
Agreement and the Credit Documents, in each case as amended, modified or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified or supplemented by this
Agreement), unless such document, instrument, or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement or such document, instrument, or agreement or as otherwise agreed by
the required parties hereto or thereto, it being understood that from after the
occurrence of Effective Date, each reference in the Credit Documents to the
“Credit Agreement,” “thereunder,” “thereof” (and each reference in the Credit
Agreement to “this Agreement,” “hereunder,” or “hereof”) or words of like import
shall mean and be a reference to the Credit Agreement as amended, modified or
supplemented by this Agreement.

 



 

 

 

SECTION 8.12   Expenses. Without duplication of any amounts required to be paid
pursuant to Sections 5.9 and 6.2, the Borrower agrees to reimburse the
Administrative Agent and the Collateral Agent for the reasonable and documented
out-of-pocket expenses incurred by them in connection with this Amendment,
including the reasonable and documented fees, charges and disbursements of one
primary counsel and one local counsel in each relevant material jurisdiction for
the Administrative Agent and the Collateral Agent, taken as a whole.

 

[Remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written, to be effective as of the Effective
Date.

 



  Borrower:         TWIN RIVER WORLDWIDE HOLDINGS, INC.         By: /s/ Craig
Eaton   Name: Craig L. Eaton   Title: Executive Vice President, General Counsel
and Secretary

 

 



[Signature Page to Incremental Joinder Agreement No. 1] 

 

 

 

 



  Guarantors:         TWIN RIVER MANAGEMENT GROUP, INC.         By: /s/ Craig
Eaton   Name: Craig L. Eaton   Title: Executive Vice President, General Counsel
and Secretary         UTGR, INC.         By: /s/ Craig Eaton   Name: Craig L.
Eaton   Title: Executive Vice President, General Counsel and Secretary        
PREMIER ENTERTAINMENT BILOXI LLC         By: /s/ Craig Eaton   Name: Craig L.
Eaton   Title: Executive Vice President, General Counsel and Secretary        
PREMIER FINANCE BILOXI CORP.         By: /s/ Craig Eaton   Name: Craig L. Eaton
  Title: Executive Vice President, General Counsel and Secretary        
JAMLAND, LLC         By: /s/ Craig Eaton   Name:  Craig L. Eaton   Title:
Executive Vice President, General Counsel and Secretary



 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 



 

 

 



  TWIN RIVER-TIVERTON, LLC         By: /s/ Craig Eaton   Name: Craig L. Eaton  
Title: Executive Vice President, General Counsel and Secretary         PREMIER
ENTERTAINMENT III, LLC         By: /s/ Craig Eaton   Name: Craig L. Eaton  
Title: Executive Vice President, General Counsel and Secretary         DOVER
DOWNS, INC.         By: /s/ Craig Eaton   Name: Craig L. Eaton   Title:
Executive Vice President, General Counsel and Secretary         DOVER DOWNS
GAMING MANAGEMENT CORP.         By: /s/ Craig Eaton   Name: Craig L. Eaton  
Title: Executive Vice President, General Counsel and Secretary         PREMIER
ENTERTAINMENT BLACKH AWK, LLC         By: /s/ Craig Eaton   Name: Craig L. Eaton
  Title: Executive Vice President, General Counsel and Secretary

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

 

 

 



Acknowledged and Agreed by:   citizens bank, N.A., as Administrative Agent      
  By: /s/ Hariette Batson   Name: Hariette Batson   Title: AVP  

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

 

 

 



CITIZENS BANK, N.A.,   as a 2020 Incremental Term B Facility Lender         By:
/s/ Hariette Batson   Name: Hariette Batson   Title: AVP  

 

Notice Information: Laura Key

 

Address: 20 Cabot Rd., Medford, MA 02155

Telephone: 781-655-2173

Fax: 855-306-6453

Email: Laura.key@citizensbank.com

 

 

[Signature Page to Incremental Joinder Agreement No. 1]

 

 

 

 

SCHEDULE A

 

2020 Incremental Term B Loan Commitments

 



Name of Incremental Term B Facility Lender Amount Citizens Bank, N.A.
$275,000,000.00 Total $275,000,000.00

 

 

 

 

SCHEDULE B

 

Local Counsel Opinions

 

Balch and Bingham LLP Legal Opinion (Mississippi) Cooper Levenson, P.A. Legal
Opinion (Delaware) Greenberg Traurig, LLP Legal Opinion (Rhode Island) Holland &
Hart LLP Legal Opinion (Colorado) The Tipton Law Firm, P.C. Legal Opinion
(Colorado Gaming)

 



 

 

 

Exhibit A

 



EXECUTION VERSION

 



 

 



CREDIT AGREEMENT

Dated as of May 10, 2019,

(as amended by the First Amendment, dated as of April 24, 2020
as further amended by the Incremental Joinder Agreement No. 1, dated as of May
11, 2020)

among

TWIN RIVER WORLDWIDE HOLDINGS, INC.,
as Borrower,

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

THE L/C LENDERS PARTY HERETO,



CITIZENS BANK, N.A.,

as Administrative Agent and as Collateral Agent,

 

 

and


CITIZENS BANK, N.A., CREDIT SUISSE LOAN FUNDING LLC,
DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK, NATIONAL ASSOCIATION, GOLDMAN
SACHS BANK USA, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND
SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arrangers and Bookrunners for the Closing Date Revolving Facility and
the Term B Facility

 

and

 

CREDIT SUISSE LOAN FUNDING LLC,

as Syndication Agent

 

CITIZENS BANK, N.A., FIFTH THIRD BANK, NATIONAL ASSOCIATION and SUNTRUST
ROBINSON HUMPHREY, INC.,

as Lead Arrangers and Bookrunners for the Term B-1 Facility



 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I.   DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION   SECTION
1.01. Certain Defined Terms 1 SECTION 1.02. Accounting Terms and Determinations
7376 SECTION 1.03. Classes and Types of Loans 7377 SECTION 1.04. Rules of
Construction. 7477 SECTION 1.05. Pro Forma Calculations 7578 SECTION 1.06.
Letter of Credit Amounts 7679 SECTION 1.07. Limited Condition Transactions 7679
SECTION 1.08. Ratio Calculations; Negative Covenant Reclassification 7780      
ARTICLE II.   CREDITS   SECTION 2.01. Loans. 7881 SECTION 2.02. Borrowings 8184
SECTION 2.03. Letters of Credit. 8185 SECTION 2.04. Termination and Reductions
of Commitment. 8993 SECTION 2.05. Fees. 9093 SECTION 2.06. Lending Offices 9096
SECTION 2.07. Several Obligations of Lenders 9096 SECTION 2.08. Notes; Register.
9196 SECTION 2.09. Optional Prepayments and Conversions or Continuations of
Loans. 9196 SECTION 2.10. Mandatory Prepayments. 9297 SECTION 2.11. Replacement
of Lenders. 97102 SECTION 2.12. Incremental Loan Commitments. 98104 SECTION
2.13. Extensions of Loans and Commitments. 103109 SECTION 2.14. Defaulting
Lender Provisions. 106112 SECTION 2.15. Refinancing Amendments. 108114 SECTION
2.16. Cash Collateral. 110116       ARTICLE III.   PAYMENTS OF PRINCIPAL AND
INTEREST   SECTION 3.01. Repayment of Loans. 111117 SECTION 3.02. Interest.
112118       ARTICLE IV.   PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.  
SECTION 4.01. Payments. 112119 SECTION 4.02. Pro Rata Treatment 113120 SECTION
4.03. Computations 114120 SECTION 4.04. Minimum Amounts 114120

 

 -i- 

 

 

Page

 

SECTION 4.05. Certain Notices 114120 SECTION 4.06. Non-Receipt of Funds by
Administrative Agent 115121 SECTION 4.07. Right of Setoff, Sharing of Payments;
Etc. 116122       ARTICLE V.       YIELD PROTECTION, ETC.       SECTION 5.01.
Increased Costs. 117123 SECTION 5.02. Inability To Determine Interest Rate
118124 SECTION 5.03. Illegality 119126 SECTION 5.04. Treatment of Affected Loans
120126 SECTION 5.05. Compensation. 120127 SECTION 5.06. Net Payments. 121127    
  ARTICLE VI.       GUARANTEES       SECTION 6.01. The Guarantees 124130 SECTION
6.02. Obligations Unconditional 124131 SECTION 6.03. Reinstatement 126133
SECTION 6.04. Subrogation; Subordination 126133 SECTION 6.05. Remedies 127133
SECTION 6.06. Continuing Guarantee 127134 SECTION 6.07. General Limitation on
Guarantee Obligations 127134 SECTION 6.08. Release of Guarantors 127134 SECTION
6.09. Keepwell 128134 SECTION 6.10. Right of Contribution 128135       ARTICLE
VII.       CONDITIONS PRECEDENT       SECTION 7.01. Conditions to Initial
Extensions of Credit. 128135 SECTION 7.02. Conditions to All Extensions of
Credit 131138       ARTICLE VIII.       REPRESENTATIONS AND WARRANTIES      
SECTION 8.01. Corporate Existence; Compliance with Law 132139 SECTION 8.02.
Financial Condition; Etc 132140 SECTION 8.03. Litigation 133140 SECTION 8.04. No
Breach; No Default. 133140 SECTION 8.05. Action 133140 SECTION 8.06. Approvals
134141 SECTION 8.07. ERISA, Foreign Employee Benefit Matters and Labor Matters
134141 SECTION 8.08. Taxes 134142 SECTION 8.09. Investment Company Act. 135142
SECTION 8.10. Environmental Matters 135142 SECTION 8.11. Use of Proceeds. 135143
SECTION 8.12. Subsidiaries. 136143



 



 -ii- 

 

 

Page

 

SECTION 8.13. Ownership of Property; Liens 136144 SECTION 8.14. Security
Interest; Absence of Financing Statements; Etc 136144 SECTION 8.15. Licenses and
Permits 137145 SECTION 8.16. Disclosure 137145 SECTION 8.17. Solvency 138145
SECTION 8.18. Senior Obligations 138145 SECTION 8.19. Intellectual Property
138145 SECTION 8.20. Gaming/Racing Agreements 138146 SECTION 8.21. [Reserved]
138146 SECTION 8.22. Insurance 138146 SECTION 8.23. Real Estate. 139146 SECTION
8.24. Leases. 139146 SECTION 8.25. Mortgaged Real Property 139147 SECTION 8.26.
Material Adverse Effect 140147 SECTION 8.27. Anti-Corruption Laws and Sanctions
140147       ARTICLE IX.       AFFIRMATIVE COVENANTS       SECTION 9.01.
Existence; Business Properties. 140148 SECTION 9.02. Insurance. 141149 SECTION
9.03. Taxes; Performance of Obligations 142149 SECTION 9.04. Financial
Statements, Etc 142150 SECTION 9.05. Maintaining Records; Access to Properties
and Inspections 146153 SECTION 9.06. Use of Proceeds 146154 SECTION 9.07.
Compliance with Environmental Law 146154 SECTION 9.08. Pledge or Mortgage of
Real Property and Vessels. 147155 SECTION 9.09. Security Interests; Further
Assurances 150158 SECTION 9.11. Additional Credit Parties 151159 SECTION 9.12.
Limitation on Designations of Unrestricted Subsidiaries. 152160 SECTION 9.13.
Limitation on Designation of Immaterial Subsidiaries. 153161 SECTION 9.14.
Ratings 154162 SECTION 9.15. Post-Closing Matters 154162       ARTICLE X.      
NEGATIVE COVENANTS       SECTION 10.01. Indebtedness 155163 SECTION 10.02. Liens
159167 SECTION 10.03. [Reserved] 163172 SECTION 10.04. Investments, Loans and
Advances 164172 SECTION 10.05. Mergers, Consolidations and Sales of Assets
167175 SECTION 10.06. Restricted Payments 170178 SECTION 10.07. Transactions
with Affiliates 172180 SECTION 10.08. Financial Covenant 173181 SECTION 10.09.
Certain Payments of Indebtedness; Amendments to Certain Agreements 173185
SECTION 10.10. Limitation on Certain Restrictions Affecting Subsidiaries 175187
SECTION 10.11. Limitation on Lines of Business 177189 SECTION 10.12. Limitation
on Changes to Fiscal Year 177189



 -iii- 

 

 

Page

 



ARTICLE XI.       EVENTS OF DEFAULT       SECTION 11.01. Events of Default
177189 SECTION 11.02. Application of Proceeds 180193 SECTION 11.03. Borrower’s
Right to Cure 181193       ARTICLE XII.   AGENTS       SECTION 12.01.
Appointment 182194 SECTION 12.02. Rights as a Lender 182195 SECTION 12.03.
Exculpatory Provisions 183195 SECTION 12.04. Reliance by Agents 184196 SECTION
12.05. Delegation of Duties 184196 SECTION 12.06. Resignation of Administrative
Agent and Collateral Agent 184197 SECTION 12.07. Nonreliance on Agents and Other
Lenders 186198 SECTION 12.08. Indemnification 186199 SECTION 12.09. No Other
Duties 187199 SECTION 12.10. Holders 187199 SECTION 12.11. Administrative Agent
May File Proofs of Claim 187199 SECTION 12.12. Collateral Matters 188200 SECTION
12.13. Withholding Tax 188201 SECTION 12.14. Secured Cash Management Agreements
and Credit Swap Contracts 188201 SECTION 12.15. ERISA 189201       ARTICLE XIII.
      MISCELLANEOUS       SECTION 13.01. Waiver 190202 SECTION 13.02. Notices
190202 SECTION 13.03. Expenses, Indemnification, Etc. 192204 SECTION 13.04.
Amendments and Waiver 194207 SECTION 13.05. Benefit of Agreement; Assignments;
Participations 201213 SECTION 13.06. Survival 207220 SECTION 13.07. Captions
207220 SECTION 13.08. Counterparts; Interpretation; Effectiveness 207220 SECTION
13.09. Governing Law; Submission to Jurisdiction; Waivers; Etc. 207220 SECTION
13.10. Confidentiality 209222 SECTION 13.11. Independence of Representations,
Warranties and Covenants 209222 SECTION 13.12. Severability 209222 SECTION
13.13. Gaming/Racing Laws and Liquor Laws. 210222 SECTION 13.14. Hard Rock
License Agreement Matters 211224 SECTION 13.15. USA Patriot Act and Beneficial
Ownership Regulation 211224 SECTION 13.16. Waiver of Claims 211224 SECTION
13.17. No Advisory or Fiduciary Responsibility 211224 SECTION 13.18. Lender
Action 212225 SECTION 13.19. Interest Rate Limitation 212225 SECTION 13.20.
Payments Set Aside 213226 SECTION 13.21. Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 213226



 



 -iv- 

 

 



ANNEXES:

 



ANNEX A-1 - Revolving Commitments ANNEX A-2 - Term B Facility Commitments ANNEX
A-3 - Term B-1 Facility Commitments ANNEX B-1 - Applicable Fee Percentage for
Revolving Loans ANNEX B-2 - Applicable Margin for Revolving Loans and Swingline
Loans       SCHEDULES:           SCHEDULE 1.01(A) - Excluded Subsidiary
Agreements SCHEDULE 1.01(B) - Guarantors SCHEDULE 1.01(C) - Mortgaged Real
Property SCHEDULE 7.01 - Jurisdictions of Local Counsel Opinions SCHEDULE 8.03 -
Litigation SCHEDULE 8.07 - ERISA SCHEDULE 8.10 - Environmental Matters SCHEDULE
8.12(a) - Subsidiaries SCHEDULE 8.12(b) - Immaterial Subsidiaries SCHEDULE
8.12(c) - Unrestricted Subsidiaries SCHEDULE 8.23(a) - Real Property SCHEDULE
8.23(b) - Real Property Takings, Etc. SCHEDULE 8.25(a) - No Certificates of
Occupancy; Violations, Etc. SCHEDULE 8.25(b) - Encroachment, Boundary, Location,
Possession Disputes SCHEDULE 9.12 - Designated Unrestricted Subsidiaries
SCHEDULE 9.15 - Post-Closing Matters SCHEDULE 10.01 - Existing Indebtedness
SCHEDULE 10.02 - Certain Existing Liens SCHEDULE 10.04 - Investments SCHEDULE
10.07 - Transactions with Affiliates       EXHIBITS:           EXHIBIT A-1 -
Form of Revolving Note EXHIBIT A-2 - Form of Term B Facility Note EXHIBIT A-3 -
Form of Swingline Note EXHIBIT A-4 - Form of Term B-1 Facility Note EXHIBIT B -
Form of Notice of Borrowing EXHIBIT C - Form of Notice of
Continuation/Conversion EXHIBIT D - Forms of U.S. Tax Compliance Certificate
EXHIBIT E - [Reserved] EXHIBIT F - [Reserved] EXHIBIT G - Form of Solvency
Certificate EXHIBIT H - Form of Security Agreement EXHIBIT I - Form of Mortgage
EXHIBIT J - Form of Affiliated Lender Assignment and Assumption EXHIBIT K - Form
of Assignment and Assumption Agreement EXHIBIT L - Form of Letter of Credit
Request



 



 -v- 

 

 

EXHIBIT M - Form of Joinder Agreement EXHIBIT N - Form of Perfection Certificate
EXHIBIT O - Form of Auction Procedures EXHIBIT P - Form of Open Market
Assignment and Assumption Agreement EXHIBIT Q - Form of Term Loan Extension
Amendment EXHIBIT R - Form of Revolving Extension Amendment EXHIBIT S - Form of
Pari Passu Intercreditor Agreement EXHIBIT T - Form of Second Lien Intercreditor
Agreement EXHIBIT U - Form of Compliance Certificate EXHIBIT V - Form of Hard
Rock Collateral Assignment Consent EXHIBIT W - Form of Hard Rock SNDA
(Restaurant Lease) EXHIBIT X - Form of Hard Rock SNDA (Retail Store Lease)



 



 -vi- 

 

 

CREDIT AGREEMENT, dated as of May 10, 2019 (this “Agreement”), among TWIN RIVER
WORLDWIDE HOLDINGS, INC., a Delaware corporation (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS from time to time party hereto; CITIZENS BANK, N.A., as
swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); CITIZENS BANK, N.A., as administrative agent (in
such capacity, together with its successors in such capacity, “Administrative
Agent”); and CITIZENS BANK, N.A., as collateral agent (in such capacity,
together with its successors in such capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide revolving credit and
term loan facilities, and the Lenders have indicated their willingness to lend,
and the L/C Lenders have indicated their willingness to issue letters of credit,
in each case, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.      Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

 



“2020 Incremental Joinder Agreement” shall mean that certain Incremental Joinder
Agreement No. 1, dated as of May 11, 2020, by and among Borrower, Guarantors,
the Lenders party thereto and Administrative Agent.

 

“2020 Incremental Joinder Agreement Effective Date” shall mean May 11, 2020.

  

“2019 Comfort Letter” shall mean that certain letter agreement among DBR, the
Division, UTGR and Tiverton dated May 10, 2019.

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Act” has the meaning set forth in Section 13.15.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 



 

 

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that as to any Credit Party or any Subsidiary thereof, the term “Affiliate”
shall expressly exclude the Persons constituting Lenders as of the Closing Date
and their respective Affiliates (determined as provided herein without regard to
this proviso). “Control” shall mean the possession, directly or indirectly, of
the power to (x) vote more than fifty percent (50%) (or, for purposes of (1)
Section 10.07, ten percent (10%)) of the outstanding voting interests of a
Person and (2) the definition of Twin River Permitted Assignee, fifteen percent
(15%)) of the outstanding voting interests of a Person or (y) direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” shall mean a Lender that is a Twin River Permitted Assignee
other than any Debt Fund Affiliate.

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 13.05(e).

 

“Affiliated Lender Cap” has the meaning set forth in Section 13.05(e).

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Syndication Agent and/or Lead Arrangers, as applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates and the respective directors, officers, employees,
agents, partners and advisors of the foregoing.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 



“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor (to the extent the LIBO Rate floor applicable to the applicable
Indebtedness is greater than the LIBO Rate floor for the Term B Facility or the
Term B-1 Facility, as applicable, and is in excess of the three-month LIBO Rate
at the time of incurrence of such Indebtedness) or Alternate Base Rate floor (to
the extent the Alternate Base Rate floor applicable to the applicable
Indebtedness is greater than the Alternate Base Rate floor for the Term B
Facility or the Term B-1 Facility, as applicable, and is in excess of the
Alternate Base Rate at the time of incurrence of such Indebtedness) or
otherwise, in each case, incurred or payable by Borrower generally to all
lenders of such Indebtedness; provided that original issue discount and upfront
fees shall be equated to interest rate assuming a 4-year life to maturity (or,
if less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that “All-In Yield” shall not include
arrangement, structuring, commitment, underwriting, amendment or other similar
fees (regardless of whether paid or shared in whole or in part to any or all
lenders) or other fees not paid generally to all lenders of such Indebtedness;
provided, further, that “All-In Yield” shall include any amendment to the
relevant interest rate margins and interest rate floors that became effective
after the Closing Date but prior to the applicable date of determination. For
the purposes of determining the All-In Yield of any fixed-rate Indebtedness, at
Borrower’s option, such Indebtedness may be swapped to a floating rate on a
customary matched maturity basis.

 



 -2- 

 

 



“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day; provided, further, that (i) with respect to the Term B Facility
Loans only, the Alternate Base Rate shall not be less than 1.0% and, (ii) with
respect to the Revolving Loans only, the Alternate Base Rate shall not be less
than 1.01.75% and (iii) with respect to the Term B-1 Facility Loans only, the
Alternate Base Rate shall not be less than 2.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010, as amended, and all other
laws, rules, and regulations of any jurisdiction applicable to Borrower or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2020, (a) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is greater than 4.00 to
1.00, (b) 25% if the Consolidated Total Net Leverage Ratio as of the last day of
such fiscal year is equal to or less than 4.00 to 1.00 and (c) 0% if the
Consolidated Total Net Leverage Ratio as of the last day of such fiscal year is
equal to or less than 3.50 to 1.00.

 

“Applicable Fee Percentage” shall mean, (i) with respect to any Unutilized R/C
Commitments in respect of the Closing Date Revolving Facility, (a) prior to the
Initial Financial Statement Delivery Date, the respective percentage per annum
set forth at Level I as set forth on Annex B-1 and (b) on and after the Initial
Financial Statement Delivery Date, the applicable percentage per annum as set
forth on Annex B-1 set forth opposite the relevant Consolidated Total Net
Leverage Ratio in Annex B-1 determined as of the most recent Calculation Date
and (ii) with respect to any other Tranche of Revolving Commitments, the
applicable percentage per annum as set forth in the applicable Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment. After the
Initial Financial Statement Delivery Date, any change in the Consolidated Total
Net Leverage Ratio shall be effective to adjust the Applicable Fee Percentage
for the Closing Date Revolving Facility on and as of the date of receipt by
Administrative Agent of the Section 9.04 Financials resulting in such change
until the date immediately preceding the next date of delivery of Section 9.04
Financials resulting in another such change. If (i) Borrower fails to deliver
the Section 9.04 Financials within the times specified in Section 9.04(a) or
9.04(b), as applicable, or (ii) an Event of Default is continuing and the
Required Tranche Lenders for the Closing Date Revolving Facility have directed
the application of Level I for the Closing Date Revolving Facility, such ratio
shall be deemed to be at Level I as set forth in Annex B-1 from the date of any
such failure to deliver until Borrower delivers such Section 9.04 Financials in
the case of clause (i) or the date of delivery of such direction in the case of
clause (ii) until such Event of Default is no longer continuing or the Required
Tranche Lenders for the Closing Date Revolving Facility have otherwise agreed
that such Level I is no longer applicable, as applicable. In the event that any
financial statement or certification delivered pursuant to Section 9.04 is shown
to be inaccurate (an “Inaccuracy Determination”), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Fee
Percentage for any period (an “Inaccurate Applicable Fee Percentage Period”)
than the Applicable Fee Percentage applied for such Inaccurate Applicable Fee
Percentage Period, then Borrower shall promptly (i) deliver to Administrative
Agent corrected Section 9.04 Financials for such Inaccurate Applicable Fee
Percentage Period, (ii) determine the Applicable Fee Percentage for such
Inaccurate Applicable Fee Percentage Period based upon the corrected Section
9.04 Financials and (iii) pay to Administrative Agent the accrued additional
commitment fee owing as a result of such increased Applicable Fee Percentage for
such Inaccurate Applicable Fee Percentage Period, which payment shall be
promptly applied by Administrative Agent in accordance with Section 4.01. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Article XI and their other respective rights under this Agreement.

 



 -3- 

 

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 and A-2 hereof, (b) set forth on such Lender’s signature page to an
Incremental Joinder Agreement for any Lender making any Incremental Commitment
pursuant to Section 2.12, (c) set forth on such Lender’s signature page to any
Refinancing Amendment for any Lender providing Credit Agreement Refinancing
Indebtedness pursuant to Section 2.15, (d) set forth in the Assignment Agreement
for any Person that becomes a “Lender” hereunder pursuant to an Assignment
Agreement or (e) such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and
maintained.

 

“Applicable Margin” shall mean:

 



(a)       (i) with respect to the Closing Date Revolving Facility, (A) prior to
the Initial Financial Statement Delivery Date, the respective percentage per
annum set forth at Level I as set forth on Annex B-2 for such Type and Class of
Loan; and (B) on and after the Initial Financial Statement Delivery Date, the
applicable percentage per annum as set forth on Annex B-2 for such Type and
Class of Loan, set forth opposite the relevant Consolidated Total Net Leverage
Ratio in Annex B-2 determined as of the most recent Calculation Date and (ii)
with respect to any other Tranche of Loans or Commitments other than Term B
Facility Loans and Term B-1 Facility Loans, the applicable percentage per annum
as set forth in the applicable Incremental Joinder Agreement, Refinancing
Amendment or Extension Amendment. After the Initial Financial Statement Delivery
Date, any change in the Consolidated Total Net Leverage Ratio shall be effective
to adjust the Applicable Margin for the Closing Date Revolving Facility on and
as of the date of receipt by Administrative Agent of the Section 9.04 Financials
resulting in such change until the date immediately preceding the next date of
delivery of Section 9.04 Financials resulting in another such change. If (i)
Borrower fails to deliver the Section 9.04 Financials within the times specified
in Section 9.04(a) or 9.04(b), as applicable, or (ii) an Event of Default is
continuing and the Required Tranche Lenders for the Closing Date Revolving
Facility have directed the application of Level I for the Closing Date Revolving
Facility, such ratio shall be deemed to be at Level I as set forth in Annex B-2
from the date of any such failure to deliver until Borrower delivers such
Section 9.04 Financials in the case of clause (i) or the date of delivery of
such direction in the case of clause (ii) until such Event of Default is no
longer continuing or the Required Tranche Lenders for the Closing Date Revolving
Facility have otherwise agreed that such Level I is no longer applicable, as
applicable. In the event of an Inaccuracy Determination, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Inaccurate Applicable Margin Period”) than the Applicable Margin
applied for such Inaccurate Applicable Margin Period, then Borrower shall
promptly (i) deliver to Administrative Agent corrected Section 9.04 Financials
for such Inaccurate Applicable Margin Period, (ii) determine the Applicable
Margin for such Inaccurate Applicable Margin Period based upon the corrected
Section 9.04 Financials and (iii) pay to Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Inaccurate Applicable Margin Period, which payment shall be promptly
applied by Administrative Agent in accordance with Section 4.01. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement; and

 



 -4- 

 

 



(b)       for each Term B Facility Loan, (i) 2.75% per annum, with respect to
LIBOR Loans and (ii) 1.75% per annum, with respect to ABR Loans.; and

 

(c)       for each Term B-1 Facility Loan, (i) 8.00% per annum, with respect to
LIBOR Loans and 7.00% per annum, with respect to ABR Loans.

 

“Applicable Percentage” shall mean, as of the date of receipt by Borrower or any
of its Restricted Subsidiaries of the applicable Net Available Proceeds, (i) if
the Consolidated Total Net Leverage Ratio is greater than 3.00 to 1.00, 100%,
(ii) if the Consolidated Total Net Leverage Ratio is less than or equal to 3.00
to 1.00, 50% and (iii) if the Consolidated Total Net Leverage Ratio is less than
or equal to 2.00 to 1.00, 0%.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) and (b) any issuance
or sale by any Restricted Subsidiary of its Equity Interests to any Person
(other than to Borrower or any other Restricted Subsidiary); provided that the
following shall not constitute an “Asset Sale”: (v) any conveyance, sale, lease,
transfer or other disposition of inventory, in any case in the ordinary course
of business, (w) Real Property leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not materially interfere with the business of Borrower and the
Restricted Subsidiaries taken as a whole, (x) any conveyance, sale, lease,
transfer or other disposition of obsolete or worn out assets or assets no longer
used or useful in the business of the Credit Parties, (y) licenses of
Intellectual Property entered into in the ordinary course of business and (z)
any conveyance, sale, transfer or other disposition of cash and/or Cash
Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

 

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value will be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 



 -5- 

 

 

“Auction Manager” shall mean Citizens, or another financial institution as shall
be selected by Borrower in a written notice to Administrative Agent, in each
case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are consistent with the
provisions hereof; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Term Loans requested in an offer relating to such auction, other than
to increase the Auction Amount or raise the Discount Range applicable to such
auction); provided, further, that no such amendments or modifications may be
implemented after 24 hours prior to the date and time return bids are due in
such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by Section
2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

  

(a)    the greater of $40,000,000 and 20% of Consolidated EBITDA at the time of
determination for the Test Period most recently ended prior to such date; plus

 

(b)    an amount (which amount shall not be less than zero) equal to the
Cumulative Retained Excess Cash Flow Amount at such time; plus

 

(c)    in the event of (i) the Revocation of a Subsidiary that was designated as
an Unrestricted Subsidiary, (ii) the merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into Borrower or a Restricted Subsidiary (where
the surviving entity is Borrower or a Restricted Subsidiary) or (iii) the
transfer or other conveyance of assets of an Unrestricted Subsidiary to, or
liquidation of an Unrestricted Subsidiary into, Borrower or a Restricted
Subsidiary, an amount equal to the sum of (x) the fair market value of the
Investments deemed made by Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance or transfer (or of the assets transferred or conveyed,
as applicable), other than, in the case of this clause (y), to the extent such
Investments funded Investments by such Unrestricted Subsidiary into a Person
that, after giving effect to the transaction described in clauses (i), (ii) or
(iii) above, will be an Unrestricted Subsidiary, in each case, to the extent
such Investments were made in reliance on the Available Amount; provided, that
clauses (x) and (y) shall not be duplicative of any reductions in the amount of
such Investments pursuant to the proviso to the definition of “Investments”;
plus

 

(d)    an amount equal to the returns or refunds of Investments received by
Borrower and its Restricted Subsidiaries from Persons other than Credit Parties
after the Closing Date to the extent (i) such Investments were made using the
Available Amount (and not to exceed the original amount of such Investments) and
(i) such returns or refunds are not included in Consolidated Net Income; plus

 

(e)    the aggregate amount of Equity Issuance Proceeds (but excluding Excluded
Contributions) received by Borrower from Permitted Equity Issuances (other than
Permitted Equity Issuances pursuant to Section 11.03) after the Closing Date and
on or prior to such date; plus

 



 -6- 

 

 

(f)     the aggregate fair market value of assets or Property acquired in
exchange for Equity Interests (other than Disqualified Capital Stock) of
Borrower (other than Excluded Contributions and Permitted Equity Issuances
pursuant to Section 11.03) after the Closing Date and on or prior to such date;
plus

 

(g)    the aggregate principal amount of debt instruments or Disqualified
Capital Stock issued after the Closing Date that are converted into or exchanged
for any Equity Interests (other than Disqualified Capital Stock) by Borrower
after the Closing Date and on or prior to such date, together with the fair
market value of any assets or Property received in such conversion or exchange;
plus

 

(h)    the amount of any Declined Amounts; minus

 

(i)     the aggregate amount of any (i) Investments made pursuant to Section
10.04(l), (ii) Restricted Payments made pursuant to Section 10.06(j) and (iii)
Junior Prepayments pursuant to Section 10.09(a)(ii) (in each case, in reliance
on the then-outstanding Available Amount) made since the Closing Date and on or
prior to such date.

 

“Available Specified RP Cash” shall mean, as of any date of determination, an
amount equal to the excess of (i) $260.0 million minus (ii) the aggregate amount
of Restricted Payments made pursuant to Section 10.06(o) on or prior to such
date; provided, that on any date prior to the Specified Restricted Payment End
Date, Borrower may in its discretion elect by written notice to Administrative
Agent that any portion of Available Specified RP Cash available as of such date
and designated in such written notice may not be used to make Specified
Restricted Payments from and after the date specified in such notice and
Available Specified RP Cash shall be reduced by such amount from and after the
date specified in such notice.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Biloxi Lease” shall mean that certain Lease and Air Rights Agreement, dated as
of November 18, 2003, by and between City of Biloxi, Mississippi, as lessor, and
Premier Entertainment, as lessee (together with any and all modifications,
renewals, extensions, and substitutions of the foregoing) and recorded in Book
413, Page 202 with the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi.

 



 -7- 

 

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Calculation Date” shall mean the last day of the most recent Test Period.

 

“Capital Expenditures” shall mean, for any period, any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or (y)
awards of compensation arising from the taking by eminent domain or condemnation
(or transfers in lieu thereof) of the assets being replaced; (b) the purchase
price of assets purchased simultaneously with the trade-in of existing assets
solely to the extent that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the asset being traded in at
such time; (c) the purchase of property or equipment to the extent financed with
the proceeds of asset sales or other dispositions outside the ordinary course of
business that are not required to be applied to prepay the Term Loans pursuant
to Section 2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions
or other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and (g)
capital expenditures relating to the construction or acquisition of any property
or equipment which has been transferred to a Person other than Borrower or any
of its Restricted Subsidiaries pursuant to a sale-leaseback transaction not
prohibited hereunder and capital expenditures arising pursuant to sale-leaseback
transactions.

 



 -8- 

 

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of December 31, 2018 and
any similar lease entered into after December 31, 2018 may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of December 31, 2018 and any similar lease entered into after
December 31, 2018 may, in the sole discretion of Borrower, be accounted for as
an operating lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to (a)
Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral” and “Cash Collateralization”
have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A-2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s,
respectively, (in each case, at the time of acquisition); (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above or (e) below entered into
with a bank meeting the qualifications described in clause (b) above (in each
case, at the time of acquisition); (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof or by any foreign government, and rated at least “A”
by S&P or “A” by Moody’s (in each case, at the time of acquisition);
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); (h) solely with respect to any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the country in which
such Foreign Subsidiary maintains its chief executive office or principal place
of business, or issued by any agency of such country and backed by the full
faith and credit of such country, and rated at least “A” or the equivalent
thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each case, at
the time of acquisition), (ii) time deposits, certificates of deposit or
bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business, or payable
to a Company promptly following demand and maturing within one year of the date
of acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business; (i) such
local currencies held by Borrower or any Restricted Subsidiary from time to time
in the ordinary course of business; or (j) investment funds investing at least
90% of their assets in securities of the types described in clauses (a) through
(i) above.

 



 -9- 

 

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property. “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“CFC Holdco” shall mean any Subsidiary that has no material assets other than
Equity Interests (or Equity Interests and Indebtedness) of one or more
Subsidiaries of the Borrower that are CFCs or other CFC Holdcos.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



 -10- 

 

 

“Change of Control” shall be deemed to have occurred if:

 

(a)                any “Person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act (but excluding (i) any employee benefit plan
of such Person or its subsidiaries, any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, or any
Person formed as a holding company for Borrower (in a transaction where the
Voting Stock of Borrower outstanding prior to such transaction is converted into
or exchanged for the Voting Stock of the surviving or transferee Person
constituting all or substantially all of the outstanding shares of such Voting
Stock of such surviving or transferee Person (immediately after giving effect to
such issuance)) and (ii) the Permitted Holders)), becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that a
Person or group shall be deemed to have “beneficial ownership” of all securities
that such Person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of Voting Stock representing more than
50% of the voting power of the total outstanding Voting Stock of Borrower (and
taking into account all such securities that such “Person” or “group” has the
right to acquire pursuant to any option right); or

 

(b)                there shall have occurred any “change of control” (or any
comparable term) in any document pertaining to (x) the Senior Unsecured Notes,
or (y) any other Indebtedness of Borrower or any Restricted Subsidiary
constituting Material Indebtedness.

 

“Charges” has the meaning set forth in Section 13.19.

 

“Citizens” shall mean Citizens Bank, N.A.

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is May 10, 2019.

 

“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreement.

 

“Closing Date Revolving Commitment” shall mean a Revolving Commitment
established on the Closing Date and any Incremental Revolving Commitments of the
same Tranche.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 



 -11- 

 

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels (if any), all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.15, and all other Property of a Credit Party whether
now owned or hereafter acquired, upon which a Lien securing the Obligations is
granted or purported to be granted under any Security Document. “Collateral”
shall not include (i) any Excluded Property or (ii) any assets or Property that
has been released (in accordance with the Credit Documents) from the Lien
granted to Collateral Agent pursuant to the Security Documents, unless and until
such time as such assets or Property are or are required by the Credit Documents
to again become subject to a Lien in favor of Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Colorado Subsidiaries” shall mean Mile High USA, Inc., Interstate Racing
Association, Inc., Racing Associates of Colorado, Ltd. d/b/a Arapahoe Park, and
each other subsidiary of Mile High USA, Inc. or any of its Subsidiaries.

 

“Comfort Letters” shall mean, collectively, (i) the letter agreement between the
Division and UTGR dated May 10, 2013, (ii) the letter agreement between DBR and
UTGR dated May 9, 2013, (iii) the letter agreement dated July 10, 2014, among
DBR, the Division and UTGR, (iv) the letter agreement dated July 14, 2015 among
DBR, the Division and PE II, (v) the Assignment, Assumption and Amendment of
Regulatory Agreement dated as of October 31, 2018 among DBR, the Division,
Borrower, TRMG, UTGR, PE II and Tiverton, (vi) the 2019 Comfort Letter and (vii)
each other “comfort letter” among DBR, the Division and Borrower, UTGR, Tiverton
or any other Company.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments, any New Revolving Commitments
and any New Term Loan Commitments.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” shall mean, with respect to any Person at any
date, the total consolidated current assets of such Person and its Subsidiaries
(other than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 

“Consolidated Current Liabilities” shall mean, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (w) the
current portion of any Indebtedness, (x) the current portion of deferred income
taxes, (y) current liabilities in respect of compensation charges arising from
the grant of any stock, stock options or other equity based awards and (z) any
liability consisting of the obligation to pay the State of Rhode Island monies
held by the Credit Parties on behalf of, and payable to, the State of Rhode
Island for video lottery terminal winnings and table game winnings consistent
with the requirements of the VLT Contract, the Tiverton VLT Contract, the
Regulatory Agreement and Gaming/Racing Laws.

 



 -12- 

 

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)    in each case to the extent deducted in calculating such Consolidated Net
Income:

 

(i)        provisions for taxes based on income or profits or capital gains,
plus franchise or similar taxes and for state taxes payable in lieu of income
taxes, of Borrower and its Restricted Subsidiaries for such Test Period (in each
case in this clause (i), other than gaming taxes under Title 29 of the Delaware
Code or otherwise in effect in the State of Delaware);

 

(ii)        Consolidated Interest Expense (net of interest income (other than
interest income in respect of notes receivable and similar items)) of Borrower
and its Restricted Subsidiaries for such Test Period, whether paid or accrued
and whether or not capitalized;

 

(iii)      any cost, charge, fee or expense (including discounts and commissions
and including fees and charges incurred in respect of letters of credit or
bankers acceptance financings) (or any amortization of any of the foregoing)
associated with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction (or proposed refinancing transaction) or any amendment
or other modification of any debt instrument;

 

(iv)       depreciation and amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior Test Period);

 

(v)         any Pre-Opening Expenses;

 

(vi)       the amount of any restructuring costs, charges, accruals, expenses or
reserves (including those relating to severance, relocation costs, contract
termination costs and one-time compensation charges), costs and expenses
incurred in connection with any non-recurring strategic initiatives, integration
costs, referendum costs and other business optimization expenses (including
incentive costs and expenses relating to business optimization programs and
signing, retention and completion bonuses) and costs associated with
establishing new facilities (other than to the extent such items represent the
reversal of any accrual or reserve added back in a prior period);

 

(vii)     any unusual or non-recurring costs, charges, accruals, reserves or
items of loss or expense (including, without limitation, losses on asset sales
(other than asset sales in the ordinary course of business) and non-recurring
litigation expenses) (other than to the extent such items represent the reversal
of any accrual or reserve added back in a prior period);

 

(viii)   any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful;

 



 -13- 

 

 

(ix)       any losses resulting from mark to market accounting of Swap Contracts
or other derivative instruments;

 

(x)         license fees paid by Borrower to the State of Delaware as described
in Section 4819(d), Title 29 of the Delaware Code;

 

(xi)       any non-cash compensation charge arising from any grant of stock,
stock options or other equity-based awards;

 

(xii)     professional fees paid to consultants to assist the Credit Parties to
preserve tax refunds resulting from prior net operating losses;

 

(xiii)   to the extent included in calculating such Consolidated Net Income,
non-cash items decreasing such Consolidated Net Income for such Test Period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period (other than amortization of a prepaid
cash item that was paid in a prior period), (A) Borrower may elect not to add
back such non-cash charge in the current period and (B) to the extent Borrower
elects to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA in such future
period pursuant to (b)(iv) below to such extent); minus

 

(b)    each of the following:

 

(i)to the extent included in calculating such Consolidated Net Income, non-cash
items increasing such Consolidated Net Income for such Test Period, other than
(A) any non-cash items to the extent they represent the reversal of an accrual
or reserve for a potential cash item that reduced Consolidated EBITDA in any
prior period and (B) any non-cash gains with respect to cash actually received
in a prior period so long as such cash did not increase Consolidated EBITDA in
such prior period;

 

(ii)to the extent included in calculating such Consolidated Net Income, the
amount of any gains resulting from mark to market accounting of Swap Contracts
or other derivative instruments;

 

(iii)to the extent included in calculating such Consolidated Net Income, any
unusual or non-recurring items of income or gain to the extent increasing
Consolidated Net Income for such Test Period; and

 

(iv)to the extent not deducted in calculating such Consolidated Net Income, cash
payments in such Test Period in respect of non-cash charges Borrower previously
elected to add back pursuant to (a)(xiii) above; plus

 



 -14- 

 

 

(c)    the amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by Borrower in good faith to be realized as
a result of specified actions taken or with respect to which steps have been
initiated (in the good faith determination of Borrower) during such Test Period
(or with respect to Specified Transactions, are reasonably expected to be
initiated within eighteen (18) months of the closing date of the Specified
Transaction), including in connection with the Transactions or any Specified
Transaction (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized during the entirety of such Test Period), net of the amount of
actual benefits realized during such Test Period from such actions; provided
that (i) a duly completed Officer’s Certificate of Borrower shall be delivered
to Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions, other operating improvements and synergies and certifying that such
savings, operating expense reductions, other operating improvements and
synergies are reasonably expected to be realized within eighteen (18) months of
the taking of such specified actions (or, in the case of a Specified
Transaction, within eighteen (18) months of the closing date of such Specified
Transaction) and are reasonably identifiable and factually supportable in the
good faith judgment of Borrower, (ii) such actions are to be taken within
eighteen (18) months after the consummation of such Specified Transaction,
restructuring or implementation of an initiative that is expected to result in
such cost savings, expense reductions, other operating improvements or
synergies, (iii) no cost savings, operating expense reductions, other operating
improvements and synergies shall be added pursuant to this clause (c) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such Test
Period, and (iv) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (c) to the extent
more than eighteen (18) months have elapsed after the specified action taken (or
in the case of a Specified Transaction, more than eighteen (18) months have
elapsed after the date of such Specified Transaction) in order to realize such
projected cost savings, operating expense reductions, other operating
improvements and synergies; provided, that the aggregate amount of additions
made to Consolidated EBITDA for any Test Period pursuant to this clause (c) and
Section 1.05(c) shall not (i) exceed 25.0% of Consolidated EBITDA for such Test
Period (before giving effect to this clause (c) and Section 1.05(c)) or (ii) be
duplicative of one another; plus

 

(d)    to the extent not included in Consolidated Net Income or, if otherwise
excluded from Consolidated EBITDA due to the operation of clause (b)(iii) above,
the amount of insurance proceeds received during such Test Period or after such
Test Period and on or prior to the date the calculation is made with respect to
such Test Period, attributable to any property which has been closed or had
operations curtailed for such Test Period; provided that such amount of
insurance proceeds shall only be included pursuant to this clause (d) to the
extent the amount of insurance proceeds plus Consolidated EBITDA attributable to
such property for such Test Period (without giving effect to this clause (d))
does not exceed Consolidated EBITDA attributable to such property during the
most recently completed four fiscal quarters for which financial results are
available that such property was fully operational (or if such property has not
been fully operational for four consecutive fiscal quarters for which financial
results are available prior to such closure or curtailment, the Consolidated
EBITDA attributable to such property during the Test Period prior to such
closure or curtailment (for which financial results are available) annualized
over four fiscal quarters); plus

 

(e)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
above for any previous Test Period and not added back.

 



 -15- 

 

 

Consolidated EBITDA shall be further adjusted (without duplication):

 

(A)  to include the Consolidated EBITDA of (i) any Person, property, business or
asset (including a management agreement or similar agreement) (other than an
Unrestricted Subsidiary) acquired by Borrower or any Restricted Subsidiary
during such Test Period and (ii) any Unrestricted Subsidiary the designation of
which as such is revoked and converted into a Restricted Subsidiary during such
Test Period, in each case, based on the Consolidated EBITDA of such Person (or
attributable to such property, business or asset) for such period (including the
portion thereof occurring prior to such acquisition or Revocation), determined
as if references to Borrower and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;

 

(B)  to exclude the Consolidated EBITDA of (i) any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary during such Test Period and (ii) any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such Test Period, in
each case based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

(C)  in the event of any Expansion Capital Expenditures that were opened for
business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower
in good faith) in respect of the first three (3) complete fiscal quarters
following opening of the business representing such Expansion Capital
Expenditures by: (x) 4 (with respect to the first such quarter), (y) 2 (with
respect to the first two such quarters), and (z) 4/3 (with respect to the first
three such quarters) and, for the avoidance of doubt, excluding Consolidated
EBITDA attributable to such Expansion Capital Expenditures during the quarter in
which the business representing such Expansion Capital Expenditure opened
(unless such business opened on the first day of a fiscal quarter);

 

(D)  in the event of any Development Project that was opened for business during
such Test Period, by multiplying the Consolidated EBITDA attributable to such
Development Project (as determined by Borrower in good faith) in respect of the
first three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter); and

 

(E)   in the event of any new operations of Borrower or any Subsidiary that have
been organically developed by Borrower or any Subsidiary (e.g., not a Permitted
Acquisition, but self-developed or self-constructed) that were opened during
such Test Period, by multiplying the Consolidated EBITDA attributable to such
new organically developed operations (as determined by Borrower in good faith)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such organically developed operations by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such new
organically developed operations during the quarter in which such new
organically developed operations opened (unless such business opened on the
first day of a fiscal quarter); and

 



 -16- 

 

 

(F)   in any fiscal quarter during which a purchase of property that prior to
such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two (2)
(in the case of the second quarter following such purchase) and (d) one (1) (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries; and

 

(G)  to the extent that a Tax Reduction Event occurs during such Test Period,
Consolidated EBITDA for such Test Period shall be calculated on a Pro Forma
Basis as if such Tax Reduction Event (and the resultant reduction in gaming
taxes payable to the State of Delaware) had occurred on the first day of such
Test Period.

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be (i) $52,500,000 for the fiscal quarter ended June 30,
2018, (ii) $47,500,000 for the fiscal quarter ended September 30, 2018, (iii)
$43,200,000 for the fiscal quarter ended December 31, 2018 and (ii) $50,500,000
for the Fiscal Quarter ended March 31, 2019.

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged and any Escrowed Indebtedness, (f) the accretion or accrual
of discounted liabilities during such period, (g) interest expense attributable
to the movement of the mark-to-market valuation of obligations under Swap
Contracts or other derivative instruments, (h) net payments made under Swap
Contracts relating to interest rates with respect to such Test Period and any
costs associated with breakage in respect of hedging agreements for interest
rates, (i) all interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP, (j) fees and
expenses associated with the consummation of the Transactions, (k) annual or
quarterly agency fees paid to Administrative Agent and (l) costs and fees
associated with obtaining Swap Contracts and fees payable thereunder.

 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

(a)    any gain or loss (together with any related provision for taxes thereon)
realized in connection with (i) any asset sale outside the ordinary course of
business or (ii) any disposition of any securities by such Person or any of its
Restricted Subsidiaries shall be excluded;

 



 -17- 

 

 

(b)    any extraordinary gain or loss (together with any related provision for
taxes thereon) shall be excluded;

 

(c)    the net income of any Person that (i) is not a Restricted Subsidiary,
(ii) is accounted for by the equity method of accounting, (iii) is an
Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted
Subsidiary) with respect to which a Trigger Event has occurred following the
occurrence and during the continuance of such Trigger Event shall be excluded;
provided that Consolidated Net Income of Borrower and its Restricted
Subsidiaries shall be increased by the amount of dividends or distributions or
other payments (including management fees) that are actually paid or are payable
in cash to Borrower or a Restricted Subsidiary thereof in respect of such period
by such Persons (or to the extent converted into cash);

 

(d)    the undistributed earnings of any Restricted Subsidiary of Borrower that
is not a Guarantor to the extent that, on the date of determination the payment
of cash dividends or similar cash distributions by such Restricted Subsidiary
(or loans or advances by such subsidiary to any parent company) are not
permitted by the terms of any Contractual Obligation (other than under any
Credit Document) or Requirement of Law applicable to such Restricted Subsidiary
shall be excluded, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been waived; provided that
Consolidated Net Income of Borrower and its Restricted Subsidiaries shall be
increased by the amount of dividends or distributions or other payments
(including management fees) that are actually paid or are payable in cash to
Borrower or a Restricted Subsidiary (not subject to such restriction) thereof in
respect of such period by such Restricted Subsidiaries (or to the extent
converted into cash);

 

(e)    any goodwill or other asset impairment charges or other asset write-offs
or write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805, shall be excluded;

 

(f)     any non-cash charges or expenses related to the repurchase of stock
options to the extent not prohibited by this Agreement, and any non-cash charges
or expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, or otherwise in respect of, stock appreciation or
similar rights, stock options, restricted stock, or other Equity Interests or
other equity based awards or rights or equivalent instruments, shall be
excluded;

 

(g)    the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)    any expenses or reserves for liabilities shall be excluded to the extent
that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

 

(i)     losses, to the extent covered by insurance and actually reimbursed, or,
so long as Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded;

 



 -18- 

 

 

(j)     gains and losses resulting solely from fluctuations in currency values
and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded; and

 

(k)    the net income (or loss) of a Restricted Subsidiary that is not a Wholly
Owned Subsidiary shall be included in an amount proportional to Borrower’s
economic ownership interest therein.

 

“Consolidated Net Indebtedness” shall mean, as at any date of determination, (a)
the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged and any
Escrowed Indebtedness) on such date, in an amount that would be reflected on a
balance sheet on such date prepared on a consolidated basis in accordance with
GAAP, consisting of Indebtedness for borrowed money, obligations in respect of
Capital Leases, purchase money Indebtedness, Indebtedness evidenced by
promissory notes and similar instruments and Contingent Obligations in respect
of any of the foregoing (to be included only to the extent set forth in clause
(iii) below), minus (b) Unrestricted Cash, minus (c) Development Expenses (x) of
the type described in clause (a) of the definition thereof and (y) to the extent
paid using Unrestricted Cash or the proceeds of Indebtedness that was previously
included in clause (a) of the definition thereof, of the type described in
clause (b) in such definition thereof (excluding Development Expenses that
consist of Unrestricted Cash that was deducted from Consolidated Net
Indebtedness pursuant to clause (b) above, if any); provided that (i)
Consolidated Net Indebtedness shall not include (A) Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated Net
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries, (iii) Consolidated Net
Indebtedness shall not include Contingent Obligations, provided, however, that
if and when any Contingent Obligation that does not constitute Consolidated Net
Indebtedness is demanded for payment from Borrower or any of its Restricted
Subsidiaries, then the amount of such Contingent Obligation shall be included in
such calculations of Consolidated Net Indebtedness and (iv) the amount of
Consolidated Net Indebtedness, in the case of Indebtedness of a Subsidiary of
Borrower that is not a Guarantor and which Indebtedness is not guaranteed by any
Credit Party in an amount in excess of the proportion of such Indebtedness that
would not be so excluded shall be reduced by an amount directly proportional to
the amount by which Consolidated EBITDA was reduced due to the undistributed
earnings of such Subsidiary being excluded from Consolidated Net Income pursuant
to clause (d) thereof.

 

“Consolidated Secured Net Indebtedness” shall mean Consolidated Net Indebtedness
minus the sum of the portion of Indebtedness of Borrower or any Restricted
Subsidiary included in Consolidated Net Indebtedness that is not secured by any
Lien on property or assets of Borrower or any Restricted Subsidiary.

 

“Consolidated Total Assets” shall mean, as at any date of determination with
respect to any Person, the total amount of all assets of such Person in
accordance with GAAP, as shown on the most recent Section 9.04 Financials.

 

“Consolidated Total Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Net Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, however that for purposes of (i) determining whether Borrower is
in compliance on a Pro Forma Basis under the Financial Maintenance Covenant
pursuant to Sections 10.06(j), 10.06(k), 10.09(a)(ii) and 10.09(a)(iii) and (ii)
determining whether the maximum permitted Consolidated Total Net Leverage Ratio
is satisfied pursuant to Sections 10.06(j), 10.06(k), 10.09(a)(ii) and
10.09(a)(iii), the amount described in clause (a) above shall be calculated
without giving effect to clause (c) of the definition of Consolidated Net
Indebtedness.

 



 -19- 

 

 

“Consolidated Total Secured Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Secured Net Indebtedness as of such
date to (b) Consolidated EBITDA for the Test Period most recently ended prior to
such date.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Core Property” means, each of the following, individually: (i) the Twin River
Casino, (ii) the Tiverton Casino Hotel, (iii) the Dover Downs Hotel & Casino and
(iv) the Hard Rock Hotel and Casino Biloxi.

 

“Covered Taxes” shall mean all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a), Other Taxes.

 



 -20- 

 

 



“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment (including, without limitation, Other Term Loans,
Other Revolving Commitments and Other Revolving Loans), in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, then-existing Term Loans, Revolving Loans (and/or
unused Revolving Commitments) and/or Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) other than in the case of customary
“bridge” facilities (so long as the long term debt into which any such customary
“bridge” facility is to be automatically converted satisfies the following
requirements), such Indebtedness has the same or a later maturity and, except in
the case of any Indebtedness consisting of a revolving credit facility, a
Weighted Average Life to Maturity equal to or greater than, the Refinanced Debt
(determined without giving effect to the impact of prepayments on amortization
of Term Loans being refinanced), (ii) such Indebtedness shall not have a greater
principal amount than the principal amount of the Refinanced Debt, plus, accrued
interest, fees and premiums (if any) thereon, plus, other fees and expenses
associated with the refinancing (including any arrangement fees, upfront fees
and original issue discount), plus, any unutilized commitments thereunder, (iii)
such Refinanced Debt shall be repaid, defeased, satisfied and discharged (or in
the case of revolving commitments, permanently reduced) or extended or renewed
on a dollar-for-dollar basis, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any arrangement fees,
upfront fees and original issue discount), (v) the terms (excluding maturity,
amortization, pricing, fees, rate floors, premiums, optional prepayment or
optional redemption provisions) of such Indebtedness are (as determined by
Borrower in good faith) substantially identical to the terms of the Refinanced
Debt as existing on the date of incurrence of such Credit Agreement Refinancing
Indebtedness except, to the extent such terms (x) at the option of Borrower (1)
reflect market terms and conditions (taken as a whole) at the time of incurrence
or issuance (as determined by Borrower in good faith); provided that, if any
financial maintenance covenant is added for the benefit of any Credit Agreement
Refinancing Indebtedness, such financial maintenance covenant (together with any
“equity cure” provisions) shall also be applicable to each corresponding Class
(except to the extent such financial maintenance covenant applies only to
periods after the maturity date applicable to such Class), (2) with respect to
any Credit Agreement Refinancing Indebtedness that is unsecured, are customary
for issuances of “high yield” securities; provided that, if any financial
maintenance covenant is added for the benefit of any such Credit Agreement
Refinancing Indebtedness, such financial maintenance covenant (together with any
“equity cure” provisions) shall also be applicable to each corresponding Class
(except to the extent such financial maintenance covenant applies only to
periods after the maturity date applicable to such Class), or (3) are not
materially more restrictive to Borrower (as reasonably determined by Borrower in
good faith), when taken as a whole, than the terms of the Refinanced Debt
(except for covenants or other provisions applicable only to periods after the
Final Maturity Date (in the case of term Indebtedness) or the latest R/C
Maturity Date (in the case of revolving Indebtedness) (it being understood that
any Credit Agreement Refinancing Indebtedness may provide for the ability to
participate (i) with respect to any borrowings, voluntary prepayments or
voluntary commitment reductions, on a pro rata basis, greater than pro rata
basis or less than pro rata basis with the applicable Loans or facility and (ii)
with respect to any mandatory prepayments, on a pro rata basis (only in respect
of a Credit Agreement Refinancing Indebtedness that ranks pari passu with the
Obligations) or less than pro rata basis with the applicable Loans (and on a
greater than pro rata basis with respect to prepayments of any such Credit
Agreement Refinancing Indebtedness with the proceeds of permitted refinancing
Indebtedness), or (y) are (1) added to the Term B Facility Loans and the Term
B-1 Facility Loans or Revolving Facility or (2) applicable only after the Final
Maturity Date (in the case of term Indebtedness) or the latest R/C Maturity Date
(in the case of revolving Indebtedness) (it being understood that to the extent
any financial maintenance covenant is added for the benefit of any such Credit
Agreement Refinancing Indebtedness, no consent shall be required from
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant (together with any related “equity cure” provisions) is
also added for the benefit of any corresponding existing Class), (vi) Borrower
shall be the sole borrower thereunder and no Subsidiary of Borrower shall
guaranty such Indebtedness unless such Subsidiary is also a Guarantor hereunder,
and (vii) to the extent such Indebtedness is secured, such Indebtedness shall
not be secured by any Liens on any assets, except Liens on the Collateral. For
the avoidance of doubt, the usual and customary terms of convertible or
exchangeable debt instruments issued in a registered offering or under Rule 144A
of the Securities Act shall be deemed to be no more restrictive in any material
respect to Borrower and its Restricted Subsidiaries than the terms set forth in
this Agreement, so long as the terms of such instruments do not include any
financial maintenance covenant.

 



 -21- 

 

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment, (i) any Refinancing Amendment
and (j) each other agreement entered into by any Credit Party with
Administrative Agent, Collateral Agent and/or any Lender, in connection herewith
or therewith evidencing or governing the Obligations (other than the Engagement
Letter), all as amended from time to time, but shall not include a Swap Contract
or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of the other Credit Parties and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and (c) each
Lender.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for each Excess Cash Flow Period ending after the Closing Date and
prior to such date.

 

“Cure Expiration Date” has the meaning set forth in Section 11.03.

 

“DBR” shall mean the State of Rhode Island Department of Business Regulation.

 

“Debt Fund Affiliate” shall mean (i) any affiliate of Borrower that is a bona
fide debt Fund or managed account or financial institution that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business or (ii) any
affiliate of Borrower that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and whose managers have fiduciary duties to
the investors in such fund or other investment vehicle independent of, or in
addition to, their duties to Borrower.

 



 -22- 

 

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01). The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Amounts” shall have the meaning provided in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Quarter” shall have the meaning provided in Section 11.03.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that (i)
has failed to (A) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender has notified Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), or (B) comply with its obligations under this
Agreement to make a payment to the L/C Lender in respect of a L/C Liability,
make a payment to Swingline Lender in respect of a Swingline Loan, and/or make a
payment to a Lender of any amount required to be paid to it hereunder, in each
case within two (2) Business Days of the date when due, (ii) has notified
Borrower, Administrative Agent, a L/C Lender or the Swingline Lender in writing,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or has defaulted generally (excluding bona fide disputes) on
its funding obligations under other loan agreements or credit agreements or
other similar agreements, (iii) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company, (iv) any Lender
that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation) or (v) becomes the subject of a Bail-In Action.
Any determination of a Defaulting Lender under clauses (i) through (v) above
will be conclusive and binding absent manifest error.

 

“Delaware Gaming Authorities” shall mean Delaware State Lottery Office through
the powers delegated to the Director thereof, the Delaware’s Department of
Safety and Homeland Security, Division of Gaming Enforcement.

 



 -23- 

 

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $75.0 million at any time, of (a) outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of Borrower, are pending
application and are required or intended to be used to fund and (b) amounts
spent after the Closing Date (whether funded with the proceeds of Indebtedness,
cash flow or otherwise) to fund, in each case, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or other
Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming/Racing Licenses or authorizations by any Governmental
Authority, so long as, in the case of any such Gaming/Racing Licenses or other
governmental authorizations, Borrower or a Restricted Subsidiary or other
applicable Person is diligently pursuing such Gaming/Racing Licenses or
authorizations by any Governmental Authority), (B) no such Indebtedness or
funded costs shall constitute Development Expenses with respect to an Expansion
Capital Expenditure or a Development Project from and after the end of the first
full fiscal quarter after the completion of construction of the applicable
Expansion Capital Expenditure or Development Project or, in the case of a
Development Project or Expansion Capital Expenditure that was not open for
business when construction commenced, from and after the end of the first full
fiscal quarter after the date of opening of such Development Project or
Expansion Capital Expenditure, if earlier, and (C) in order to avoid
duplication, it is acknowledged that to the extent that the proceeds of any
Indebtedness referred to in clause (a) above have been applied (whether for the
purposes described in clauses (i), (ii) or (iii) above or any other purpose),
such Indebtedness shall no longer constitute Development Expenses under clause
(a) above (it being understood, however, that any such application in accordance
with clauses (i), (ii) or (iii) above shall, subject to the other requirements
and limitations of this definition, constitute Development Expenses under clause
(b) above).

 

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures or Unrestricted Subsidiaries in which Borrower or any of its
Restricted Subsidiaries, directly or indirectly, has control or with whom it has
a management, development or similar contract and, in the case of a Joint
Venture, in which Borrower or any of its Restricted Subsidiaries owns (directly
or indirectly) at least 25% of the Equity Interest of such Joint Venture, or (b)
in, or expenditures with respect to, casinos, “racinos,” full-service casino
resorts or Persons that own casinos, “racinos” or full-service casino resorts
(including casinos, “racinos” or full-service casino resorts in development or
under construction that are not presently open or operating) with respect to
which Borrower or any of its Restricted Subsidiaries will directly manage the
development thereof or (directly or indirectly through Subsidiaries) Borrower or
any of its Restricted Subsidiaries has entered into a management, development or
similar contract (or an agreement to enter into such a management, development
or similar contract) and such contract remains in full force and effect at the
time of such Investment, though it may be subject to regulatory approvals, in
each case, used to finance, or made for the purpose of allowing such Joint
Venture, Unrestricted Subsidiary, casino, “racino” or full-service casino
resort, as the case may be, to finance the purchase or other acquisition or
construction of any fixed or capital assets or the refurbishment of existing
assets or properties that develops, adds to or significantly improves the
property of such Joint Venture, Unrestricted Subsidiary, casino, “racino” or
full-service casino resort and assets ancillary or related thereto, or the
construction and development of a casino, “racino,” full-service casino resort
or assets ancillary or related thereto and including Pre-Opening Expenses with
respect to such Joint Venture, Unrestricted Subsidiary, casino, “racino” or
full-service casino resort and other fees and payments to be made to such Joint
Venture, Unrestricted Subsidiary or the owners of such casino, “racino” or
full-service casino resort.

 



 -24- 

 

 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualification” shall mean, with respect to any Person:

 

(a) the failure of such Person to timely file pursuant to applicable
Gaming/Racing Laws (i) any application required of such Person by any
Gaming/Racing Authorities in connection with any licensing or approval required
of such Person as a lender to Borrower pursuant to applicable Gaming/Racing Laws
or (ii) any application or other papers, in each case, required by any
Gaming/Racing Authority in connection with a determination by such Gaming/Racing
Authority of the suitability of such Person as a lender to Borrower;

 

(b) the withdrawal by such Person (except where requested or permitted by any
Gaming/Racing Authority) of any such application or other required papers;

 

(c) any final determination by a Gaming/Racing Authority pursuant to applicable
Gaming/Racing Laws (i) that such Person is “unsuitable” as a lender to Borrower,
(ii) that such Person shall be “disqualified” as a lender to Borrower or (iii)
denying the issuance to such Person of a license or finding of suitability or
other approval or waiver; or

 

(d) such Person has otherwise failed to obtain a license or finding of
“suitability” or other approval required by a Gaming/Racing Authority pursuant
to applicable Gaming/Racing Laws which failure results in a Material Adverse
Effect on Borrower and/or any Restricted Subsidiary.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof, pursuant to a sinking fund or otherwise
(other than solely (w) for Qualified Capital Stock or upon a sale of assets,
casualty event or a change of control, in each case, subject to the prior
payment in full of the Obligations, (x) as a result of a redemption required by
Gaming/Racing Law, (y) as a result of a redemption that by the terms of such
Equity Interest is contingent upon such redemption not being prohibited by this
Agreement or (z) with respect to Equity Interests issued to any plan for the
benefit of, or to, present or former directors, officers, consultants or
employees that is required to be repurchased by the issuer thereof in order to
satisfy applicable statutory or regulatory obligations as a result of such
director’s, officer’s, consultant’s, or employee’s termination, resignation,
retirement, death or disability), or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof.

 



 -25- 

 

 

“Disqualified Casino Competitor” shall have the meaning provided in the
definition of “Disqualified Lenders”.

 

“Disqualified Lenders” shall mean (a) banks, financial institutions, other
institutions or Persons identified in writing to the Lead Arrangers by Borrower
on or prior to the date of the Engagement Letter as a disqualified lender, (b)
any Person identified in writing by Borrower to the Lead Arrangers on or prior
to the date of the Engagement Letter, or that is identified in writing by
Borrower to the Lead Arrangers (or, after the Closing Date, to Administrative
Agent) thereafter that, at the time, (i) owns or operates a casino or similar
gaming establishment or is seeking a gaming license for a casino or similar
gaming establishment, in each case, located within 125 miles of the Twin River
Casino, the Tiverton Casino Hotel, the Dover Downs Hotel & Casino or the Hard
Rock Hotel and Casino Biloxi or (ii) is a competitor of Borrower and its
Subsidiaries, or (c) any Affiliate of a Person referred to in clause (b) that is
(i) reasonably identifiable as such solely on the basis of their name (other
than any bona fide (A) debt fund, (B) investment vehicle, (C) regulated bank
entity or (D) non-regulated lending entity that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business (“Bona Fide Debt
Funds”)) or (ii) identified in writing by Borrower to the Lead Arrangers (or,
after the Closing Date, to Administrative Agent) from time to time after the
date of the Engagement Letter (other than any Bona Fide Debt Funds); provided,
that (i) any subsequent designation of a Disqualified Lender pursuant to the
foregoing clauses (b) and (c) after the date of the Engagement Letter will not
become effective until three (3) Business Days after such designation is
delivered pursuant to the terms of this definition, it being understood that no
such subsequent designation shall apply to any entity that is currently a Lender
or party to a pending trade and (ii) the foregoing shall not apply retroactively
to disqualify any parties that have previously been allocated a portion of the
facilities hereunder or acquired an assignment or participation interest in the
facilities hereunder to the extent such party was not a Disqualified Lender at
the time of the applicable allocation, assignment or participation, as the case
may be)).

 

“Division” shall mean the Division of Lotteries of the State of Rhode Island
Department of Revenue.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States, any state thereof or the
District of Columbia.

 

“Dover Downs Hotel & Casino” shall mean the Dover Downs Hotel & Casino, located
in Dover, Delaware.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



 -26- 

 

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D),
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries, (iii) so long as in compliance with Section 13.05(e), Affiliated
Lenders and (iv) so long as in compliance with Section 13.5(h), Debt Fund
Affiliates; provided, however, that (x) other than as set forth in clauses (ii)
and (iii) of this definition, neither Borrower nor any of Borrower’s Affiliates
or Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Disqualified Lender as of the applicable Trade Date
unless consented to in writing by Borrower and (z) Eligible Assignee shall not
include any Person who is a Defaulting Lender or subject to a Disqualification.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Engagement Letter” shall mean (i) the Amended and Restated Engagement Letter,
dated as of April 17, 2019, among Borrower and the Lead Arrangers and (ii) each
of the “Fee Letters” (as defined in such Engagement Letter).

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources, the workplace or as otherwise
defined in any Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, directive, order,
litigation, judicial or administrative proceeding, demand or other written or,
to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability or responsibility of Borrower or any of its Restricted
Subsidiaries for investigation, remediation, removal, cleanup, response,
corrective action or other costs, damages to natural resources, personal injury,
property damage, fines or penalties resulting from, related to or arising out of
(i) the presence, Release or threatened Release in or into the Environment of
Hazardous Material at any location or (ii) any violation of Environmental Law,
and shall include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.



 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 



 -27- 

 

 

“Equity Holder Disqualification” shall mean, with respect to any Person:

 

(a) the failure of such Person to timely file pursuant to applicable
Gaming/Racing Laws (i) any application required of such Person by any
Gaming/Racing Authorities in connection with any licensing or approval required
of such Person as a holder of any Equity Interests of Borrower or any Subsidiary
thereof, or as an officer, manager, director, partner, member or shareholder of
any of the foregoing, pursuant to applicable Gaming/Racing Laws or (ii) any
application or other papers, in each case, required by any Gaming/Racing
Authority in connection with a determination by such Gaming/Racing Authority of
the suitability of such Person as a holder of any Equity Interests of Borrower
or any Subsidiary thereof, or as an officer, manager, director, partner, member
or shareholder of any of the foregoing;

 

(b) the withdrawal by such Person (except where requested or permitted by any
Gaming/Racing Authority) of any such application or other required papers;

 

(c) any final determination by a Gaming/Racing Authority pursuant to applicable
Gaming/Racing Laws (i) that such Person is “unsuitable” as a holder of any
Equity Interests of Borrower or any Subsidiary thereof, or as an officer,
manager, director, partner, member or shareholder of any of the foregoing, (ii)
that such Person shall be “disqualified” as a holder of any Equity Interests of
Borrower or any Subsidiary thereof, or as an officer, manager, director,
partner, member or shareholder of any of the foregoing or (iii) denying the
issuance to such Person of a license or finding of suitability or other approval
or waiver; or

 

(d) such Person has otherwise failed to obtain a license or finding of
“suitability” or other approval required by a Gaming/Racing Authority pursuant
to applicable Gaming/Racing Laws which failure results in a Material Adverse
Effect on Borrower and/or any Restricted Subsidiary.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity Interests or Swap
Contracts entered into as a part of, or in connection with, an issuance of such
debt instrument shall not be deemed an Equity Interest.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution).
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed an issuance of Indebtedness
and not an Equity Issuance for purposes of the definition of Equity Issuance
Proceeds; provided, however, that such issuance or sale shall be deemed an
Equity Issuance upon the conversion or exchange of such debt instrument into
Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; provided that, with respect to any Equity Interests issued
upon exercise of any Equity Rights, the Equity Issuance Proceeds with respect
thereto shall be determined without duplication of any Equity Issuance Proceeds
received in respect of such Equity Rights.

 



 -28- 

 

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Entity” shall mean any member of the ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b) (i)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, (ii) the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
(iii) the failure to make any required contribution to a Multiemployer Plan; (c)
the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent, within the meaning of Title IV of ERISA or is in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or Section
305 of ERISA; (i) the making of any amendment to any Pension Plan which would be
reasonably likely to result in the imposition of a lien or the posting of a bond
or other security; (j) the withdrawal of any ERISA Entity from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such ERISA Entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
would reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

 

“ERISA Group” shall mean Borrower and its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
or any of its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA or Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.

 



 -29- 

 

 

“Escrowed Indebtedness” shall mean Indebtedness issued in escrow pursuant to
customary escrow arrangements pending the release thereof.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):

 

(a)    Consolidated Net Income; plus

 

(b)    an amount equal to the amount of all non-cash charges or losses
(including write-offs or write-downs, depreciation expense and amortization
expense including amortization of goodwill and other intangibles) to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-cash expense to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period and that did not reduce Excess Cash Flow
at the time paid); plus

 

(c)    the decrease, if any, in Working Capital from the beginning of such
period to the end of such period (for the avoidance of doubt, an increase in
negative Working Capital is a decrease in Working Capital); minus

 

(d)    all payments with respect to restricted stock units upon the Person to
whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

(e)    any amounts received from the early extinguishment of Swap Contracts that
are not included in Consolidated Net Income; minus

 

(f)     the increase, if any, of Working Capital from the beginning of such
period to the end of such period; minus

 

(g)    any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(h)    the amount of Capital Expenditures made in cash during such period (or,
at Borrower’s election, after such period and prior to the date the applicable
Excess Cash Flow prepayment is due (without duplication of amounts deducted from
Excess Cash Flow in any other period)), except to the extent financed with the
proceeds of an Equity Issuance, Indebtedness (other than revolving
Indebtedness), Asset Sales or Casualty Events (to the extent such proceeds did
not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

 

(i)     the amount of principal payments made in cash during such period (or, at
Borrower’s election, after such period and prior to the date the applicable
Excess Cash Flow prepayment is due (without duplication of amounts deducted from
Excess Cash Flow in any other period)) of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vii)) and (iii)
mandatory prepayments of Loans pursuant to Section 2.10(a)(i), 2.10(a)(ii) or
2.10(a)(iii), except to the extent the Net Available Proceeds from such Casualty
Event or Asset Sale, as applicable, used to make such mandatory prepayments were
included in the calculation of Consolidated Net Income), in each case, except to
the extent financed with the proceeds of an Equity Issuance, Indebtedness (other
than revolving Indebtedness), Asset Sales or Casualty Events (to the extent such
proceeds did not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

 



 -30- 

 

 

(j)     the amount of Investments made during such period (or, at Borrower’s
election, after such period and prior to the date the applicable Excess Cash
Flow prepayment is due (without duplication of amounts deducted from Excess Cash
Flow in any other period)) pursuant to Section 10.04 (other than Sections
10.04(a) (to the extent outstanding on the Closing Date), (b), (c), (d), (e),
(f) (except to the extent such amount increased Consolidated Net Income), (g)
(except to the extent that the receipt of consideration described therein
increased Consolidated Net Income), (h) (to the extent taken into account in
arriving at Consolidated Net Income), (j), (l) (except to the extent made in
reliance on clause (a) of the Available Amount), (o) (to the extent outstanding
on the date of the applicable acquisition, merger or consolidation), (q), (r),
(u), (v), (w), (bb) (to the extent taken into account in arriving at
Consolidated Net Income) and (dd) (to the extent taken into account in arriving
at Consolidated Net Income)), except to the extent financed with the proceeds of
an Equity Issuance, Indebtedness (other than revolving Indebtedness), Asset
Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

 

(k)    the amount of all non-cash gains to the extent included in arriving at
such Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)     the amount of all Restricted Payments made during such period (or, at
Borrower’s election, after such period and prior to the date the applicable
Excess Cash Flow prepayment is due (without duplication of amounts deducted from
Excess Cash Flow in any other period)) pursuant to Section 10.06(e), 10.06(f),
10.06(g), 10.06(h), 10.06(j) (to the extent made in reliance on clause (a) of
the Available Amount), 10.06(i), 10.06(l) (to the extent not taken into account
in arriving at Consolidated Net Income) and 10.06(n), except to the extent
financed with the proceeds of an Equity Issuance, Indebtedness (other than
revolving Indebtedness), Asset Sales or Casualty Events (to the extent such
proceeds did not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

 

(m)  the amount of all Junior Prepayments made during such period (or, at
Borrower’s election, after such period and prior to the date the applicable
Excess Cash Flow prepayment is due (without duplication of amounts deducted from
Excess Cash Flow in any other period)) pursuant to Section 10.09(a)(i),
10.09(a)(ii) (to the extent made in reliance on clause (a) of the Available
Amount), 10.09(a)(iii), 10.09(a)(viii) or 10.09(xiii), except to the extent
financed with the proceeds of an Equity Issuance, Indebtedness (other than
revolving Indebtedness), Asset Sales or Casualty Events (to the extent such
proceeds did not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

 



 -31- 

 

 

(n)    any expenses or reserves for liabilities to the extent that Borrower or
any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income;
minus

 

(o)    the amount of cash Taxes actually paid by Borrower and its Restricted
Subsidiaries to Governmental Authorities during such period; minus

 

(p)    the amount of income tax benefit included in determining Consolidated Net
Income for such fiscal year (if any); minus

 

(q)    to the extent included in Consolidated Net Income, Specified 10.04(k)
Investment Returns received during such fiscal year; minus

 

(r)     without duplication of amounts deducted from Excess Cash Flow in any
other periods, the aggregate consideration required to be paid in cash by
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Investments permitted under this Agreement or Capital Expenditures in each
case to the extent expected to be consummated or made during the period of four
consecutive fiscal quarters of Borrower following the end of such period
(except, in each case, to the extent financed (or anticipated to be financed)
with proceeds of an Equity Issuance, Indebtedness (other than revolving
Indebtedness), Asset Sales or Casualty Events (to the extent such proceeds do
not (or are not anticipated to) increase Consolidated Net Income)); provided
that to the extent the aggregate amount actually utilized in cash to finance
such Investments or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters; minus

 

(s)     any other cash expenditure made during such period that does not reduce
Consolidated Net Income.

 

“Excess Cash Flow Period” shall mean each fiscal year of Borrower, commencing
with the fiscal year of the Borrower ending on December 31, 2020.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Contribution” shall mean net cash proceeds received by Borrower from
the sale (other than (i) to a Subsidiary of Borrower or (ii) to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of Borrower) of Equity Interests (other than Disqualified
Capital Stock or any Permitted Equity Issuances pursuant to Section 11.03) of
Borrower in each case (x) not including any amounts included in the Available
Amount and (y) to the extent designated as Excluded Contributions by Borrower,
pursuant to an officer’s certificate delivered to Administrative Agent, within
one hundred and eighty (180) days of the date such capital contributions are
made, such dividends, distributions, fees or other payments are paid, or the
date such Equity Interests are sold, as the case may be.

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 



 -32- 

 

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Subsidiary that is a (i) Foreign Subsidiary, (ii)
CFC Holdco, (iii) Subsidiary of a Foreign Subsidiary of the Borrower if such
Foreign Subsidiary is a CFC or (iv) Subsidiary of a CFC Holdco, (d) any
Subsidiary that is not a Wholly Owned Subsidiary, (e) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming/Racing Laws) or by any agreement, instrument or other undertaking to
which such Subsidiary is a party or by which it or any of its property or assets
is bound from guaranteeing the Obligations, and in each case, only for so long
as such prohibition exists; provided that any such agreement, instrument or
other undertaking (i) is in existence on the Closing Date and listed on Schedule
1.01(A) (or, with respect to a Subsidiary acquired after the Closing Date, as of
the date of such acquisition) and (ii) was not entered into in connection with
or anticipation of this provision, (f) any Subsidiary for which guaranteeing the
Obligations would require consent, approval, license or authorization from any
Governmental Authority (including, without limitation, any Gaming/Racing
Authority), unless such consent, approval, license or authorization has been
received and is in effect, (g) any Subsidiary that is a special purpose entity,
(h) any not-for-profit Subsidiaries, (i) any captive insurance Subsidiaries and
(j) any other Subsidiary with respect to which, in the reasonable judgment of
Administrative Agent and Borrower, the cost or other consequences (including any
material (as determined by Borrower in its reasonable discretion) adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean all of the following Taxes imposed on or with
respect to any Agent, any Lender, or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party or required to be
deducted from a payment to such recipient, in each case, under any Credit
Document, (a) Taxes imposed on or measured by such recipient’s net income or net
profits (however denominated), franchise Taxes and branch profits Taxes, in each
case, (i) imposed by a jurisdiction as a result of such recipient being
organized under the Laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in such jurisdiction or (ii)
that are Other Connection Taxes, (b) in the case of any Lender, any U.S. federal
withholding tax that is imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment (or, to the extent a Lender acquires an interest in
a Loan not funded pursuant to a prior Commitment, acquires such interest in such
Loan) (in each case, other than pursuant to an assignment requested by the
Borrower under Section 2.11(a)) or (ii) such Lender designates a new applicable
lending office, except in each case to the extent that additional amounts with
respect to such withholding Tax were payable pursuant to Section 5.06(a) either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in the applicable Loan or Commitment or to such Lender immediately
before it designated the new applicable lending office, (c) Taxes attributable
to such recipient’s failure to comply with Section 5.06(c), and (d) any
withholding Tax imposed under FATCA. For purposes of subclause (b) of this
definition, a Lender that acquires a participation pursuant to Section 4.07(b)
shall be treated as having acquired such participation on the earlier date(s) on
which such Lender acquired the applicable interest(s) in the Commitment(s)
and/or Loan(s) to which such participation relates.

 



 -33- 

 

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of July
10, 2014 (as amended and otherwise modified prior to the date hereof), among
Borrower, as holdings, TRMG, as borrower, Deutsche Bank AG New York Branch, as
administrative agent and collateral agent, the lenders party thereto and the
other agents party thereto.

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” shall mean any capital expenditure by Borrower
or any of its Restricted Subsidiaries in respect of the purchase, construction
or other acquisition of any fixed or capital assets or the refurbishment of
existing assets or properties that, in Borrower’s reasonable determination, adds
to or significantly improves (or is reasonably expected to add to or
significantly improve) the property of Borrower and its Restricted Subsidiaries,
excluding any such capital expenditures financed with Net Available Proceeds of
an Asset Sale or Casualty Event and excluding capital expenditures made in the
ordinary course made to maintain, repair, restore or refurbish the property of
Borrower and its Restricted Subsidiaries in its then existing state or to
support the continuation of such Person’s day to day operations as then
conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in Section
2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 



 -34- 

 

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any fiscal or regulatory
legislation, rules or official administrative guidance adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
implementing the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided, further, that if
the aforesaid rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 



“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term B Facility Maturity Date, the Term B-1 Facility Maturity Date, the latest
New Term Loan Maturity Date, the latest final maturity date applicable to any
Extended Term Loans, the latest final maturity date applicable to any Extended
Revolving Commitments, the latest final maturity date applicable to any Other
Term Loans and the latest final maturity date applicable to any Other Revolving
Loans.

 

“Financial Covenant Event of Default” has the meaning provided in Section
11.01(d).

 

“Financial Maintenance Covenant” shall mean the covenant set forth in Section
10.08.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Fixed Amounts” has the meaning set forth in Section 1.08(a).

 

“Fixed Charge Coverage Ratio” shall mean, on any date, with respect to any
specified Person for any period, the ratio of the Consolidated EBITDA of such
Person for the Test Period most recently ended as of such date to the Fixed
Charges of such Person for the Test Period most recently ended as of such date.

 



 -35- 

 

 

“Fixed Charges” shall mean, on any date, with respect to any specified Person
for any Test Period, the sum, without duplication, of:

 

(a)       the consolidated interest expense of such Person and its Restricted
Subsidiaries for such Test Period, whether paid or accrued, including, without
limitation, amortization of original issue discount or premium, non-cash
interest payments (but excluding any non-cash interest expense attributable to
the movement in the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to Accounting Standards Codification
Nos. 815 and 820), the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to Swap Contracts in respect of interest rates but excluding
any amortization or write-off of deferred financing costs or debt issuance costs
and excluding commitment fees, underwriting fees, assignment fees, debt issuance
costs or fees, redemption or prepayment premiums, and other transaction expenses
or costs or fees consisting of Transaction Activities associated with
undertaking, or proposing to undertake, any Transaction Activity; plus

 

(b)       the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such Test Period; plus

 

(c)       any interest expense on Indebtedness of another Person during such
Test Period that is guaranteed by such Person or one of its Restricted
Subsidiaries or secured by a Lien on assets of such Person or one of its
Restricted Subsidiaries, whether or not such Guarantee or Lien is called upon;
plus

 

(d)       the product of (a) all dividends, whether paid or accrued and whether
or not in cash, on any series of preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of Borrower (other than Disqualified Capital Stock) or to
Borrower or a Restricted Subsidiary of Borrower, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined, federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case for such Test Period and determined on a
consolidated basis in accordance with GAAP.

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto, (d)
the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements and any statutory
plans) maintained or contributed to by, or entered into with, Borrower or any
Restricted Subsidiary with respect to employees employed outside the United
States.

 

“Foreign Subsidiary” shall mean each Subsidiary that is organized under the laws
of a jurisdiction other than the United States or any state thereof, or the
District of Columbia.

 

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 



 -36- 

 

 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

“Gaming/Racing Authority” shall mean the applicable gaming and/or racing board,
commission or other Governmental Authority responsible for the administration,
execution and administrative enforcement of, or otherwise having licensing or
regulatory authority with respect to, the Gaming/Racing Laws applicable to
Borrower or any of its Restricted Subsidiaries, including, without limitation,
the DBR, the Division, the Mississippi Gaming Commission, the Delaware Gaming
Authorities and the Delaware Harness Racing Commission.

 

“Gaming/Racing Facility” shall mean, collectively, (i) each Core Property and
(ii) any other casino or other gaming, wagering or racing establishment or
operation owned, managed, leased or operated by Borrower or any of its
Restricted Subsidiaries from time to time.

 

“Gaming/Racing Laws” shall mean, as clarified and supplemented by the Comfort
Letters, as applicable, in respect of any Rhode Island Gaming/Racing Laws, all
laws, rules, regulations, ordinances, orders, decrees and other enactments
applicable to Casino Gaming (as defined in R.I. Gen. Laws § 42-61.2-1(8)),
casinos, dog racing, horse racing, simulcasting, video lottery terminal and/or
any other gaming, gambling or wagering operations or activities with respect to
Borrower or any of its Restricted Subsidiaries, as applicable, as in effect from
time to time, including the policies, interpretations, orders, decisions,
judgments, awards, decrees and administration thereof by any Gaming/Racing
Authority, including, without limitation, R.I. Gen. Laws §§ 41-1-1, et seq.,
41-2-1, et seq., 41-3-1, et seq., 41-3.1-1, et seq., 41-4-1, et seq., 41-7-1, et
seq., 41-11-1, et seq., 42-14-17, 42-35-1, et seq., 42-61-1, et seq., 42-61.1-1,
et seq., 42-61.2-1, et seq. and 42-61.3-1. et seq., as amended, the DBR’s rules
and regulations and the Division’s rules and regulations promulgated by the
respective directors of each pursuant to applicable Rhode Island laws, and the
provisions of the Mississippi Gaming Control Act, as codified in Chapter 76 of
Title 75 of the Mississippi Code of 1972, as amended, and the rules and
regulations promulgated by the Mississippi Gaming Commission, as amended, and
any consents, rulings, orders, directives or similar issuances of the
Mississippi Gaming Commission pursuant thereto, and Title 29, Chapter 48 of the
Delaware Code, as amended, and the regulations promulgated pursuant thereto, and
all amendments thereto, and any consents, rulings, orders, directives or similar
issuances of the Delaware Gaming Authorities pursuant thereto and Title 3,
Chapter 100 of the Delaware Code, as amended, and the regulations promulgated
pursuant thereto, and all amendments thereto, and any consents, rulings, orders,
directives or similar issuances of the Delaware Harness Racing Commission
pursuant thereto and the regulations promulgated pursuant thereto, and all
amendments thereto.

 

“Gaming/Racing License” shall mean any licenses, permits, franchises, approvals,
findings of suitability or other authorizations from any Gaming/Racing Authority
or any other Governmental Authority required to own, develop, lease, manage,
operate or host (directly or indirectly) any lottery, gambling, betting,
wagering, racing, gaming or simulcasting operations conducted or hosted or
proposed to be conducted or hosted by Borrower or any of its Restricted
Subsidiaries or required by Gaming/Racing Laws (in the case of any Rhode Island
Gaming/Racing License, as clarified and supplemented by the Comfort Letters to
the extent applicable).

 



 -37- 

 

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any
Gaming/Racing Authority.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
Release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(B) attached
hereto as of the Closing Date and each Restricted Subsidiary that may hereafter
execute a Joinder Agreement pursuant to Section 9.11, together with their
successors and permitted assigns, and “Guarantor” shall mean any one of them;
provided, however, that notwithstanding the foregoing, Guarantors shall not
include any Excluded Subsidiary or any Person that has been released as a
Guarantor in accordance with the terms of the Credit Documents.

 

“Hard Rock Collateral Assignment Consent” shall mean that certain Consent to
Collateral Assignment of Hard Rock License Agreements, dated as of the Closing
Date, executed by Hard Rock Hotel Licensing, Inc. and Hard Rock Café
International (STP), Inc. in favor of the Collateral Agent, substantially in the
form of Exhibit V hereto.

 

“Hard Rock Documents” shall mean, collectively, (i) the Hard Rock License
Agreement, (ii) the Hard Rock Restaurant Lease, (iii) the Hard Rock Memorabilia
Lease and (iv) the Hard Rock Retail Store Lease.

 

“Hard Rock Hotel and Casino Biloxi” shall mean the Hard Rock Hotel and Casino
Biloxi, located in Biloxi, Mississippi.

 

“Hard Rock License Agreement” shall mean that certain License Agreement, dated
May 15, 2003, by and between Premier Entertainment and Hard Rock Hotel
Licensing, Inc., a Florida Corporation, as amended through the Closing Date, and
as further amended, modified or supplemented from time to time as permitted
under this Agreement.

 



 -38- 

 

 

“Hard Rock Memorabilia Lease” shall mean that certain Memorabilia Lease, dated
as of July 2, 2007, by and between Hard Rock Cafe and Premier Entertainment, as
amended, modified or supplemented from time to time as permitted under this
Agreement.

 

“Hard Rock Restaurant Lease” shall mean that certain Lease Agreement (Café),
dated as of December 30, 2003 by and between Premier Entertainment and Hard Rock
Café International (STP), Inc., a New York Corporation, as amended, modified or
supplemented from time to time as permitted under this Agreement.

 

“Hard Rock Retail Store Lease” shall mean that certain Lease Agreement (Retail
Store), dated as of December 30, 2003 by and between Premier Entertainment and
Hard Rock Café International (STP), Inc., a New York Corporation, as amended,
modified or supplemented from time to time as permitted under this Agreement.

 

“Hard Rock SNDA (Restaurant Lease)” shall mean that certain Subordination,
Non-Disturbance and Attornment Agreement, to be executed by Hard Rock Café
International (STP), Inc. in favor of the Collateral Agent, substantially in the
form of Exhibit W hereto.

 

“Hard Rock SNDA (Retail Store Lease)” shall mean that certain Subordination,
Non-Disturbance and Attornment Agreement, to be executed by Hard Rock Café
International (STP), Inc. in favor of the Collateral Agent, substantially in the
form of Exhibit X hereto.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum by-product or waste), asbestos or asbestos-containing material, urea
formaldehyde insulation, toxic mold, polychlorinated biphenyls, flammable or
explosive substances, or pesticides) subject to regulation under Environmental
Law or which could reasonably be expected to give rise to liability under
Environmental Law.

 

“Immaterial Subsidiary” shall mean (a) as of the Closing Date, those
Subsidiaries of Borrower which are designated as such on Schedule 8.12(b), and
(b) each additional Subsidiary of Borrower which is hereafter designated as such
from time to time by written notice to Administrative Agent in a manner
consistent with the provisions of Section 9.13; provided that no Person shall be
so designated (or in the cases of clauses (i), (ii), (iii) and (iv) below, if
already designated, remain), if, as of the date of its designation (or if
already designated, as of any date following such designation) (i) (x) such
Person’s (1) Consolidated EBITDA for the then most recently ended Test Period is
in excess of 2.5% of the Consolidated EBITDA of Borrower and its Restricted
Subsidiaries or (2) Consolidated Total Assets as of the last day of the then
most recently ended Test Period is in excess of 2.5% of the Consolidated Total
Assets of Borrower and its Restricted Subsidiaries on a consolidated basis and
(y) when such Person is taken together with all other Immaterial Subsidiaries as
of such date, all such Immaterial Subsidiaries’ (1) Consolidated EBITDA for the
then most recently ended Test Period is in excess of 10.0% of the Consolidated
EBITDA of Borrower and its Restricted Subsidiaries or (2) Consolidated Total
Assets as of the last day of the then most recently ended Test Period is in
excess of 10.0% of the Consolidated Total Assets of Borrower and its Restricted
Subsidiaries on a consolidated basis, (ii) it owns, leases or operates any
portion (other than de minimis assets) of any Core Property or owns any Equity
Interests in any Guarantor, (iii) it owns any material assets which are used in
connection with any Gaming/Racing Facility (other than a Gaming/Racing Facility
with 200 gaming machines or less), (iv) it owns any Real Property which would be
required to be a Mortgaged Real Property hereunder if such Subsidiary were not
an Immaterial Subsidiary or (v) any Event of Default has occurred and remains
continuing.

 



 -39- 

 

 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Fee Percentage.”

 

“Inaccurate Applicable Fee Percentage Period” has the meaning set forth in the
definition of “Applicable Fee Percentage.”

 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of Borrower, the accretion of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Incurrence-Based Amount” has the meaning set forth in the
definition of “Incremental Loan Amount”.

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 

“Incremental Loan Amount” shall mean, as of any date of determination:

 

(a)    the Shared Fixed Incremental Amount; plus

 

(b)    (x) in the case of an Incremental Commitment or Ratio Debt that serves to
effectively extend the maturity of the Term Loans, the Revolving Commitments,
Permitted First Priority Refinancing Debt and/or any Ratio Debt that is secured
on a pari passu basis with the Obligations, an amount equal to the reductions in
the Term Loans, Revolving Commitments, Permitted First Priority Refinancing Debt
and/or such pari passu Ratio Debt to be replaced with such Incremental
Commitment or Ratio Debt and (y) in the case of any Incremental Commitment or
Ratio Debt that effectively replaces any commitment under the Revolving Facility
terminated, or any Term Loan repaid, under Section 2.11, 13.04(b), 13.04(h) or
13.05(k), an amount equal to the portion of the relevant terminated commitments
under the Revolving Facility or repaid Term Loans; plus

 

(c)    the aggregate amount of (i) any voluntary prepayment or repurchase of
Term Loans, Permitted First Priority Refinancing Debt or Ratio Debt that is
secured on a pari passu basis with the Obligations and (ii) any permanent
reduction of Revolving Commitments, revolving commitments constituting Permitted
First Priority Refinancing Debt and revolving commitments constituting Ratio
Debt that are secured on a pari passu basis with the Obligations, in each case
to the extent the relevant prepayment or reduction (x) is not funded or effected
with any long term Indebtedness and (y) does not include any prepayment of an
Incremental Commitment or Ratio Debt originally incurred in reliance on clause
(d) (or on clause (d) of the Ratio Debt Amount) (the amounts under clauses (b)
and (c) together, the “Incremental Prepayment Amount”); minus the aggregate
principal amount of all Indebtedness incurred or issued in reliance on the Ratio
Prepayment Amount; plus

 



 -40- 

 

 

(d)    an unlimited amount so long as, in the case of this clause (d), the
Consolidated Total Secured Net Leverage Ratio would not exceed 4.00:1.00,
calculated on a Pro Forma Basis after giving effect thereto, including the
application of proceeds thereof, as of the last day of the most recently ended
Test Period; provided that, for such purpose, (1) in the case of any Incremental
Revolving Commitment, such calculation shall be made assuming a full drawing of
such Incremental Revolving Commitment and (2) such calculation shall be made
without netting the cash proceeds of any Borrowing under such Incremental
Commitment (this clause (d), the “Incremental Incurrence-Based Amount”).

 

It is understood and agreed that (I) Borrower may elect to use the Incremental
Incurrence-Based Amount prior to the Shared Fixed Incremental Amount or the
Incremental Prepayment Amount and regardless of whether there is capacity under
the Shared Fixed Incremental Amount or the Incremental Prepayment Amount, and if
the Shared Fixed Incremental Amount, the Incremental Prepayment Amount and the
Incremental Incurrence-Based Amount are each available and Borrower does not
make an election, Borrower will be deemed to have elected to use the Incremental
Incurrence-Based Amount; and (II) any portion of any Incremental Term Loan,
Incremental Term Loan Commitment, Incremental Revolving Commitment or Ratio Debt
incurred in reliance on the Shared Fixed Incremental Amount or the Incremental
Prepayment Amount shall be reclassified as incurred under the Incremental
Incurrence-Based Amount as Borrower may elect from time to time if Borrower
meets the applicable Consolidated Total Secured Net Leverage Ratio under the
Incremental Incurrence-Based Amount at such time on a Pro Forma Basis.

 

“Incremental Prepayment Amount” has the meaning set forth in the definition of
“Incremental Loan Amount”.

 

“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.

 

“Incremental Revolving Loans” shall mean any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term B Loan Commitments” shall have the meaning provided in Section
2.12(a).

 

“Incremental Term B Loans” shall have the meaning provided in Section 2.12(a).

 

“Incremental Term Loan Commitments” shall mean the Incremental Term B Loan
Commitments and the New Term Loan Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term B Loans and any New
Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 



 -41- 

 

 

“Incurrence-Based Amounts” has the meaning set forth in Section 1.08(a).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof and such indemnification is not disputed or (y) amounts
to be applied to the payment therefor are in escrow); (e) all Indebtedness
(excluding prepaid interest thereon) of others secured by any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed; provided, however, that if such obligations have not been
assumed, the amount of such Indebtedness included for the purposes of this
definition will be the amount equal to the lesser of the fair market value of
such property and the amount of the Indebtedness secured; (f) with respect to
any Capital Lease Obligations of such Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP; (g) all net obligations of such Person in respect of Swap
Contracts; (h) all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances, except obligations in respect of
letters of credit issued in support of obligations not otherwise constituting
Indebtedness shall not constitute Indebtedness except to the extent such letter
of credit is drawn and not reimbursed within three (3) Business Days of such
drawing; (i) all obligations of such Person in respect of Disqualified Capital
Stock; and (j) all Contingent Obligations of such Person in respect of
Indebtedness of others of the kinds referred to in clauses (a) through (i)
above. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor). The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the then termination payment due thereunder by such Person. For the
avoidance of doubt, it is understood and agreed that (x) casino “chips” and
gaming winnings of customers, (y) any obligations of such Person in respect of
Cash Management Agreements and (z) any obligations of such Person in respect of
employee deferred compensation and benefit plans shall not constitute
Indebtedness. Operating leases shall not constitute Indebtedness hereunder
regardless of whether required to be recharacterized as Capitalized Leases
pursuant to GAAP.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which Section
9.04 Financials are delivered to Administrative Agent under Section 9.04(a) or
(b), as applicable, for the first full fiscal quarter ending after the Closing
Date.

 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 



 -42- 

 

 

“Initial Restricted Payment Base Amount” shall mean, as of any date of
determination, an amount equal to the greater of $50.0 million and 25% of
Consolidated EBITDA calculated at the time of determination on a Pro Forma Basis
as of the most recently ended Test Period minus (x) the amount of Investments
made under Section 10.04(k)(ii) on or prior to such date, (y) the amount of
Restricted Payments made under Section 10.06(i) on or prior to such date and (z)
the amount of Junior Prepayments made under Section 10.09(a)(i) on or prior to
such date.

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and available to and consented to by all
the applicable Lenders (and if less than one month, the consent of
Administrative Agent shall also be required); provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii)       any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)       no Interest Period for a Class shall extend beyond the maturity date
for such Class.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period for which that LIBO Screen Rate is available
for the applicable currency that exceeds the Impacted Interest Period, in each
case, at such time.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(provided that upon termination of any such Contingent Obligation, no Investment
in respect thereof shall be deemed outstanding, except as contemplated in clause
(e) below), (c) any purchase or other acquisition of any Equity Interests or
indebtedness or other securities of any other Person, (d) any capital
contribution by such Person to any other Person, (e) without duplication of any
amounts included under clause (b) above, any payment under any Contingent
Obligation by such Person in respect of the Indebtedness or other obligation of
any other Person or (f) the purchase or other acquisition (in one transaction or
a series of transaction) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 10.04, “Investment” shall include the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value of the assets of any Subsidiary of Borrower (net of any
liabilities of such Subsidiary that will not constitute liabilities of any
Credit Party or Restricted Subsidiary after such Designation) at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to Section
9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries on the
Closing Date and set forth on Schedule 9.12); provided, however, that upon the
Revocation of a Subsidiary that was Designated as an Unrestricted Subsidiary
after the Closing Date, the amount of outstanding Investments in Unrestricted
Subsidiaries shall be deemed to be reduced by the lesser of (x) the fair market
value of such Subsidiary at the time of such Revocation and (y) the amount of
Investments in such Subsidiary deemed to have been made (directly or indirectly)
at the time of, and made (directly or indirectly) since, the Designation of such
Subsidiary as an Unrestricted Subsidiary, to the extent that such amount
constitutes an outstanding Investment under clauses (i), (k), (l), (m), (s), (t)
or (x) of Section 10.04 at the time of such Revocation.

 



 -43- 

 

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding customary
“bridge” facilities so long as the long term debt into which any such customary
“bridge” facility is to be automatically converted satisfies the foregoing
requirements) and (c) the terms (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions) of which are (as
determined by Borrower in good faith), taken as a whole, no more restrictive in
any material respect to Borrower and its Restricted Subsidiaries than the terms
set forth in this Agreement (other than, in the case of any customary “bridge”
facility, covenants, defaults and remedy provisions customary for bridge
financings).

 



 -44- 

 

 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

“L/C Commitments” shall mean, with respect to each L/C Lender, the commitment of
such L/C Lender to issue Letters of Credit pursuant to Section 2.03. The amount
of each L/C Lender’s L/C Commitment as of the Closing Date is set forth on Annex
A-1 under the caption “L/C Commitment.” The L/C Commitments are part of, and not
in addition to, the Revolving Commitments.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require, with respect to Letters of
Credit, (i) Citizens or any of its Affiliates, in its capacity as issuer of
Letters of Credit issued by it hereunder, together with its successors and
assigns in such capacity; and/or (ii) any other Revolving Lender or Revolving
Lenders selected by Borrower and reasonably acceptable to Administrative Agent
(such approval not to be unreasonably withheld or delayed) that agrees to become
an L/C Lender, in each case under this clause (ii) in its capacity as issuer of
Letters of Credit issued by such Lender hereunder, together with its successors
and assigns in such capacity.

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed at
such time in respect of all Letters of Credit. The L/C Liability of any
Revolving Lender at any time shall mean such Revolving Lender’s participations
and obligations in respect of outstanding Letters of Credit at such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $20.0 million and
(b) the Total Revolving Commitments then in effect. The L/C Sublimit is part of,
and not in addition to, the Total Revolving Commitments.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 



 -45- 

 

 

“LCT Election” shall have the meaning provided in Section 1.07.

 

“LCT Test Date” shall have the meaning provided in Section 1.07.

 



“Lead Arrangers” shall mean (a) Citizens, Credit Suisse Loan Funding LLC,
Deutsche Bank Securities Inc., Fifth Third Bank, National Association, Goldman
Sachs Bank USA, Merrill Lynch, Pierce Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and SunTrust
Robinson Humphrey, Inc., in their capacities as joint lead arrangers and joint
bookrunners hereunder.for the Closing Date Revolving Facility and the Term B
Facility hereunder and (b) Citizens, Fifth Third Bank, National Association and
SunTrust Robinson Humphrey, Inc., in their capacities as joint lead arrangers
and joint bookrunners for the Term B-1 Facility.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1 or A-2, (b) any
Lender providing an Incremental Commitment pursuant to Section 2.12 and any
Person that becomes a Lender from time to time party hereto pursuant to Section
2.15 and (c) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment Agreement.
Unless the context requires otherwise, the term “Lenders” shall include the
Swingline Lender and the L/C Lender.

 

“Letter of Credit Request” has the meaning provided in Section 2.03(b).

 

“Letters of Credit” shall have the meaning provided in Section 2.03(a).

 



“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the London interbank offered rate (“LIBOR”) as administered by
ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period) as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by Administrative Agent in its
reasonable discretion) (in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (for delivery on the first day of such Interest Period);
provided that, if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement and provided, further,
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”), then the LIBO Base Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be
consistent with market practice for LIBOR-based loans (and the application of
such rate shall also be in accordance with market practice); provided, further
that to the extent such market practice is not administratively feasible for
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent. Notwithstanding the
foregoing, the LIBO Base Rate shall not be less than 0.00%(i) with respect to
the Term B Facility Loans, 0.00%, (ii) with respect to the Revolving Loans,
0.75% and (iii) with respect to the Term B-1 Facility Loans, 1.00%.

  



 -46- 

 

 



“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
equal to the LIBO Base Rate for such Loan for such Interest Period multiplied by
the Statutory Reserve Rate for such Loan for such Interest Period.
Notwithstanding the foregoing, (a) for purposes of clause (c) of the definition
of Alternate Base Rate, the rates referred to above shall be the rates as of
11:00 a.m., London, England time, on the date of determination (rather than the
second Business Day preceding the date of determination), (b) the LIBO Rate for
Term B Facility Loans shall not be less than 0.0% and, (c) the LIBO Rate for
Revolving Loans shall not be less than 0.000.75% and (d) the LIBO Rate for Term
B-1 Facility Loans shall not be less than 1.00%.

  

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
5.02(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of Administrative Agent and Borrower, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by Administrative Agent in a manner substantially consistent with market
practice (or, if Administrative Agent determines in good faith that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as Administrative Agent determines in
consultation with Borrower).

 

“License Revocation” shall mean (a) the revocation, failure to renew or
suspension of any Gaming/Racing License held by Borrower or any Restricted
Subsidiary thereof, or (b) the appointment of a receiver, supervisor or similar
official with respect to any Gaming/Racing Facility owned, leased, operated,
managed or used by Borrower or any of its Restricted Subsidiaries.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 



 -47- 

 

 

“Limited Condition Transaction” shall have the meaning provided in Section 1.07.

 

“Liquidated Subsidiary” has the meaning set forth in Section 6.08.

 

“Liquor Authority” shall mean, in any jurisdiction in which Borrower or any
Restricted Subsidiary thereof sells and distributes liquor, the applicable
alcoholic beverage board or commission or other Governmental Authority
responsible for interpreting, administering and enforcing the Liquor Laws.

 

“Liquor Laws” shall mean the laws, rules, regulations and orders applicable to
or involving the sale and distribution of liquor by Borrower or any Restricted
Subsidiary thereof in any jurisdiction, as in effect from time to time,
including the policies, interpretations and administration thereof by the
applicable Liquor Authority.

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented out-of-pocket costs or
disbursements (including reasonable and documented fees and expenses of one
primary counsel for the Secured Parties collectively, and any special gaming and
local counsel reasonably required in any applicable material jurisdiction (and
solely in the case of an actual or perceived conflict of interest, where the
Persons affected by such conflict inform Borrower in writing of the existence of
an actual or perceived conflict of interest prior to retaining additional
counsel, one additional of each such counsel for each group of similarly
situated Secured Parties), in connection with any Proceeding commenced or
threatened in writing, whether or not such Person shall be designated a party
thereto) at any time (including following the payment of the Obligations)
incurred by, imposed on or asserted against such Person.

 



“Make Whole Amount” shall mean, with respect to a Term B-1 Facility Loan at any
applicable repayment, prepayment or amendment date as set forth in Section
2.05(f), an amount not less than zero (calculated by the Administrative Agent,
which calculation shall be conclusive absent manifest error) equal to, the
excess of (a) the present value at such applicable prepayment, repayment or
amendment date of (i) 100% of the principal amount of such Term B-1 Facility
Loan being repaid, prepaid or held by the applicable replaced or amended lender
on such date (calculated as if such principal amount were due on the “18 Month
Date” (as defined below)) (but excluding for such purpose any premium that would
be payable thereon at such date) plus (ii) all required remaining scheduled
interest payments at the applicable interest rate provided in this Agreement
(including the LIBO Rate or Alternate Base Rate component thereof) due on the
principal amount of such Term B-1 Facility Loan being repaid, prepaid or held by
the applicable amended or replaced lender on such date through and including the
“18 Month Date” (being the date that is 18 months following the 2020 Incremental
Joinder Agreement Date) (excluding accrued but unpaid interest to the date on
which the Make Whole Amount becomes owing), assuming that the rate of interest
will be equal to the rate of interest in effect on the date of prepayment,
repayment or amendment (and in the case of the LIBO Rate, assuming an Interest
Period of 3 months), computed using a discount rate equal to the Treasury Rate
plus 50 basis points per annum discounted on a quarterly basis, over (b) the
principal amount of such Term B-1 Facility Loan being repaid, prepaid or held by
a replaced or amended lender on such date.

  



 -48- 

 

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
to satisfy their material payment Obligations under the Credit Documents or (c)
a material adverse effect on the legality, binding effect or enforceability
against any material Credit Party of any Credit Document to which it is a party
or any of the material rights and remedies of any Secured Party thereunder or
the legality, priority or enforceability of the Liens on a material portion of
the Collateral.

 

“Material Consents” shall mean (i) the 2019 Comfort Letter, (ii) the Hard Rock
Collateral Assignment Consent and (iii) approval by the Mississippi Gaming
Commission of (1) the negative pledges and restrictions on transfer of the
Equity Interests in Premier Entertainment under the Credit Documents and (2) the
pledge of the Equity Interests in Premier Entertainment under the Credit
Documents.

 

“Material Gaming/Racing Agreements” shall mean (i) the VLT Contract, (ii) the
Tiverton VLT Contract, (iii) the Regulatory Agreement, (iv) the Hard Rock
Documents, (v) the Biloxi Lease, (vi) the Tidelands Lease and (vii) the
Agreement dated as of October 4, 2017, by and between Dover Downs, Inc. and
Delaware Standardbred Owners Association, Inc., in each case, as amended,
amended and restated, supplemented or otherwise modified or replaced from time
to time as permitted by this Agreement and, in the case of the agreements
identified in clauses (i), (ii) and (iii) of this definition, as such are
clarified and supplemented by the Comfort Letters.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $25.0 million.

 

“Material Real Property” shall mean any Real Property located in the United
States with a fair market value in excess of $5.0 million at the Closing Date
or, with respect to Real Property acquired after the Closing Date, at the time
of acquisition, in each case, as reasonably estimated by Borrower in good faith.
For the avoidance of doubt, “Material Real Property” shall include each Real
Property described on Schedule 1.01(C).

 

“Maximum Rate” has the meaning set forth in Section 13.19.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01 or 11.02,
an amount equal to 103% of the aggregate L/C Liability, and (iii) otherwise, an
amount determined by Administrative Agent and the L/C Lenders in their
reasonable discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Permitted Liens) in favor of Collateral Agent on behalf of
the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I hereto or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.

 



 -49- 

 

 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(C) as of the Closing Date and (b) each Real Property, if any, which shall
be subject to a Mortgage delivered on or after the Closing Date pursuant to
Section 9.08, 9.11 or 9.15 (in each case, unless and until such Real Property is
no longer subject to a Mortgage).

 

“Mortgaged Vessel” shall mean each Vessel or Replacement Vessel, if any, which
shall be subject to a Ship Mortgage after the Closing Date pursuant to Section
9.08 or 9.11 (in each case, unless and until such Vessel or Replacement Vessel
is no longer subject to a Ship Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making,
required to make or accruing an obligation to make contributions, (b) to which
any ERISA Entity has within the preceding five plan years made or been required
to make contributions, including any Person which ceased to be an ERISA Entity
during such five year period or (c) with respect to which any Company is
reasonably likely to incur liability under Title IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)       in the case of any Asset Sale pursuant to Sections 10.05(c) or
10.05(s), the aggregate amount of all cash payments (including any cash payments
received by way of deferred payment of principal pursuant to a note or
otherwise, but only as and when received) received by Borrower or any Restricted
Subsidiary directly or indirectly in connection with such Asset Sale, net
(without duplication) of (A) the amount of all reasonable fees and expenses and
transaction costs paid by or on behalf of Borrower or any Restricted Subsidiary
in connection with such Asset Sale (including, without limitation, any
underwriting, brokerage or other customary selling commissions and legal,
advisory and other fees and expenses, including survey, title and recording
expenses, transfer taxes and expenses incurred for preparing such assets for
sale, associated therewith); (B) any Taxes paid or estimated in good faith to be
payable by or on behalf of any Company as a result of such Asset Sale (after
application of all credits and other offsets that arise from such Asset Sale);
(C) any repayments by or on behalf of any Company of Indebtedness (other than
Indebtedness hereunder) to the extent such Indebtedness is secured by a Lien on
such Property that is permitted by the Credit Documents and that is not junior
to the Lien thereon securing the Obligations and such Indebtedness is required
to be repaid as a condition to the purchase or sale of such Property; (D)
amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; and (E) amounts reserved, in
accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by Borrower or any of its Subsidiaries after such Asset Sale and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that no such amounts shall constitute Net
Available Proceeds under this clause (i) unless (x) the aggregate value of the
Property sold in any single Asset Sale or related series of Asset Sales is
greater than or equal to $10.0 million (and only net cash proceeds in excess of
such amount shall constitute Net Available Proceeds under this clause (i)) or
(y) the aggregate value of all Property sold in Asset Sales in any fiscal year
exceeds $20.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Available Proceeds under this clause (i)); provided,
further, that Net Available Proceeds shall include any cash payments received
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

 



 -50- 

 

 

(ii)       in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue, but including the proceeds of any disposition
of Property pursuant to Section 10.05(l)) received by the Person whose Property
was subject to such Casualty Event in respect of such Casualty Event net of
(A) fees and expenses incurred by or on behalf of Borrower or any Restricted
Subsidiary in connection with recovery thereof, (B) any repayments by or on
behalf of any Company of Indebtedness (other than Indebtedness hereunder) to the
extent such Indebtedness is secured by a Lien on such Property that is permitted
by the Credit Documents and that is not junior to the Lien thereon securing the
Obligations and such Indebtedness is required to be repaid as a result of such
Casualty Event, and (C) any Taxes paid or payable by or on behalf of Borrower or
any Restricted Subsidiary in respect of the amount so recovered (after
application of all credits and other offsets arising from such Casualty Event)
and amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; provided, that no such amounts
shall constitute Net Available Proceeds under this clause (ii) unless (x) the
aggregate proceeds or other compensation in respect of any single Casualty Event
is greater than or equal to $10.0 million (and only net cash proceeds in excess
of such amount shall constitute Net Available Proceeds under this clause (ii))
or (y) the aggregate proceeds or other compensation in respect of all Casualty
Events in any fiscal year exceeds $20.0 million (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Available Proceeds under
this clause (ii)); provided that, in the case of a Casualty Event with respect
to property that is subject to a lease entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, such
cash proceeds shall not constitute Net Available Proceeds to the extent, and for
so long as, such cash proceeds are required, by the terms of such lease, (x) to
be paid to the holder of any mortgage, deed of trust or other security agreement
securing indebtedness of the lessor or (y) to be paid to, or for the account of,
the lessor or deposited in an escrow account to fund rent and other amounts due
with respect to such property and costs to preserve, stabilize, repair, replace
or restore such property (in accordance with the provisions of the applicable
lease); and

 

(iii)       in the case of any Debt Issuance (including, for purposes of
Section 2.10(a)(ii), Credit Agreement Refinancing Indebtedness) or Equity
Issuance, the aggregate amount of all cash received in respect thereof by the
Person consummating such Debt Issuance or Equity Issuance in respect thereof net
of all investment banking fees, discounts and commissions, legal fees,
consulting fees, accountants’ fees, underwriting discounts and commissions and
other fees and expenses, actually incurred in connection therewith.

 

“New Revolving Commitments” shall have the meaning set forth in Section 2.12(a).

 

“New Revolving Loans” shall have the meaning set forth in Section 2.12(a).

 



 -51- 

 

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Non-Credit Party” and “Non-Credit Parties” shall mean any Subsidiary or
Subsidiaries of Borrower that is not a Credit Party or are not Credit Parties.

 

“Non-Credit Party Cap” shall mean, at any time, an amount equal to (i) the
greater of $40.0 million and 20% of Consolidated EBITDA calculated at the time
of determination on a Pro Forma Basis as of the most recently ended Test Period,
in the aggregate minus (ii) the then outstanding aggregate principal amount of
Indebtedness incurred (or being incurred concurrent with any determination of
the Non-Credit Party Cap) by Non-Credit Parties pursuant to Sections 10.01(q),
10.01(t) and 10.01(v).

 

“Non-U.S. Lender” has the meaning set forth in Section 5.06(b)(ii).

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B hereto or such other form as is reasonably acceptable to
Administrative Agent.

 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C hereto or such
other form as is reasonably acceptable to Administrative Agent.

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or any
Secured Cash Management Agreement (including in each case interest, fees and
expenses accruing or obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), whether or not the right of such
Person to payment in respect of such obligations and liabilities is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured and whether or not
such claim is discharged, stayed or otherwise affected by any bankruptcy case or
insolvency or liquidation proceeding.

 



 -52- 

 

 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer,
its treasurer or controller or its secretary or assistant secretary (in each
case, or an equivalent officer) or any other officer reasonably acceptable to
the Administrative Agent, in each case in their official (and not individual)
capacities.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form as is reasonably acceptable to
Administrative Agent.

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(b), 10.01(c), (h), (k), (n), (q), (u), (v) and (w).

 

“Other Commitments” shall mean the Other Term Loan Commitments and Other
Revolving Commitments.

 

“Other Connection Taxes” shall mean, with respect to any Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party under any Credit Document, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt or Ratio Debt (or any Permitted Refinancing thereof).

 

“Other Junior Indebtedness” shall mean the Senior Unsecured Notes (and any
Permitted Refinancing thereof), Permitted Unsecured Refinancing Debt, Permitted
Second Priority Refinancing Debt, Indebtedness incurred pursuant to Section
10.01(q) or Ratio Debt that is secured by a Lien on Collateral junior to the
Liens securing the Obligations or that is unsecured.

 



 -53- 

 

 

“Other Junior Indebtedness Documentation” shall mean the documentation governing
any Other Junior Indebtedness.

 

“Other Revolving Commitments” shall mean one or more Tranches of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

 

 

“Other Taxes” has the meaning set forth in Section 5.06(b).

 

“Other Term Loan Commitments” shall mean one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loan Notes” shall mean the promissory notes (if any) executed and
delivered in connection with any Other Term Loan Commitments and the related
Other Term Loans.

 

“Other Term Loans” shall mean one or more Tranches of Term Loans that result
from a Refinancing Amendment.

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, expenses, costs (including post-petition
interest, fees, expenses, and costs even if such interest, fees, expenses and
costs are not an allowed claim enforceable against any Credit Party in a
bankruptcy case under applicable law) and premium (if any), and the discharge or
Cash Collateralization of all Letters of Credit outstanding in an amount equal
to 103% of the greatest amount for which such Letters of Credit may be drawn (or
receipt of backstop letters of credit reasonably satisfactory to the applicable
L/C Lender and Administrative Agent). For purposes of this definition,
“Unasserted Obligations” shall mean, at any time, contingent indemnity
obligations in respect of which no claim or demand for payment has been made at
such time.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 



 -54- 

 

 

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“PE II” shall mean Premier Entertainment II, LLC, a Delaware limited liability
company.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to, or is required to be contributed to, by any
ERISA Entity or with respect to which any Company is reasonably likely to incur
liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N hereto or such other form as is
reasonably acceptable to Administrative Agent) executed and delivered by the
applicable Credit Party from time to time, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or of more than
50% of the Equity Interests in, a Person or any division or line of business of
a Person so long as (a) immediately after giving pro forma effect to such
acquisition and related transactions, no Event of Default has occurred and is
continuing or would result therefrom, (b) immediately after giving effect
thereto, Borrower shall be in compliance with Section 10.11, (c) in the case of
a Permitted Acquisition consisting of a purchase or acquisition of the Equity
Interests in any Person that does not become a Guarantor hereunder (except to
the extent becoming a Guarantor is prohibited by applicable Gaming/Racing Laws)
or of an acquisition by a Person that is not Borrower or a Guarantor (and does
not become a Guarantor) hereunder, the consideration (excluding Equity Interests
in Borrower) paid in all such Permitted Acquisitions shall not exceed an
aggregate amount equal to the sum of (i) $40.0 million during the term of this
Agreement plus (ii) the amounts available for Investments set forth in Section
10.04(k) and (d) with respect to a Permitted Acquisition in excess of $50.0
million, Borrower has delivered to Administrative Agent an Officer's Certificate
to the effect set forth in clauses (a), (b) and (c) above, together with all
relevant financial information in Borrower’s possession or available to Borrower
for the Person or assets to be acquired.

 

“Permitted Business” shall mean any business of the type in which Borrower and
its Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business reasonably related, incidental or ancillary
thereto (including assets or businesses complementary thereto) and reasonable
expansions and developments thereof.

 

“Permitted Business Assets” shall mean (a) one or more Permitted Businesses, (b)
a controlling equity interest in any Person whose assets consist primarily of
one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment.

 



 -55- 

 

 

“Permitted Equity Issuance” shall mean any issuance of Equity Interests (other
than Disqualified Capital Stock) by Borrower.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Holder” shall mean (a) (i) Standard General, L.P., (ii) its
Affiliates and (iii) any funds or accounts managed or controlled by it or its
Affiliates (clauses (i) through (iii), collectively, “Standard General
Investors”) and (b) any Person with whom one or more of the Standard General
Investors forms a “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) so long as, in the case
of this clause (b), the relevant Standard General Investors (taken as a whole)
directly or indirectly beneficially own more than 50% of the relevant voting
power of the issued and outstanding voting stock of Borrower owned by such
“group”.

 



“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) does
not have a scheduled maturity date prior to the date that is 91 days after the
Final Maturity Date then in effect at the time of issuance (excluding customary
“bridge” facilities so long as the long term debt into which any such customary
“bridge” facility is to be automatically converted satisfies the foregoing
requirements), (ii) does not have a Weighted Average Life to Maturity (excluding
the effects of any prepayments of Term Loans reducing amortization) that is
shorter than that of any outstanding Term Loans (excluding customary “bridge”
facilities so long as the long term debt into which any such customary “bridge”
facility is to be automatically converted satisfies the foregoing requirements),
(iii) shall not have any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control (and, in the case of convertible or exchangeable debt instruments,
delisting) provisions (and, in the case of bridge facilities, customary
mandatory redemptions or prepayments with proceeds of Permitted Refinancings
thereof (which Permitted Refinancings would satisfy the Permitted Junior Debt
Conditions) or Equity Issuances), and customary asset sale provisions and excess
cash flow prepayment provisions that permit application of the applicable
proceeds to the payment of the Obligations prior to application to such Junior
Financing) due prior to the date that is ninety-one (91) days after the Final
Maturity Date then in effect at the time of issuance (excluding customary
“bridge” facilities so long as the long term debt into which any such customary
“bridge” facility is to be automatically converted satisfies the foregoing
requirements), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding maturity,
amortization, pricing, fees, rate floors, premiums, optional prepayment or
optional redemption provisions) that are (as determined by Borrower in good
faith) substantially identical to the terms of the Revolving Commitments or the
Term B Facility Loans and Term B-1 Facility Loans, as applicable, as existing on
the date of incurrence of such Indebtedness except, to the extent such terms (x)
at the option of Borrower (1) reflect market terms and conditions (taken as a
whole) at the time of incurrence or issuance (as determined by Borrower in good
faith); provided that, if any financial maintenance covenant is added for the
benefit of any such Indebtedness, such financial maintenance covenant (together
with any “equity cure” provisions) shall also be applicable to each
corresponding Class (except to the extent such financial maintenance covenant
applies only to periods after the maturity date applicable to such Class), (2)
with respect to any such Indebtedness that is unsecured, are customary for
issuances of “high yield” securities; provided that, if any financial
maintenance covenant is added for the benefit of any such Indebtedness, such
financial maintenance covenant (together with any “equity cure” provisions)
shall also be applicable to each corresponding Class (except to the extent such
financial maintenance covenant applies only to periods after the maturity date
applicable to such Class), or (3) are not materially more restrictive to
Borrower (as determined by Borrower in good faith), when taken as a whole, than
the terms of the Term B Facility Loans and the Term B-1 Facility Loans or the
Revolving Facility, as the case may be (except for covenants or other provisions
applicable only to periods after the Final Maturity Date (in the case of term
Indebtedness) or the latest R/C Maturity Date (in the case of revolving
Indebtedness) (it being understood that any such Indebtedness may provide for
the ability to participate (i) with respect to any borrowings, voluntary
prepayments or voluntary commitment reductions, on a pro rata basis, greater
than pro rata basis or less than pro rata basis with the applicable Loans or
facility and (ii) with respect to any mandatory prepayments on a less than pro
rata basis with the applicable Loans (and on a greater than pro rata basis with
respect to prepayments of any such Indebtedness with the proceeds of permitted
refinancing Indebtedness), or (y) are (1) added to the Term B Facility Loans and
the Term B-1 Facility Loans or Revolving Facility or (2) applicable only after
the Final Maturity Date (in the case of term Indebtedness) or the latest R/C
Maturity Date (in the case of revolving Indebtedness) (it being understood that
to the extent any financial maintenance covenant (together with any related
“equity cure” provision) is added for the benefit of any such Indebtedness, no
consent shall be required from Administrative Agent or any of the Lenders to the
extent that such financial maintenance covenant (together with any related
“equity cure” provisions) is also added for the benefit of any corresponding
existing facility). For the avoidance of doubt, the usual and customary terms of
convertible or exchangeable debt instruments issued in a registered offering or
under Rule 144A of the Securities Act shall be deemed to be no more restrictive
in any material respect to Borrower and its Restricted Subsidiaries than the
terms set forth in this Agreement, so long as the terms of such instruments do
not include any financial maintenance covenant.

 



 -56- 

 

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that: (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced (determined
without giving effect to the impact of prepayments on amortization of term
Indebtedness being refinanced), (ii) if the Indebtedness being refinanced is
subordinated to the Obligations by its terms or by the terms of any agreement or
instrument relating to such Indebtedness, be at least as subordinate to the
Obligations as the Indebtedness being refinanced (and unsecured if the
refinanced Indebtedness is unsecured) and (iii) be in a principal amount that
does not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of fees and expenses of Borrower or any of its
Restricted Subsidiaries incurred in connection with such refinancing, plus, any
unutilized commitments thereunder; and (c) the obligors on such refinancing
Indebtedness shall be the obligors on such Indebtedness being refinanced;
provided, however, that (i) the borrower of the refinancing indebtedness shall
be Borrower or the borrower of the indebtedness being refinanced and (ii) any
Credit Party shall be permitted to guarantee any such refinancing Indebtedness
of any other Credit Party.

 



 -57- 

 

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of second lien (or other junior lien)
secured notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness (provided, that such Indebtedness may be secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations and
the obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to a Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) and (d) such
Indebtedness meets the Permitted Junior Debt Conditions.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior unsecured notes or loans;
provided that such Indebtedness (a) constitutes Credit Agreement Refinancing
Indebtedness and (b) meets the Permitted Junior Debt Conditions.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledged Collateral” shall mean the “Pledged Collateral” as defined in the
Security Agreement.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Post-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Pre-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f).

 

“Premier Entertainment” shall mean Premier Entertainment Biloxi LLC, a Delaware
limited liability company.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citizens as its prime rate in effect at its Principal Office;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. The parties hereto
acknowledge that the rate announced publicly by Citizens as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 



 -58- 

 

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 28 State Street, Boston, Massachusetts 02109, or
such other office as may be designated in writing by Administrative Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.05.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos, “racinos”, full-service casino resorts or non-gaming resorts (and
properties ancillary or related thereto (or owners of casinos, “racinos”,
full-service casino resorts or non-gaming resorts)) with respect to which
Borrower or any of its Restricted Subsidiaries has (directly or indirectly
through Subsidiaries) entered into a management, development or similar contract
and such contract remains in full force and effect at the time such Contingent
Obligations are incurred.

 



 -59- 

 

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date and (b) with respect to any other Tranche of
Revolving Commitments and Revolving Loans, the maturity date set forth therefor
in the applicable Extension Amendment or Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

 

“Ratio Debt” has the meaning set forth in Section 10.01(t).

 

“Ratio Debt Amount” shall mean, as of any date of determination:

 

(a)    the Shared Fixed Incremental Amount; plus

 

(b)    (x) in the case of Indebtedness incurred under Section 10.01(t) or an
Incremental Commitment that serves to effectively extend the maturity of the
Term Loans, the Revolving Commitments, Permitted First Priority Refinancing Debt
and/or any Ratio Debt that is secured on a pari passu basis with the
Obligations, an amount equal to the reductions in the Term Loans, Revolving
Commitments, Permitted First Priority Refinancing Debt and/or such pari passu
Ratio Debt to be replaced with such Indebtedness and (y) in the case of any
Indebtedness incurred under Section 10.01(t) or an Incremental Commitment that
effectively replaces any commitment under the Revolving Facility terminated, or
any Term Loan repaid, under Section 2.11, 13.04(b), 13.04(h) or 13.05(k), an
amount equal to the portion of the relevant terminated commitments under the
Revolving Facility or repaid Term Loans; plus

 

(c)    the aggregate amount of (i) any voluntary prepayment or repurchase of
Term Loans, Permitted First Priority Refinancing Debt or Ratio Debt that is
secured on a pari passu basis with the Obligations and (ii) any permanent
reduction of Revolving Commitments, revolving commitments constituting Permitted
First Priority Refinancing Debt and revolving commitments constituting Ratio
Debt that are secured on a pari passu basis with the Obligations, in each case
to the extent the relevant prepayment or reduction (x) is not funded or effected
with any long term Indebtedness and (y) does not include any prepayment of any
Indebtedness originally incurred in reliance on clause (d) (or on clause (d) of
the Incremental Loan Amount) (the amounts under clauses (b) and (c) together,
the “Ratio Prepayment Amount”); minus the aggregate principal amount of all
Incremental Commitments incurred or issued in reliance on the Incremental
Prepayment Amount; plus

 



 -60- 

 

 

(d)    an unlimited amount so long as, in the case of this clause (d), (A) (i)
if such Indebtedness is secured, the Consolidated Total Secured Net Leverage
Ratio would not exceed 4.00:1.00, and (ii) if such Indebtedness is unsecured,
the Fixed Charge Coverage Ratio shall not be less than 2.00:1.00, in each case,
calculated on a Pro Forma Basis after giving effect thereto, including the
application of proceeds thereof, as of the last day of the most recently ended
Test Period and (B) Borrower would be in compliance on a Pro Forma Basis with
the Financial Maintenance Covenant as of the last day of the most recently ended
Test Period; provided that, for purposes of this clause (d), (1) in the case of
any revolving Indebtedness incurred in reliance on this clause (d), such
calculation shall be made assuming a full drawing of such revolving Indebtedness
and (2) such calculation shall be made without netting the cash proceeds of any
such Indebtedness (this clause (d), the “Ratio Incurrence-Based Amount”).

 

It is understood and agreed that (I) Borrower may elect to use the Ratio
Incurrence-Based Amount prior to the Shared Fixed Incremental Amount or the
Ratio Prepayment Amount and regardless of whether there is capacity under the
Shared Fixed Incremental Amount or the Ratio Prepayment Amount, and if the
Shared Fixed Incremental Amount, the Ratio Prepayment Amount and the Ratio
Incurrence-Based Amount are each available and Borrower does not make an
election, Borrower will be deemed to have elected to use the Ratio
Incurrence-Based Amount; and (II) any portion of any Indebtedness incurred in
reliance on the Shared Fixed Incremental Amount or the Ratio Prepayment Amount
shall be reclassified as incurred under the Ratio Incurrence-Based Amount as
Borrower may elect from time to time if Borrower meets the applicable
Consolidated Total Secured Net Leverage Ratio or Fixed Charge Coverage Ratio, as
applicable, under the Ratio Incurrence-Based Amount at such time on a pro forma
basis.

 

“Ratio Incurrence-Based Amount” has the meaning set forth in the definition of
“Ratio Debt Amount”.

 

“Ratio Prepayment Amount” has the meaning set forth in the definition of “Ratio
Debt Amount”.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinanced Debt” shall have the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 



 -61- 

 

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

“Register” has the meaning set forth in Section 2.08(c).

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Agreement” shall mean that certain Regulatory Agreement effective as
of July 1, 2016, among DBR, the Division, TRMG, the Borrower, UTGR and PE II, as
supplemented and clarified by that certain letter agreement effective July 1,
2016 by and among DBR, the Division, TRMG, the Borrower, UTGR and PE II, as
amended by that certain Amendment No. 1 to Regulatory Agreement dated as of
September 13, 2017 and by that certain Assignment, Assumption and Amendment of
Regulatory Agreement dated as of October 31, 2018, and as may be further
amended, amended and restated, replaced, modified or supplemented, as permitted
by this Agreement.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.

 



 -62- 

 

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans into any such new tranche of replacement
term loans) (x) having an All-In Yield for the respective Type of such
replacement term loan that is less than the All-In Yield for Term B Facility
Loans of the respective Type (excluding any such loans incurred in connection
with a Change of Control or a Significant Acquisition and any such loan that is
not made for the primary purposes of reducing overall yield) and (y) the
proceeds of which are used to repay, in whole or in part, principal of
outstanding Term B Facility Loans (it being understood that a conversion of Term
B Facility Loans into any such new tranche of replacement term loans shall
constitute a repayment of principal of outstanding Term B Facility Loans), (ii)
any amendment, waiver or other modification to this Agreement the primary
purpose of which would have the effect of reducing the All-In Yield for Term B
Facility Loans, excluding any such amendment, waiver or modification entered
into in connection with a Change of Control or a Significant Acquisition and/or
(iii) the incurrence by Borrower or any of its Subsidiaries of (x) any
Incremental Term Loans, (y) any other term loans (which, for the avoidance of
doubt, does not include bonds) other than under this Agreement or (z) any other
bank debt other than under this Agreement (such other term loans referred to in
clause (y) above in this clause (iii) and such other bank debt referred to in
clause (z) above in this clause (iii) are individually referred to as “Other
Debt”), the proceeds of which are used in whole or in part to prepay outstanding
Term B Facility Loans (except to the extent any such Incremental Term Loans or
Other Debt is incurred in connection with a Change of Control or a Significant
Acquisition or such Incremental Term Loans or Other Debt are not incurred for
the primary purposes of reducing overall yield) if such Incremental Term Loans
or Other Debt has an All-In Yield for the respective Type of such replacement
term loan that is less than the All-In Yield for Term B Facility Loans at the
time of the prepayment thereof. Any such determination by Administrative Agent
as contemplated by preceding clauses (i)(x), (ii) and (iii) shall be conclusive
and binding on all Lenders holding or Term B Facility Loans.

 

“Required Lenders” shall mean, as of any date of determination, Non-Defaulting
Lenders the sum of whose outstanding Term Loans, unutilized Term Loan
Commitments, Revolving Loans, Unutilized R/C Commitments, Swingline Exposure and
L/C Liabilities then outstanding represents more than 50% of the aggregate sum
(without duplication) of (i) all outstanding Term Loans of all Non-Defaulting
Lenders and all unutilized Term Loan Commitments of all Non-Defaulting Lenders,
(ii) all outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the
aggregate Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the
Swingline Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of
all Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination,
Non-Defaulting Lenders holding more than 50% of the aggregate sum of (without
duplication) (i) the aggregate principal amount of outstanding Revolving Loans
of all Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of
all Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 



 -63- 

 

 



“Required Tranche Lenders” shall mean: (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, of Non-Defaulting Lenders in respect of such Tranche
and then outstanding; (b) with respect to Lenders having Term B Facility Loans,
Term B Facility Commitments or Incremental Term B Loan Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term B
Facility Loans, unutilized Term B Facility Commitments and unutilized
Incremental Term B Loan Commitments of Non-Defaulting Lenders then outstanding;
(c) with respect to Lenders having Term B-1 Facility Loans or Term B-1 Facility
Commitments, Non-Defaulting Lenders having more than 50% of the aggregate sum of
the Term B-1 Facility Loans and unutilized Term B-1 Facility Commitments then
outstanding; (d) for each New Term Loan Facility, if applicable, with respect to
Lenders having New Term Loans or New Term Loan Commitments, in each case, in
respect of such New Term Loan Facility, Non-Defaulting Lenders having more than
50% of the aggregate sum of such New Term Loans and unutilized New Term Loan
Commitments of Non-Defaulting Lenders then outstanding; (de) for each Extension
Tranche, if applicable, with respect to Lenders having Extended Revolving Loans
or Extended Revolving Commitments or Extended Term Loans or commitments in
respect of Extended Term Loans, in each case, in respect of such Extension
Tranche, Non-Defaulting Lenders having more than 50% of the aggregate sum of
such Extended Revolving Loans and Extended Revolving Commitments or Extended
Term Loans and commitments in respect thereof, as applicable, of Non-Defaulting
Lenders then outstanding; and (ef) for each Tranche of Other Term Loans,
Non-Defaulting Lenders having more than 50% of the aggregate sum of such Other
Term Loans and unutilized Other Term Loan Commitments of Non-Defaulting Lenders
then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address or remediate any Hazardous Material in the Environment,
(ii) prevent the Release or threatened Release, or minimize the further Release,
of any Hazardous Material or (iii) perform studies, investigations, and
monitoring in connection with, or as a precondition to, clause (i) or (ii)
above.

 

“Responsible Officer” shall mean (i) the chief executive officer of Borrower,
the president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower, the secretary or assistant
secretary of Borrower or, with respect to financial matters, the chief financial
officer, the chief accounting officer, senior financial officer or treasurer of
Borrower and (ii) as to any document delivered by a Subsidiary, any Person
authorized by all necessary corporate, limited liability company and/or other
action of such Subsidiary to act on behalf of such Subsidiary.

 

“Restricted Amount” has the meaning set forth in Section 2.10(a).

 



 -64- 

 

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in Borrower or any of its Restricted
Subsidiaries, but excluding dividends, payments or distributions paid through
the issuance of additional shares of Qualified Capital Stock and any redemption,
retirement or exchange of any Qualified Capital Stock in Borrower or such
Restricted Subsidiary through, or with the proceeds of, the issuance of
Qualified Capital Stock in Borrower or any of its Restricted Subsidiaries;
provided that any Qualified Capital Stock so issued is pledged to Collateral
Agent to secure the Obligations in accordance with the Collateral Documents.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

“Retained Percentage” shall mean, with respect to an Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming/Racing Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments. Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite the name
of such Lender on Annex A-1 under the caption “Revolving Commitment,” or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment or in any Incremental Joinder Agreement or Refinancing Amendment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b), (b)
reduced or terminated from time to time pursuant to Sections 2.04 and/or 11.01,
as applicable, or (c) increased or otherwise adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.12 and Section
2.15; it being understood that a Revolving Lender’s Revolving Commitment shall
include any Incremental Revolving Commitments, Extended Revolving Commitments
and Other Revolving Commitments of such Revolving Lender.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 



 -65- 

 

 

“Revolving Extension Request” shall have the meaning provided in Section
2.13(b).

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.

 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1 hereto.

 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom or (c) other relevant sanctions authority.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any comprehensive Sanctions (at the
time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 5.02(b).

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 



 -66- 

 

 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Borrower and/or any or all of the other
Credit Parties and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H hereto among the Credit Parties and Collateral Agent, as the same
may be amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Hard Rock SNDA
(Restaurant Lease), the Hard Rock SNDA (Retail Store Lease), the Hard Rock
Collateral Assignment Consent, the Mortgages, the Ship Mortgages and each other
security document or pledge agreement, instrument or other document executed and
delivered by a Credit Party to grant, pledge or perfect a security interest in
any Property acquired or developed that is of the kind and nature that would be
required to constitute Collateral as security for the Obligations.

 

“Senior Unsecured Notes” shall mean Borrower’s 6.75% senior unsecured notes due
2027 in an aggregate principal amount of $400.0 million.

 

“Shared Fixed Incremental Amount” shall mean, as of any date of determination,
(a) the greater of (i) $195,000,000 and (ii) 100% of Consolidated EBITDA
calculated at the time of determination on a Pro Forma Basis as of the most
recently ended Test Period minus (b)(i) the aggregate principal amount of all
Incremental Commitments incurred or issued in reliance on the Shared Fixed
Incremental Amount and (ii) the aggregate principal amount of all Indebtedness
incurred or issued in reliance on Section 10.01(t) in reliance on the Shared
Fixed Incremental Amount.

 

“Ship Mortgage” shall mean a Ship Mortgage in form reasonably acceptable to
Administrative Agent and Borrower made by the applicable Credit Parties in favor
of Collateral Agent for the benefit of the Secured Parties, as the same may be
amended in accordance with the terms thereof and hereof, or such other
agreements reasonably acceptable to Collateral Agent as shall be necessary to
comply with applicable Requirements of Law and effective to grant in favor of
Collateral Agent for the benefit of the Secured Parties a first preferred
mortgage on the Mortgaged Vessel(s) covered thereby, subject only to Permitted
Liens.

 

“Significant Acquisitions” shall mean acquisitions that, individually or in the
aggregate, (a) are not permitted by the Credit Documents immediately prior to
the consummation of such acquisitions, or (b) would result in Consolidated
EBITDA, determined on a Pro Forma Basis after giving effect to such
acquisitions, being equal to or greater than 135% of Consolidated EBITDA
immediately prior to the consummation of such acquisitions.

 



 -67- 

 

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the Property
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“Specified Acquisition” shall mean the Acquisition by TRMG of all of the Equity
Interests of Black Hawk, LLC, a Colorado limited liability company.

 

“Specified 10.04(k) Investment Returns” shall mean the amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(k) (including with respect to contracts related to
such Investments and including principal, dividends, interest, distributions,
sale proceeds, payments under contracts relating to such Investments, repayments
or other amounts) that are designated by Borrower as Specified 10.04(k)
Investment Returns in the Compliance Certificate delivered to Administrative
Agent in respect of the fiscal quarter (or fiscal year) in which such amounts
were received.

 

“Specified Representations” mean the representations and warranties of the
Credit Parties set forth in Sections 8.01(a)(i) (but only with respect to Credit
Parties), 8.04(a)(i)(x), 8.05 (but only as it relates to the Credit Documents),
8.09, 8.11(b), 8.14 (but only as it relates to security interests that may be
perfected through the filing of UCC financing statements, filing of intellectual
property security agreements with the United States Patent and Trademark Office
or United States Copyright Office or delivery of stock or equivalent
certificates representing Equity Interests in material Subsidiaries that are not
Foreign Subsidiaries (other than Equity Interests in any such Subsidiaries for
which prior approval of Liens is required under applicable Gaming/Racing Laws
but has not been obtained))), 8.17 and 8.27 (as it relates to the use of
proceeds of the Loans on the Closing Date).

 

“Specified Restricted Payment End Date” shall mean, if Borrower elects in its
sole discretion to designate such a date, the date determined by Borrower and
set forth in a written notice delivered by Borrower to Administrative Agent
after which Borrower shall no longer be permitted to make Restricted Payments
pursuant to Section 10.06(o).

 

“Specified Restricted Payments” shall have the meaning given thereto in Section
10.06(o).

 

“Specified Transaction” shall mean (a) any incurrence or repayment of
Indebtedness (other than for working capital purposes or under a revolving
facility), (b) any Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, (c) any Permitted Acquisition or other
Acquisition, (d) any Asset Sale or designation of a Restricted Subsidiary that
results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of
Borrower or redesignation of an Unrestricted Subsidiary that results in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (e) any Acquisition
or Investment constituting an acquisition of assets constituting a business
unit, line of business or division of another Person.

 



 -68- 

 

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject with respect
to the LIBO Base Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subject Subsidiary” shall mean, at any time of determination, a Subsidiary that
(i) is an Immaterial Subsidiary, (ii) its Consolidated EBITDA for the then most
recently ended Test Period is not in excess of 2.5% of the Consolidated EBITDA
of Borrower and its Restricted Subsidiaries or (iii) its Consolidated Total
Assets as of the last day of the then most recently ended Test Period is not in
excess of 2.5% of the Consolidated Total Assets of Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Swap Contract” shall mean any agreement (including any master agreement and any
schedule or agreement, whether or not in writing, relating to any single
transaction) that is an interest rate swap agreement, basis swap, forward rate
agreement, commodity swap, commodity option, equity or equity index swap or
option, bond option, interest rate option, foreign exchange agreement, rate cap,
collar or floor agreement, currency swap agreement, cross-currency rate swap
agreement, swap option, currency option or any other similar agreement
(including any option to enter into any of the foregoing) and is designed to
protect any Company against fluctuations in interest rates, currency exchange
rates, commodity prices, or similar risks (including any Interest Rate
Protection Agreement). For the avoidance of doubt, the term “Swap Contract”
includes, without limitation, any call options, warrants and capped calls
entered into as part of, or in connection with, an issuance of convertible or
exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 



 -69- 

 

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e). The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-3 hereto.

 

“Swingline Sublimit” shall mean the lesser of (a) $10.0 million and (b) the
Total Revolving Commitments then in effect. The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Syndication Agent” shall mean Credit Suisse Loan Funding LLC, in its capacity
as syndication agent hereunder.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tax Reduction Event” shall mean Borrower or its applicable Restricted
Subsidiaries have achieved the requirements as outlined in Section
4815(b)(3)a.1., Title 29 of the Delaware Code to qualify for the reduction in
video lottery proceeds required to be returned to the State of Delaware as
described in such Section of the Delaware Code and such reduction has become
effective.

 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Tax Sharing Agreement” shall mean that certain Amended and Restated Tax Sharing
Agreement, dated as of May 10, 2019, by and among Borrower and its Subsidiaries,
as amended.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 



 -70- 

 

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-2, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01. The aggregate principal amount of the
Term B Facility Commitments of all Term B Facility Lenders on the Closing Date
is $300.0 million.

 

“Term B Facility Lender” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2 hereto.

 



“Term B-1 Facility” shall mean the credit facility comprising the Term B-1
Facility Commitments and the Term B-1 Facility Loans.

 

“Term B-1 Facility Commitment” shall mean, for each Term B-1 Facility Lender,
the obligation of such Lender, if any, to make a Term B-1 Facility Loan to
Borrower on the 2020 Incremental Joinder Agreement Effective Date in a principal
amount not to exceed the amount set forth opposite such Lender’s name under the
heading “Term B-1 Facility Commitment” on Annex A-3, or in the Assignment
Agreement pursuant to which such Lender assumed its Term B-1 Facility
Commitment, as applicable, as the same may be (i) changed pursuant to Section
13.05(b) or (ii) reduced or terminated from time to time pursuant to Section
2.04 or Section 11.01. The aggregate principal amount of the Term B-1 Facility
Commitments of all Term B-1 Facility Lenders on the 2020 Incremental Joinder
Agreement Effective Date is $275,000,000. For the avoidance of doubt, the “2020
Incremental Term B Loan Commitments” under the 2020 Incremental Joinder
Agreement shall constitute the “Term B-1 Facility Commitments” hereunder.

 

“Term B-1 Facility Lenders” shall mean (a) on the 2020 Incremental Joinder
Agreement Effective Date, the Lenders having Term B-1 Facility Commitments on
Annex A-3 hereof and (b) thereafter, the Lenders from time to time holding any
Term B-1 Facility Loans, as the case may be, after giving effect to any
assignments thereof permitted by Section 13.05(b).

 

“Term B-1 Facility Loans” shall mean the term loans made pursuant to Section 2.1
of the 2020 Incremental Joinder Agreement and Section 2.01(b) hereof.

 

“Term B-1 Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date. For the avoidance of doubt, the Term B-1
Facility Maturity Date shall be the same date as the Term B Facility Maturity
Date.

 





 -71- 

 

 



“Term B-1 Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-4.

 

“Term B-1 Facility Repricing Transaction” shall mean (i) the incurrence by
Borrower of a new tranche of replacement term loans under this Agreement
(including by way of conversion of Term B-1 Facility Loans into any such new
tranche of replacement term loans) (x) having an All-In Yield for the respective
Type of such replacement term loan that is less than the All-In Yield for Term
B-1 Facility Loans of the respective Type and (y) the proceeds of which are used
to repay, in whole or in part, principal of outstanding Term B-1 Facility Loans
(it being understood that a conversion of Term B-1 Facility Loans into any such
new tranche of replacement term loans shall constitute a repayment of principal
of outstanding Term B-1 Facility Loans), (ii) any amendment, waiver or other
modification to this Agreement the primary purpose of which would have the
effect of reducing the All-In Yield for Term B-1 Facility Loans and/or (iii) the
incurrence by Borrower or any of its Subsidiaries of (x) any Incremental Term
Loans, (y) any other term loans (which, for the avoidance of doubt, does not
include bonds) other than under this Agreement or (z) any other bank debt other
than under this Agreement (such other term loans referred to in clause (y) above
in this clause (iii) and such other bank debt referred to in clause (z) above in
this clause (iii) are individually referred to as “Other Debt”), the proceeds of
which are used in whole or in part to prepay outstanding Term B-1 Facility Loans
(except to the extent such Incremental Term Loans or Other Debt are not incurred
for the primary purposes of reducing overall yield) if such Incremental Term
Loans or Other Debt has an All-In Yield for the respective Type of such
replacement term loan that is less than the All-In Yield for Term B-1 Facility
Loans at the time of the prepayment thereof. Any such determination by
Administrative Agent as contemplated by preceding clauses (i)(x), (ii) and (iii)
shall be conclusive and binding on all Lenders holding Term B-1 Facility Loans.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term B Facility, the Term B-1 Facility, any New Term Loan Facilities, the credit
facilities comprising the Extended Term Loans, if any, and the credit facilities
comprising Other Term Loans, if any.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term B Facility
Commitments, (b) the Term B-1 Facility Commitments, (c) any Incremental Term
Loan Commitments and (cd) any Other Term Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in Section
2.13(a).

 

“Term Loan Notes” shall mean, collectively, the Term B Facility Notes, the Term
B-1 Facility Notes, any Other Term Loan Notes and any New Term Loan Notes.

 

“Term Loans” shall mean, collectively, the Term B Facility Loans, the Term B-1
Facility Loans, any Extended Term Loans, any Other Term Loans and any New Term
Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

“Tidelands Lease” shall mean that certain Public Trust Tidelands Lease, dated as
of October 27, 2003, by and between the State of Mississippi, as lessor, and
Premier Entertainment (as successor in interest by merger with Premier
Entertainment LLC), as lessee, as amended by that certain Amendment to Public
Trust Tidelands Lease, dated as of February 5, 2009, and recorded as Instrument
#2009-2344D-J2 (together with any and all modifications, renewals, extensions,
and substitutions of the foregoing), and recorded in Book 410, Page 107 with the
Chancery Clerk of the Second Judicial District of Harrison County, Mississippi.

 



 -72- 

 

 

“Tiverton” shall mean Twin River-Tiverton LLC, a Delaware limited liability
company.

 

“Tiverton Casino Hotel” shall mean the Tiverton Casino Hotel, located in
Tiverton, Rhode Island

 

“Tiverton VLT Contract” means that certain Master Video Lottery Terminal
Contract by and between the Division and Newport Grand, LLC (f/k/a Newport Grand
Jai Alai, LLC), dated November 23, 2005, as amended through the Closing Date,
and as assigned to Tiverton, and as may be further amended from time to time as
permitted by this Agreement.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $250.0 million.

 

“Trade Date” shall have the meaning provided in Section 13.05(k)(i).

 



“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment, (c) Lenders having Term B Facility
Loans or Term B Facility Commitments and Incremental Term B Loan Commitments
and, (d) Lenders having Term B-1 Facility Loans or Term B-1 Facility Commitments
and (e) Lenders having such other Tranche of Term Loans or Term Loan Commitments
created pursuant to an Extension Amendment, Incremental Joinder Agreement or
Refinancing Amendment, and (ii) when used with respect to Loans or Commitments,
each of the following classes of Loans or Commitments: (a) Revolving Loans
incurred pursuant to the Closing Date Revolving Commitment or any Incremental
Existing Tranche Revolving Commitments of the same Tranche or Closing Date
Revolving Commitments and any Incremental Existing Tranche Revolving Commitments
of the same Tranche, (b) such other Tranche of Revolving Loans or Revolving
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, (c) Term B Facility Loans or Term B Facility
Commitments and Incremental Term B Loan Commitments and, (d) Term B-1 Facility
Loans or Term B-1 Facility Commitments and (e) such other Tranche of Term Loans
or Term Loan Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment.

 

“Transaction Activity” shall mean any of the following (and, in each case,
whether or not successful): (a) the actual or attempted incurrence of any
Indebtedness or the issuance of any Equity Interests by Borrower or any
Restricted Subsidiary, activities related to any such actual or attempted
incurrence or issuance, or the issuance of commitments in respect thereof, (b)
amending or modifying, or redeeming, refinancing, tendering for, refunding,
defeasing (whether by covenant or legal defeasance), discharging, repaying,
retiring or otherwise acquiring for value, any Indebtedness prior to the stated
maturity thereof or any Equity Interests (including any premium, penalty,
commissions or fees), (c) the termination of any Swap Contracts or other
derivative instruments or any fees paid to enter into any Swap Contracts or
other derivative instruments or (d) any acquisition or disposition of any
Person, property or assets permitted pursuant to the terms of this Agreement.

 



 -73- 

 

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing, (b)
the Specified Restricted Payments, (c) the entering into of this Agreement and
the other Credit Documents and the borrowings hereunder on the Closing Date, (d)
the issuance of the Senior Unsecured Notes and (e) the payment of fees and
expenses in connection with the foregoing.

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming/Racing Authority from time to time with respect to the Equity Interests
of any Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or
any Gaming/Racing Facility.

 



“Treasury Rate” shall mean, as of any prepayment, repayment or amendment date as
set forth in Section 2.05(f), the yield to maturity as of such date of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) that has
become publicly available at least two (2) Business Days prior to the applicable
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such date to the date that is 18 months after the 2020 Incremental Joinder
Agreement Effective Date.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming/Racing Authority from time to time.

 

“TRMG” shall mean Twin River Management Group, Inc., a Delaware corporation.

 

“Twin River Casino” shall mean the Twin River Casino, located in Lincoln, Rhode
Island.

 

“Twin River Permitted Assignees” shall mean any Affiliate of any Credit Party
(other than Borrower and its Subsidiaries).

 

“Type” has the meaning set forth in Section 1.03.

 

“U.S. Person” shall mean a “United States person” as defined in Section
7701(a)(30) of the Code.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“United States” shall mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 

“Unrestricted Cash” shall mean, as of any date of determination, the excess of
(i) the sum of (x) unrestricted cash and Cash Equivalents of Borrower and its
Restricted Subsidiaries (regardless of whether held in a Collateral Account)
plus (y) cash and Cash Equivalents of Borrower and its Restricted Subsidiaries
that are restricted in favor of the Obligations (which may include cash and Cash
Equivalents securing other Indebtedness secured by a Lien on the Collateral)
over (ii) the sum of (a) $50 million and (b) if such date of determination is on
or prior to the Specified Restricted Payment End Date, the Available Specified
RP Cash; provided, however, that in no event shall “Unrestricted Cash” be less
than zero.

 



 -74- 

 

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement); provided
that, each Unrestricted Subsidiary under this Agreement shall also have been
designated as an Unrestricted Subsidiary under the Senior Unsecured Notes.

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender, (ii) such Revolving Lender’s L/C Liability at
such time and (iii) such Revolving Lender’s Swingline Exposure at such time.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.06(c)(ii).

 

“UTGR” shall mean UTGR, Inc., a Delaware corporation.

 

“Venue Documents” has the meaning set forth in Section 10.05(o).

 

“Venue Easements” has the meaning set forth in Section 10.05(o).

 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon.

 

“VLT Contract” shall mean that certain Master Video Lottery Terminal Contract,
dated as of July 18, 2005, by and between the Division and UTGR, as amended
through the Closing Date, and as may be further amended from time to time as
permitted by this Agreement.

 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of any Indebtedness (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Indebtedness to be made
after such date, multiplied by the number of days from such date to the date of
such scheduled repayments divided by (b) the aggregate principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 



 -75- 

 

 

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities. For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other
Acquisition, or the opening of a Development Project or Expansion Capital
Expenditure, occurs (other than with respect to any Unrestricted Subsidiary) or
the designation of any Unrestricted Subsidiary as such is revoked and such
Unrestricted Subsidiary is converted into a Restricted Subsidiary, the
“consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired, of any Person that owns or
leases such Development Project or Expansion Capital Expenditure (to the extent
related to such Development Project or Expansion Capital Expenditure), or of any
Unrestricted Subsidiary so revoked, as the case may be (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) shall be excluded and (ii) for any period in which any Person,
property, business or asset (other than an Unrestricted Subsidiary) is sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by Borrower or any Restricted Subsidiary or any Restricted Subsidiary
is designated as an Unrestricted Subsidiary, the “consolidated current assets”
and “consolidated current liabilities” of any Person, property, business or
asset so sold, transferred or otherwise disposed of, closed or classified as
discontinued operations or Restricted Subsidiary so designated, as the case may
be (determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) shall be excluded.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.      Accounting Terms and Determinations. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters (including financial covenants) shall be made in accordance
with GAAP as in effect on the Closing Date consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld).

 



 -76- 

 

 



SECTION 1.03.     Classes and Types of Loans. Loans hereunder are distinguished
by “Class” and by “Type.” The “Class” of a Loan (or of a Commitment to make a
Loan) refers to whether such Loan is a Revolving Loan of any particular Tranche,
a Term B Facility Loan, a Term B-1 Facility Loan, a New Term Loan of any
particular Tranche, or a Term Loan of any particular Tranche of Term Loans
created pursuant to an Extension Amendment or a Refinancing Amendment or a
Swingline Loan, each of which constitutes a Class. The “Type” of a Loan refers
to whether such Loan is an ABR Loan or a LIBOR Loan, each of which constitutes a
Type. Loans may be identified by both Class and Type.

 

SECTION 1.04.      Rules of Construction.

 

(a)                In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise), references
to (i) the plural include the singular, the singular include the plural and the
part include the whole; (ii) Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; (iii) statutes and
regulations include any amendments, supplements or modifications of the same
from time to time and any successor statutes and regulations; (iv) unless
otherwise expressly provided, any reference to any action of any Secured Party
by way of consent, approval or waiver shall be deemed modified by the phrase “in
its/their reasonable discretion”; (v) time shall be a reference to time of day
in New York, New York; (vi) Obligations (other than L/C Liabilities) shall not
be deemed “outstanding” if such Obligations have been Paid in Full; and
(vii) except as expressly provided in any Credit Document any item required to
be delivered or performed on a day that is not a Business Day shall not be
required until the next succeeding Business Day.

 

(b)                In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise),
(i) “amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and similar
terms) in any Credit Document refer to such Credit Document as a whole and not
to any particular provision of such Credit Document; (iv) “including” (and
similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all Property; and (viii) a “fiscal year” or a “fiscal quarter” is a
reference to a fiscal year or fiscal quarter of Borrower.

 

(c)                In this Agreement unless the context clearly requires
otherwise, any reference to (i) an Annex, Exhibit or Schedule is to an Annex,
Exhibit or Schedule, as the case may be, attached to this Agreement and
constituting a part hereof, and (ii) a Section or other subdivision is to a
Section or such other subdivision of this Agreement.

 

(d)                Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Credit Documents;
(ii) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, and (iii) for the avoidance of doubt, any
reference herein to “the date hereof” or words of similar import shall refer to
the date that the Credit Agreement was initially entered into (May 10, 2019).

 



 -77- 

 

 

(e)                This Agreement and the other Credit Documents are the result
of negotiations among and have been reviewed by counsel to Agents, Borrower and
the other parties, and are the products of all parties. Accordingly, they shall
not be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.

 

(f)                 Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

SECTION 1.05.      Pro Forma Calculations.

 

(a)                Notwithstanding anything to the contrary herein, the
Consolidated Total Net Leverage Ratio, the Consolidated Total Secured Net
Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated in the
manner prescribed by this Section 1.05; provided that notwithstanding anything
to the contrary in clauses (b), (c) or (d) of this Section 1.05, when
calculating the Consolidated Total Net Leverage Ratio, for purposes of
determining actual compliance (and not compliance on a Pro Forma Basis) with any
covenant pursuant to Section 10.08, the events described in this Section 1.05
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

(b)                For purposes of calculating the Consolidated Total Net
Leverage Ratio, the Consolidated Total Secured Net Leverage Ratio and the Fixed
Charge Coverage Ratio, Specified Transactions (and the incurrence or repayment
of any Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period and (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If,
since the beginning of any applicable Test Period, any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.05, then the Consolidated Total
Net Leverage Ratio, the Consolidated Total Secured Net Leverage Ratio and the
Fixed Charge Coverage Ratio shall be calculated to give pro forma effect thereto
in accordance with this Section 1.05.

 

(c)                Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by Borrower in good faith to be realized as
a result of specified actions taken or with respect to which steps have been
initiated, or are reasonably expected to be initiated, within eighteen (18)
months of the closing date of such Specified Transaction (in the good faith
determination of Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized during the entirety of the applicable period), net
of the amount of actual benefits realized during such period from such actions;
provided that, with respect to any such cost savings, operating expense
reductions, other operating improvements and synergies, the limitations and
requirements set forth in clause (c) of the definition of Consolidated EBITDA
(other than the requirement set forth in clause (c) of Consolidated EBITDA that
steps have been initiated or taken) shall apply; provided, further, that the
aggregate amount of additions made to Consolidated EBITDA for any Test Period
pursuant to this clause (c) and clause (c) of the definition of “Consolidated
EBITDA” shall not (i) exceed 25.0% of Consolidated EBITDA for such Test Period
(before giving effect to this clause (c) and clause (c) of the definition of
“Consolidated EBITDA”) or (ii) be duplicative of one another.

 



 -78- 

 

 

(d)                In the event that Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, prepayment, retirement, exchange or extinguishment) any
Indebtedness included in the calculations of the Consolidated Total Net Leverage
Ratio, the Consolidated Total Secured Net Leverage Ratio or the Fixed Charge
Coverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility without a corresponding
permanent reduction in the commitments with respect thereto), (i) during the
applicable Test Period and/or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Consolidated Total Net Leverage Ratio, the
Consolidated Total Secured Net Leverage Ratio and the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the
Consolidated Total Net Leverage Ratio and the Consolidated Total Secured Net
Leverage Ratio and (B) on the first day of the applicable Test Period in the
case of the Fixed Charge Coverage Ratio. Interest on a Capital Lease shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Borrower to be the rate of interest implicit
in such Capital Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as Borrower may designate.

 

SECTION 1.06.      Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

SECTION 1.07.      Limited Condition Transactions. For purposes of (i)
determining compliance with any provision of this Agreement or any other Credit
Document which requires the calculation of the Consolidated Total Net Leverage
Ratio, the Consolidated Total Secured Net Leverage Ratio or the Fixed Charge
Coverage Ratio, (ii) determining compliance with representations, warranties,
Defaults or Events of Default or (iii) testing availability under baskets set
forth in this Agreement or any other Credit Document (including baskets measured
as a percentage of Consolidated EBITDA or of Consolidated Total Assets), in each
case, in connection with a Limited Condition Transaction (a “Limited Condition
Transaction” shall be defined as any Permitted Acquisition or other acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other acquisition), permitted Investment or unconditional
repayment or redemption of, or offer to purchase, any Indebtedness, and, in each
case, the incurrence of Indebtedness and Liens in connection therewith), at the
option of Borrower (Borrower’s election to exercise such option in connection
with any Limited Condition Transaction, an “LCT Election”), the date of
determination of whether any such action is permitted under this Agreement and
the other Credit Documents shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (or, with
respect to the incurrence of Indebtedness and Liens, the Limited Condition
Transaction for which the proceeds will be used) (the “LCT Test Date”), and if,
after giving effect on a Pro Forma Basis to the Limited Condition Transaction
and the other transactions to be entered into in connection therewith as if they
had occurred at the beginning of the most recent Test Period ending prior to the
LCT Test Date, Borrower could have taken such action on the relevant LCT Test
Date in compliance with such representation, warranty, absence of default or
event of default, ratio or basket, such representation, warranty, absence of
Default or Event of Default, ratio or basket shall be deemed to have been
complied with. For the avoidance of doubt, if Borrower has made an LCT Election
and any of the ratios or baskets for which compliance was determined or tested
as of the LCT Test Date are exceeded as a result of fluctuations in any such
ratio or basket (including due to fluctuations in Consolidated EBITDA or
Consolidated Total Assets of Borrower or the Person subject to such Limited
Condition Transaction) at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If Borrower has made an LCT Election
for any Limited Condition Transaction, then in connection with any subsequent
calculation of ratios or baskets on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated (a)
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (b) in the case of
any such ratio or basket related to Restricted Payments or prepayments of Other
Junior Indebtedness, without giving effect to such Limited Condition Transaction
and other transactions in connection therewith. Notwithstanding the foregoing,
the amount of (i) any Incremental Commitments that may be incurred under the
Incremental Incurrence-Based Amount and (ii) any Indebtedness that may be
incurred under the Ratio Incurrence-Based Amount, in each case, determined at
the time of signing of definitive documentation with respect to, or giving of
notice with respect to, a Limited Condition Transaction may be recalculated, at
the option of Borrower, at the time of funding.

 



 -79- 

 

 

SECTION 1.08.      Ratio Calculations; Negative Covenant Reclassification.

 

(a)                With respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of any Credit Document that
does not require compliance with a financial ratio or test (including the
Consolidated Total Net Leverage Ratio, the Consolidated Total Secured Net
Leverage Ratio and/or the Fixed Charge Coverage Ratio, whether or not
specifically required to be determined on a Pro Forma Basis) (any such amounts
(which will include any related “grower” component), the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of such Credit Document that
requires compliance with a financial ratio or test (including the Consolidated
Total Net Leverage Ratio, the Consolidated Total Secured Net Leverage Ratio
and/or the Fixed Charge Coverage Ratio, whether or not specifically required to
be determined on a Pro Forma Basis) which may include any “builder” or “grower”
amount (any such amounts, the “Incurrence-Based Amounts”), it is understood and
agreed that the Fixed Amounts shall be disregarded in the calculation of the
financial ratio or test applicable to such Incurrence-Based Amounts. For the
avoidance of doubt, all Indebtedness substantially contemporaneously incurred
will be included for purposes of determining compliance with incurrence-based
ratio tests outside of the debt and liens covenants. For example, if Borrower
incurs Indebtedness under clause (a), (b) or (c) of the definition of
“Incremental Loan Amount” on the same date that it incurs Indebtedness under
clause (d) of the definition of “Incremental Loan Amount”, then the Consolidated
Total Secured Net Leverage Ratio and any other applicable ratio will be
calculated with respect to such incurrence under clause (d) of the definition of
“Incremental Loan Amount” without regard to any incurrence of Indebtedness under
clause (a), (b) or (c) of the definition of “Incremental Loan Amount”. If
Borrower or its Restricted Subsidiaries enters into any revolving, delayed draw
or other committed debt facility, Borrower may elect to determine compliance of
such debt facility (including the incurrence of Indebtedness and Liens from time
to time in connection therewith) with this Agreement and each other Credit
Document on the date definitive loan documents with respect thereto are executed
by all parties thereto, assuming the full amount of such facility is incurred
(and any applicable Liens are granted) on such date, in lieu of determining such
compliance on any subsequent date (including any date on which Indebtedness is
incurred pursuant to such facility).

 



 -80- 

 

 

(b)                Notwithstanding anything in this Agreement or any other
Credit Document to the contrary, (i) unless specifically stated otherwise
herein, any carve-out, basket, exclusion or exception to any affirmative,
negative or other covenant in this Agreement or the other Credit Documents may
be used together by any Credit Party and its Subsidiaries without limitation for
any purpose not prohibited hereby, and (ii) any action or event permitted by
this Agreement or the other Credit Documents need not be permitted solely by
reference to one provision permitting such action or event but may be permitted
in part by one such provision and in part by one or more other provisions of
this Agreement and the other Credit Documents. For purposes of determining
compliance with Article X, in the event that any Lien, Investment, Indebtedness
(whether at the time of incurrence or upon application of all or a portion of
the proceeds thereof), Asset Sale, disposition, fundamental change, Restricted
Payment, Affiliate transaction, contractual requirement or payment or prepayment
of Indebtedness meets the criteria of one, or more than one, of the “baskets” or
categories of transactions then permitted pursuant to any clause or subsection
of Article X, such transaction (or any portion thereof) at any time shall be
permitted under one or more of such “baskets” or categories at the time of such
transaction or any later time from time to time, in each case, as determined by
Borrower in its sole discretion at such time and thereafter may be reclassified
or divided (as if incurred at such later time) by Borrower in any manner not
expressly prohibited by this Agreement, and such Lien, Investment, Indebtedness,
Asset Sale, disposition, fundamental change, Restricted Payment, Affiliate
transaction, contractual requirement or payment or prepayment of Indebtedness
(or any portion thereof) shall be treated as having been incurred or existing
pursuant to only such “basket” or category of transactions or “baskets” or
categories of transactions (or any portion thereof) without giving pro forma
effect to such item (or portion thereof) when calculating the amount of Liens,
Investments, Indebtedness, Asset Sales, dispositions, fundamental changes,
Restricted Payments, Affiliate transactions, contractual requirements or
payments or prepayments of Indebtedness, as applicable, that may be incurred
pursuant to any other “basket” or category of transactions.

  

ARTICLE II.

 

CREDITS

 

SECTION 2.01.      Loans.

 

(a)                Revolving Loans. Each Revolving Lender agrees, severally and
not jointly, on the terms and conditions of this Agreement, to make revolving
loans (the “Revolving Loans”) to Borrower in Dollars from time to time, on any
Business Day during, with respect to any Revolving Commitment of such Revolving
Lender, the Revolving Availability Period applicable to such Revolving
Commitment, in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Revolving Commitment of such Revolving Lender as in
effect from time to time; provided, however, that, after giving effect to any
Borrowing of Revolving Loans, (i) the sum of the aggregate principal amount of
(without duplication) all Revolving Loans and Swingline Loans then outstanding
plus the aggregate amount of all L/C Liabilities shall not exceed the Total
Revolving Commitments as in effect at such time, (ii) the Revolving Exposure of
such Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitments in effect at such time, (iii) the Revolving Tranche Exposure of such
Revolving Lender in respect of each Tranche of Revolving Commitments of such
Lender shall not exceed such Revolving Lender’s Revolving Commitment of such
Tranche in effect at such time and (iv) the Revolving Tranche Exposure of all
Revolving Lenders in respect of each Tranche of Revolving Commitments shall not
exceed the aggregate Revolving Commitments of such Tranche in effect at such
time. Subject to the terms and conditions of this Agreement, during the
applicable Revolving Availability Period, Borrower may borrow, repay and
re-borrow the amount of the Revolving Commitments by means of ABR Loans and
LIBOR Loans.

 



 -81- 

 

 



(b)       [Reserved].Term B-1 Facility Loans. Each Lender with a Term B-1
Facility Commitment on the 2020 Incremental Joinder Agreement Effective Date
agrees, severally and not jointly, on the terms and conditions of, and pursuant
to and in accordance with, the 2020 Incremental Joinder Agreement to make a
Term B-1 Facility Loan to Borrower in Dollars on the 2020 Incremental Joinder
Agreement Effective Date in an aggregate principal amount equal to the Term B-1
Facility Commitment of such Lender. Term B-1 Facility Loans that are repaid or
prepaid may not be reborrowed.

 

(c)                Term B Facility Loans. Each Lender with a Term B Facility
Commitment agrees, severally and not jointly, on the terms and conditions of
this Agreement, to make a Term B Facility Loan to Borrower in Dollars on the
Closing Date in an aggregate principal amount equal to the Term B Facility
Commitment of such Lender. Term B Facility Loans that are repaid or prepaid may
not be reborrowed.

 

(d)                Limit on LIBOR Loans. No more than eight (8) separate
Interest Periods in respect of LIBOR Loans may be outstanding at any one time in
the aggregate under all of the facilities.

 

(e)                Swingline Loans.

 

(i)               Swingline Commitment. Subject to the terms and conditions set
forth herein and in reliance upon the agreements of the other Lenders set forth
in this Section 2.01(e), the Swingline Lender at the request of Borrower may, in
the Swingline Lender’s sole discretion, make Swingline Loans to Borrower in
Dollars from time to time during any Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (x)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (y) (1) the sum of the total Revolving Exposures exceeding
the Total Revolving Commitments or (2) the Revolving Exposure of any Revolving
Lender exceeding the Revolving Commitments of such Lender then in effect;
provided, however, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and re-borrow Swingline Loans. Notwithstanding anything to the
contrary contained in this Section 2.01(e) or elsewhere in this Agreement, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Revolving Lender is a Defaulting Lender if such Defaulting Lender’s
participation in Swingline Loans cannot be reallocated to Non-Defaulting Lenders
pursuant to Section 2.14(a) unless arrangements reasonably satisfactory to the
Swingline Lender and Borrower have been made to eliminate the Swingline Lender’s
risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by Cash Collateralizing in an
amount equal to the Minimum Collateral Amount, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the Swingline Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Commitment percentage
of outstanding Swingline Loans.

 



 -82- 

 

 

(ii)               Swingline Loans. To request a Swingline Loan, Borrower shall
notify Administrative Agent of such request by telephone (promptly confirmed in
writing in the form of a Notice of Borrowing by facsimile or electronic mail),
not later than 1:00 p.m., New York time, on the day of a proposed Swingline Loan
(which day shall be a Business Day). Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Borrower. Unless the Swingline
Lender has received notice (by telephone or in writing) from Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Loan (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first sentence of
Section 2.01(e)(i) or (B) that one or more of the applicable conditions
specified in Section 7.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender shall make each Swingline Loan available
to Borrower by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with the
Swingline Lender, by crediting the same to) the account of Borrower as directed
by Borrower in the applicable Notice of Borrowing for such Swingline Loan by
4:00 p.m., New York time, on the requested date of such Swingline Loan.
Swingline Loans shall only be incurred and maintained as ABR Loans. Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default or an Event of Default has occurred and is
continuing. Swingline Loans shall be made in minimum amounts of $500,000 and
integral multiples of $250,000 above such amount. Immediately upon the making of
a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s R/C Percentage of such Swingline Loan.

 

(iii)               Prepayment. Borrower shall have the right at any time and
from time to time to repay any Swingline Loan, in whole or in part, and without
any penalty or premium, upon giving written or telecopy notice (or telephone
notice promptly confirmed by written, or telecopy notice) to the Swingline
Lender and to Administrative Agent before 12:00 p.m. (Noon), New York time, on
the date of repayment at the Swingline Lender’s office as the Swingline Lender
may from time to time specify to Borrower and Administrative Agent.

 

(iv)               Refinancing; Participations.

 

(A)              The Swingline Lender at any time in its sole discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
ABR Loan in an amount equal to such Lender’s R/C Percentage of the amount of
Swingline Loans then outstanding. Such request shall be made in writing and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified in this Agreement for the principal amount of ABR Loans,
but subject to the unutilized portion of the Revolving Commitments and the
conditions set forth in Section 7.02. The Swingline Lender shall furnish
Borrower with a copy of the applicable notice promptly after delivering such
notice to Administrative Agent. Each Revolving Lender shall make an amount equal
to its R/C Percentage of the amount specified in such notice available to
Administrative Agent in immediately available funds (and Administrative Agent
may apply Cash Collateral available with respect to the applicable Swingline
Loan) for the account of the Swingline Lender at Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such notice, whereupon, subject to Section 2.01(e)(iv)(B), each Revolving Lender
that so makes funds available shall be deemed to have made a ABR Loan to
Borrower in such amount. Administrative Agent shall remit the funds so received
to the Swingline Lender.

 



 -83- 

 

 

(B)              If for any reason any Swingline Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.01(e)(iv)(A), the request for ABR
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swingline Loan and each Revolving Lender’s
payment to Administrative Agent for the account of the Swingline Lender pursuant
to Section 2.01(e)(iv)(A) shall be deemed payment in respect of such
participation.

 

(C)              If any Revolving Lender fails to make available to
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to Section 2.01(e)(iv)(A) or (B) by
the time specified in such Section, the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender, at a rate per annum equal to the greater of the Federal
Funds Effective Rate and a rate determined by the Swingline Lender in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (other than any such
interest or fees) shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any
Revolving Lender (through Administrative Agent) with respect to any amounts
owing under this clause (C) shall be conclusive absent manifest error.

 

(D)              Each Revolving Lender’s obligation to make Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.01(e)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swingline Lender, Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.01(e)(iv) is subject to the conditions set forth in
Section 7.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swingline Loans, together with
interest as provided herein.

 

(E)               The Swingline Lender shall be responsible for invoicing
Borrower for interest on the Swingline Loans. Until each Revolving Lender funds
its Revolving Loan or risk participation pursuant to this Section 2.01(e) to
refinance such Revolving Lender’s R/C Percentage of any Swingline Loan, interest
in respect of such R/C Percentage shall be solely for the account of the
Swingline Lender.

 

SECTION 2.02.      Borrowings. Borrower shall give Administrative Agent notice
of each borrowing hereunder as provided in Section 4.05 in the form of a Notice
of Borrowing. Unless otherwise agreed to by Administrative Agent in its sole
discretion, not later than 12:00 p.m. (Noon), New York time, on the date
specified for each borrowing in Section 4.05, each Lender shall make available
the amount of the Loan or Loans to be made by it on such date to Administrative
Agent, at an account specified by Administrative Agent maintained at the
Principal Office, in immediately available funds, for the account of Borrower.
Each borrowing of Revolving Loans shall be made by each Revolving Lender pro
rata based on its R/C Percentage. The amounts so received by Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to Borrower not later than 4:00 p.m., New York time, on the actual
applicable Funding Date, by depositing the same by wire transfer of immediately
available funds in (or, in the case of an account of Borrower maintained with
Administrative Agent at the Principal Office, by crediting the same to) the
account or accounts of Borrower or any other account or accounts in each case as
directed by Borrower in the applicable Notice of Borrowing.

 



 -84- 

 

 

SECTION 2.03.      Letters of Credit.

 

(a)                Subject to the terms and conditions hereof, the Revolving
Commitments may be utilized, upon the request of Borrower, in addition to the
Revolving Loans provided for by Section 2.01(a), for standby letters of credit
(herein collectively called “Letters of Credit”) issued by the applicable L/C
Lender (which L/C Lenders agree to the terms and provisions of this Section 2.03
in reliance upon the agreements of the other Lenders set forth herein) for the
account of Borrower or its Subsidiaries; provided, however, that in no event
shall

 

(i)               the aggregate amount of all L/C Liabilities, plus the
aggregate principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time,

 

(ii)               the sum of the aggregate principal amount of all Revolving
Loans of any Revolving Lender then outstanding, plus such Revolving Lender’s L/C
Liability plus such Revolving Lender’s Swingline Exposure exceed at any time
such Revolving Lender’s Revolving Commitment as in effect at such time,

 

(iii)               (x) the outstanding aggregate amount of all L/C Liabilities
exceed the L/C Sublimit or (y) unless the applicable L/C Lender consents, the
Stated Amount of all Letters of Credit issued by such L/C Lender plus the
aggregate amount of all L/C Disbursements of such L/C Lender that have not yet
been reimbursed in respect of all Letters of Credit issued by such L/C Lender
exceed such L/C Lender’s L/C Commitment,

 

(iv)               the Stated Amount of any Letter of Credit be less than
$100,000 or such lesser amount as is acceptable to the L/C Lender,

 

(v)               the expiration date of any Letter of Credit extend beyond the
earlier of (x) the fifth Business Day preceding the latest R/C Maturity Date
then in effect and (y) the date twelve (12) months following the date of such
issuance, unless in the case of this clause (y) the Required Revolving Lenders
have approved such expiry date in writing (but never beyond the fifth Business
Day prior to the latest R/C Maturity Date then in effect), except for any Letter
of Credit that Borrower has agreed to Cash Collateralize in an amount equal to
the Minimum Collateral Amount or otherwise backstop (with a letter of credit on
customary terms) to the applicable L/C Lender’s and Administrative Agent’s
reasonable satisfaction, on or prior to the fifth Business Day preceding the
latest R/C Maturity Date then in effect, subject to the ability of Borrower to
request Auto-Extension Letters of Credit in accordance with Section 2.03(b);
provided that in the case of any such Letter of Credit that is so Cash
Collateralized, the obligations of the Revolving Lenders to participate in such
Letters of Credit pursuant to Section 2.03(f) shall terminate on the fifth
Business Day preceding the latest R/C Maturity Date then in effect,

 



 -85- 

 

 

(vi)               any L/C Lender issue any Letter of Credit after it has
received notice from Borrower or the Required Revolving Lenders stating that a
Default exists until such time as such L/C Lender shall have received written
notice of (x) rescission of such notice from the Required Revolving Lenders, (y)
waiver or cure of such Default in accordance with this Agreement or (z)
Administrative Agent’s good faith determination that such Default has ceased to
exist,

 

(vii)               any Letter of Credit be issued in a currency other than
Dollars nor at a tenor other than sight; or

 

(viii)               the L/C Lender be obligated to issue any Letter of Credit,
amend or modify any outstanding Letter of Credit or extend the expiry date of
any outstanding Letter of Credit at any time when a Revolving Lender is a
Defaulting Lender if such Defaulting Lender’s L/C Liability cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.14(a) unless
arrangements reasonably satisfactory to the L/C Lender and Borrower have been
made to eliminate the L/C Lender’s risk with respect to the participation in
Letters of Credit by all such Defaulting Lenders, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the L/C Lender to support, each such Defaulting Lender’s L/C Liability.

 

(b)                Whenever Borrower requires the issuance of a Letter of Credit
it shall give the applicable L/C Lender and Administrative Agent at least three
(3) Business Days written notice (or such shorter period of notice acceptable to
the L/C Lender). Such Letter of Credit application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system agreed to by the applicable L/C Lender, by personal delivery or by any
other means acceptable to the applicable L/C Lender. Each notice shall be in the
form of Exhibit L hereto or such other form as is reasonably acceptable to the
applicable L/C Lender appropriately completed (each a “Letter of Credit
Request”) and shall specify a date of issuance not beyond the fifth Business Day
prior to the latest R/C Maturity Date then in effect. Each Letter of Credit
Request must be accompanied by documentation describing in reasonable detail the
proposed terms, conditions and format of the Letter of Credit to be issued. If
requested by the L/C Lender, the Borrower also shall submit a letter of credit
application on the L/C Lender’s standard form in connection with any request for
a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the L/C Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. If Borrower so
requests in any applicable Letter of Credit Request, the applicable L/C Lender
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Lender to decline any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Lender at
the time of the original issuance or automatic extension of a Letter of Credit,
Borrower shall not be required to make a specific request to the L/C Lender for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Lender
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the fifth Business Day preceding the latest R/C Maturity Date
then in effect (provided, that such five (5) Business Day limitation shall not
apply to any Letter of Credit that Borrower has agreed to Cash Collateralize in
an amount equal to the Minimum Collateral Amount or otherwise backstop (with a
letter of credit on customary terms) to the applicable L/C Lender’s and
Administrative Agent’s reasonable satisfaction) (provided that in the case of
any such Letter of Credit that is so Cash Collateralized, the obligations of the
Revolving Lenders to participate in such Letters of Credit pursuant to Section
2.03(f) shall terminate on the fifth Business Day preceding the latest R/C
Maturity Date then in effect); provided, however, that the L/C Lender shall not
permit any such extension if (A) the L/C Lender has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from Administrative Agent
that the Required Revolving Lenders have elected not to permit such extension or
(2) from Administrative Agent, any Lender or Borrower that one or more of the
applicable conditions specified in Section 7.02 is not then satisfied, and in
each such case directing the L/C Lender not to permit such extension. If there
is any conflict between the terms and conditions of this Agreement and the terms
and condition of any application, the terms and conditions of this Agreement
shall govern. Each Lender hereby authorizes each L/C Lender to issue and perform
its obligations with respect to Letters of Credit and each Letter of Credit
shall be issued in accordance with the customary procedures of such L/C Lender.
Borrower acknowledges and agrees that the failure of any L/C Lender to require
an application at any time and from time to time shall not restrict or impair
such L/C Lender’s right to require such an application or agreement as a
condition to the issuance of any subsequent Letter of Credit.

 



 -86- 

 

 

(c)                On each day during the period commencing with the issuance by
the applicable L/C Lender of any Letter of Credit and until such Letter of
Credit shall have expired or been terminated, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes hereof in an
amount equal to such Lender’s R/C Percentage of the then Stated Amount of such
Letter of Credit plus the amount of any unreimbursed drawings thereunder. Each
Revolving Lender (other than the applicable L/C Lender) severally agrees that,
upon the issuance of any Letter of Credit hereunder, it shall automatically
acquire from the L/C Lender that issued such Letter of Credit, without recourse,
a participation in such L/C Lender’s obligation to fund drawings and rights
under such Letter of Credit in an amount equal to such Lender’s R/C Percentage
of such obligation and rights, and each Revolving Lender (other than such L/C
Lender) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such L/C Lender to pay and discharge when due, its R/C Percentage of such L/C
Lender’s obligation to fund drawings under such Letter of Credit. Such L/C
Lender shall be deemed to hold an L/C Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to such
acquisition by the Revolving Lenders other than such L/C Lender of their
participation interests.

 

(d)                In the event that any L/C Lender has determined to honor a
drawing under a Letter of Credit, such L/C Lender shall promptly notify (the
“L/C Payment Notice”) Administrative Agent and Borrower of the amount paid by
such L/C Lender and the date on which payment is to be made to such beneficiary.
Borrower hereby unconditionally agrees to pay and reimburse such L/C Lender,
through Administrative Agent, for the amount of payment under such Letter of
Credit in Dollars, together with interest thereon at a rate per annum equal to
the Alternate Base Rate in effect from time to time plus the Applicable Margin
applicable to Revolving Loans that are maintained as ABR Loans as are in effect
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding) from the date payment was made to
such beneficiary to the date on which payment is due, such payment to be made
not later than the first Business Day after the date on which Borrower receives
the applicable L/C Payment Notice (or the second Business Day thereafter if such
L/C Payment Notice is received on a date that is not a Business Day or after
1:00 p.m., New York time, on a Business Day). Any such payment due from Borrower
and not paid on the required date shall thereafter bear interest at rates
specified in Section 3.02(b) until paid. Promptly upon receipt of the amount
paid by Borrower pursuant to the immediately prior sentence, the applicable L/C
Lender shall notify Administrative Agent of such payment and whether or not such
payment constitutes payment in full of the Reimbursement Obligation under the
applicable Letter of Credit.

 



 -87- 

 

 

(e)                Promptly upon its receipt of a L/C Payment Notice referred to
in Section 2.03(d), Borrower shall advise the applicable L/C Lender and
Administrative Agent whether or not Borrower intends to borrow hereunder to
finance its obligation to reimburse such L/C Lender for the amount of the
related demand for payment under the applicable Letter of Credit and, if it does
so intend, submit a Notice of Borrowing for such borrowing to Administrative
Agent as provided in Section 4.05. In the event that Borrower fails to reimburse
any L/C Lender, through Administrative Agent, for a demand for payment under a
Letter of Credit by the first Business Day after the date of the applicable L/C
Payment Notice (or the second Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time on a Business Day), such L/C Lender shall promptly notify Administrative
Agent of such failure by Borrower to so reimburse and of the amount of the
demand for payment. In the event that Borrower fails to either submit a Notice
of Borrowing to Administrative Agent as provided above or reimburse such L/C
Lender, through Administrative Agent, for a demand for payment under a Letter of
Credit by the first Business Day after the date of the applicable L/C Payment
Notice (or the second Business Day thereafter if such L/C Payment Notice is
received on a date that is not a Business Day or after 1:00 p.m., New York time,
on a Business Day), Administrative Agent shall give each Revolving Lender prompt
notice of the amount of the demand for payment including the interest therein
owed by Borrower (the “Unreimbursed Amount”), specifying such Lender’s R/C
Percentage thereof and requesting payment of such amount.

 

(f)                 Each Revolving Lender (other than the applicable L/C Lender)
shall pay to Administrative Agent for account of the applicable L/C Lender at
the Principal Office in Dollars and in immediately available funds, an amount
equal to such Revolving Lender’s R/C Percentage of the Unreimbursed Amount upon
not less than one Business Day’s actual notice by Administrative Agent as
described in Section 2.03(e) to such Revolving Lender requesting such payment
and specifying such amount. Administrative Agent will promptly remit the funds
so received to the applicable L/C Lender in Dollars. Each such Revolving
Lender’s obligation to make such payments to Administrative Agent for the
account of L/C Lender under this Section 2.03(f), and the applicable L/C
Lender’s right to receive the same, shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) the failure
of any other Revolving Lender to make its payment under this Section 2.03(f),
(ii) the financial condition of Borrower or the existence of any Default or
(iii) the termination of the Commitments. Each such payment to any L/C Lender
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(g)                Upon the making of each payment by a Revolving Lender,
through Administrative Agent, to an L/C Lender pursuant to Section 2.03(f) in
respect of any Letter of Credit, such Revolving Lender shall, automatically and
without any further action on the part of Administrative Agent, such L/C Lender
or such Revolving Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to such L/C Lender by Borrower
hereunder and under the L/C Documents relating to such Letter of Credit and (ii)
a participation equal to such Revolving Lender’s R/C Percentage in any interest
or other amounts (other than cost reimbursements) payable by Borrower hereunder
and under such L/C Documents in respect of such Reimbursement Obligation. If any
L/C Lender receives directly from or for the account of Borrower any payment in
respect of any Reimbursement Obligation or any such interest or other amounts
(including by way of setoff or application of proceeds of any collateral
security), such L/C Lender shall promptly pay to Administrative Agent for the
account of each Revolving Lender which has satisfied its obligations under
Section 2.03(f), such Revolving Lender’s R/C Percentage of such payment, each
such payment by such L/C Lender to be made in Dollars. In the event any payment
received by such L/C Lender and so paid to the Revolving Lenders hereunder is
rescinded or must otherwise be returned by such L/C Lender, each Revolving
Lender shall, upon the request of such L/C Lender (through Administrative
Agent), repay to such L/C Lender (through Administrative Agent) the amount of
such payment paid to such Revolving Lender, with interest at the rate specified
in Section 2.03(j).

 



 -88- 

 

 

(h)                Borrower shall pay to Administrative Agent, for the account
of each Revolving Lender, and with respect to each Tranche of Revolving
Commitments, in respect of each Letter of Credit and each Tranche of Revolving
Commitments for which such Revolving Lender has a L/C Liability, a letter of
credit commission equal to (x) the rate per annum equal to the Applicable Margin
for Revolving Loans of such Tranche made by such Revolving Lender that are LIBOR
Loans in effect from time to time, multiplied by (y) the daily Stated Amount of
such Letter of Credit allocable to such Revolving Lender’s Revolving Commitments
of such Tranche for the period from and including the date of issuance of such
Letter of Credit (i) in the case of a Letter of Credit which expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Letter of Credit which is drawn in full or is otherwise terminated
other than on the stated expiration date of such Letter of Credit, to and
excluding the date such Letter of Credit is drawn in full or is terminated. Such
commission will be non-refundable and is to be paid (1) quarterly in arrears on
each Quarterly Date and (2) on each R/C Maturity Date. In addition, Borrower
shall pay to each L/C Lender, for such L/C Lender's account a fronting fee with
respect to each Letter of Credit, at the rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
each Quarterly Date in respect of the most recently-ended quarterly period (or
portion thereof, in the case of the first payment), commencing with the first
such date to occur after the issuance of such Letter of Credit, on the latest
R/C Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition Borrower agrees to pay to each L/C Lender all charges, costs and
expenses in the amounts customarily charged by such L/C Lender, from time to
time in like circumstances, with respect to the issuance, amendment, transfer,
payment of drawings, and other transactions relating thereto.

 

(i)                 Upon the issuance of or amendment or modification to a
Letter of Credit, the applicable L/C Lender shall promptly deliver to
Administrative Agent and Borrower a written notice of such issuance, amendment
or modification and such notice shall be accompanied by a copy of such Letter of
Credit or the respective amendment or modification thereto, as the case may be.
Promptly upon receipt of such notice, Administrative Agent shall deliver to each
Revolving Lender a written notice regarding such issuance, amendment or
modification, as the case may be, and, if so requested by a Revolving Lender,
Administrative Agent shall deliver to such Revolving Lender a copy of such
Letter of Credit or amendment or modification, as the case may be.

 

(j)                 If and to the extent that any Revolving Lender fails to pay
an amount required to be paid pursuant to Section 2.03(f) or 2.03(g) on the due
date therefor, such Revolving Lender shall pay to the applicable L/C Lender
(through Administrative Agent) interest on such amount with respect to each
Tranche of Revolving Commitments held by such Revolving Lender for each day from
and including such due date to but excluding the date such payment is made at a
rate per annum equal to the Federal Funds Effective Rate (as in effect from time
to time) for the first three days and at the interest rate (in effect from time
to time) applicable to Revolving Loans under such Tranche made by such Revolving
Lender that are maintained as ABR Loans for each date thereafter. If any
Revolving Lender holds Revolving Commitments of more than one Tranche and such
Revolving Lender makes a partial payment of amounts due by it under Section
2.03(f) or 2.03(g), such partial payment shall be allocated pro rata to each
Tranche based on the amount of Revolving Commitments of each Tranche held by
such Revolving Lender.

 



 -89- 

 

 

(k)                The issuance by any L/C Lender of any amendment or
modification to any Letter of Credit hereunder that would extend the expiry date
or increase the Stated Amount thereof shall be subject to the same conditions
applicable under this Section 2.03 to the issuance of new Letters of Credit, and
no such amendment or modification shall be issued hereunder (i) unless either
(x) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended or
modified form or (y) the Required Revolving Lenders (or other specified
Revolving Lenders to the extent required by Section 13.04) shall have consented
thereto or (ii) if the beneficiary of the Letter of Credit does not accept the
proposed terms of the Letter of Credit.

 

(l)                 Notwithstanding the foregoing, no L/C Lender shall be under
any obligation to issue any Letter of Credit if at the time of such issuance,
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Lender from issuing
the Letter of Credit, or any Law applicable to such L/C Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Lender shall prohibit, or request that
such L/C Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Lender with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Lender is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Lender in good faith deems material to it or (ii) the issuance of the Letter of
Credit would violate one or more policies of such L/C Lender applicable to
letters of credit generally.

 

(m)              The obligations of Borrower under this Agreement and any L/C
Document to reimburse any L/C Lender for a drawing under a Letter of Credit, and
to repay any drawing under a Letter of Credit converted into Revolving Loans or
Swingline Loans, shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement and each such other
L/C Document under all circumstances, including the following:

 

(i)               any lack of validity or enforceability of this Agreement, any
Credit Document or any L/C Document;

 

(ii)               the existence of any claim, setoff, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any L/C Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Documents or any unrelated transaction;

 

(iii)               any draft, demand, certificate or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit; or any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing;

 



 -90- 

 

 

(iv)               waiver by a L/C Lender of any requirement that exists for the
L/C Lender’s protection and not the protection of Borrower or any waiver by the
L/C Lender which does not in fact materially prejudice Borrower;

 

(v)               honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)               any payment made by a L/C Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)               any payment by a L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by a L/C Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)               any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)                On the last Business Day of each month, each L/C Lender shall
provide to Administrative Agent such information regarding the outstanding
Letters of Credit as Administrative Agent shall reasonably request, in form and
substance reasonably satisfactory to Administrative Agent (and in such standard
electronic format as Administrative Agent shall reasonably specify), for
purposes of Administrative Agent’s ongoing tracking and reporting of outstanding
Letters of Credit. Administrative Agent shall maintain a record of all
outstanding Letters of Credit based upon information provided by the L/C Lenders
pursuant to this Section 2.03(n), and such record of Administrative Agent shall,
absent manifest error, be deemed a correct and conclusive record of all Letters
of Credit outstanding from time to time hereunder. Notwithstanding the
foregoing, if and to the extent Administrative Agent determines that there are
one or more discrepancies between information provided by any L/C Lender
hereunder, Administrative Agent will notify such L/C Lender thereof and such L/C
Lender shall endeavor to reconcile any such discrepancy.

 

(o)                Each Lender and Borrower agree that, in paying any drawing
under a Letter of Credit, the L/C Lender shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Lenders,
Administrative Agent, any of their respective Affiliates, directors, officers,
employees, agents and advisors nor any correspondent, participant or assignee of
any L/C Lender shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders, the
Required Revolving Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Lenders, Administrative Agent, any
of their respective Affiliates, directors, officers, employees, agents and
advisors nor any correspondent, participant or assignee of the L/C Lenders shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(m); provided, however, that anything in such clauses to
the contrary notwithstanding, Borrower may have a claim against a L/C Lender,
and a L/C Lender may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to indirect, special, punitive, consequential
or exemplary, damages suffered by Borrower which Borrower proves were caused by
such L/C Lender’s willful misconduct, bad faith or gross negligence or material
breach of any Credit Document or such L/C Lender’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit, in each case, as determined by a court of competent
jurisdiction by final and non-appealable judgment. In furtherance and not in
limitation of the foregoing, the L/C Lenders may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Lenders
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Lenders may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 



 -91- 

 

 

(p)                Unless otherwise expressly agreed by the applicable L/C
Lender and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit. Notwithstanding the foregoing, the
L/C Lenders shall not be responsible to Borrower for, and the L/C Lenders’
rights and remedies against Borrower shall not be impaired by, any action or
inaction of the L/C Lenders required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where such L/C
Lender or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(q)                Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Borrower shall be obligated to reimburse the applicable L/C Lender
hereunder for any and all drawings under such Letter of Credit. Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Borrower, and that Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

 

(r)                 A Revolving Lender may become an additional L/C Lender
hereunder with the approval of Administrative Agent (such approval not to be
unreasonably withheld or delayed), Borrower and such Revolving Lender, pursuant
to an agreement with, and in form and substance reasonably satisfactory to,
Administrative Agent, Borrower and such Revolving Lender. Administrative Agent
shall notify the Revolving Lenders of any such additional L/C Lender.

 



 -92- 

 

 

SECTION 2.04.      Termination and Reductions of Commitment.

 

(a)                (1) In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of the Term B Facility
Commitments shall be automatically and permanently reduced to zero at 5:00 p.m.,
New York time, on the Closing Date (after giving effect to the making of the
Term B Facility Loans on such date).

 

(i)               In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of any Incremental Term Loan
Commitments of any Tranche shall be automatically and permanently reduced by the
amount of Incremental Term Loans of such Tranche made in respect thereof from
time to time.

 

(ii)               The aggregate amount of the Revolving Commitments of any
Tranche shall be automatically and permanently reduced to zero on the R/C
Maturity Date applicable to such Tranche, and the L/C Commitments and the
Swingline Commitment shall be automatically and permanently reduced to zero on
the last R/C Maturity Date.

 



(iii)              In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of the Term B-1 Facility
Commitments outstanding on the 2020 Incremental Joinder Agreement Effective Date
shall automatically terminate on the 2020 Incremental Joinder Agreement
Effective Date after giving effect to the making of the Term B-1 Facility Loans.

 

(b)                Borrower shall have the right at any time or from time to
time (without premium or penalty except breakage costs (if any) pursuant to
Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or L/C
Liabilities will be outstanding as of the date specified for termination (after
giving effect to all transactions occurring on such date), to terminate the
Revolving Commitments in their entirety and (ii) so long as the remaining Total
Revolving Commitments will equal or exceed the aggregate amount of outstanding
Revolving Loans, Swingline Exposure and L/C Liabilities, to reduce the aggregate
amount of the Revolving Commitments (which shall be pro rata among the Revolving
Lenders); provided, however, that (x) Borrower shall give notice of each such
termination or reduction as provided in Section 4.05, and (y) each partial
reduction shall be in an aggregate amount at least equal to $5.0 million (or any
whole multiple of $1.0 million in excess thereof) or, if less, the remaining
Unutilized R/C Commitments.

 

(c)                Any Commitment once terminated or reduced may not be
reinstated.

 

(d)                Each reduction or termination of any of the Commitments
applicable to any Tranche pursuant to this Section 2.04 shall be applied ratably
among the Lenders with such a Commitment, as the case may be, in accordance with
their respective Commitment, as applicable.

 

SECTION 2.05.      Fees.

 

(a)                Borrower shall pay to Administrative Agent for the account of
each Revolving Lender (other than a Defaulting Lender), with respect to such
Revolving Lender’s Revolving Commitments of each Tranche, a commitment fee for
the period from and including the Closing Date (or, following the conversion of
such Revolving Commitment into another Tranche, the applicable Extension Date)
to but not including the earlier of (i) the date such Revolving Commitment is
terminated or expires (or is modified to constitute another Tranche) and (ii)
the R/C Maturity Date applicable to such Revolving Commitment, in each case,
computed at a rate per annum equal to the Applicable Fee Percentage in respect
of such Tranche in effect from time to time during such period on the actual
daily amount of such Revolving Lender’s Unutilized R/C Commitment in respect of
such Tranche. Notwithstanding anything to the contrary in the definition of
“Unutilized R/C Commitments,” for purposes of determining Unutilized R/C
Commitments in connection with computing commitment fees with respect to
Revolving Commitments, a Revolving Commitment of a Revolving Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and L/C
Liability of such Revolving Lender (and the Swingline Exposure of such Revolving
Lender shall be disregarded for such purpose). Any accrued commitment fee under
this Section 2.05(a) in respect of any Revolving Commitment shall be payable in
arrears on each Quarterly Date and on the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment.

 



 -93- 

 

 

(b)                Borrower shall pay to Administrative Agent for its own
account the administrative fee separately agreed to.

 

(c)                At the time of the effectiveness of a Repricing Transaction
prior to the date that is six (6) months after the Closing Date, Borrower agrees
to pay to Administrative Agent, for the ratable account of each Lender with
outstanding Term B Facility Loans (including each Lender that withholds its
consent to such Repricing Transaction and is replaced or is removed as a Lender
or is repaid under Section 2.11 or 13.04(b), as the case may be), a fee in an
amount equal to 1.00% of the aggregate principal amount of Term B Facility Loans
that are refinanced, converted, replaced, amended, modified or otherwise
repriced in such Repricing Transaction. Such fee shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.

 

(d)                Borrower shall pay to Auction Manager for its own account, in
connection with any Borrower Loan Purchase, such fees as may be agreed between
Borrower and Auction Manager.

 

(e)                Borrower shall pay to each Term B Facility Lender, on the
Closing Date, an upfront fee equal to 0.50% of such Term B Facility Lender’s
Term B Facility Loan funded on the Closing Date.

 



(f)                In the event that (A) the Term B-1 Facility Loans are prepaid
or repaid in whole or in part (whether pursuant to Section 2.09, Section 2.10,
prepayments or assignments pursuant to Section 13.04(b) or in connection with an
acceleration pursuant to Article XI, but in all cases excluding any prepayment
or repayment pursuant to Section 2.10(a)(iv) or Section 3.01(d)) prior to the
Term B-1 Facility Maturity Date or (B) Borrower effects any amendment to this
Agreement resulting in a Term B-1 Facility Repricing Transaction of the Term B-1
Facility Loans, Borrower shall pay to the applicable Term B-1 Facility Lenders
(it being understood that such premium shall apply to any non-consenting Term
B-1 Facility Lender that is repaid or replaced under Section 13.04(b) in
connection with any Term B-1 Facility Repricing Transaction of the Term B-1
Facility Loans) as a fee a prepayment premium on (x) in the case of clause (A)
above, the principal amount of such Term B-1 Facility Loans prepaid, repaid or
accelerated on the amount so prepaid, repaid or accelerated and (y) in the case
of clause (B) above, the principal amount of the applicable Term B-1 Facility
Loans held by the applicable lender outstanding immediately prior to such
amendment, in the amount set forth in the table below opposite the time period
in which such prepayment, repayment, acceleration or amendment occurs (each such
premium being a “Prepayment Premium”):

 



 -94- 

 

 




Period Prepayment Premium

From the 2020 Incremental Joinder Agreement Effective Date through and including
the eighteen month anniversary of the Closing Date

 

4.50% of such Term B-1 Facility Loans

 

plus

 

the

Make Whole Amount for such Term B-1 Facility Loans

 

After the eighteen month anniversary of the 2020 Incremental Joinder Agreement
Effective Date through and including the thirty month anniversary of the 2020
Incremental Joinder Agreement Effective Date 4.50% of such Term B-1 Facility
Loans Thereafter 0%



 



Any Prepayment Premium referred to in this Section 2.05(f) shall be paid to
Administrative Agent for the account of the applicable Term B-1 Facility Lenders
upon any applicable repayment, prepayment, acceleration or amendment triggering
such Prepayment Premium (including via any distributions or any other transfers
on account of all or any part of the principal balance of any Term B-1 Facility
Loan for any reason or at any time (whether or not upon maturity, whether
mandatory or optional, whether voluntary or involuntary, including following any
default or any acceleration (whether automatic or following notice), or
following the filing by or against any Credit Party of any petition under any
Debtor Relief Law (whether or not such payment, distribution, or transfer is
under a plan of reorganization or liquidation or ordered by any court of
competent jurisdiction) or otherwise)).

 

Any prepayment, repayment or amendment premium payable in accordance with this
Section 2.05(f) shall be presumed to be equal to the liquidated damages
sustained by the Term B-1 Facility Lenders as the result of the occurrence of
the prepayment, repayment or amendment event, and the Credit Parties agree that
it is reasonable under the circumstances currently existing. Such prepayment,
repayment or amendment premium, if any, shall also be payable in the event the
Term B-1 Facility Loans are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
means. THE CREDIT PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREPAYMENT, REPAYMENT OR AMENDMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION. The Credit Parties expressly agree that (A) such prepayment,
repayment or amendment premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel, (B) such prepayment, repayment or amendment premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(C) there has been a course of conduct between Term B-1 Facility Lenders and the
Credit Parties giving specific consideration in this transaction for such
agreement to pay such prepayment, repayment or amendment premium, (D) the Credit
Parties shall be estopped hereafter from claiming differently than as agreed to
in this Section 2.5(g), (E) their agreement to pay such prepayment, repayment or
amendment premium is a material inducement to the Term B-1 Facility Lenders to
fund the Term B-1 Facility Loans, and (F) such prepayment, repayment or
amendment premium represents a good faith, reasonable estimate and calculation
of the lost profits or damages of the Term B-1 Facility Lenders and that it
would be impractical and extremely difficult to ascertain the actual amount of
damages to the Term B-1 Facility Lenders or profits lost by the Term B-1
Facility Lenders as a result of such prepayment, repayment or amendment event.

 



 -95- 

 

 

SECTION 2.06.      Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.

 

SECTION 2.07.      Several Obligations of Lenders. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor Administrative Agent shall be responsible for the failure of any
other Lender to make a Loan to be made by such other Lender, and no Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender. No Revolving
Lender will be responsible for failure of any other Lender to fund its
participation in Letters of Credit.

 

SECTION 2.08.      Notes; Register.

 

(a)               At the request of any Lender, its Loans of a particular Class
shall be evidenced by a promissory note, payable to such Lender (or its nominee)
and otherwise duly completed, substantially in the form of Exhibits A-1, A-2
and, A-3 and A-4 hereto of such Lender’s Revolving Loans, Term B Facility Loans
and, Swingline Loans and Term B-1 Facility Loans, respectively; provided that
any promissory notes issued in respect of New Term Loans, Other Term Loans,
Extended Term Loans or New Revolving Loans, Other Revolving Loans or Extended
Revolving Loans shall be in such form as mutually agreed by Borrower and
Administrative Agent.

 

(b)                The date, amount, Type, interest rate and duration of the
Interest Period (if applicable) of each Loan of each Class made by each Lender
to Borrower and each payment made on account of the principal thereof, shall be
recorded by such Lender (or its nominee) on its books and, prior to any transfer
of any Note evidencing the Loans of such Class held by it, endorsed by such
Lender (or its nominee) on the schedule attached to such Note or any
continuation thereof; provided, however, that the failure of such Lender (or its
nominee) to make any such recordation or endorsement or any error in such
recordation or endorsement shall not affect the obligations of Borrower to make
a payment when due of any amount owing hereunder or under such Note.

 

(c)                Borrower hereby designates Administrative Agent to serve as
its nonfiduciary agent, solely for purposes of this Section 2.08, to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
amount of the Loans made by each of the Lenders (and the related interest
thereon) and each repayment in respect of the principal amount of the Loans of
each Lender. Failure to make any such recordation or any error in such
recordation shall not affect Borrower’s obligations in respect of such Loans.
The entries in the Register shall be prima facie evidence of the information
noted therein (absent manifest error), and the parties hereto shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of the Credit
Documents, notwithstanding any notice to the contrary. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
unless recorded in the Register; provided, however, that Administrative Agent
agrees to record in the Register any assignment entered into pursuant to the
term hereof promptly after the effectiveness of such assignment.

 

SECTION 2.09.      Optional Prepayments and Conversions or Continuations of
Loans.

 



(a)                Subject to Section 4.04, Borrower shall have the right to
prepay Loans (without premium or penalty, except as provided in Section 2.09(c)
and Section 2.05(f)), or to convert Loans of one Type into Loans of another Type
or to continue Loans of one Type as Loans of the same Type, at any time or from
time to time. Borrower shall give Administrative Agent notice of each such
prepayment, conversion or continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder; provided that Borrower may make any such
notice conditional upon the occurrence of a Person’s acquisition or sale or any
incurrence of indebtedness or issuance of Equity Interests). Each Notice of
Continuation/Conversion shall be substantially in the form of Exhibit C hereto.
If LIBOR Loans are prepaid or converted other than on the last day of an
Interest Period therefor, Borrower shall at such time pay all expenses and costs
required by Section 5.05. Notwithstanding the foregoing, and without limiting
the rights and remedies of the Lenders under Article XI, in the event that any
Event of Default shall have occurred and be continuing, Administrative Agent may
(and, at the request of the Required Lenders, shall), upon written notice to
Borrower, have the right to suspend the right of Borrower to convert any Loan
into a LIBOR Loan, or to continue any Loan as a LIBOR Loan, in which event all
Loans shall be converted (on the last day(s) of the respective Interest Periods
therefor) or continued, as the case may be, as ABR Loans. Swingline Loans may
not be converted or continued.

 



 -96- 

 

 

(b)                The amount of any optional prepayments described in Section
2.09(a) shall be applied to prepay Loans outstanding in order of amortization,
in amounts and to Tranches, all as determined by Borrower.

 

(c)                Any prepayment of Term B Facility Loans pursuant to this
Section 2.09 or Section 13.04(b) made prior to the date that is six (6) months
after the Closing Date in connection with any Repricing Transaction shall be
subject to the fee described in Section 2.05(c).

 



(d)               Any prepayment of Term B-1 Facility Loans pursuant to this
Section 2.09 or Section 13.04(b) made on or prior to the date that is thirty
months after the 2020 Incremental Joinder Agreement Effective Date shall be
subject to the fee described in Section 2.05(f).

 

SECTION 2.10.      Mandatory Prepayments.

 

(a)                Borrower shall prepay the Loans as follows (each such
prepayment to be effected in each case in the manner, order and to the extent
specified in Section 2.10(b) below):

 

(i)               Casualty Events. Within five (5) Business Days after Borrower
or any Restricted Subsidiary receives any Net Available Proceeds from any
Casualty Event or any disposition pursuant to Section 10.05(l) (or notice of
collection by Administrative Agent of the same), in an aggregate principal
amount equal to the Applicable Percentage of such Net Available Proceeds (it
being understood that applications pursuant to this Section 2.10(a)(i) shall not
be duplicative of Section 2.10(a)(iii) below); provided, however, that:

 

(x)       if no Event of Default is then continuing or would arise therefrom,
the Net Available Proceeds thereof shall not be required to be so applied on
such date to the extent that Borrower delivers an Officer’s Certificate to
Administrative Agent stating that an amount equal to such proceeds is intended
to be used to fund the acquisition of Property used or usable in the business of
(A) if such Casualty Event relates to any Credit Party, any Credit Party or (B)
if such Casualty Event relates to any other Company, any Company, or repair,
replace or restore the Property or other Property used or usable in the business
of (A) if such Casualty Event relates to any Credit Party, any Credit Party or
(B) if such Casualty Event relates to any other Company, any Company (in
accordance with the provisions of the applicable Security Document in respect of
which such Casualty Event has occurred, to the extent applicable), in each case
within (A) twelve (12) months following receipt of such Net Available Proceeds
or (B) if Borrower or the relevant Restricted Subsidiary enters into a legally
binding commitment to reinvest such Net Available Proceeds within twelve (12)
months following receipt thereof, within the later of (1) one hundred and eighty
(180) days following the date of such legally binding commitment and (2) twelve
(12) months following receipt of such Net Available Proceeds (provided that
Borrower may elect to deem expenditures that otherwise would be permissible
reinvestments that occur prior to receipt of the proceeds of a Casualty Event to
have been reinvested in accordance with the provisions hereof, so long as such
deemed expenditure shall have been made no earlier than the applicable Casualty
Event), and

 



 -97- 

 

 

(y)       if all or any portion of such Net Available Proceeds not required to
be applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not
so used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).

 

(ii)               Debt Issuance. Within five (5) Business Days after any Debt
Issuance (including, for purposes of this Section 2.10(a)(ii), Credit Agreement
Refinancing Indebtedness) on or after the Closing Date, in an aggregate
principal amount equal to 100% of the Net Available Proceeds of such Debt
Issuance; provided, that notwithstanding anything to the contrary in Section
2.10(a) or (b) regarding the application of mandatory prepayments, the Net
Available Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
to the repayment of the applicable Refinanced Debt.

 

(iii)               Asset Sales. Within five (5) Business Days after receipt by
Borrower or any of its Restricted Subsidiaries of any Net Available Proceeds
from any Asset Sale pursuant to Section 10.05(c) or, to the extent required
thereby, Section 10.05(s), in an aggregate principal amount equal to the
Applicable Percentage of the Net Available Proceeds from such Asset Sale or
other disposition (it being understood that applications pursuant to this
Section 2.10(a)(iii) shall not be duplicative of Section 2.10(a)(i) above);
provided, however, that:

 

(x)       an amount equal to the Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c) shall not be required to be applied as provided
above on such date if (1) no Event of Default is then continuing; or would arise
therefrom and (2) Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such Net Available Proceeds is intended to
be reinvested, directly or indirectly, in assets (which may be pursuant to an
acquisition of Equity Interests of a Person that directly or indirectly owns
such assets) otherwise permitted under this Agreement of (A) if such Asset Sale
was effected by any Credit Party, any Credit Party, and (B) if such Asset Sale
was effected by any other Company, any Company, in each case within (x) twelve
(12) months following receipt of such Net Available Proceeds or (y) if Borrower
or the relevant Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Available Proceeds within twelve (12) months following
receipt thereof, within the later of (A) one hundred and eighty (180) days
following the date of such legally binding commitment and (B) twelve (12) months
following receipt of such Net Available Proceeds (which certificate shall set
forth the estimates of the proceeds to be so expended) (provided that Borrower
may elect to deem expenditures that otherwise would be permissible reinvestments
that occur prior to receipt of the proceeds of an Asset Sale to have been
reinvested in accordance with the provisions hereof, so long as such deemed
expenditure shall have been made no earlier than the earlier of execution of a
definitive agreement for such Asset Sale and the consummation of such Asset
Sale); and

 



 -98- 

 

 

(y)       if all or any portion of such Net Available Proceeds is not reinvested
in assets in accordance with the Officer’s Certificate referred to in clause (x)
above within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).

 

(iv)               Excess Cash Flow. For each fiscal year (commencing with the
fiscal year ending December 31, 2020), not later than five (5) Business Days
after the date on which the financial statements of Borrower referred to in
Section 9.04(b) for such fiscal year are required to be delivered to
Administrative Agent, Borrower shall prepay, in accordance with subsection (b)
below, the principal amount of the Loans in an amount equal to (x) the
Applicable ECF Percentage of Excess Cash Flow for such fiscal year to extent in
excess of $5.0 million, minus (y) the principal amount of (i) Term Loans
voluntarily prepaid pursuant to Section 2.09, 2.11, 13.04(b), 13.05(d) (limited
to the amount of cash actually paid) and 13.05(k) during such fiscal year (or,
at Borrower’s election, after such fiscal year and prior to the date the
applicable Excess Cash Flow prepayment is due (without duplication of amounts
deducted from Excess Cash Flow in any other period)) plus (ii) Revolving Loans
voluntarily prepaid pursuant to Section 2.09, 2.11, 13.04(b), 13.04(h), 13.05(d)
(limited to the amount of cash actually paid) and 13.05(k) to the extent
accompanied by an equivalent permanent reduction of the Total Revolving
Commitments during such fiscal year (or, at Borrower’s election, after such
fiscal year and prior to the date the applicable Excess Cash Flow prepayment is
due (without duplication of amounts deducted from Excess Cash Flow in any other
period)), plus (iii) Other First Lien Indebtedness voluntarily prepaid (and, to
the extent consisting of revolving loans, so long as accompanied by a permanent
reduction of the underlying commitments) during such fiscal year (or, at
Borrower’s election, after such period and prior to the date the applicable
Excess Cash Flow prepayment is due (without duplication of amounts deducted from
Excess Cash Flow in any other period)) to the extent the amount of such Other
First Lien Indebtedness so prepaid is not proportionally larger than the amount
of Term Loans so prepaid according to the respective principal amounts of Other
First Lien Indebtedness and Term Loans as of the beginning of the applicable
fiscal year plus the principal amount of any additional Other First Lien
Indebtedness or Term Loans incurred during the applicable fiscal year or other
applicable period, in each case, except to the extent financed with the proceeds
of Indebtedness (other than revolving Indebtedness) of Borrower or its
Restricted Subsidiaries.

 

(v)               [reserved].

 

(vi)               Prepayments Not Required. Notwithstanding any other
provisions of this Section 2.10(a), to the extent that any of or all the Net
Available Proceeds of any Asset Sale or Casualty Event with respect to any
property or assets of Foreign Subsidiaries or any Excess Cash Flow attributable
to Foreign Subsidiaries, are prohibited or delayed by applicable local law from
being repatriated to the United States, an amount equal to the portion of such
Net Available Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Loans at the times provided in this Section 2.10(a) so long
as applicable local law does not permit repatriation to the United States
(Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all commercially reasonable actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Available Proceeds or Excess Cash Flow is permitted under the applicable
local law, (x) an amount equal to such Net Available Proceeds shall be
reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation,
and (y) an amount equal to such Excess Cash Flow shall be applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation. To the
extent Borrower determines in good faith that repatriation of any of or all the
Net Available Proceeds of any Asset Sale or Casualty Event with respect to any
property or assets of Foreign Subsidiaries or any Excess Cash Flow attributable
to Foreign Subsidiaries would result in a material (as determined by Borrower in
its reasonable discretion) adverse Tax liability to Borrower or any of its
Subsidiaries (including any material (as determined by Borrower in its
reasonable discretion) adverse withholding Tax), the applicable mandatory
prepayment shall be reduced by the Net Available Proceeds or Excess Cash Flow so
affected (the “Restricted Amount”) until such time as Borrower determines in
good faith that repatriation of the Restricted Amount may occur without
incurring such material Tax liability, at which time, (x) an amount equal to any
such Net Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i)
or (iii), as applicable, or applied pursuant to Section 2.10(b) within five (5)
Business Days of such repatriation, and (y) an amount equal to any such Excess
Cash Flow shall be applied pursuant to Section 2.10(b) within five (5) Business
Days of such repatriation.

 



 -99- 

 

 

(vii)               Prepayments of Other First Lien Indebtedness.
Notwithstanding the foregoing provisions of Section 2.10(a)(i), (ii), (iii),
(iv) or otherwise, any Net Available Proceeds from any such Casualty Event, Debt
Issuance or Asset Sale and any such Excess Cash Flow otherwise required to be
applied to prepay the Loans may, at Borrower’s option, be applied to prepay the
principal amount of Other First Lien Indebtedness only to (and not in excess of)
the extent to which a mandatory prepayment in respect of such Casualty Event,
Debt Issuance, Asset Sale or Excess Cash Flow is required under the terms of
such Other First Lien Indebtedness (with any remaining Net Available Proceeds or
Excess Cash Flow, as applicable, applied to prepay outstanding Loans in
accordance with the terms hereof), unless such application would result in the
holders of Other First Lien Indebtedness receiving in excess of their pro rata
share (determined on the basis of the aggregate outstanding principal amount of
Term Loans and Other First Lien Indebtedness at such time) of such Net Available
Proceeds or Excess Cash Flow, as applicable, relative to Lenders, in which case
such Net Available Proceeds or Excess Cash Flow, as applicable, may only be
applied to prepay the principal amount of Other First Lien Indebtedness on a pro
rata basis with outstanding Term Loans. To the extent the holders of Other First
Lien Indebtedness decline to have such indebtedness repurchased, repaid or
prepaid with any such Net Available Proceeds or Excess Cash Flow, as applicable,
the declined amount of such Net Available Proceeds or Excess Cash Flow, as
applicable, shall promptly (and, in any event, within ten (10) Business Days
after the date of such rejection) be applied to prepay Loans in accordance with
the terms hereof (to the extent such Net Available Proceeds or Excess Cash Flow,
as applicable, would otherwise have been required to be applied if such Other
First Lien Indebtedness was not then outstanding). Any such application to Other
First Lien Indebtedness shall reduce any prepayments otherwise required
hereunder by an equivalent amount.

 

(b)                Application. The amount of any mandatory prepayments
described in Section 2.10(a) shall be applied to prepay Loans as follows:

 



(i)                First, to the outstanding Term Loans in order of
amortization, in amounts and to Tranches, all as directed by Borrower; provided
that mandatory prepayments may not be directed to a later maturing Class of Term
Loans without at least pro rata repayment of any related earlier maturing Class
of Term Loans; provided, further, that mandatory prepayments may not be
allocated to the Term B-1 Facility Loans on a less than pro rata basis with the
Term B Facility Loans or to the Term B Facility Loans on a less than pro rata
basis with the Term B-1 Facility Loans;

 



 -100- 

 

 

(ii)               Second, after such time as no Term Loans or Permitted First
Priority Refinancing Debt in respect of Term Loans remain outstanding, (x) to
repay all outstanding Swingline Loans, (y) after such time as no Swingline Loans
are outstanding, to prepay all outstanding Revolving Loans (in each case, with a
corresponding permanent reduction in the Revolving Commitments) and (z) after
such time as no Revolving Loans are outstanding, to Cash Collateralize all
outstanding Letters of Credit in an amount equal to the Minimum Collateral
Amount; and

 

(iii)               Third, after application of prepayments in accordance with
clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess;

 

provided, that the Net Available Proceeds of any Credit Agreement Refinancing
Indebtedness shall be applied to the applicable Refinanced Debt.

 

Notwithstanding the foregoing, any Lender holding Term Loans may elect, by
written notice to Administrative Agent at least one (1) Business Day prior to
the prepayment date, to decline all or any portion of any prepayment of its Term
Loans, pursuant to this Section 2.10(a)(i), (iii) or (iv) (the “Declined
Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or (ii)
prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05. Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 

(c)                Revolving Credit Extension Reductions. Until the final R/C
Maturity Date, Borrower shall from time to time immediately prepay the Revolving
Loans (and/or provide Cash Collateral in an amount equal to the Minimum
Collateral Amount for, or otherwise backstop (with a letter of credit on
customary terms reasonably acceptable to the applicable L/C Lender and
Administrative Agent), outstanding L/C Liabilities) in such amounts as shall be
necessary so that at all times (a) the aggregate outstanding amount of the
Revolving Loans and the Swingline Loans, plus, the aggregate outstanding L/C
Liabilities shall not exceed the Total Revolving Commitments as in effect at
such time and (b) the aggregate outstanding amount of the Revolving Loans of any
Tranche and Swingline Loans allocable to such Tranche, plus the aggregate
outstanding L/C Liabilities under such Tranche shall not exceed the aggregate
Revolving Commitments of such Tranche as in effect at such time.

 

(d)                Prepayment of Term B Facility Loans and Term B-1 Facility
Loans. Any prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii)
made prior to the date that is six (6) months after the Closing Date in
connection with any Repricing Transaction shall be subject to the fee described
in Section 2.05(c). Any prepayment of Term B-1 Facility Loans pursuant to this
Section 2.10 (other than Section 2.10(a)(iv)) made on or prior to the date that
is thirty months after the 2020 Incremental Joinder Agreement Effective Date
shall be subject to the fee described in Section 2.05(f).

 



 -101- 

 

 

(e)                Outstanding Letters of Credit. If any Letter of Credit is
outstanding on the 30th day prior to the next succeeding R/C Maturity Date which
has an expiry date later than the fifth Business Day preceding such R/C Maturity
Date (or which, pursuant to its terms, may be extended to a date later than the
fifth Business Day preceding such R/C Maturity Date), then (i) if one or more
Tranches of Revolving Commitments with a R/C Maturity Date after such R/C
Maturity Date are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Lenders with Revolving Commitments to purchase participations therein and to
make Revolving Loans and payments in respect thereof and the commissions
applicable thereto), effective as of such R/C Maturity Date, solely under (and
ratably participated by Revolving Lenders pursuant to) the Revolving Commitments
in respect of such non-terminating Tranches of Revolving Commitments, if any, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Commitments thereunder at such time, and (ii) to the extent
not capable of being reallocated pursuant to clause (i) above, Borrower shall,
on such 30th day (or on such later day as such Letters of Credit become
incapable of being reallocated pursuant to clause (i) above due to the
termination, reduction or utilization of any relevant Revolving Commitments),
either (x) Cash Collateralize all such Letters of Credit in an amount not less
than the Minimum Collateral Amount with respect to such Letters of Credit (it
being understood that such Cash Collateral shall be released to the extent that
the aggregate Stated Amount of such Letters of Credit is reduced upon the
expiration or termination of such Letters of Credit, so that the Cash Collateral
shall not exceed the Minimum Collateral Amount with respect to such Letters of
Credit outstanding at any particular time) or (y) deliver to the applicable L/C
Lender a standby letter of credit (other than a Letter of Credit) in favor of
such L/C Lender in a stated amount not less than the Minimum Collateral Amount
with respect to such Letters of Credit, which standby letter of credit shall be
in form and substance, and issued by a financially sound financial institution,
reasonably acceptable to such L/C Lender and Administrative Agent. Except to the
extent of reallocations of participations pursuant to clause (i) above, the
occurrence of a R/C Maturity Date shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders of the relevant
Tranche in any Letter of Credit issued before such R/C Maturity Date. For the
avoidance of doubt, the parties hereto agree that upon the occurrence of any
reallocations of participations pursuant to clause (i) above and, if necessary,
the taking of the actions in described clause (ii) above, all participations in
Letters of Credit under the terminated Revolving Commitments shall terminate.

 

SECTION 2.11.      Replacement of Lenders.

 

(a)                Borrower shall have the right to replace any Lender (the
“Replaced Lender”) with one or more other Eligible Assignees (collectively, the
“Replacement Lender”), if (x) such Lender is charging Borrower increased costs
pursuant to Section 5.01 or requires Borrower to pay any Covered Taxes or
additional amounts to such Lender or any Governmental Authority for the account
of such Lender pursuant to Section 5.06 or such Lender becomes incapable of
making LIBOR Loans as provided in Section 5.03 when other Lenders are generally
able to do so, (y) such Lender is a Defaulting Lender or (z) such Lender is
subject to a Disqualification; provided, however, that (i) at the time of any
such replacement, the Replacement Lender shall enter into one or more Assignment
Agreements (and with all fees payable pursuant to Section 13.05(b) to be paid by
the Replacement Lender or Borrower) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and in each case
L/C Interests of, the Replaced Lender (or if the Replaced Lender is being
replaced as a result of being a Defaulting Lender, then the Replacement Lender
shall acquire all Revolving Commitments, Revolving Loans and L/C Interests of
such Replaced Lender under one or more Tranches of Revolving Commitments or, at
the option of Borrower and such Replacement Lender, all other Loans and
Commitments held by such Defaulting Lender), (ii) at the time of any such
replacement, the Replaced Lender shall receive an amount equal to the sum of
(A) the principal of, and all accrued interest on, all outstanding Loans of such
Lender (other than any Loans not being acquired by a Replacement Lender),
(B) all Reimbursement Obligations owing to such Lender, together with all then
unpaid interest with respect thereto at such time, in the event Revolving Loans
or Revolving Commitments owing to such Lender are being repaid and terminated or
acquired, as the case may be, and (C) all accrued, but theretofore unpaid, fees
owing to the Lender pursuant to Section 2.05 with respect to the Loans being
assigned, as the case may be and (iii) all obligations of Borrower owing to such
Replaced Lender (other than those specifically described in clause (i) above in
respect of Replaced Lenders for which the assignment purchase price has been, or
is concurrently being, paid, and other than those relating to Loans or
Commitments not being acquired by a Replacement Lender, but including any
amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan), as applicable, shall be paid in full to such
Replaced Lender, as applicable, concurrently with such replacement, as the case
may be. Upon the execution of the respective Assignment Agreement, the payment
of amounts referred to in clauses (i), (ii) and (iii) above, as applicable, and
the receipt of any consents that would be required for an assignment of the
subject Loans and Commitments to such Replacement Lender in accordance with
Section 13.05, the Replacement Lender, if any, shall become a Lender hereunder
and the Replaced Lender, as applicable, shall cease to constitute a Lender
hereunder and be released of all its obligations as a Lender, except with
respect to indemnification provisions applicable to such Lender under this
Agreement, which shall survive as to such Lender and, in the case of any
Replaced Lender, except with respect to Loans, Commitments and L/C Interests of
such Replaced Lender not being acquired by the Replacement Lender; provided,
that if the applicable Replaced Lender does not execute the Assignment Agreement
within three (3) Business Days (or such shorter period as is acceptable to
Administrative Agent) after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment.

 



 -102- 

 

 

(b)                If Borrower receives a notice from any applicable
Gaming/Racing Authority or otherwise reasonably determines that any Lender is
subject to a Disqualification (and such Lender is notified by Borrower and
Administrative Agent in writing of such Disqualification), Borrower shall have
the right to replace such Lender with a Replacement Lender in accordance with
Section 2.11(a) or prepay the Loans held by such Lender, in each case, in
accordance with any applicable provisions of Section 2.11(a), even if a Default
or an Event of Default exists (notwithstanding anything contained in such
Section 2.11(a) to the contrary). Any such prepayment shall be deemed an
optional prepayment, as set forth in Section 2.09 and shall not be required to
be made on a pro rata basis with respect to Loans of the same Tranche as the
Loans held by such Lender (and in any event shall not be deemed to be a
Repricing Transaction). Notice to such Lender shall be given at least ten (10)
days before the required date of transfer or prepayment (unless a shorter period
is required by any Requirement of Law and/or any Gaming/Racing License), as the
case may be, and shall be accompanied by evidence demonstrating that such Lender
is subject to a Disqualification or such transfer or redemption is otherwise
required pursuant to Gaming/Racing Laws and/or any Gaming/Racing License. Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law and/or any Gaming/Racing License).
Further, if the transfer or prepayment is triggered by notice from a
Gaming/Racing Authority that the Lender is subject to a Disqualification,
commencing on the date such Gaming/Racing Authority serves the notice of
Disqualification upon Borrower, to the extent prohibited by any Requirement of
Law and/or by any Gaming/Racing License: (i) such Lender shall no longer receive
any interest on the Loans; (ii) such Lender shall no longer exercise, directly
or through any trustee or nominee, any right conferred by the Loans; and
(iii) such Lender shall not receive any remuneration in any form from Borrower
for services or otherwise in respect of the Loans.

 



 -103- 

 

 

SECTION 2.12.      Incremental Loan Commitments.

 

(a)                Borrower Request. Borrower may, at any time, by written
notice to Administrative Agent, request (i) the establishment of one or more new
Tranches of Revolving Commitments (“New Revolving Commitments” and the related
Revolving Loans, “New Revolving Loans”), (ii) an increase to the Closing Date
Revolving Commitments (“Incremental Existing Tranche Revolving Commitments”),
(iii) the establishment of additional Term B Facility Loans with terms and
conditions identical to the terms and conditions of existing Term B Facility
Loans hereunder (“Incremental Term B Loans” and the related commitments,
“Incremental Term B Loan Commitments”), and/or (iv) the establishment of one or
more new Tranches of term loans (“New Term Loans” and the related commitments,
“New Term Loan Commitments”); provided, however, that (x) the aggregate amount
of New Revolving Commitments, Incremental Existing Tranche Revolving
Commitments, New Term Loans and Incremental Term B Loans incurred on such date
shall not exceed the Incremental Loan Amount as of such date and (y) any such
request for Incremental Commitments shall be in a minimum amount of $25.0
million and integral multiples of $1.0 million above such amount. Borrower may
request Incremental Commitments from existing Lenders and from Eligible
Assignees; provided, however, that (A) any existing Lender approached to provide
all or a portion of the Incremental Commitments may elect or decline, in its
sole discretion, to provide all or any portion of such Incremental Commitments
offered to it and (B) any potential Lender that is not an existing Lender and
agrees to make available an Incremental Commitment shall be required to be an
Eligible Assignee and shall require approval by Administrative Agent (such
approval not to be unreasonably withheld or delayed).

 

(b)                Incremental Effective Date. The Incremental Commitments shall
be effected by a joinder agreement to this Agreement (the “Incremental Joinder
Agreement”) executed by Borrower, Administrative Agent and each Lender making or
providing such Incremental Commitment, in form and substance reasonably
satisfactory to each of them, subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.12. The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this Section 2.12. Administrative Agent and Borrower shall determine the
effective date (each, an “Incremental Effective Date”) of any Incremental
Commitments and the final allocation of such Incremental Commitments. The
effectiveness of any such Incremental Commitments shall be subject solely to the
satisfaction of the following conditions to the reasonable satisfaction of
Administrative Agent:

 

(i)               Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such Incremental Commitments;

 

(ii)               an Incremental Joinder Agreement shall have been duly
executed and delivered by Borrower, Administrative Agent and each Lender making
or providing such Incremental Commitment;

 

(iii)               no Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to such Incremental Commitments;
provided that, if the proceeds of Incremental Term B Loan Commitments or New
Term Loan Commitments are being used in connection with a Limited Condition
Transaction substantially concurrently upon the receipt thereof, the Lenders
providing such Incremental Term B Loan Commitments or New Term Loan Commitments
may waive such condition (other than an Event of Default specified in Section
11.01(b) or 11.01(c) or an Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower);

 



 -104- 

 

 

(iv)               the representations and warranties set forth herein and in
the other Credit Documents shall be true and correct in all material respects on
and as of such Incremental Effective Date as if made on and as of such date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; provided, further, that, with respect to any Incremental Term B Loan
Commitments or New Term Loan Commitments the proceeds of which are used
primarily to fund a Limited Condition Transaction substantially concurrently
upon the receipt thereof, the only representations and warranties the making of
which shall be a condition to the effectiveness of such Incremental Term B Loan
Commitments or New Term Loan Commitments and the funding thereof shall be
(except as otherwise agreed by Borrower and the Lenders providing such
Incremental Term B Loan Commitments or New Term Loan Commitments) (x) the
Specified Representations and (y) if applicable, the representations and
warranties contained in the acquisition agreement relating to such Permitted
Acquisition or other Acquisition as are material to the interests of the
Lenders, but only to the extent that Borrower or any of its Affiliates have the
right to terminate its or their obligations under such acquisition agreement as
a result of a breach of such representations and warranties in such acquisition
agreement;

 

(v)               [reserved];

 

(vi)               [reserved];

 

(vii)               without the written consent of the Required Tranche Lenders
with respect to any Tranches of then-existing Revolving Commitments that have a
maturity date after the proposed maturity date of any New Revolving Commitments,
the final stated maturity of any New Revolving Commitments shall not be earlier
than the then-existing latest R/C Maturity Date with respect to the
then-existing Tranches of Revolving Commitments;

 

(viii)               other than customary “bridge” facilities (so long as the
long term debt into which any such customary “bridge” facility is to be
automatically converted satisfies the requirements of this clause (viii)), (x)
the final stated maturity of any New Term Loans shall not be earlier than the
then-existing Final Maturity Date with respect to any then-existing Tranche of
Term Loans, and (y) the Weighted Average Life to Maturity of any New Term Loans
shall be no shorter than the Weighted Average Life to Maturity of any
then-existing Tranche of Term Loans (without giving effect to the effect of
prepayments made under any existing Tranche of Term Loans on amortization); it
being understood that, subject to the foregoing, the amortization schedule
applicable to such New Term Loans shall be determined by Borrower and the
lenders of such New Term Loans and set forth in the applicable Incremental
Joinder Agreement;

 

(ix)               the yields and interest rate margins and, except as set forth
in clauses (vii) and (viii) of this Section 2.12(b), amortization schedule,
applicable to any New Revolving Commitments and New Term Loans shall be as
determined by Borrower and the holders of such Indebtedness;

 



 -105- 

 

 

(x)                 except as set forth in Section 2.12(a) and in clauses (i) –
(ix) of this Section 2.12(b), the terms (excluding maturity, amortization,
pricing, fees, rate floors, premiums, optional prepayment or optional redemption
provisions) of any New Revolving Commitments or New Term Loans shall be (as
determined by Borrower in good faith) substantially identical to the terms of
the Revolving Commitments or the Term B Facility Loans and the Term B-1 Facility
Loans, as applicable, as existing on the date of incurrence of such New
Revolving Commitments or New Term Loans except, to the extent such terms (x) at
the option of Borrower (1) reflect market terms and conditions (taken as a
whole) at the time of incurrence or issuance (as determined by Borrower in good
faith); provided that, if any financial maintenance covenant is added for the
benefit of any New Revolving Commitments or New Term Loans, such financial
maintenance covenant (together with any “equity cure” provisions) shall also be
applicable to each corresponding Class (except to the extent such financial
maintenance covenant applies only to periods after the maturity date applicable
to such Class) or (2) are not materially more restrictive to Borrower (as
determined by Borrower in good faith), when taken as a whole, than the terms of
the Term B Facility Loans and the Term B-1 Facility Loans or the Revolving
Facility, as the case may be (except for covenants or other provisions
applicable only after the Final Maturity Date (in the case of term Indebtedness)
or the latest R/C Maturity Date (in the case of revolving Indebtedness)) (it
being understood that any New Revolving Commitments or New Term Loans may
provide for the ability to participate (i) with respect to any borrowings,
voluntary prepayments or voluntary commitment reductions, on a pro rata basis,
greater than pro rata basis or less than pro rata basis with the applicable
Loans or facility and (ii) with respect to any mandatory prepayments, on a pro
rata basis or less than pro rata basis with the applicable Loans (and on a
greater than pro rata basis with respect to prepayments of any such New
Revolving Commitments or New Term Loans with the proceeds of permitted
refinancing Indebtedness), or (y) are (1) added to the Term B Facility Loans and
the Term B-1 Facility Loans or Revolving Facility, as applicable or (2)
applicable only after the Final Maturity Date (in the case of term Indebtedness)
or the latest R/C Maturity Date (in the case of revolving Indebtedness);

 

(xi)               any Incremental Term B Loans (and the corresponding
Incremental Term Loan Commitments) shall have terms substantially identical to
the terms of the existing Term Loans (and the existing Term Loan Commitments) of
the relevant Tranche hereunder; provided, however, that upfront fees or original
issue discount may be paid to Lenders providing such Incremental Term B Loans as
agreed by such Lenders and Borrower, and the conditions applicable to the
incurrence of such Incremental Term B Loans (and the corresponding Incremental
Term Loan Commitments) shall be as provided in this Section 2.12; provided,
further, that the applicable Incremental Joinder Agreement shall make
appropriate adjustments to Section 3.01(c) to address such Incremental Term B
Loans, as applicable, including such adjustments as are necessary to provide for
the “fungibility” of such Incremental Term B Loans with the existing Term B
Facility Loans; and

 

(xii)               any Incremental Existing Tranche Revolving Commitments shall
have terms substantially identical to the terms of the existing Revolving
Commitments of the relevant Tranche hereunder; provided, however, that upfront
fees may be paid to Lenders providing such Incremental Existing Tranche
Revolving Commitments as agreed by such Lenders and Borrower, and the conditions
applicable to the incurrence of such Incremental Existing Tranche Revolving
Commitments shall be as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this Section
2.12, any Person providing an Incremental Commitment that was not a Lender
hereunder immediately prior to such time shall become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Incremental Commitments, and (i) in the case of Incremental Revolving
Commitments, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Incremental
Revolving Commitments, (ii) any New Revolving Loans shall be deemed to be
additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term B
Loans (to the extent funded) shall be deemed to be Term B Facility Loans
hereunder and (v) any New Term Loans shall be deemed to be additional Term Loans
hereunder. Notwithstanding anything to the contrary contained herein, Borrower,
Collateral Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.12. Such
amendments may include provisions allowing any Incremental Term B Loans or New
Term Loans to be treated on the same basis as Term B Facility Loans in
connection with declining prepayments. In connection with the incurrence of any
Incremental Term B Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Term B Facility Loans on the date such Incremental Term B
Loans are incurred. In connection with the incurrence of any Incremental
Existing Tranche Revolving Commitments and related Revolving Loans, Borrower
shall be permitted to terminate any Interest Period applicable to Revolving
Loans under the applicable existing Tranche of Revolving Commitments on the date
such Revolving Loans are first incurred under such Incremental Existing Tranche
Revolving Commitments.

 



 -106- 

 

 

Notwithstanding anything to the contrary in this Section 2.12 or this Agreement,
if the proceeds of any Incremental Commitments are being used to finance a
Limited Condition Transaction or similar Investment permitted hereunder and the
Incremental Lenders providing such Incremental Commitments so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality; provided, that the amount of any Incremental Commitments under
the Incremental Incurrence-Based Amount determined at the time of signing of
definitive documentation with respect to, or giving of notice with respect to, a
Limited Condition Transaction may be recalculated, at the option of Borrower, at
the time of funding.

 



(c)               Terms of Incremental Commitments and Loans. Except as set
forth herein, the yield applicable to the Incremental Revolving Commitments and
Incremental Term Loans shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Incremental Joinder Agreement;
provided, however, that (1) in the case of any Incremental Term B Loans or New
Term Loans incurred prior to the date that is twelve (12) months after the
Closing Date (excluding any such Incremental Term B Loans or New Term Loans (i)
incurred primarily for the purpose of funding a Permitted Acquisition or (ii)
that have a maturity date no earlier than 12 months after the Term B Facility
Maturity Date then in effect), if the All-In Yield applicable to such
Incremental Term B Loans or New Term Loans is greater than the All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term B Facility Loans, plus 50 basis points per
annum, then the interest rate with respect to the Term B Facility Loans shall be
increased (pursuant to the applicable Incremental Joinder Agreement) so as to
cause the then applicable All-In Yield under this Agreement on the Term B
Facility Loans to equal the All-In Yield then applicable to the Incremental Term
B Loans or New Term Loans, minus 50 basis points; provided, however, that any
increase in All-In Yield due to such Incremental Term Loans having a higher LIBO
Rate floor or Alternate Base Rate floor shall, as the election of Borrower, be
reflected solely as an increase to the applicable LIBO Rate floor or Alternate
Base Rate floor, as applicable, for the Term B Facility. and (2) in the case of
any Incremental Term B Loans or New Term Loans incurred after the 2020
Incremental Joinder Agreement Effective Date, if the All-In Yield applicable to
such Incremental Term B Loans or New Term Loans is greater than the All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term B-1 Facility Loans, plus 50 basis points
per annum, then the interest rate with respect to the Term B-1 Facility Loans
shall be increased (pursuant to the applicable Incremental Joinder Agreement) so
as to cause the then applicable All-In Yield under this Agreement on the Term
B-1 Facility Loans to equal the All-In Yield then applicable to the Incremental
Term B Loans or New Term Loans, minus 50 basis points; provided, however, that
any increase in All-In Yield due to such Incremental Term Loans having a higher
LIBO Rate floor or Alternate Base Rate floor shall, as the election of Borrower,
be reflected solely as an increase to the applicable LIBO Rate floor or
Alternate Base Rate floor, as applicable, for the Term B-1 Facility.

 



 -107- 

 

 

(d)                Adjustment of Revolving Loans. To the extent the Revolving
Commitments are being increased on the relevant Incremental Effective Date
(whether through New Revolving Commitments or through Incremental Existing
Tranche Revolving Commitments), then each of the Revolving Lenders having a
Revolving Commitment prior to such Incremental Effective Date (such Revolving
Lenders the “Pre-Increase Revolving Lenders”) shall assign or transfer to any
Revolving Lender which is acquiring a new or additional Revolving Commitment on
the Incremental Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each such Pre-Increase
Revolving Lender, at the principal amount thereof, such interests in the
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans (but not, for the avoidance of doubt, the related Revolving Commitments)
outstanding on such Incremental Effective Date as shall be necessary in order
that, after giving effect to all such assignments or transfers and purchases,
such Revolving Loans and participation interests in L/C Liabilities and
Swingline Loans will be held by Pre-Increase Revolving Lenders and Post-Increase
Revolving Lenders ratably in accordance with their Revolving Commitments after
giving effect to such Incremental Revolving Commitments (and after giving effect
to any Revolving Loans made on the relevant Incremental Effective Date). Such
assignments or transfers and purchases shall be made pursuant to such procedures
as may be designated by Administrative Agent and shall not be required to be
effectuated in accordance with Section 13.05. For the avoidance of doubt,
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans assigned or transferred and purchased (or re-allocated) pursuant to this
Section 2.12(d) shall, upon receipt thereof by the relevant Post-Increase
Revolving Lenders, be deemed to be Revolving Loans and participation interests
in L/C Liabilities and Swingline Loans in respect of the relevant new or
additional Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant Incremental Effective Date and the terms of such
Revolving Loans and participation interests (including, without limitation, the
interest rate and maturity applicable thereto) shall be adjusted accordingly. In
addition, the L/C Sublimit may be increased by an amount not to exceed the
amount of any increase in Revolving Commitments with the consent of the
applicable L/C Lenders that agreed to provide Letters of Credit under such
increase in the L/C Sublimit and the holders of Incremental Revolving
Commitments providing such increase in Revolving Commitments.

 

(e)                Equal and Ratable Benefit. The Loans and Commitments
established pursuant to this Section 2.12 shall (i) constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents, (ii) without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents, (iii) rank pari passu in right of payment and/or with
respect to security with the then-existing Tranche of Term Loans and
then-existing tranche of Revolving Loans, (iv) not be secured by any assets
other than the Collateral; and (v) not be guaranteed by any person other than a
Guarantor. The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any Incremental Commitments or the funding of
Loans thereunder, including, without limitation, the procurement of title
insurance endorsements reasonably requested by and satisfactory to
Administrative Agent.

 



 -108- 

 

 

(f)                 Incremental Joinder Agreements. An Incremental Joinder
Agreement may, subject to Section 2.12(b), without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or advisable, in the reasonable opinion of Administrative
Agent and Borrower, to effect the provisions of this Section 2.12 (including,
without limitation, (A) amendments to Section 2.04(b)(ii) and Section 2.09(b)(i)
to permit reductions of Tranches of Revolving Commitments (and prepayments of
the related Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity
Date applicable to another Tranche of Revolving Commitments without a concurrent
reduction of such other Tranche of Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Incremental Commitments (and any Loans made in respect thereof)).

 

(g)                Supersede. This Section 2.12 shall supersede any provisions
in Section 13.04 to the contrary.

 

SECTION 2.13.      Extensions of Loans and Commitments.

 

(a)                Borrower may, at any time request that all or a portion of
the Term Loans of any Tranche (an “Existing Term Loan Tranche”) be modified to
constitute another Tranche of Term Loans in order to extend the scheduled final
maturity date thereof (any such Term Loans which have been so modified,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Term Loans, Borrower shall
provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or (B)
additional or reduced fees (including prepayment or termination premiums) may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased or decreased Applicable Margins contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) any Extended Term Loans may participate on a pro rata
basis, a less than pro rata basis or a greater than a pro rata basis in any
optional prepayments or prepayment and on a pro rata or a less than pro rata
basis (but no greater than a pro rata basis) in any mandatory prepayments or
prepayment of Term Loans hereunder in each case as specified in the respective
Term Loan Extension Request, (iv) the final maturity date and the scheduled
amortization applicable to the Extended Term Loans shall be set forth in the
applicable Extension Amendment and the scheduled amortization of such Existing
Term Loan Tranche shall be adjusted to reflect the amortization schedule
(including the principal amounts payable pursuant thereto) in respect of the
Term Loans under such Existing Term Loan Tranche that have been extended as
Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche (determined without giving effect
to the impact of prepayments on amortization of such Existing Term Loans
Tranche) and (v) the covenants set forth in Section 10.08 may be modified in a
manner acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the latest R/C Maturity Date in effect immediately prior to giving effect
to such Extension Amendment (it being understood that each Lender providing
Extended Term Loans, by executing an Extension Amendment, agrees to be bound by
such provisions and waives any inconsistent provisions set forth in Section
4.02, 4.07(b) or 13.04). Except as provided above, each Lender holding Extended
Term Loans shall be entitled to all the benefits afforded by this Agreement
(including, without limitation, the provisions set forth in Section 2.09(b) and
2.10(b) applicable to Term Loans) and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Credit Parties
shall take any actions reasonably required by Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the extension of any Term
Loans, including, without limitation, the procurement of title insurance
endorsements reasonably requested by and satisfactory to Administrative Agent.
No Lender shall have any obligation to agree to have any of its Term Loans of
any Existing Term Loan Tranche modified to constitute Extended Term Loans
pursuant to any Term Loan Extension Request. Any Extended Term Loans of any
Extension Tranche shall constitute a separate Tranche and Class of Term Loans
from the Existing Term Loan Tranche from which they were modified.

 



 -109- 

 

 

(b)                Borrower may, at any time request that all or a portion of
the Revolving Commitments of any Tranche (an “Existing Revolving Tranche” and
any related Revolving Loans thereunder, “Existing Revolving Loans”) be modified
to constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Revolving Commitments, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Tranche) (a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Revolving Commitments of the Existing Revolving Tranche from
which they are to be modified except (i) the scheduled termination date of the
Extended Revolving Commitments and the related scheduled maturity date of the
related Extended Revolving Loans shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the Applicable Margins with respect to
the Extended Revolving Loans may be higher or lower than the Applicable Margins
for the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
or reduced fees may be payable to the Lenders providing such Extended Revolving
Commitments in addition to or in lieu of any increased or decreased Applicable
Margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (iii) the Applicable Fee
Percentage with respect to the Extended Revolving Commitments may be higher or
lower than the Applicable Fee Percentage for the Revolving Commitments of such
Existing Revolving Tranche, (iv) the covenants set forth in Section 10.08 may be
modified in a manner acceptable to Borrower, Administrative Agent and the
Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the latest R/C Maturity Date in effect immediately
prior to giving effect to such Extension Amendment and (v) the L/C Commitments
of any L/C Lender that is providing such Extended Revolving Commitments may be
extended and the L/C Sublimit may be increased, subject to clause (d) below (it
being understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or 13.04).
Except as provided above, each Lender holding Extended Revolving Commitments
shall be entitled to all the benefits afforded by this Agreement (including,
without limitation, the provisions set forth in Sections 2.09(b) and 2.10(b)
applicable to existing Revolving Loans) and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. The Credit
Parties shall take any actions reasonably required by Administrative Agent to
ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the extension of any
Revolving Commitments, including, without limitation, the procurement of title
insurance endorsements reasonably requested by and satisfactory to
Administrative Agent. No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving Tranche modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request. Any Extended Revolving Commitments of any Extension Tranche shall
constitute a separate Tranche and Class of Revolving Commitments from the
Existing Revolving Tranche from which they were modified. If, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Tranche, such Revolving Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Loans (and
related participations) and Existing Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s Extended
Revolving Commitments bear to its remaining Revolving Commitments of the
Existing Revolving Tranche.

 



 -110- 

 

 

(c)                Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
Existing Tranche are requested to respond (or such shorter period as is agreed
to by Administrative Agent in its sole discretion). Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Term Loans or Revolving
Commitments of the Existing Tranche subject to such Extension Request modified
to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, shall notify Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the Existing Tranche that it has elected to
modify to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable. In the event that the aggregate amount of Term Loans or Revolving
Commitments of the Existing Tranche subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to the Extension Request, Term Loans or Revolving Commitments
subject to such Extension Elections shall be modified to constitute Extended
Term Loans or Extended Revolving Commitments, as applicable, on a pro rata basis
based on the amount of Term Loans or Revolving Commitments included in such
Extension Elections. Borrower shall have the right to withdraw any Extension
Request upon written notice to Administrative Agent in the event that the
aggregate amount of Term Loans or Revolving Commitments of the Existing Tranche
subject to such Extension Request is less than the amount of Extended Term Loans
or Extended Revolving Commitments, as applicable, requested pursuant to such
Election Request.

 

(d)                Extended Term Loans or Extended Revolving Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which shall be substantially in the form of
Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each case, such
other form as is reasonably acceptable to Administrative Agent). Each Extension
Amendment shall be executed by Borrower, Administrative Agent and the Extending
Lenders (it being understood that such Extension Amendment shall not require the
consent of any Lender other than (A) the Extending Lenders with respect to the
Extended Term Loans or Extended Revolving Commitments, as applicable,
established thereby, (B) with respect to any extension of the Revolving
Commitments that results in an extension of an L/C Lender’s obligations with
respect to Letters of Credit, the consent of such L/C Lender and (C) with
respect to any extension of the Revolving Commitments that results in an
extension of the Swingline Lender’s obligations with respect to Swingline Loans,
the Swingline Lender). An Extension Amendment may, subject to Sections 2.13(a)
and (b), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or advisable,
in the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.13 (including, without limitation, (A) amendments
to Section 2.04(b)(ii) and Section 2.09(b)(i) to permit reductions of Tranches
of Revolving Commitments (and prepayments of the related Revolving Loans) with
an R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
Extended Revolving Commitments without a concurrent reduction of such Tranche of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable).

 



 -111- 

 

 

SECTION 2.14.      Defaulting Lender Provisions.

 

(a)                Notwithstanding anything to the contrary in this Agreement,
if a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply:

 

(i)               the L/C Liabilities and the participations in outstanding
Swingline Loans of such Defaulting Lender will, subject to the limitation in the
first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments; provided that (i) the
sum of each Non-Defaulting Lender’s total Revolving Exposure may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation, (ii) subject to Section 13.21, neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim Borrower, Administrative Agent, any
L/C Lender, the Swingline Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender
and (iii) the conditions set forth in Section 7.02(a) are satisfied at the time
of such reallocation (and, unless Borrower shall have otherwise notified
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time);

 

(ii)               to the extent that any portion (the “un-reallocated portion”)
of the Defaulting Lender’s L/C Liabilities and participations in outstanding
Swingline Loans cannot be so reallocated, whether by reason of the first proviso
in clause (a) above or otherwise, Borrower will, not later than three (3)
Business Days after demand by Administrative Agent (at the direction of any L/C
Lender and/or the Swingline Lender, as the case may be), (i) Cash Collateralize
the obligations of Borrower to the L/C Lender and the Swingline Lender in
respect of such L/C Liabilities or participations in outstanding Swingline
Loans, as the case may be, in an amount at least equal to the aggregate amount
of the un-reallocated portion of such L/C Liabilities or participations in any
outstanding Swingline Loans, or (ii) in the case of such participations in any
outstanding Swingline Loans, prepay (subject to clause (c) below) and/or Cash
Collateralize in full the un-reallocated portion thereof, or (iii) make other
arrangements satisfactory to Administrative Agent, and to the applicable L/C
Lender and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender;

 

(iii)               Borrower shall not be required to pay any fees to such
Defaulting Lender under Section 2.05(a); and

 

(iv)               any payment of principal, interest, fees or other amounts
received by Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lender or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Lender or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default is continuing, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Liabilities in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Liabilities owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



 -112- 

 

 

(b)                Cure. If Borrower, Administrative Agent, each L/C Lender and
the Swingline Lender agree in writing in their discretion that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.14(a)), (x) such Lender will, to the extent applicable, purchase at
par such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as Administrative Agent may determine to be necessary to cause
the Revolving Exposure, L/C Liabilities and participations in any outstanding
Swingline Loans of the Lenders to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of Borrower while such Lender
was a Defaulting Lender; and provided, further, that no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender, and (y) all Cash Collateral provided pursuant to
Section 2.14(a)(ii) shall thereafter be promptly returned to Borrower.

 

(c)                Certain Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the rights of
the Non-Defaulting Lenders in respect of such fees), provided that (i) to the
extent that all or a portion of the L/C Liability or the participations in
outstanding Swingline Loans of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.14, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such L/C Liability or participations in any outstanding Swingline
Loans cannot be so reallocated, such fees will instead accrue for the benefit of
and be payable to the L/C Lender and the Swingline Lender, as applicable, except
to the extent of any un-reallocated portion that is Cash Collateralized (and the
pro rata payment provisions of Section 4.02 will automatically be deemed
adjusted to reflect the provisions of this Section 2.14(c)).

 



 -113- 

 

 

SECTION 2.15.      Refinancing Amendments.

 

(a)                At any time after the Closing Date, Borrower may obtain
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans and the Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans, Incremental Term Loans,
Extended Term Loans, Other Revolving Loans, Other Revolving Commitments,
Extended Revolving Loans or Incremental Revolving Loans), in the form of Other
Term Loans, Other Term Loan Commitments, Other Revolving Loans or Other
Revolving Commitments pursuant to a Refinancing Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.15 or otherwise, (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the Other Revolving
Commitments or any other Tranche of Revolving Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (2) below)) or Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Commitments (subject to clause (2) below),
(2) the permanent repayment of Revolving Loans with respect to, and termination
of, Other Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that Borrower shall be permitted to permanently repay and
terminate commitments of any Class with an earlier maturity date on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class and (3) assignments and participations of Other Revolving
Commitments and Other Revolving Loans shall be governed by the same assignment
and participation provisions applicable to other Revolving Commitments and
Revolving Loans. Each issuance of Credit Agreement Refinancing Indebtedness
under this Section 2.15(a) shall be in an aggregate principal amount that is (x)
not less than $5.0 million and (y) an integral multiple of $1.0 million in
excess thereof.

 

(b)                The effectiveness of any such Credit Agreement Refinancing
Indebtedness shall be subject solely to the satisfaction of the following
conditions to the reasonable satisfaction of Administrative Agent: (i) any
Credit Agreement Refinancing Indebtedness in respect of Revolving Commitments or
Other Revolving Commitments will have a maturity date that is not prior to the
maturity date of the Revolving Loans (or unused Revolving Commitments) being
refinanced; (ii) other than customary “bridge” facilities (so long as the long
term debt into which any such customary “bridge” facility is to be automatically
converted satisfies the requirements of this clause (b)), any Credit Agreement
Refinancing Indebtedness in respect of Term Loans will have a maturity date that
is not prior to the maturity date of, and a Weighted Average Life to Maturity
that is not shorter than the Weighted Average Life to Maturity of, the Term
Loans being refinanced (determined without giving effect to the impact of
prepayments on amortization of Term Loans being refinanced); (iii) the aggregate
principal amount of any Credit Agreement Refinancing Indebtedness shall not
exceed the principal amount so refinanced, plus, accrued interest, plus, any
premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by Administrative Agent, receipt by Administrative Agent
and the Lenders of customary legal opinions and other documents; (v) to the
extent reasonably requested by Administrative Agent, execution of amendments to
the Mortgages by the applicable Credit Parties and Collateral Agent, in form and
substance reasonably satisfactory to Administrative Agent and Collateral Agent;
(vi) to the extent reasonably requested by Administrative Agent, delivery to
Administrative Agent of title insurance endorsements reasonably satisfactory to
Administrative Agent; and (vii) execution of a Refinancing Amendment by the
Credit Parties, Administrative Agent and Lenders providing such Credit Agreement
Refinancing Indebtedness.

 



 -114- 

 

 

(c)                The Loans and Commitments established pursuant to this
Section 2.15 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Credit Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. The Credit
Parties shall take any actions reasonably required by Administrative Agent to
ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the applicable
Refinancing Amendment.

 

(d)                Upon the effectiveness of any Refinancing Amendment pursuant
to this Section 2.15, any Person providing the corresponding Credit Agreement
Refinancing Indebtedness that was not a Lender hereunder immediately prior to
such time shall become a Lender hereunder. Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Refinancing Amendment, and
(i) in the case of any Other Revolving Commitments resulting from such
Refinancing Amendment, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Other Revolving Commitments (net of any existing Revolving Commitments being
refinanced by such Refinancing Amendment), (ii) any Other Revolving Loans
resulting from such Refinancing Amendment shall be deemed to be additional
Revolving Loans hereunder, (iii) any Other Term Loans resulting from such
Refinancing Amendment shall be deemed to be Term Loans hereunder (to the extent
funded) and (iv) any Other Term Loan Commitments resulting from such Refinancing
Amendment shall be deemed to be Term Loan Commitments hereunder. Notwithstanding
anything to the contrary contained herein, Borrower, Collateral Agent and
Administrative Agent may (and each of Collateral Agent and Administrative Agent
are authorized by each other Secured Party to) execute such amendments and/or
amendments and restatements of any Credit Documents as may be necessary or
advisable to effectuate the provisions of this Section 2.15. Such amendments may
include provisions allowing any Other Term Loans to be treated on the same basis
as Term B Facility Loans in connection with declining prepayments.

 

(e)                Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Term Loan Commitments,
Other Revolving Loans and/or Other Revolving Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.15. This Section 2.15 shall supersede
any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 



 -115- 

 

 

(f)                 To the extent the Revolving Commitments are being refinanced
on the effective date of any Refinancing Amendment, then each of the Revolving
Lenders having a Revolving Commitment prior to the effective date of such
Refinancing Amendment (such Revolving Lenders the “Pre-Refinancing Revolving
Lenders”) shall assign or transfer to any Revolving Lender which is acquiring an
Other Revolving Commitment on the effective date of such amendment (the
“Post-Refinancing Revolving Lenders”), and such Post-Refinancing Revolving
Lenders shall purchase from each such Pre-Refinancing Revolving Lender, at the
principal amount thereof, such interests in Revolving Loans and participation
interests in L/C Liabilities and Swingline Loans (but not, for the avoidance of
doubt, the related Revolving Commitments) outstanding on the effective date of
such Refinancing Amendment as shall be necessary in order that, after giving
effect to all such assignments or transfers and purchases, such Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans will be held
by Pre-Refinancing Revolving Lenders and Post-Refinancing Revolving Lenders
ratably in accordance with their Revolving Commitments and Other Revolving
Commitments, as applicable, after giving effect to such Refinancing Amendment
(and after giving effect to any Revolving Loans made on the effective date of
such Refinancing Amendment). Such assignments or transfers and purchases shall
be made pursuant to such procedures as may be designated by Administrative Agent
and shall not be required to be effectuated in accordance with Section 13.05.
For the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased pursuant
to this Section 2.15(f) shall, upon receipt thereof by the relevant
Post-Refinancing Revolving Lenders, be deemed to be Other Revolving Loans and
participation interests in L/C Liabilities and Swingline Loans in respect of the
relevant Other Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant amendment effective date and the terms of such Revolving
Loans and participation interests (including, without limitation, the interest
rate and maturity applicable thereto) shall be adjusted accordingly.

 

SECTION 2.16.      Cash Collateral.

 

(a)                Certain Credit Support Events. Without limiting any other
requirements herein to provide Cash Collateral, if (i) any L/C Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an extension of credit hereunder which has not been
refinanced as a Revolving Loan or reimbursed, in each case, in accordance with
Section 2.03(d) or (ii) Borrower shall be required to provide Cash Collateral
pursuant to Section 11.01, Borrower shall, within one (1) Business Day (in the
case of clause (i) above) or immediately (in the case of clause (ii) above)
following any request by Administrative Agent or the applicable L/C Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.

 

(b)                Grant of Security Interest. Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, the L/C Lenders and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as Cash Collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral (including Cash Collateral provided in
accordance with Sections 2.01(e), 2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.14,
2.16 or 11.01) may be applied pursuant to Section 2.16(c). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person prior to the right or claim of Administrative Agent or the
L/C Lenders as herein provided, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, Borrower will, promptly upon demand
by Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by any Defaulting Lenders). All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at
Administrative Agent or as otherwise agreed to by Administrative Agent. Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral in accordance with the account
agreement governing such deposit account.

 



 -116- 

 

 

(c)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this
Section 2.16 or Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce un-reallocated portions or to secure other obligations shall,
so long as no Event of Default then exists, be released promptly following
(i) the elimination of the applicable un-reallocated portion or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, the assignment of
such Defaulting Lender’s Loans and Commitments to a Replacement Lender)) or
(ii) the determination by Administrative Agent and the L/C Lenders that there
exists excess Cash Collateral (which, in any event, shall exist at any time that
the aggregate amount of Cash Collateral exceeds the Minimum Collateral Amount);
provided, however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Credit Documents and the other applicable
provisions of the Credit Documents, and (y) Borrower and the L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated un-reallocated portions or other obligations.

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.      Repayment of Loans.

 

(a)                Revolving Loans and Swingline Loans. Borrower hereby promises
to pay (i) to Administrative Agent for the account of each applicable Revolving
Lender on each R/C Maturity Date, the entire outstanding principal amount of
such Revolving Lender’s Revolving Loans of the applicable Tranche, and each such
Revolving Loan shall mature on the R/C Maturity Date applicable to such Tranche
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the first R/C Maturity Date after such
Swingline Loan is made and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided, however, that on each date that a
Revolving Borrowing is made, Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

 

(b)                Term B Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term B Facility Loans
in repayment of the principal of such Term B Facility Loans, (i) on the last
Business Day of each fiscal quarter (commencing with the fiscal quarter ending
September 30, 2019), an aggregate amount equal to 0.25% of the aggregate
principal amount of all Term B Facility Loans outstanding on the Closing Date
(subject to adjustment for any prepayments made under Section 2.09 or Section
2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12,
in Section 2.13 or in Section 2.15) and (ii) the remaining principal amount of
Term B Facility Loans on the Term B Facility Maturity Date.

 



 -117- 

 

 

(c)                New Term Loans; Extended Term Loans; Other Term Loans. New
Term Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such New Term Loans were made, subject,
however, to Section 2.12(b). Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.13(a). Other Term
Loans shall mature in installments as specified in the applicable Refinancing
Amendment pursuant to which such Other Term Loans were established, subject,
however, to Section 2.15(a).

 



(d)               Term B-1 Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term B-1 Facility Loans
in repayment of the principal of the Term B-1 Facility Loans, (i) on the last
Business Day of each fiscal quarter (commencing with the first full fiscal
quarter following the 2020 Incremental Joinder Agreement Effective Date), an
aggregate amount equal to 0.25% of the aggregate principal amount of all Term
B-1 Facility Loans outstanding on the 2020 Incremental Joinder Agreement
Effective Date (subject to adjustment for any prepayments made under Section
2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the remaining
principal amount of Term B-1 Facility Loans on the Term B-1 Facility Maturity
Date.

 

SECTION 3.02.      Interest.

 

(a)                Borrower hereby promises to pay to Administrative Agent for
the account of each Lender interest on the unpaid principal amount of each Loan
made or maintained by such Lender to Borrower for the period from and including
the date of such Loan to but excluding the date such Loan shall be paid in full
at the following rates per annum:

 

(i)               during such periods as such Loan (including each Swingline
Loan) is an ABR Loan, the Alternate Base Rate (as in effect from time to time),
plus the Applicable Margin applicable to such Loan, and

 

(ii)               during such periods as such Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBO Rate for such Loan for such Interest
Period, plus the Applicable Margin applicable to such Loan.

 

(b)                To the extent permitted by Law, upon the occurrence and
during the continuance of an Event of Default under Section 11.01(b), 11.01(c),
11.01(g) or Section 11.01(h), all overdue Obligations shall automatically and
without any action by any Person, bear interest at the Default Rate.

 

Interest which accrues under this paragraph shall be payable on demand.

 

(c)                Accrued interest on each Loan shall be payable (i) in the
case of each ABR Loan (including Swingline Loans), (x) quarterly in arrears on
each Quarterly Date, (y) on the date of any repayment or prepayment in full of
all outstanding ABR Loans of any Tranche of Loans (or of any Swingline Loan)
(but only on the principal amount so repaid or prepaid), and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, and
(ii) in the case of each LIBOR Loan, (x) on the last day of each Interest Period
applicable thereto and, if such Interest Period is longer than three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (y) on the date of any repayment or prepayment thereof or the
conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid or converted) and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, Administrative Agent shall give notice thereof to the Lenders to which
such interest is payable and to Borrower.

 



 -118- 

 

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.      Payments.

 

(a)                All payments of principal, interest, Reimbursement
Obligations and other amounts to be made by Borrower under this Agreement and
the Notes, and, except to the extent otherwise provided therein, all payments to
be made by the Credit Parties under any other Credit Document, shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Administrative Agent at its account at the Principal Office,
not later than 2:00 p.m., New York time, on the date on which such payment shall
become due (each such payment made after such time on such due date may, at the
discretion of Administrative Agent, be deemed to have been made on the next
succeeding Business Day). Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.

 

(b)                Borrower shall, at the time of making each payment under this
Agreement or any Note for the account of any Lender, specify (in accordance with
Sections 2.09 and 2.10, if applicable) to Administrative Agent (which shall so
notify the intended recipient(s) thereof) or, in the case of Swingline Loans, to
the Swingline Lender, the Class and Type of Loans, Reimbursement Obligations or
other amounts payable by Borrower hereunder to which such payment is to be
applied.

 

(c)                Except to the extent otherwise provided in the third sentence
of Section 2.03(h), each payment received by Administrative Agent or by any L/C
Lender (directly or through Administrative Agent) under this Agreement or any
Note for the account of any Lender shall be paid by Administrative Agent or by
such L/C Lender (through Administrative Agent), as the case may be, to such
Lender, in immediately available funds, (x) if the payment was actually received
by Administrative Agent or by such L/C Lender (directly or through
Administrative Agent), as the case may be, prior to 12:00 p.m. (Noon), New York
time on any day, on such day and (y) if the payment was actually received by
Administrative Agent or by such L/C Lender (directly or through Administrative
Agent), as the case may be, after 12:00 p.m. (Noon), New York time, on any day,
by 1:00 p.m., New York time, on the following Business Day (it being understood
that to the extent that any such payment is not made in full by Administrative
Agent or by such L/C Lender (through Administrative Agent), as the case may be,
Administrative Agent or such Lender (through Administrative Agent), as
applicable, shall pay to such Lender, upon demand, interest at the Federal Funds
Effective Rate from the date such amount was required to be paid to such Lender
pursuant to the foregoing clauses until the date Administrative Agent or such
L/C Lender (through Administrative Agent), as applicable, pays such Lender the
full amount).

 

(d)                If the due date of any payment under this Agreement or any
Note would otherwise fall on a day that is not a Business Day, such date shall
be extended to the next succeeding Business Day, and interest shall be payable
for any principal so extended for the period of such extension at the rate then
borne by such principal.

 



 -119- 

 

 

SECTION 4.02.      Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing of Loans of a particular Class from the Lenders under
Section 2.01 shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.05 in respect of Commitments of a particular Class shall be
made for the account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.04 shall
be applied to the respective Commitments of such Class of the relevant Lenders
pro rata according to the amounts of their respective Commitments of such Class;
(b) except as otherwise provided in Section 5.04, LIBOR Loans of any Class
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Revolving Commitments and
Term Loan Commitments (in the case of the making of Loans) or their respective
Revolving Loans and Term Loans (in the case of conversions and continuations of
Loans); (c) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section
13.05(d), each payment or prepayment of principal of any Class of Revolving
Loans or of any particular Class of Term Loans shall be made for the account of
the relevant Lenders pro rata in accordance with the respective unpaid
outstanding principal amounts of the Loans of such Class held by them; and
(d) except as otherwise provided in Section 2.09(b), Section 2.10(b), Section
2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section
13.05(d), each payment of interest on Revolving Loans and Term Loans shall be
made for the account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

 

SECTION 4.03.      Computations. Interest on LIBOR Loans, commitment fees and
Letter of Credit fees shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable and interest on ABR
Loans and Reimbursement Obligations shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable.

 

SECTION 4.04.      Minimum Amounts. Except for mandatory prepayments made
pursuant to Section 2.10 and conversions or prepayments made pursuant to Section
5.04, and Borrowings made to pay Reimbursement Obligations, each Borrowing,
conversion and partial prepayment of principal of Loans shall be in an amount at
least equal to (a) in the case of Term Loans, $5.0 million with respect to ABR
Loans and $5.0 million with respect to LIBOR Loans and in multiples of $100,000
in excess thereof or, if less, the remaining Term Loans and (b) in the case of
Revolving Loans and Swingline Loans, $1.0 million with respect to ABR Loans and
$1.0 million with respect to LIBOR Loans and in multiples of $100,000 in excess
thereof (borrowings, conversions or prepayments of or into Loans of different
Types or, in the case of LIBOR Loans, having different Interest Periods at the
same time hereunder to be deemed separate borrowings, conversions and
prepayments for purposes of the foregoing, one for each Type or Interest Period)
or, if less, the remaining Revolving Loans. Anything in this Agreement to the
contrary notwithstanding, the aggregate principal amount of LIBOR Loans having
the same Interest Period shall be in an amount at least equal to $1.0 million
and in multiples of $100,000 in excess thereof and, if any LIBOR Loans or
portions thereof would otherwise be in a lesser principal amount for any period,
such Loans or portions, as the case may be, shall be ABR Loans during such
period.

 

SECTION 4.05.      Certain Notices. Notices by Borrower to Administrative Agent
(or, in the case of repayment of the Swingline Loans, to the Swingline Lender)
of terminations or reductions of the Commitments, of Borrowings, conversions,
continuations and optional prepayments of Loans and of Classes of Loans, of
Types of Loans and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by Administrative Agent (or, in the case of
Swingline Loans, the Swingline Lender) by telephone not later than 1:00 p.m. (or
in the case of a request for a same-day borrowing of, or conversion into, ABR
Loans, 10:00 a.m.), New York time (promptly followed by written notice via
facsimile or electronic mail), on at least the number of Business Days prior to
the date of the relevant termination, reduction, Borrowing, conversion,
continuation or prepayment or the first day of such Interest Period specified in
the table below (unless otherwise agreed to by Administrative Agent in its sole
discretion), provided that Borrower may make any such notice conditional upon
the occurrence of a Person’s acquisition or sale or any incurrence of
indebtedness or issuance of Equity Interests.

 



 -120- 

 

 

NOTICE PERIODS

 


Notice

Number of
Business Days Prior

    Termination or reduction of Commitments 3     Borrowing of, or conversions
into, ABR Loans same day     Optional prepayment of ABR Loans 1     Borrowing or
optional prepayment of, conversions into, continuations as, or duration of
Interest Periods for, LIBOR Loans
3     Borrowing or repayment of Swingline Loans same day

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan. In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 

SECTION 4.06.      Non-Receipt of Funds by Administrative Agent.

 

(a)                Unless Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBOR Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to Administrative Agent such
Lender’s share of such Borrowing, Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Administrative Agent, then
the applicable Lender and Borrower severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Federal Funds Effective Rate, plus any administrative, processing or similar
fees customarily charged by Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to ABR Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 



 -121- 

 

 

(b)                Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders or the L/C Lenders hereunder that Borrower will
not make such payment, Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Lenders, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the L/C Lenders, as the case may be, severally
agrees to repay to Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Federal Funds Effective Rate. A notice of Administrative Agent to any
Lender or Borrower with respect to any amount owing under this subsection
(b) shall be conclusive, absent manifest error.

 

SECTION 4.07.      Right of Setoff, Sharing of Payments; Etc.

 

(a)                If any Event of Default shall have occurred and be
continuing, each Credit Party agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), subject to obtaining the prior written consent of
Administrative Agent, to set off and apply any deposit (general or special, time
or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Credit Party at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

(b)                Each of the Lenders agrees that, if it should receive (other
than pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein or in the Engagement Letter) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements.

 



 -122- 

 

 

(c)                Borrower agrees that any Lender so purchasing such a
participation may exercise all rights of setoff, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

 

(d)                Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
Indebtedness or obligation of any Credit Party. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section 4.07 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section
4.07 to share in the benefits of any recovery on such secured claim.

 

(e)                Notwithstanding anything to the contrary contained in this
Section 4.07, in the event that any Defaulting Lender exercises any right of
setoff, (i) all amounts so set off will be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.14 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent, each L/C Lender, the Swingline Lender and the Lenders and
(ii) the Defaulting Lender will provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

ARTICLE V.

 
YIELD PROTECTION, ETC.

 

SECTION 5.01.      Increased Costs.

 

(a)                If any Change in Law shall:

 

(i)               subject any Lender to any Tax (except for any (A) Covered
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement,
any Note, any Letter of Credit or any Lender’s participation therein, any L/C
Document or any Loan made by it, any deposits, reserves, other liabilities or
capital attributable thereto;

 

(ii)               impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender, in each case, that is not otherwise included in the
determination of the LIBO Rate hereunder; or

 



 -123- 

 

 

(iii)               impose on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost; provided that requests for additional
compensation due to increased costs shall be limited to circumstances generally
affecting the banking market and for which it is the general policy or practice
of such requesting Lender to demand such compensation in similar circumstances
under comparable provisions of other similar agreements. If any Lender or L/C
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify Borrower, through Administrative Agent, of
the event by reason of which it has become so entitled.

 

(b)                A certificate as to any additional amounts setting forth the
calculation of such additional amounts pursuant to this Section 5.01 submitted
by such Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error. Without limiting the
survival of any other covenant hereunder, this Section 5.01 shall survive the
termination of this Agreement and the payment of the Notes and all other
Obligations payable hereunder.

 

(c)                In the event that any Lender shall have determined that any
Change in Law affecting such Lender or any Lending Office of such Lender or the
Lender’s holding company with regard to capital or liquidity requirements, does
or shall have the effect of reducing the rate of return on such Lender’s or such
holding company’s capital as a consequence of its obligations hereunder, the
Commitments of such Lender, the Loans made by, or participations in Letters of
Credit and Swingline Loans held by such Lender, or the Letters of Credit issued
by such L/C Lender, to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, after
submission by such Lender to Borrower (with a copy to Administrative Agent) of a
written request therefor (setting forth in reasonable detail the amount payable
to the affected Lender and the basis for such request), Borrower shall promptly
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction; provided that requests for additional compensation
due to increased costs shall be limited to circumstances generally affecting the
banking market and for which it is the general policy or practice of such
requesting Lender to demand such compensation in similar circumstances under
comparable provisions of other similar agreements.

 

(d)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 5.01 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, however, that Borrower
shall not be required to compensate a Lender pursuant to this Section 5.01 for
any increased costs or reductions incurred more than ninety (90) days prior to
the date that such Lender notifies Borrower of the change in law giving rise to
such increased costs incurred or reductions suffered and of such Lender’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 5.02.      Inability To Determine Interest Rate.

 



 -124- 

 

 

(a)                If prior to the first day of any Interest Period:

 

(i)               Administrative Agent shall have determined in good faith
(which determination shall be conclusive and binding upon Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBO Base Rate for such Interest Period;
or

 

(ii)               Administrative Agent shall have received notice from the
Required Lenders that Dollar deposits are not available in the relevant amount
and for the relevant Interest Period available to the Required Lenders in the
London interbank market; or

 

(iii)               the Required Lenders determine in good faith that the LIBO
Rate for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
LIBOR Loans (in each case, “Impacted Loans”),

 

then Administrative Agent shall give electronic mail or telephonic notice
thereof to Borrower and the Lenders as soon as practicable thereof. If such
notice is given, Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans, or if Borrower does not make such
revocation, (x) any LIBOR Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to LIBOR Loans shall be
converted to, or continued as, ABR Loans and (z) any outstanding LIBOR Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by Administrative Agent (which
Administrative Agent agrees to do if the circumstances giving rise to such
notice cease to exist), no further LIBOR Loans shall be made, or continued as
such, nor shall Borrower have the right to convert Loans to, LIBOR Loans.

 

(b)                Notwithstanding anything to the contrary in this Agreement or
any other Credit Documents, if Administrative Agent and Borrower determine
(which determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined) that:

 

(i)               adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBO Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)               the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over Administrative Agent has made a
public statement identifying a specific date after which LIBOR or the LIBO Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),

 

then, after such determination by the Administrative Agent and the Borrower or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Borrower may amend this Agreement to replace LIBOR with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) that has been broadly accepted by
the syndicated loan market in the United States in lieu of LIBOR (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and, notwithstanding anything to the contrary
in Section 13.04, any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after Administrative Agent shall have
posted such proposed amendment to all Lenders and Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to Administrative
Agent written notice that such Required Lenders do not accept such amendment. In
no event shall the LIBOR Successor Rate be less than 0.0%.

 



 -125- 

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods). Upon receipt of such notice, Borrower may revoke any pending request
for a LIBOR Borrowing of, conversion to or continuation of LIBOR Loans (to the
extent of the affected LIBOR Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

SECTION 5.03.      Illegality. Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans or issue Letters of Credit hereunder (and, in the sole
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify Borrower thereof (with a copy to
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert Loans of any other Type into, LIBOR Loans or issue Letters of Credit
shall be suspended until such time as such Lender or L/C Lender may again make
and maintain LIBOR Loans or issue Letters of Credit (in which case the
provisions of Section 5.04 shall be applicable).

 

SECTION 5.04.      Treatment of Affected Loans. If the obligation of any Lender
to make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR Loans
shall be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans shall be
automatically converted into ABR Loans on the last day(s) of the then current
Interest Period(s) for such LIBOR Loans (or on such earlier date as such Lender
may specify to Borrower with a copy to Administrative Agent as is required by
law) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.03 which gave rise to such conversion no
longer exist:

 

(i)               to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its ABR Loans;
and

 

(ii)               all Loans which would otherwise be made or continued by such
Lender as LIBOR Loans shall be made or continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be converted into LIBOR Loans
shall remain as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 



 -126- 

 

 

SECTION 5.05.      Compensation.

 

(a)                Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense (excluding any loss of profits or
margin) which such Lender may sustain or incur as a consequence of (1) default
by Borrower in payment when due of the principal amount of or interest on any
LIBOR Loan, (2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment or a prepayment
(including any repayments or prepayments made pursuant to Sections 2.09 or 2.10
or as a result of an acceleration of Loans pursuant to Section 11.01 or as a
result of the replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of
LIBOR Loans on a day which is not the last day of an Interest Period with
respect thereto, including in each case, any such loss (excluding any loss of
profits or margin) or expense arising from the reemployment of funds obtained by
it or from fees payable to terminate the deposits from which such funds were
obtained; provided that no such amounts under this Section 5.05(a) shall be
payable by Borrower in connection with any termination in accordance with
Section 2.12(b) of any Interest Period of one month or shorter.

 

(b)                For the purpose of calculation of all amounts payable to a
Lender under this Section 5.05 each Lender shall be deemed to have actually
funded its relevant LIBOR Loan through the purchase of a deposit bearing
interest at the LIBO Base Rate in an amount equal to the amount of the LIBOR
Loan and having a maturity comparable to the relevant Interest Period; provided,
however, that each Lender may fund each of its LIBOR Loans in any manner it sees
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection. Any Lender requesting compensation
pursuant to this Section 5.05 will furnish to Administrative Agent and Borrower
a certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.

 

SECTION 5.06.      Net Payments.

 

(a)                All payments by or on account of any obligation of any Credit
Party under any Credit Document shall be made without deduction or withholding
any Taxes, except as required by applicable Laws. If any applicable Laws require
the deduction or withholding of any Tax in respect of any such payment by
Administrative Agent, a Credit Party or any other applicable withholding agent,
then (i) the applicable withholding agent shall withhold or make such deductions
as are determined by the applicable withholding agent to be required, (ii) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Law, and (iii) to the extent that the withholding or deduction is made on
account of Covered Taxes, the sum payable by the applicable Credit Party shall
be increased as necessary so that after any required withholding or deductions
are made (including withholding or deductions applicable to additional sums
payable under this Section 5.06), the applicable Lender (or, in the case of
payments made to Administrative Agent for its own account, Administrative Agent)
receives an amount equal to the sum it would have received had no such
withholding or deduction been made. Borrower shall furnish to Administrative
Agent within 45 days after the date the payment of any Taxes by a Credit Party
pursuant to this Section 5.06 documentation reasonably satisfactory to
Administrative Agent evidencing such payment by the applicable Credit Party. The
Credit Parties shall jointly and severally indemnify and hold harmless
Administrative Agent and each Lender, and reimburse Administrative Agent or such
Lender (as applicable) upon its written request, for the amount of any Covered
Taxes payable or paid by such Lender or Administrative Agent (including Covered
Taxes imposed or asserted on amounts payable under this Section 5.06) and for
any other reasonable expenses arising therefrom or with respect thereto, in each
case, whether or not such Covered Taxes were correctly or legally imposed. Such
written request shall include a certificate of such Lender or Administrative
Agent setting forth in reasonable detail the basis of such request and such
certificate, absent manifest error, shall be conclusive.

 



 -127- 

 

 

(b)                In addition, Borrower agrees to (and shall timely) pay all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes which arise from any payment made under or from the execution,
delivery, performance, enforcement, filing, recordation or registration of, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment pursuant to Section 2.11(a)) (Taxes payable pursuant to this Section
5.06(b) hereinafter referred to as “Other Taxes”).

 

(c)                (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to Borrower and Administrative Agent, at the time or
times prescribed by applicable Laws and at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

(ii) Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) agrees to the
extent it is legally eligible to do so to deliver to Borrower and Administrative
Agent on or prior to the date it becomes a party to this Agreement, and from
time to time upon the reasonable request of Borrower or Administrative Agent,
whichever of the following is applicable: (1) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party, two executed original copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax; (2) two executed original copies of IRS Form W-8ECI; (3) in the
case of a Non-U.S. Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or 871(h) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 hereto to the effect that such Non-U.S.
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a CFC related to Borrower as described in Section 881(c)(3)(C)
of the Code and that no interest payments in connection with any Credit
Documents are effectively connected with the Non-U.S. Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) two executed
original copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or (4)
to the extent a Non-U.S. Lender is not the beneficial owner (for example, where
such Foreign Lender is a partnership or a participating Lender), two executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or D-3 hereto, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership (and not a participating Lender) and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4 hereto on behalf
of each such direct and indirect partner. Any Non-U.S. Lender shall, to the
extent it is legally eligible to do so, deliver to Borrower and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
about the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed copies of any other documentation
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made, if any.

 



 -128- 

 

 

(iii) Each Lender that is a U.S. Person shall deliver at the time(s) and in the
manner(s) prescribed by applicable Law, to Borrower and Administrative Agent (as
applicable), a properly completed and duly executed IRS Form W-9, or any
successor form, certifying that such Person is exempt from United States backup
withholding.

 

(iv) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, and to determine the amount to deduct and withhold, if
any, from such payment. For purposes of this Section 5.06(c)(iv), FATCA shall
include any amendments made to FATCA after the date of this Agreement.

 

(v) Each Lender agrees that if any documentation it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify Borrower and Administrative Agent in writing of
its legal ineligibility to do so. Notwithstanding any other provision of this
Section 5.06(c), a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver. Each Lender hereby
authorizes Administrative Agent to deliver to the Credit Parties and to any
successor Administrative Agent any documentation provided by such Lender to
Administrative Agent pursuant to this Section 5.06(c).

 

(d)                On or before the date Administrative Agent becomes a party to
this Agreement, if Administrative Agent is a U.S. Person, it shall deliver to
Borrower two executed originals of IRS Form W-9 certifying that it is exempt
from U.S. federal backup withholding. Otherwise, Administrative Agent (including
any successor Administrative Agent that is not a U.S. Person) shall deliver two
duly completed copies of IRS Form W-8ECI (with respect to any payments to be
received on its own behalf) and IRS Form W-8IMY (for all other payments)
certifying that it is a “U.S. branch” and that the payments it receives for the
account of Lenders are not effectively connected with the conduct of its trade
or business in the United States and that it is using such form as evidence of
its agreement with the Credit Parties to be treated as a U.S. Person with
respect to such payments (and the Credit Parties and Administrative Agent agree
to so treat Administrative Agent as a U.S. Person with respect to such
payments). Notwithstanding anything to the contrary in this Section 5.06(d),
Administrative Agent shall not be required to provide any documentation that
Administrative Agent is not legally eligible to deliver as a result of a Change
in Law after the Closing Date.

 

(e)                Any Lender requiring Borrower to pay any Covered Taxes or
additional amounts to such Lender or any Governmental Authority for the account
of such Lender pursuant to this Section 5.06 agrees to use (at the Credit
Parties’ expense) reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if, in the judgment of such Lender, the making of such change
would avoid the need for, or materially reduce the amount of, any such
additional amounts that may thereafter accrue and would not be otherwise
disadvantageous to such Lender.

 



 -129- 

 

 

(f)                 If Administrative Agent or any Lender receives a cash refund
in respect of an overpayment of Taxes from a Governmental Authority with respect
to, and actually resulting from, an amount of Taxes actually paid to or on
behalf of Administrative Agent or such Lender by Borrower or any other Credit
Party, then Administrative Agent or such Lender shall notify Borrower of such
refund and forward the proceeds of such refund (or relevant portion thereof) to
Borrower as reduced by any reasonable expense or liability incurred by
Administrative Agent or such Lender in connection with obtaining such refund
(including any Taxes imposed with respect to such refund); provided, however,
that Borrower, upon the request of Administrative Agent or such Lender, shall
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 5.06(f) shall not
be construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person. Notwithstanding anything to the
contrary in this Section 5.06(f), in no event will Administrative Agent or any
Lender be required to pay any amount to any Credit Party pursuant to this
Section 5.06(f) the payment of which would place Administrative Agent or such
Lender in a less favorable net after-Tax position than it would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

(g)                Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

(h)                For the avoidance of doubt, for purposes of this Section
5.06, the term “Lender” includes any Swingline Lender and any L/C Issuer and the
term “applicable Law” includes FATCA.

 

ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.      The Guarantees. Each (a) Guarantor, jointly and severally
with each other Guarantor, hereby guarantees as primary obligor and not as
surety to each Secured Party and its successors and assigns the prompt payment
and performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the principal of and interest and fees (including any
interest, fees, costs, expenses, or charges that would accrue but for the
provisions of the Bankruptcy Code or other applicable Debtor Relief Law after
the filing of any bankruptcy or insolvency petition) on the Loans and
Commitments made by the Lenders to, and the Notes held by each Lender of,
Borrower, and (b) Credit Party, jointly and severally with each other Credit
Party, hereby guarantees as primary obligor and not as surety to each Secured
Party and its successors and assigns the prompt payment and performance in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest, fees and all other amounts (including any interest,
fees, costs, expenses or charges that would accrue but for the provisions of the
Bankruptcy Code or other applicable Debtor Relief Law after the filing of any
bankruptcy or insolvency petition) of all other Obligations from time to time
owing to the Secured Parties by any other Credit Party under any Credit
Document, any Credit Swap Contract entered into with a Swap Provider or any
Secured Cash Management Agreement entered into with a Cash Management Bank, in
each case now or hereinafter created, incurred or made, whether absolute or
contingent, liquidated or unliquidated and strictly in accordance with the terms
thereof; provided, that (i) the obligations guaranteed shall exclude obligations
under any Swap Contract or Cash Management Agreements with respect to which the
applicable Swap Provider or Cash Management Bank, as applicable, provides notice
to Borrower that it does not want such Swap Contract or Cash Management
Agreement, as applicable, to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause (b)
above and the Guaranteed Obligations of each other Guarantor shall not include
any Obligations with respect to which such Guarantor is the primary obligor)).
Each Credit Party, jointly and severally with each other Credit Party, hereby
agrees that if any other Credit Party shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Credit Party will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 



 -130- 

 

 

SECTION 6.02.      Obligations Unconditional. The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for Payment in Full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

(i)               at any time or from time to time, without notice to the Credit
Parties, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)               the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)               the release of any other Credit Party pursuant to Section
6.08;

 

(iv)               any renewal, extension or acceleration of, or any increase in
the amount of the Guaranteed Obligations, or any amendment, supplement,
modification or waiver of, or any consent to departure from, the Credit
Documents;

 

(v)               any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 



 -131- 

 

 

(vi)               any settlement, compromise, release, or discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vii)               the validity, perfection, non-perfection or lapse in
perfection, priority or avoidance of any security interest or lien, the release
of any or all collateral securing, or purporting to secure, the Guaranteed
Obligations or any other impairment of such collateral;

 

(viii)               any exercise of remedies with respect to any security for
the Guaranteed Obligations (including, without limitation, any collateral,
including the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as Administrative
Agent and the Secured Parties may decide and whether or not every aspect thereof
is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Credit Party would otherwise have and without limiting the generality of the
foregoing or any other provisions hereof, each Credit Party hereby expressly
waives any and all benefits which might otherwise be available to such Credit
Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433, and in the event that Nevada law applies to this Agreement
or any portion hereof, Guarantors, and each of them, hereby waive the provisions
of Section 40.430 of the Nevada Revised Statutes; or

 

(ix)               any other circumstance whatsoever which may or might in any
manner or to any extent vary the risk of any Credit Party as a guarantor in
respect of the Guaranteed Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party as
a guarantor of the Guaranteed Obligations, or of such Credit Party under the
guarantee contained in this Article 6 or of any security interest granted by any
Credit Party in its capacity as a guarantor of the Guaranteed Obligations,
whether in a proceeding under the Bankruptcy Code or under any other federal,
state or foreign bankruptcy, insolvency, receivership, or similar law, or in any
other instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement, the Notes, the Credit Swap
Contracts or the Secured Cash Management Agreements or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Credit Parties waive any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party thereof upon this guarantee or
acceptance of this guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this guarantee, and all dealings between the Credit Parties and
the Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this guarantee. This guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
and performance without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

 



 -132- 

 

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.      Reinstatement. The obligations of the Credit Parties under
this Article VI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or avoided or must be otherwise restored by
any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Credit Parties
jointly and severally agree that they will indemnify each Secured Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission,
avoidance or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law, other than any costs or expenses resulting from the gross
negligence, bad faith or willful misconduct of, or material breach by, such
Secured Party.

 

SECTION 6.04.      Subrogation; Subordination. Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior Payment in Full in cash of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been Paid in Full in cash. If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.

 

SECTION 6.05.      Remedies. The Credit Parties jointly and severally agree
that, as between the Credit Parties and the Lenders, the obligations of any
Credit Party under this Agreement and the Notes may be declared to be forthwith
due and payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.

 



 -133- 

 

 

SECTION 6.06.      Continuing Guarantee. The guarantee in this Article VI is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 6.07.      General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Credit Party under Section 6.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 6.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Credit Party, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 6.08.      Release of Guarantors. If, in compliance with the terms and
provisions of the Credit Documents, (i) the Equity Interests of any Guarantor
are directly or indirectly sold or otherwise transferred such that such
Guarantor no longer constitutes a Restricted Subsidiary (a “Transferred
Guarantor”) to a Person or Persons, none of which is Borrower or a Restricted
Subsidiary, (ii) any Restricted Subsidiary is designated as or becomes an
Excluded Subsidiary or (iii) any Restricted Subsidiary that is a Guarantor is
merged, consolidated, liquidated or dissolved in accordance with Section 10.05
and is not the surviving entity of such transaction (a “Liquidated Subsidiary”),
such Transferred Guarantor, Excluded Subsidiary or Liquidated Subsidiary, as
applicable, upon the consummation of such sale, transfer, designation or such
Person becoming an Excluded Subsidiary or merger, consolidation, dissolution or
liquidation, as applicable, shall (without limiting the obligations of any
surviving or successor entity to any Liquidated Subsidiary to become or remain a
Guarantor) be automatically released from its obligations under this Agreement
(including under Section 13.03 hereof) and the other Credit Documents, and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document, and the pledge of Equity Interests in any Transferred
Guarantor or any Unrestricted Subsidiary to Collateral Agent pursuant to the
Security Documents shall be automatically released, and, so long as Borrower
shall have provided the Agents such certifications or documents as any Agent
shall reasonably request, Collateral Agent shall take such actions as are
necessary to effect and evidence each release described in this Section 6.08 in
accordance with the relevant provisions of the Security Documents and this
Agreement.

 

SECTION 6.09.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until the Payment in
Full of the Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 6.09 constitute, and this Section 6.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 



 -134- 

 

 

SECTION 6.10.      Right of Contribution. Each Credit Party hereby agrees that
to the extent that a Credit Party (a “Funding Credit Party”) shall have paid
more than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.04. The provisions of this Section 6.10 shall in no
respect limit the obligations and liabilities of any Credit Party to the Secured
Parties, and each Credit Party shall remain liable to the Secured Parties for
the full amount guaranteed by such Credit Party hereunder. “Fair Share” means,
with respect to a Credit Party as of any date of determination, an amount equal
to (i) the ratio of (A) the Adjusted Maximum Amount (as defined below) with
respect to such Credit Party to (B) the aggregate of the Adjusted Maximum
Amounts with respect to all Credit Parties multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Credit Parties
under this Article VI in respect of the Guaranteed Obligations. “Adjusted
Maximum Amount” means, with respect to a Credit Party as of any date of
determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Credit Party.

 

ARTICLE VII.

CONDITIONS PRECEDENT  

 

SECTION 7.01.      Conditions to Initial Extensions of Credit.

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)                Corporate Documents. Administrative Agent shall have received
copies of the Organizational Documents of each Credit Party and evidence of all
corporate or other applicable authority for each Credit Party (including
resolutions or written consents and incumbency certificates) with respect to the
execution, delivery and performance of such of the Credit Documents to which
each such Credit Party is intended to be a party as of the Closing Date,
certified as of the Closing Date as complete and correct copies thereof by a
Responsible Officer of each Credit Party (or the member or manager or general
partner of such Credit Party, as applicable).

 

(b)                Officer’s Certificate. Administrative Agent shall have
received an Officer’s Certificate of Borrower, dated the Closing Date,
certifying that the conditions set forth in Sections 7.01(r) and 7.02 have been
satisfied.

 

(c)                Opinions of Counsel. Administrative Agent shall have received
the following opinions, each of which shall be addressed to Administrative
Agent, Collateral Agent and the Lenders, dated the Closing Date and covering
such matters as Administrative Agent shall reasonably request in a manner
customary for transactions of this type:

 

(i)               an opinion of Jones Day, special counsel to the Credit
Parties; and

 



 -135- 

 

 

(ii)               opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule 7.01.

 

(d)                Notes. Administrative Agent shall have received copies of the
Notes, duly completed and executed, for each Lender that requested a Note at
least three (3) Business Days prior to the Closing Date.

 

(e)                Credit Agreement. Administrative Agent shall have received
this Agreement (a) executed and delivered by a duly authorized officer of each
Credit Party and (b) executed and delivered by a duly authorized officer of each
Person that is a Lender on the Closing Date.

 

(f)                 Filings and Lien Searches. Administrative Agent shall have
received (i) UCC financing statements in form appropriate for filing in the
jurisdiction of organization of each Credit Party, (ii) results of lien searches
conducted in the jurisdictions in which the Credit Parties are organized and
(iii) security agreements or other agreements in appropriate form for filing in
the United States Patent and Trademark Office and United States Copyright Office
with respect to intellectual property of the Credit Parties to the extent
required pursuant to the Security Agreement.

 

(g)                Security Documents. (i) Administrative Agent shall have
received the Security Agreement, the Hard Rock Collateral Assignment Consent and
the Initial Perfection Certificate, in each case duly authorized, executed and
delivered by the applicable Credit Parties, and (ii) Collateral Agent shall have
received, to the extent required pursuant to the Security Agreement and not
prohibited by applicable Requirements of Law (including, without limitation, any
Gaming/Racing Laws and/or any Gaming/Racing Licenses), (1) original certificates
representing the certificated Pledged Securities (as defined in the Security
Agreement) required to be delivered to Collateral Agent pursuant to the Security
Agreement, accompanied by original undated stock powers executed in blank
(except as set forth on Schedule 9.15), and (2) the promissory notes,
intercompany notes, instruments, and chattel paper identified under the name of
such Credit Parties in Schedule 6 to the Initial Perfection Certificate (other
than such certificates, promissory notes, intercompany notes, instruments and
chattel paper that constitute “Excluded Property” (as such term is defined in
the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance (in each case to the
extent required to be delivered to Collateral Agent pursuant to the terms of the
Security Agreement).

 

(h)                Notice of Borrowing. Administrative Agent shall have received
a Notice of Borrowing duly executed by Borrower.

 

(i)                 Financial Statements. Administrative Agent shall have
received (i) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity of Borrower and
its Subsidiaries for each of the three most recently completed fiscal years of
Borrower ended at least 90 days before the Closing Date and (ii) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of Borrower and its Subsidiaries for each fiscal quarter of Borrower ended after
December 31, 2018 (other than the fourth fiscal quarter of any fiscal year) and
at least 45 days before the Closing Date.

 

(j)                 Senior Unsecured Notes. Prior to or substantially
simultaneously with the initial extensions of credit hereunder, Borrower shall
have received the proceeds of the Senior Unsecured Notes.

 

(k)                Insurance; Flood Insurance. Administrative Agent shall have
received (i) evidence of insurance complying with the requirements of Sections
9.02(a) and (b) and certificates naming Collateral Agent as an additional
insured and/or loss payee to the extent required pursuant to such Sections and
(ii) with respect to each Mortgaged Real Property, a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each such Mortgaged Real Property, and if such Mortgaged Real
Property is located in a special flood hazard area, a notice about special flood
hazard area status and flood disaster assistance duly executed by Borrower and
the applicable Credit Party relating thereto together with evidence of insurance
as required pursuant to Section 9.02(c).

 



 -136- 

 

 

(l)                 Material Consents. All Material Consents shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which, in the
reasonable judgment of the Lead Arrangers, restrains, prevents or imposes
materially adverse conditions upon, the Transaction. Additionally, there shall
not exist any judgment, order, injunction or other restraint prohibiting or
imposing materially adverse conditions upon the transactions contemplated by
this Agreement.

 

(m)              Repayment of Indebtedness. Borrower and its Restricted
Subsidiaries shall have effected (or will, on the Closing Date, effect) the
repayment in full of all obligations and indebtedness of Borrower and its
Restricted Subsidiaries in respect of the Existing Credit Agreement, including,
without limitation, the termination of all outstanding commitments in effect
under the Existing Credit Agreement, on customary terms and conditions and
pursuant to documentation reasonably satisfactory to Administrative Agent. All
Liens and guarantees in respect of such obligations shall have been terminated
or released (or arrangements for such termination or release reasonably
satisfactory to Administrative Agent shall have been made), and Administrative
Agent shall have received (or will, on the Closing Date, receive) evidence
thereof reasonably satisfactory to Administrative Agent and a “pay-off” letter
or letters reasonably satisfactory to Administrative Agent with respect to such
obligations and such UCC termination statements, mortgage releases and other
instruments, in each case in proper form for recording, as Administrative Agent
shall have reasonably requested to release and terminate of record the Liens
securing such obligations (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made).

 

(n)                Solvency. Administrative Agent shall have received a
certificate in the form of Exhibit G hereto from the chief financial officer or
other equivalent officer of Borrower with respect to the Solvency of Borrower
(on a consolidated basis with its Subsidiaries), immediately after giving effect
to the consummation of the Transactions.

 

(o)                Payment of Fees and Expenses. To the extent invoiced at least
two (2) Business Days prior to the Closing Date (unless otherwise agreed by
Borrower), all costs, fees, expenses (including, without limitation, reasonable
legal fees and expenses of Latham & Watkins LLP, and of special gaming and local
counsel in any applicable jurisdiction, if any) of Administrative Agent, Lead
Arrangers and (in the case of fees only) the Lenders required to be paid by this
Agreement or by the Engagement Letter, in each case, payable to Administrative
Agent, Lead Arrangers and/or Lenders in respect of the Transactions, shall have
been, or shall substantially concurrently with the initial extension of credit
hereunder be, paid to the extent due.

 

(p)                Patriot Act. On or prior to the Closing Date, Administrative
Agent shall have received at least three (3) Business Days prior to the Closing
Date all documentation and other information reasonably requested in writing at
least ten (10) Business Days prior to the Closing Date by Administrative Agent
that Administrative Agent reasonably determines is required by regulatory
authorities from the Credit Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act.

 



 -137- 

 

 

(q)                Beneficial Ownership Certification. Administrative Agent
shall have received, at least two (2) Business Days prior to the Closing Date
(or such later date as agreed to by the Administrative Agent), a Beneficial
Ownership Certification in relation to Borrower if it qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation to the extent
requested not less than ten (10) Business Days prior to the Closing Date.

 

(r)                 Material Adverse Changes. Since December 31, 2018, there
shall not have occurred any change, event, circumstance or development that,
individually or in the aggregate, has had, or is reasonably likely to have a
Material Adverse Effect.

 

SECTION 7.02.      Conditions to All Extensions of Credit. Subject to the
limitations set forth in Section 2.12 and the applicable Incremental Joinder
Agreement, the obligations of the Lenders to make any Loan or otherwise extend
any credit to Borrower upon the occasion of each Borrowing or other extension of
credit (whether by making a Loan or issuing a Letter of Credit) hereunder
(including the initial borrowing) after the Closing Date is subject to the
conditions precedent that:

 

(a)                No Default or Event of Default; Representations and
Warranties True. Both immediately prior to the making of such Loan or other
extension of credit and also after giving effect thereto and to the intended use
thereof:

 

(i)               no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply to any extensions of
credit pursuant to an Incremental Commitment to the extent provided in Section
2.12 and the applicable Incremental Joinder Agreement);

 

(ii)               each of the representations and warranties made by the Credit
Parties in Article VIII or by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date) (provided that this clause (ii) shall not apply to any extensions of
credit pursuant to an Incremental Commitment to the extent provided in Section
2.12 and the applicable Incremental Joinder Agreement); and

 

(iii)               the sum of the aggregate amount of the outstanding Revolving
Loans, plus the aggregate amount of the outstanding Swingline Loans plus the
aggregate outstanding L/C Liabilities shall not exceed the Total Revolving
Commitments then in effect.

 



provided, that, the Required Revolving Lenders, have agreed that, with respect
to the funding of any Revolving Loan the proceeds of which are being used to
fund any Additional Specified Covenant Relief Period Acquisition, so long as (1)
the applicable Additional Specified Covenant Relief Period Acquisition Agreement
shall not have been amended, waived or modified by Borrower (or its applicable
Subsidiary) and Borrower (or its applicable Subsidiary) shall not have given any
consent thereunder, in each case, that is materially adverse to the Lenders in
their capacity as such in any such case without the prior written consent of the
Required Revolving Lenders (such consent not to be unreasonably withheld,
conditioned or delayed), (2) such Additional Specified Covenant Relief Period
Acquisition is being consummated in all material respects in accordance with the
applicable Additional Specified Covenant Relief Period Acquisition Agreement and
(3) from April 24, 2020 to the date of the consummation of such Additional
Specified Covenant Relief Period Acquisition, no “Material Adverse Effect” or
“Business Material Adverse Effect” (as defined in the applicable Additional
Specified Covenant Relief Period Acquisition Agreement) shall have occurred,
then (a) the condition set forth in Section 7.02(a)(i) of the this Agreement to
funding a Revolving Loan the proceeds of which are being used to fund such
Additional Specified Covenant Relief Period Acquisition shall be limited to the
absence of any Event of Default specified in Section 11.01(b) or 11.01(c) of
this Agreement or an Event of Default specified in Section 11.01(g) or 11.01(h)
of this Agreement with respect to Borrower and (b) the condition set forth in
Section 7.02(a)(ii) of this Agreement to funding a Revolving Loan the proceeds
of which are being used to fund such Additional Specified Covenant Relief Period
Acquisition shall be limited to the accuracy in all material respects of (x) the
Specified Representations and (y) if applicable, the representations and
warranties contained in the applicable Additional Specified Covenant Relief
Period Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that Borrower or any of its Affiliates have the right to
terminate its or their obligations under the acquisition agreement for such
Acquisition as a result of a breach of such representations and warranties in
such acquisition agreement.

 



 -138- 

 

 

(b)                Notice of Borrowing. Administrative Agent shall have received
a Notice of Borrowing and/or Letter of Credit Request, as applicable, duly
completed and complying with Section 4.05. Each Notice of Borrowing or Letter of
Credit Request delivered by Borrower hereunder shall constitute a representation
and warranty by Borrower that on and as of the date of such notice and on and as
of the relevant borrowing date or date of issuance of a Letter of Credit (both
immediately before and immediately after giving effect to such borrowing or
issuance and the application of the proceeds thereof) that the applicable
conditions in Section 7.02 have been satisfied.

 

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents for itself and on behalf of its Restricted
Subsidiaries and warrants to Administrative Agent, Collateral Agent and Lenders
that, at and as of each Funding Date, in each case immediately before and
immediately after giving effect to the transactions to occur on such date:

 

SECTION 8.01.      Corporate Existence; Compliance with Law.

 

(a)                Borrower and each Restricted Subsidiary (i) is a corporation,
partnership, limited liability company or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (ii)(1) has all requisite corporate or other power and authority,
and (2) has all governmental licenses, authorizations, consents and approvals
necessary to own its Property and carry on its business as now being conducted;
and (iii) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary; except, in the case of clauses (ii)(2) and (iii) where
the failure thereof individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                Neither Borrower nor any Restricted Subsidiary nor any of its
Property is in violation of, nor will the continued operation of Borrower’s or
such Restricted Subsidiary’s Property as currently conducted violate, any
Requirement of Law (including, without limitation, Gaming/Racing Laws, the Act
and any zoning or building ordinance, code or approval or permits or any
restrictions of record or agreements affecting the Real Property) or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violations or defaults would reasonably be
expected to have a Material Adverse Effect.

 



 -139- 

 

 

(c)                Neither Borrower nor any Guarantor is an EEA Financial
Institution.

 

SECTION 8.02.      Financial Condition; Etc. Borrower has delivered to
Administrative Agent or made publically available (a) the audited consolidated
balance sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of Borrower and its Subsidiaries for each of the three most
recently completed fiscal years of Borrower, ended at least 90 days before the
Closing Date and (b) the unaudited consolidated balance sheets and related
statements of operations and cash flows of Borrower and its Subsidiaries for
each fiscal quarter ending after December 31, 2018 (other than the fourth fiscal
quarter of any fiscal year) and at least 45 days prior to the Closing Date. All
of said financial statements, including in each case the related schedules and
notes, are true, complete and correct in all material respects and have been
prepared in accordance with GAAP consistently applied and present fairly in all
material respects the financial position of Borrower and its Subsidiaries, as of
the date of said balance sheets and the results of their operations for the
periods covered thereby, subject (in the case of interim statements) to normal
period-end audit adjustments and the absence of footnotes.

 

SECTION 8.03.      Litigation. Except as set forth on Schedule 8.03, there is no
Proceeding (other than any normal overseeing reviews of any Gaming/Racing
Authority) pending against, or to the knowledge of any Responsible Officer of
Borrower, threatened in writing against, Borrower or any of the Restricted
Subsidiaries or any of their respective Properties before any Governmental
Authority or private arbitrator that (i) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(ii) as of the Closing Date only, challenges the validity or enforceability of
any of the Credit Documents.

 

SECTION 8.04.      No Breach; No Default.

 

(a)                None of the execution, delivery and performance by any Credit
Party of any Credit Document to which it is a party nor the consummation of the
transactions herein and therein contemplated (including the Transactions) do or
will (i) conflict with or result in a breach of, or require any consent (which
has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Credit Party or (y) any applicable Requirement of
Law (including, without limitation, any Gaming/Racing Law) or (z) any order,
writ, injunction or decree of any Governmental Authority binding on any Credit
Party or result in a breach of, or require termination of, any term or provision
of any Contractual Obligation of any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                After giving effect to the Transactions to be consummated on
the Closing Date, none of Borrower or any Restricted Subsidiary is in default in
any material respect under any Material Gaming/Racing Agreement or any
Gaming/Racing License.

 

(c)                No Default or Event of Default has occurred and is
continuing.

 

SECTION 8.05.      Action. Borrower and each Restricted Subsidiary has all
necessary corporate or other organizational power, authority and legal right to
execute, deliver and perform its obligations under each Credit Document to which
it is a party and to consummate the transactions herein and therein
contemplated; the execution, delivery and performance by Borrower and each
Restricted Subsidiary of each Credit Document to which it is a party and the
consummation of the transactions herein and therein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Credit Party and constitutes, and each of the Credit Documents
to which it is a party when executed and delivered by such Credit Party will
constitute, its legal, valid and binding obligation, enforceable against each
Credit Party, as applicable, in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 



 -140- 

 

 

SECTION 8.06.      Approvals. No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower or
any Restricted Subsidiary of the Credit Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof or for the
consummation of the Transactions, except for: (i) authorizations, approvals or
consents of, and filings or registrations with any Governmental Authority or any
securities exchange previously obtained, made, received or issued, (ii) filings
and recordings in respect of the Liens created pursuant to the Security
Documents, (iii) the filings referred to in Section 8.14, (iv) waiver by the
Gaming/Racing Authorities of any qualification requirement on the part of the
Lenders who do not otherwise qualify and are not banks or licensed lending
institutions, (v) consents, authorizations and filings that have been obtained
or made and are in full force and effect or the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect and (vi) any
required approvals (including prior approvals) of the requisite Gaming/Racing
Authorities that any Agent, Lender or participant is required to obtain from, or
any required filings with, requisite Gaming/Racing Authorities to exercise their
respective rights and remedies under this Agreement and the other Credit
Documents (as set forth in Section 13.13).

 

SECTION 8.07.      ERISA, Foreign Employee Benefit Matters and Labor Matters.

 

(a)                No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 8.07, as of
the Closing Date, no ERISA Entity maintains or contributes to any Pension Plan.
Each Company is in compliance with the presently applicable provisions of ERISA
and the Code with respect to each Employee Benefit Plan (other than to the
extent such failure to comply would not reasonably be expected to have a
Material Adverse Effect). Using actuarial assumptions and computation methods
consistent with Part I of Subtitle E of Title IV of ERISA, the aggregate
liabilities of any ERISA Entity to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan that precedes the Closing Date, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                Each Foreign Plan is in compliance with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such Foreign Plan, other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect. There are no
actions, suits or claims (other than routine claims for benefits) pending or to
the knowledge of any Responsible Officer of Borrower, threatened against
Borrower or any of its Restricted Subsidiaries with respect to any Foreign Plan
that would reasonably be expected to result in a Material Adverse Effect.

 



 -141- 

 

 

(c)                Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (i) there are no
strikes or other labor disputes against Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of Borrower, threatened and (ii) the
hours worked by and payments made to employees of Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable loan dealing with such matters.

 

SECTION 8.08.      Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) all tax returns,
statements, reports and forms or other documents (including estimated Tax or
information returns and including any required, related or supporting
information) (collectively, the “Tax Returns”) required to be filed with any
taxing authority by, or with respect to, Borrower and each of the Restricted
Subsidiaries have been timely filed in accordance with all applicable Laws and
each Tax Return is accurate and complete; and (ii) Borrower and each of the
Restricted Subsidiaries has timely paid all Taxes shown as due and payable on
Tax Returns that have been so filed or that are otherwise due and payable
(including in its capacity as a withholding agent), other than Taxes which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. Neither Borrower nor any of
the Restricted Subsidiaries has received written notice of any proposed or
pending Tax assessment, audit or deficiency against Borrower or such Restricted
Subsidiary that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Credit Party is party to any tax sharing
agreement (other than the Tax Sharing Agreement).

 

SECTION 8.09.      Investment Company Act. Neither Borrower nor any of the
Restricted Subsidiaries is an “investment company,” or a company “controlled” by
an “investment company” required to be regulated under the Investment Company
Act of 1940, as amended.

 

SECTION 8.10.      Environmental Matters. Except as set forth on Schedule 8.10
or as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) each of Borrower and the Restricted
Subsidiaries and each of their businesses, operations and Real Property is in
compliance with, and each has no liability under any Environmental Law; (ii)
each of Borrower and the Restricted Subsidiaries has obtained, maintained and
complied with all Permits required for, the conduct of their businesses and
operations, and the ownership, operation and use of their assets, all as
currently conducted, under any Environmental Law, all such Permits are valid and
in good standing and, under the currently effective business plans of Borrower
and the Restricted Subsidiaries, no expenditures or operational adjustments are
currently reasonably expected to be required in order to renew or modify such
Permits; (iii) there has been no Release or threatened Release of Hazardous
Material on, at, under or from any real property or facility presently or
formerly owned, leased, operated or, to the knowledge of any Responsible Officer
of Borrower or any of the Restricted Subsidiaries, used for waste disposal by
Borrower or any of the Restricted Subsidiaries, or any of their respective
predecessors in interest that, in any of these situations, would reasonably be
expected to result in liability to Borrower or any of the Restricted
Subsidiaries under any Environmental Law; (iv) there is no Environmental Action
pending or, to the knowledge of any Responsible Officer of Borrower or any of
the Restricted Subsidiaries, threatened, against Borrower or any of the
Restricted Subsidiaries, including any Environmental Action relating either to
the operations of the Borrower or the Restricted Subsidiaries or to real
property currently or formerly owned, leased, operated or, to the knowledge of
any Responsible Officer of Borrower or any of the Restricted Subsidiaries, used
for waste disposal by Borrower or any of the Restricted Subsidiaries; (v) none
of Borrower or any of the Restricted Subsidiaries is obligated to perform any
action or otherwise incur any expense under any Environmental Law pursuant to
any legally binding order, decree, judgment or agreement by which it is bound or
has assumed by contract or agreement, and none of Borrower or any of the
Restricted Subsidiaries is conducting or financing any Response Action pursuant
to any Environmental Law with respect to any location; (vi) no circumstances
exist that would reasonably be expected to (a) form the basis of an
Environmental Action against Borrower or any of the Restricted Subsidiaries, or
any of their Real Property, facilities or assets or (b) cause any such Real
Property, facilities or assets to be subject to any restriction on ownership,
occupancy, use or transferability under any Environmental Law and (vii) no Lien
has been recorded or, to the knowledge of any Responsible Officer of Borrower or
any of the Restricted Subsidiaries, threatened under any Environmental Law with
respect to any Real Property or other assets of Borrower or any of the
Restricted Subsidiaries.

 



 -142- 

 

 

SECTION 8.11.      Use of Proceeds.

 

(a)                Borrower will use the proceeds of:

 

(i)               Term B Facility Loans made on the Closing Date to finance a
portion of the Transactions and for general corporate purposes; and

 

(ii)               Revolving Loans (including Incremental Revolving Loans) made
on and after the Closing Date and Term Loans (including Incremental Term Loans)
made after the Closing Date for working capital, capital expenditures, Permitted
Acquisitions (and other Acquisitions not prohibited hereunder), permitted
Investments and general corporate purposes and for any other purposes not
prohibited by this Agreement.

 



(iii)             Term B-1 Facility Loans made on the 2020 Incremental Joinder
Agreement Effective Date (net of borrowing costs and expenses) solely for the
purpose of (A) repaying outstanding revolving credit borrowings under the terms
of this Agreement (subject to re-borrowings) and/or (B) paying the purchase
price under, and the costs and expenses incurred in connection with, Additional
Specified Covenant Relief Period Acquisition Agreements and/or (C) for such
other general corporate purposes that are not prohibited by the Regulatory
Agreement.

 

(b)                Neither Borrower nor any of the Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock. No part of the proceeds of any extension of
credit (including any Loans and Letters of Credit) hereunder will be used
directly or indirectly and whether immediately, incidentally or ultimately to
purchase or carry any Margin Stock or to extend credit to others for such
purpose or to refund Indebtedness originally incurred for such purpose or for
any other purpose, in each case, that entails a violation of, or is inconsistent
with, the provisions of Regulation T, Regulation U or Regulation X. The pledge
of any Equity Interests by any Credit Party pursuant to the Security Agreement
does not violate such regulations.

 

SECTION 8.12.      Subsidiaries.

 

(a)                Schedule 8.12(a) sets forth a true and complete list of the
following: (i) all the Subsidiaries of Borrower as of the Closing Date; (ii) the
name and jurisdiction of incorporation or organization of each such Subsidiary
as of the Closing Date; and (iii) as to each such Subsidiary, the percentage and
number of each class of Equity Interests of such Subsidiary owned by Borrower
and its respective Subsidiaries as of the Closing Date.

 

(b)                Schedule 8.12(b) sets forth a true and complete list of all
the Immaterial Subsidiaries as of the Closing Date.

 



 -143- 

 

 

(c)                Schedule 8.12(c) sets forth a true and complete list of all
the Unrestricted Subsidiaries as of the Closing Date.

 

SECTION 8.13.      Ownership of Property; Liens. (a) Borrower and each of the
Restricted Subsidiaries has good and valid title to, or a valid (with respect to
Real Property and Vessels) leasehold interest in (or subleasehold interest in or
other right to occupy), all material assets and Property (including Mortgaged
Real Property and Mortgaged Vessels) (tangible and intangible) owned or occupied
by it (except insofar as marketability may be limited by any laws or regulations
of any Governmental Authority affecting such assets), except for minor defects
in title that do not interfere in any material respect with the ability of
Borrower or any Restricted Subsidiary to conduct its business as currently
conducted or to utilize such assets and Properties for their intended purposes
and (b) all such assets and Property are subject to no Liens other than
Permitted Liens. All of the assets and Property owned by, leased to or used by
Borrower and each of the Restricted Subsidiaries in its respective businesses
are in good operating condition and repair in all material respects (ordinary
wear and tear and casualty and force majeure excepted) except in each case where
the failure of such asset to meet such requirements would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 8.14.      Security Interest; Absence of Financing Statements; Etc.

 

(a)                Subject to applicable Gaming/Racing Laws, the Security
Documents, once executed and delivered, will create, in favor of Collateral
Agent for the benefit of the Secured Parties, as security for the Obligations, a
valid and enforceable security interest in and Lien upon all of the Collateral
(subject to any applicable provisions set forth herein or in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein),
and upon (i) filing of financing statements in the offices of the Secretaries of
State of each Credit Party’s jurisdiction of organization or formation or
recording, registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes) and (ii) the taking of possession or control by Collateral
Agent of the Pledged Collateral with respect to which a security interest may be
perfected only by possession or control which possession or control shall be
given to Collateral Agent to the extent possession or control by Collateral
Agent is required by the Security Agreement, such security interest shall be a
perfected security interest in and Lien upon all of the Collateral (subject to
any applicable provisions set forth herein or in the Security Documents with
respect to limitations or exclusions from the requirement to perfect the
security interests and Liens on the collateral described therein) superior to
and prior to the rights of all third Persons and subject to no Liens other than
Permitted Liens.

 

(b)                Each Ship Mortgage, once executed and delivered, will create,
upon filing and recording in the National Vessel Documentation Center of the
United States Coast Guard, in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable preferred mortgage upon the
applicable Mortgaged Vessel under Chapter 313 of Title 46 of the United States
Code, subject to no Liens other than Permitted Liens.

 

Notwithstanding anything herein (including this Section 8.14) or in any other
Credit Document to the contrary, neither Borrower nor any other Credit Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to this Agreement or any other Credit
Document.

 



 -144- 

 

 

SECTION 8.15.      Licenses and Permits. Borrower and each of its Restricted
Subsidiaries hold all material governmental permits, licenses, franchises,
certificates, waivers, authorizations, consents and approvals (including
Gaming/Racing Licenses) necessary for Borrower and its Restricted Subsidiaries
to own, lease, and operate their respective Properties and to operate their
respective businesses as now being conducted (collectively, the “Permits”),
except for Permits the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect. None of the Permits has been
modified in any way since the Closing Date in a manner that would reasonably be
expected to have a Material Adverse Effect. All Permits are in full force and
effect except where the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Restricted Subsidiaries has received written notice that any
Gaming/Racing Authority has commenced proceedings to suspend, revoke or not
renew any such Permits where such suspensions, revocations or failure to renew
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.16.      Disclosure. The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party
to any Secured Party prior to the Closing Date in connection with this Agreement
and the other Credit Documents, but in each case excluding all projections and
general industry or economic data, when taken as a whole and giving effect to
all supplements and updates, do not contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
herein or therein, in light of the circumstances under which they were made, not
materially misleading. The pro forma financial information furnished pursuant to
Section 7.01(i)(iii) was prepared in good faith based on assumptions believed by
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount and no Credit Party, however, makes any
representation as to the ability of any Company to achieve the results set forth
in any such projections.

 

SECTION 8.17.      Solvency. As of the Closing Date, immediately prior to and
immediately following the consummation of the Transactions occurring on the
Closing Date, Borrower (on a consolidated basis with its Restricted
Subsidiaries) is and will be Solvent (after giving effect to Section 6.07).

 

SECTION 8.18.      Senior Obligations(a). The Obligations are “Senior Debt,”
“Senior Indebtedness,” “Priority Lien Debt,” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, and entitled to the subordination
and/or intercreditor, as applicable, provisions of any Permitted Second Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt and Ratio Debt that is
purported to be subordinated to the Obligations.

 

SECTION 8.19.      Intellectual Property. Borrower and each of its Restricted
Subsidiaries owns or possesses adequate licenses or otherwise has the right to
use all of the patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, copyrights, trade
secrets, know-how and processes (collectively, “Intellectual Property”)
(including, as of the Closing Date, all Intellectual Property listed in
Schedules 8(a), 8(b) and 8(c) to the Initial Perfection Certificate) that are
necessary for the operation of its business as presently conducted except where
failure to own or have such right would not reasonably be expected to have a
Material Adverse Effect and, as of the Closing Date, all registrations listed in
Schedules 8(a), 8(b) and 8(c) to the Initial Perfection Certificate are valid
and in full force and effect, except where the invalidity of such registrations
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No claim is pending or, to the knowledge of any
Responsible Officer of Borrower, threatened to the effect that Borrower or any
of its Restricted Subsidiaries infringes or conflicts with the asserted rights
of any other Person under any material Intellectual Property, except for such
claims that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No claim is pending or, to the knowledge of
any Responsible Officer of Borrower, threatened to the effect that any such
material Intellectual Property owned or licensed by Borrower or any of its
Restricted Subsidiaries or which Borrower or any of its Restricted Subsidiaries
otherwise has the right to use is invalid or unenforceable, except for such
claims that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 



 -145- 

 

 

SECTION 8.20.      Gaming/Racing Agreements. As of the Closing Date, a true,
correct and complete copy (including any amendments, modifications, supplements
or waivers) of each of the Material Gaming/Racing Agreements has been furnished
to Administrative Agent and all such Contractual Obligations are in full force
and effect. Except as would not reasonably be expected to have a Material
Adverse Effect, (i) no Credit Party or any of their Restricted Subsidiaries are
in default under any Material Gaming/Racing Agreement, and (ii) to Borrower’s
knowledge, no other party to any such Contractual Obligation is in default
thereunder.

 

SECTION 8.21.      [Reserved].

 

SECTION 8.22.      Insurance. Borrower and each of its Restricted Subsidiaries
are insured by insurers of recognized financial responsibility (determined as of
the date such insurance was obtained) against such losses and risks (other than
wind and flood damage) and in such amounts as are prudent and customary in the
businesses in which it is engaged, except to the extent that such insurance is
not available on commercially reasonable terms. Borrower and each of its
Restricted Subsidiaries maintain all insurance required by Flood Insurance Laws
(but shall not, for the avoidance of doubt, be required to obtain insurance with
respect to wind and flood damage unless and to the extent required by such Flood
Insurance Laws).

 

SECTION 8.23.      Real Estate.

 

(a)                Schedule 8.23(a) sets forth a true, complete and correct list
of all Material Real Property owned and all Material Real Property leased by
Borrower or any of its Restricted Subsidiaries as of the Closing Date, including
a brief description thereof, including, in the case of leases, the street
address (to the extent available) and landlord name. Borrower has delivered to
Collateral Agent true, complete and correct copies of all such leases.

 

(b)                Except as set forth on Schedule 8.23(b), as of the Closing
Date, to the best of knowledge of any Responsible Officer of Borrower no Taking
has been commenced or is contemplated with respect to all or any portion of the
Material Real Property or for the relocation of roadways providing access to
such Material Real Property that either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.24.      Leases.

 

(a)                [Reserved].

 

(b)                Borrower and its Restricted Subsidiaries have paid all
payments required to be made by it under all leases of Material Real Property
where any of the Collateral is or may be located from time to time (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Borrower or such Restricted Subsidiary,
as the case may be, and any amounts that are due but not yet delinquent), except
where failure to make such payments would not reasonably be expected to have a
Material Adverse Effect.

 



 -146- 

 

 

(c)                Except as would not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date and thereafter, each of the leases of
Material Real Property is in full force and effect and will be or is, as
applicable, the legal, valid, binding and enforceable against the Credit Party
party thereto, in accordance with its terms, in each case, except as such
enforceability may be limited by (x) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (y) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(d)                None of the leases of Material Real Property have been
amended, modified or assigned in any manner that would reasonably be expected to
result in a Material Adverse Effect. Borrower has not received written notice of
any existing breach, default, event of default or, to the best of knowledge of
any Responsible Officer of Borrower, event that, with or without notice or lapse
of time or both, would constitute a breach, default or an event of default by
any Credit Party to any of the leases of Material Real Property that would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.25.      Mortgaged Real Property. Except as set forth on Schedule
8.25(a) or as would not reasonably be expected to have a Material Adverse
Effect, with respect to each Mortgaged Real Property, as of the Closing Date (a)
there has been issued a valid and proper certificate of occupancy or other local
equivalent, if any, for the use then being made of such Mortgaged Real Property
to the extent required by applicable Requirements of Law and there is no
outstanding citation, notice of violation or similar notice indicating that the
Mortgaged Real Property contains conditions which are not in compliance with
local codes or ordinances relating to building or fire safety or structural
soundness and (b) except as set forth on Schedule 8.25(b), there are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no Responsible Officer of Borrower has actual
knowledge of any state of facts existing which could give rise to any such claim
other than those that would not reasonably be expected to have a Material
Adverse Effect; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certifications shall be to Borrower’s knowledge only.

 

SECTION 8.26.      Material Adverse Effect. Since December 31, 2018, there shall
not have occurred any event or circumstance that has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 8.27.      Anti-Corruption Laws and Sanctions. Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
material compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower, its Subsidiaries and, to the knowledge of
Borrower or its Subsidiaries, their respective officers, directors and
employees, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in Borrower or its Subsidiaries being
designated as a Sanctioned Person. None of (a) Borrower, any Subsidiary or, to
the knowledge of Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of Borrower, any agent of
Borrower or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 



 -147- 

 

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary until the Obligations have been Paid in Full):

 

SECTION 9.01.      Existence; Business Properties.

 

(a)                Borrower and each of its Restricted Subsidiaries shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence (in the case of Borrower, in the United States),
except in a transaction permitted by Section 10.05 or, in the case of any
Restricted Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                Borrower and each of its Restricted Subsidiaries shall do or
cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, approvals, patents, copyrights, trademarks and trade names
(including Gaming/Racing Licenses) material to the conduct of its business
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; comply with all
applicable Requirements of Law (including any and all Gaming/Racing Laws and any
and all zoning, building, ordinance, code or approval or any building permits or
any restrictions of record or agreements affecting the Real Property) and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and at all times maintain and preserve all of its property and keep such
property in good repair, working order and condition (ordinary wear and tear and
casualty and force majeure excepted) except where the failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect; provided, however, that nothing in this Section 9.01(b)
shall prevent (i) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or involving any Company or any other transaction
in accordance with Section 10.05; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, Permits, authorizations, copyrights, trademarks, trade names,
franchises, licenses and patents that such Company reasonably determines are not
useful or necessary to its business.

 

(c)                Borrower will maintain in effect and enforce policies and
procedures reasonably designed to promote material compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 



 -148- 

 

 

SECTION 9.02.      Insurance.

 

(a)                Borrower and its Restricted Subsidiaries shall maintain with
financially sound and reputable insurers (determined at the time such insurance
is obtained) not Affiliates of Borrower insurance on its Property in at least
such amounts and against at least such risks as are customarily insured against
by companies engaged in the same or a similar business and operating similar
properties in localities where Borrower or the applicable Restricted Subsidiary
operates; and furnish to Administrative Agent, promptly upon written request
(but not more than one time in any fiscal year unless an Event of Default has
occurred and is continuing or upon the expiration or replacement (other than any
expiration or replacement in connection with annual renewals) of any individual
policy), information as to the insurance carried; provided that Borrower and its
Restricted Subsidiaries shall not be required to maintain insurance with respect
to wind and flood damage on any property for any insurance coverage period
unless, and to the extent, such insurance is required by an applicable
Requirement of Law. Subject to Section 9.15, Collateral Agent shall be named as
an additional insured on all third-party liability insurance policies of
Borrower and each of its Restricted Subsidiaries (other than directors and
officers liability insurance, insurance policies relating to employment
practices liability, crime or fiduciary duties, kidnap and ransom insurance
policies, and insurance as to fraud, errors and omissions), and Collateral Agent
shall be named as mortgagee/loss payee on all property insurance policies of
each such Person.

 

(b)                Borrower and each of its Restricted Subsidiaries shall
deliver to Administrative Agent on behalf of the Secured Parties, (i) on or
prior to the Closing Date, a certificate dated on or prior (but close) to the
Closing Date showing the amount and types of insurance coverage as of such date,
(ii) promptly following receipt of any notice from any insurer of cancellation
of a material policy or material change in coverage from that existing on the
Closing Date, a copy of such notice (or, if no copy is available, notice
thereof), and (iii) promptly after such information has been received in written
form by Borrower or any of its Restricted Subsidiaries, information as to any
claim for an amount in excess of $25.0 million with respect to any property and
casualty insurance policy maintained by Borrower or any of its Restricted
Subsidiaries.

 

(c)                If any portion of any Mortgaged Real Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then Borrower
shall, or shall cause the applicable Credit Party to (i) to the extent required
pursuant to the Flood Insurance Laws, maintain, or cause to be maintained, with
a financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.

 

(d)                In the event that the proceeds of any insurance claim are
paid after Collateral Agent has exercised its right to foreclose after an Event
of Default has occurred and is continuing, such proceeds shall be paid to
Collateral Agent to satisfy any deficiency remaining after such foreclosure.
Collateral Agent shall retain its interest in the policies required to be
maintained pursuant to this Section 9.02 during any redemption period.

 

SECTION 9.03.      Taxes; Performance of Obligations.

 

Borrower and each of its Restricted Subsidiaries shall timely file all material
Tax Returns required to be filed by it and pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property (including in its
capacity as a withholding agent), before the same shall become delinquent or in
default; provided, however, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 



 -149- 

 

 

SECTION 9.04.      Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):

 

(a)                Quarterly Financials. As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower
beginning with the fiscal quarter ended June 30, 2019 (other than the last
fiscal quarter in any fiscal year), (x) a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations and cash flows of Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (y) management’s discussion and
analysis of the important operational and financial developments of Borrower and
the Subsidiaries during such fiscal quarter;

 

(b)                Annual Financials. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of Borrower beginning
with the fiscal year ended December 31, 2019, (x) consolidated balance sheets of
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year and, in the case of each such consolidated
financial statements, audited and accompanied by a report and opinion of either
Deloitte or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, other than resulting from (I) an
upcoming maturity date within twelve (12) months under any Indebtedness, or (II)
any prospective or actual default of any financial covenant or event of default
under Section 10.08 or any other financial covenant with respect to the credit
facilities hereunder or any other Indebtedness, and (y) management’s discussion
and analysis of the important operational and financial developments of Borrower
and the Subsidiaries during such fiscal year;

 

(c)                Auditor’s Certificates; Compliance Certificate. (i)
Concurrently with the delivery of the financial statements referred to in
Section 9.04(b), a certificate (which certificate may be limited or eliminated
to the extent required by accounting rules or guidelines or to the extent not
available on commercially reasonable terms as determined in consultation with
Administrative Agent) of the independent certified public accountants reporting
on such financial statements stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default relating to the
Financial Maintenance Covenant, if applicable, except as specified in such
certificate; and (ii) at the time it furnishes each set of financial statements
pursuant to Section 9.04(a) or Section 9.04(b), a certificate of a Responsible
Officer of Borrower in the form of Exhibit U hereto (I) to the effect that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
that the Companies have taken and propose to take with respect thereto) and (II)
setting forth in reasonable detail the computations necessary to determine
whether Borrower and its Restricted Subsidiaries are in compliance with Section
10.08 as of the end of the respective fiscal quarter or fiscal year, if
applicable, and, if such Compliance Certificate demonstrates an Event of Default
under Section 10.08, Borrower may deliver, together with such Compliance
Certificate, notice of its intent to cure such Event of Default pursuant to
Section 11.03;

 



 -150- 

 

 

(d)                Notice of Default. Promptly after any Responsible Officer of
any Company knows that any Default has occurred, a notice of such Default,
breach or violation describing the same in reasonable detail and a description
of the action that the Companies have taken and propose to take with respect
thereto;

 

(e)                Environmental Matters. Written notice of any Environmental
Action, Release of Hazardous Material, condition, circumstance, occurrence or
event arising under Environmental Law which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(f)                 Annual Budgets. As soon as available, and in any event no
later than ninety (90) days after the end of each fiscal year of Borrower, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of Borrower and its Subsidiaries as of the
end of each fiscal quarter of such fiscal year, the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto), which shall be accompanied
by a certificate of a Responsible Officer stating that such projections are
based on reasonable estimates, information and assumptions and that such
Responsible Officer has no reason to believe that such projections are incorrect
or misleading in any material respect;

 

(g)                Auditors’ Reports. Promptly upon receipt thereof, copies of
all annual, interim or special reports issued to Borrower or any Restricted
Subsidiary by independent certified public accountants in connection with each
annual, interim or special audit of Borrower’s or such Restricted Subsidiary’s
books made by such accountants, including any management letter commenting on
Borrower’s or such Restricted Subsidiary’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;

 

(h)                Lien Matters; Casualty and Damage to Collateral.

 

(i)               Promptly upon Borrower obtaining knowledge thereof, prompt
written notice of (i) the incurrence of any Lien (other than a Permitted Lien)
on the Collateral or any part thereof, (ii) any Casualty Event or other insured
damage to any material portion of the Collateral or (iii) the occurrence of any
other event that in Borrower’s judgment is reasonably likely to materially
adversely affect the aggregate value of the Collateral; and

 

(ii)               Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to Section
9.04(b), a certificate of a Responsible Officer of Borrower setting forth the
information required pursuant to Schedules 1(a), 1(b), 2, 3(a), 3(b), 4, 5, 6,
7, 8(a), 8(b), 8(c), 9, 10, and 11 to the Perfection Certificate or confirming
that there has been no change in such information since the date of the Initial
Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section 9.04(h)(ii);

 

(i)                 Notice of Material Adverse Effect. Written notice of the
occurrence of any event or occurrence that has had or would reasonably be
expected to have a Material Adverse Effect;

 



 -151- 

 

 

(j)                 ERISA Information. Promptly after the occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect, a
written notice specifying the nature thereof, what action the Companies or other
ERISA Entity have taken, are taking or propose to take with respect thereto,
and, when known, any action taken or threatened by the IRS, Department of Labor,
PBGC or Multiemployer Plan sponsor with respect thereto;

 

(k)                Litigation. Promptly after Borrower’s knowledge thereof,
notice of the filing or commencement of any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against Borrower or any of its Restricted Subsidiaries thereof that would
reasonably be expected to result in a Material Adverse Effect;

 

(l)                 Gaming/Racing Regulatory Matters. Promptly, and in any event
within five Business Days after (i) receipt by any officer of any Credit Party
of any written notice or communication of any Gaming/Racing Authority that could
reasonably be interpreted (as determined by Borrower in its good faith judgment)
to cast doubt on whether a required Gaming/Racing License may be obtained when
required or, with respect to issued Gaming/Racing Licenses, that states that
such Gaming/Racing Authority is considering revoking or modifying such
Gaming/Racing License (in whole or in part) in any respect materially adverse to
the Lenders or (ii) a Responsible Officer of Borrower having obtained knowledge
that any party to any Material Gaming/Racing Agreement (other than Borrower or
any of its Subsidiaries) is in default thereunder in a manner that could
reasonably be expected to result in a Material Adverse Effect, written notice
thereof.

 

(m)              Beneficial Ownership Certification. If prior to delivery of any
financial statements pursuant to Section 9.04(b) Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, concurrently with
delivery of such financial statements Borrower shall deliver a Beneficial
Ownership Certification or notice of any change in the information provided in
the Beneficial Ownership Certification most recently provided pursuant to this
Section 9.04(m) that would result in a change to the list of beneficial owners
identified therein.

 

(n)                Patriot Act. Promptly following Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(o)                Miscellaneous. Promptly, such financial information, reports,
documents and other information with respect to Borrower or any of its
Restricted Subsidiaries as Administrative Agent or the Required Lenders may from
time to time reasonably request; provided that, notwithstanding the foregoing,
nothing in this Section 9.04 shall require delivery of financial information,
reports, documents or other information which constitutes attorney work product
or is subject to confidentiality agreements or to the extent disclosure thereof
would reasonably be expected to result in loss of attorney client privilege with
respect thereto.

 

Notwithstanding the foregoing, the obligations in Section 9.04(a) and 9.04(b)
may be satisfied with respect to financial information of Borrower and the
Subsidiaries by furnishing Borrower’s Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that in the case of Section 9.04(b), such Form 10-K is
furnished together with an auditor’s report and opinion satisfying the
requirements of Section 9.04(b).

 



 -152- 

 

 

Concurrently with the delivery of Section 9.04 Financials, in the event that, in
the aggregate, the Unrestricted Subsidiaries account for greater than 10.0% of
the Consolidated EBITDA of Borrower and its Subsidiaries on a consolidated basis
with respect to the Test Period ended on the last day of the period covered by
such financial statements, Borrower shall provide revenues, net income,
Consolidated EBITDA (including the component parts thereof), Consolidated Net
Indebtedness and cash and Cash Equivalents on hand of (x) Borrower and its
Restricted Subsidiaries, on the one hand, and (y) the Unrestricted Subsidiaries,
on the other hand (with Consolidated EBITDA to be determined for such
Unrestricted Subsidiaries as if references in the definition of Consolidated
EBITDA were deemed to be references to the Unrestricted Subsidiaries).

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide the compliance certificate required by Section
9.04(c)(ii) to Administrative Agent in the form of an original paper copy or a
.pdf or facsimile copy of the original paper copy.

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized Administrative Agent, the L/C Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided however, that to the extent such Borrower
Materials constitute information of the type subject to Section 13.10, they
shall be treated as set forth in Section 13.10); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

SECTION 9.05.      Maintaining Records; Access to Properties and Inspections.
Borrower and its Restricted Subsidiaries shall keep proper books of record and
account in which entries true and correct in all material respects and in
material conformity with GAAP and all material Requirements of Law are made.
Borrower and its Restricted Subsidiaries will, subject to applicable
Gaming/Racing Laws, permit any representatives designated by Administrative
Agent or any Lender to visit and inspect the financial records and the property
of Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable). Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 



 -153- 

 

 

SECTION 9.06.      Use of Proceeds. Borrower shall use the proceeds of the Loans
only for the purposes set forth in Section 8.11. Borrower will not request any
Borrowing or Letter of Credit, and Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 9.07.      Compliance with Environmental Law.

 

(a)    Borrower and its Restricted Subsidiaries shall (i) comply with
Environmental Law, and will keep or cause all Real Property to be kept free of
any Liens imposed under Environmental Law; (ii) make an appropriate response to
any Environmental Action involving or affecting Borrower and its Restricted
Subsidiaries; and (iii) in the event of any Hazardous Material at, on, under or
emanating from any Real Property which could result in liability under or a
violation of any Environmental Law, undertake, and/or cause any of their
respective tenants or occupants to undertake, at no cost or expense to
Administrative Agent, Collateral Agent or any Lender, any action required
pursuant to Environmental Law to mitigate and eliminate such condition, except
in the case of each of the foregoing clauses (i) through (iii) where the failure
to take such action could not reasonably be expected to have a Material Adverse
Effect, provided, however, that no Company shall be required to comply with any
order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP;

 

(b)    At the written request of Administrative Agent, in its reasonable
discretion, Borrower and its Restricted Subsidiaries shall provide, at no cost
or expense to Administrative Agent, Collateral Agent or any Lender, an
environmental site assessment (including, without limitation, the results of any
soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material on, at under or emanating from such Real Property or
noncompliance with Environmental Law and the potential cost of any required
action in connection therewith; provided, however, that such request may be made
only if (i) there has occurred and is continuing an Event of Default, or (ii)
the Administrative Agent has a reasonable belief that circumstances exist that
present an imminent risk to human health or the environment or has reasonably
determined that circumstances may exist that could be expected to form the basis
of a material Environmental Action against Borrower or any Restricted Subsidiary
or any Real Property of Borrower or any of its Restricted Subsidiaries; if
Borrower or any of its Restricted Subsidiaries fails to provide the same within
sixty (60) days after such request was made (or in such longer period as may be
approved by Administrative Agent, in its reasonable discretion), Administrative
Agent may but is under no obligation to conduct the same, and Borrower or its
Restricted Subsidiary shall grant and hereby grants to Administrative Agent and
its agents, advisors and consultants access at reasonable times, and upon
reasonable notice to Borrower, to such Real Property, subject to the rights of
tenants, to undertake such an assessment, all at Borrower’s cost and expense.
Administrative Agent will take commercially reasonable efforts to obtain from
the firm conducting any such assessment usual and customary agreements to secure
liability insurance and to treat its work as confidential and shall promptly
provide Borrower with all documents relating to such assessment.

 



 -154- 

 

 

SECTION 9.08.      Pledge or Mortgage of Real Property and Vessels.

 

(a)                Subject to compliance with applicable Gaming/Racing Laws, if,
after the Closing Date any Credit Party shall acquire any Property (other than
any Real Property, any Vessel or Replacement Vessel (other than leasehold
interests in any Vessel or Replacement Vessel) or any Property that is subject
to a Lien permitted under Section 10.02(i) or Section 10.02(k) to the extent and
for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of Liens securing the Obligations on such
Property and to the extent such prohibition is not superseded by the applicable
provisions of the UCC), including, without limitation, pursuant to any Permitted
Acquisition, or as to which Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and as to which the Security Documents
are intended to cover, such Credit Party shall (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such assets
or Pledged Collateral) promptly (i) execute and deliver to Collateral Agent such
amendments to the Security Documents or such other documents as Collateral Agent
deems necessary or advisable in order to grant to Collateral Agent, for the
benefit of the Secured Parties, security interests in such Property and (ii)
take all actions necessary or advisable to grant to Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest
(except to the extent limited by applicable Requirements of Law (including,
without limitation, any Gaming/Racing Laws)), subject to no Liens other than
Permitted Liens, in each case, to the extent such actions are required by the
Security Agreement; provided, that notwithstanding the foregoing, (x) the Credit
Parties shall not be required to take such actions with respect to any leasehold
interest in any Vessel or Replacement Vessel entered into after the date hereof
which leasehold interest has a fair market value (including the reasonably
anticipated fair market value of the Gaming/Racing Facility or other
improvements to be developed thereon) of less than $20.0 million and (y) the
Credit Parties shall not be required to take such actions with respect to any
leasehold interest in any Vessel or Replacement Vessel entered into after the
Closing Date that has a fair market value (including the reasonably anticipated
fair market value of the Gaming/Racing Facility or other improvements to be
developed thereon) in excess of $20.0 million if after the exercise of
commercially reasonable efforts by the Credit Parties (which shall not include
the payment of consideration other than reasonable attorneys’ fees and other
expenses incidental thereto), the lessor under such lease has not consented to
the granting of a Lien to secure the Obligations, except that such actions shall
be required with respect to any such leasehold interest in any Vessel or
Replacement Vessel that has a fair market value (including the reasonably
anticipated fair market value of the Gaming/Racing Facility or other
improvements to be developed thereon) in excess of $20.0 million if such
leasehold interest (i) is obtained pursuant to a sale and leaseback transaction
by a Credit Party involving a Vessel or Replacement Vessel that constituted
Collateral immediately prior to such sale and leaseback transaction or (ii) is
obtained pursuant to an “opco/propco” transaction with a real estate investment
trust.

 



 -155- 

 

 

(b)                If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee or
leasehold interest in Real Property located in the United States which Real
Property (or, in the case of a leasehold, such leasehold interest or estate) has
a fair market value in excess of $20.0 million or (y) develops a Gaming/Racing
Facility or any property or assets ancillary to, or to be used in connection
with, a Gaming/Racing Facility or other improvements thereon on any fee or
leasehold interest in Real Property located in the United States which Real
Property (including the reasonably anticipated fair market value of the
Gaming/Racing Facility or property or assets ancillary thereto, or to be used in
connection therewith and developed thereon or other improvements to be developed
thereon) has a fair market value in excess of $20.0 million, determined on an
as-developed basis, in each case, with respect to which a Mortgage was not
previously entered into in favor of Collateral Agent (in each case, other than
to the extent such Real Property is subject to a Lien permitted under Section
10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of Liens securing the Obligations on such Real Property), such Credit
Party shall promptly notify Collateral Agent and, if requested by the Required
Lenders or Collateral Agent, within sixty (60) days of such request (in each
case, or such longer period that is reasonably acceptable to Administrative
Agent), (i) take such actions and execute such documents as Collateral Agent
shall reasonably require to confirm the Lien of an existing Mortgage, if
applicable, or to create a new Mortgage on such additional Real Property and
(ii) cause to be delivered to Collateral Agent, for the benefit of the Secured
Parties, all documents and instruments reasonably requested by Collateral Agent
or as shall be necessary in the opinion of counsel to Collateral Agent to create
on behalf of the Secured Parties a valid, perfected, mortgage Lien, subject only
to Permitted Liens, including the following:

 

(1)       A Mortgage in favor of Collateral Agent, for the benefit of the
Secured Parties, in form for recording in the recording office of the
jurisdiction where such Mortgaged Real Property is situated, together with such
other documentation as shall be required to create a valid mortgage Lien under
applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be effective to create in favor of
Collateral Agent for the benefit of the Secured Parties a valid, perfected,
Mortgage Lien on such Mortgaged Real Property subject to no Liens other than
Permitted Liens; and

 

(2)       with respect to each Mortgage and each Mortgaged Real Property, (x)
for further delivery to each Lender, each of the items set forth in Section
7.01(k)(ii) at least 7 Business Days prior to the date of delivery of such
Mortgage and, (y) in each case to the extent reasonably requested by the
Required Lenders or Collateral Agent, each of the items set forth in Sections
9.15(a)(i)(2) through 9.15(a)(i)(5);

 

provided, that notwithstanding the foregoing, the Credit Parties shall not be
required to grant a Mortgage on any leasehold interest in any Real Property
entered into after the date hereof that would otherwise be required to be
subject to a leasehold mortgage pursuant to clause (b) of this Section 9.08 if
after the exercise of commercially reasonable efforts by the Credit Parties
(which shall not include the payment of consideration other than reasonable
attorneys’ fees and other expenses incidental thereto), the landlord under such
lease has not consented to the granting of a Mortgage, except that leasehold
Mortgages shall be required on any such leasehold interest in Real Property that
has a fair market value (including the reasonably anticipated fair market value
of the Gaming/Racing Facility or property or assets ancillary thereto, or to be
used in connection therewith and developed thereon or other improvements to be
developed thereon) in excess of $20.0 million if such leasehold interest (i) is
obtained pursuant to a sale and leaseback transaction by a Credit Party
involving Real Property that constituted Collateral immediately prior to such
sale and leaseback transaction or (ii) is obtained pursuant to an “opco/propco”
transaction with a real estate investment trust; provided further, that,
notwithstanding the foregoing, the delivery of the items required under this
Section 9.08(b) shall not be required prior to the date that is in the case of
Real Property owned or leased by a Credit Party on the Closing Date, ninety (90)
days after the Closing Date (or such later date as agreed by Administrative
Agent).

 



 -156- 

 

 

(c)                If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee
interest in any Vessel or a Replacement Vessel with a fair market value in
excess of $20.0 million located or otherwise maintained in the United States and
registered with the United States Coast Guard or (y) develops a Gaming/Racing
Facility or any property or assets ancillary to, or to be used in connection
with, a Gaming/Racing Facility, or other improvements thereon, with a fair
market value in excess of $20.0 million, determined on an as-developed basis, on
any such Vessel or a Replacement Vessel, located or otherwise maintained in the
United States and registered with the United States Coast Guard, in each case,
with respect to which a Ship Mortgage or other similar instrument was not
previously entered into in favor of Collateral Agent (other than to the extent
such Vessel or Replacement Vessel is subject to a Lien permitted under Section
10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of Liens securing the Obligations on such Vessel or Replacement
Vessel), such Credit Party shall promptly notify Collateral Agent and, if
requested by the Required Lenders or Collateral Agent, within sixty (60) days of
such request (or such longer period that is reasonably acceptable to
Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Ship Mortgage or other similar instrument, if applicable, or to create a new
Ship Mortgage or other similar instrument on such Vessel or Replacement Vessel
and (ii) cause to be delivered to Collateral Agent, for the benefit of the
Secured Parties, all documents and instruments reasonably requested by
Collateral Agent or as shall be necessary in the opinion of counsel to
Collateral Agent to create on behalf of the Secured Parties a legal, valid and
enforceable first preferred ship mortgage under Chapter 313 of Title 46 of the
United States Code (if applicable thereto) subject only to Permitted Liens,
including the following:

 

(1)       a Ship Mortgage or other similar instrument reasonably satisfactory to
Collateral Agent, granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
each such Vessel or Replacement Vessel under Chapter 313 of Title 46 of the
United States Code subject only to Permitted Liens, executed and delivered by a
duly authorized officer of the appropriate Credit Party, together with such
certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
Vessel or Replacement Vessel; and

 

(2)       with respect to each Ship Mortgage or other similar instrument and
each such Vessel or Replacement Vessel, in each case to the extent reasonably
requested by the Required Lenders or Collateral Agent, certificates of insurance
as required by each Ship Mortgage or other similar instrument, if applicable,
which certificates shall comply with the insurance requirements contained in
Section 9.02 and the applicable Ship Mortgage or other similar instrument;

 

provided, that notwithstanding the foregoing, the delivery of the items required
under this Section 9.08(c) shall not be required prior to the date that is in
the case of Vessels or Replacement Vessels owned by a Credit Party on the
Closing Date, ninety (90) days after the Closing Date (or such later date as
agreed by Administrative Agent).

 



 -157- 

 

 

(d)                Notwithstanding anything contained in Sections 9.08(a),
9.08(b) and 9.08(c) to the contrary, in each case, it is understood and agreed
that no Lien(s), Mortgage(s) and/or Ship Mortgage(s) in favor of Collateral
Agent on any after acquired Property of the applicable Credit Party shall be
required to be granted or delivered at such time as provided in such Sections
(as applicable) as a result of such Lien(s), Mortgage(s) and/or Ship Mortgage(s)
being prohibited by the applicable Gaming/Racing Authorities or applicable Law;
provided, however, that Borrower has used its commercially reasonable efforts to
obtain such approvals.

 

(e)                With respect to Lien(s), Mortgage(s) and/or Ship Mortgage(s)
relating to any Property acquired (or leased) by any Credit Party after the
Closing Date or any Property of any Additional Credit Party or with respect to
any Guarantee of any Additional Credit Party, in each case that were not granted
or delivered pursuant to Section 9.08(d) or to the second paragraph in Section
9.11, as the case may be, at such time as Borrower reasonably believes such
prohibition no longer exists, Borrower shall (and with respect to any items
requiring approval from Gaming/Racing Authorities, Borrower shall use
commercially reasonable efforts to seek the approval from the applicable
Gaming/Racing Authorities for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee and, if such approval is so obtained), comply with Sections 9.08(a),
9.08(b) and/or 9.08(c) or with Section 9.11, as the case may be.

 

SECTION 9.09.      Security Interests; Further Assurances(a). Each Credit Party
shall, promptly, upon the reasonable request of Collateral Agent, and so long as
such request (or compliance with such request) does not violate any
Gaming/Racing Law or, if necessary, is approved by the applicable Gaming/Racing
Authority (which Borrower hereby agrees to use commercially reasonable efforts
to obtain), at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by Collateral Agent reasonably
necessary or desirable to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered or
purported to be covered thereby (subject to any applicable provisions set forth
herein and in the Security Agreement with respect to limitations on grant of
security interests in certain types of Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such Pledged Collateral and
any applicable Requirements of Law including, without limitation, any
Gaming/Racing Laws) subject to no Liens other than Permitted Liens; provided
that, notwithstanding anything to the contrary herein or in any other Credit
Document, in no event shall any Company be required to enter into control
agreements with respect to its deposit accounts, securities accounts or
commodity accounts. In the case of the exercise by Collateral Agent or the
Lenders or any other Secured Party of any power, right, privilege or remedy
pursuant to any Credit Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
Borrower and each of its Restricted Subsidiaries shall use commercially
reasonable efforts to execute and deliver all applications, certifications,
instruments and other documents and papers that Collateral Agent or the Lenders
may be so required to obtain. If Collateral Agent reasonably determines that it
is required by applicable Requirement of Law to have appraisals prepared in
respect of the Real Property of any Credit Party constituting Collateral,
Borrower shall provide to Collateral Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

 

SECTION 9.10.      Gaming/Racing Agreements.

 



 -158- 

 

 

(a)                Borrower shall, or shall cause another Credit Party or
Restricted Subsidiary to, provide to Administrative Agent (i) notice of its
intention to execute and deliver any renewal, amendment, modification,
replacement or supplement of or to any Material Gaming/Racing Agreement, in each
case, that would materially adversely affect the interests of the Lenders, at
least five days prior to entering into any such renewal, amendment,
modification, replacement or supplement (or such later time as agreed to by
Administrative Agent) (enclosing in such notice a copy of the then current
drafts of all documentation related to such Material Gaming/Racing Agreement
renewal, amendment, modification, replacement or supplement), (ii) copies of any
other renewal, amendment, modification, replacement or supplement to any
Material Gaming/Racing Agreement promptly after execution thereof and (iii) upon
and after such notice, such information regarding such renewal, amendment,
modification, replacement or supplement to any Material Gaming/Racing Agreement
as Administrative Agent shall reasonably request.

 

(b)                Borrower and each Restricted Subsidiary shall (i) promptly
perform and/or observe all of the covenants and agreements required to be
performed and observed by it under each Material Gaming/Racing Agreement to
which it is a party, and do all things necessary to preserve and to keep
unimpaired its rights thereunder, (ii) promptly notify Administrative Agent in
writing of the giving of any notice of any default or termination by any party
under any Material Gaming/Racing Agreement of which it is aware and (iii) use
commercially reasonable efforts to exercise their rights and remedies under each
Material Gaming/Racing Agreement in order to enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by the other party under each Material Gaming/Racing Agreement,
except in the case of each of clauses (i) and (iii) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

SECTION 9.11.      Additional Credit Parties. Upon (i) any Credit Party creating
or acquiring any Subsidiary that is a Restricted Subsidiary (other than any
Excluded Subsidiary) after the Closing Date, (ii) any Restricted Subsidiary of a
Credit Party ceasing to be an Excluded Subsidiary or (iii) any Revocation that
results in an Unrestricted Subsidiary becoming a Restricted Subsidiary (other
than any Excluded Subsidiary) of a Credit Party (such Restricted Subsidiary
referenced in clause (i), (ii) or (iii) above, an “Additional Credit Party”),
such Credit Party shall, assuming and to the extent that it does not violate any
Gaming/Racing Law or assuming and to the extent it obtains the approval of the
Gaming/Racing Authority to the extent such approval is required by applicable
Gaming/Racing Laws (which Borrower hereby agrees to use commercially reasonable
efforts to obtain), (A) cause each such Restricted Subsidiary to promptly (but
in any event within 45 days (or 95 days, in the event of any Discharge of any
Indebtedness in connection with the acquisition of any such Subsidiary) after
the later of such event described in clause (i), (ii) or (iii) above or receipt
of such approval (or such longer period of time as Administrative Agent may
agree to in its sole discretion), execute and deliver all such agreements,
guarantees, documents and certificates (including Joinder Agreements, any
amendments to the Credit Documents and a Perfection Certificate)) as
Administrative Agent may reasonably request in order to have such Restricted
Subsidiary become a Guarantor and (B) promptly (I) execute and deliver to
Collateral Agent such amendments to or additional Security Documents as
Collateral Agent deems necessary or advisable in order to grant to Collateral
Agent for the benefit of the Secured Parties, a perfected security interest in
the Equity Interests of such new Restricted Subsidiary which are owned by any
Credit Party and required to be pledged pursuant to the Security Agreement,
(II) deliver to Collateral Agent the certificates (if any) representing such
Equity Interests together with in the case of such Equity Interests, undated
stock powers endorsed in blank, (III) cause such new Restricted Subsidiary to
take such actions necessary or advisable (including executing and delivering a
Joinder Agreement) to grant to Collateral Agent for the benefit of the Secured
Parties, a perfected security interest in the collateral described in (subject
to any requirements set forth herein and in the Security Agreement with respect
to limitations on grant of security interests in certain types of assets or
Pledged Collateral and limitations or exclusions from the requirement to perfect
Liens on such Pledged Collateral and excluding acts with respect to perfection
of security interests and Liens not required under, or excluded from the
requirements under, this Agreement and the Security Agreement) the Security
Agreement and all other Property (limited, in the case of any Subsidiary that is
a CFC or CFC Holdco, to 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests of such Subsidiary) of such Restricted Subsidiary in
accordance with the provisions of Section 9.08 hereof with respect to such new
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested by Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date with respect to such Guarantor; provided, however, that Borrower
shall use its commercially reasonable efforts to obtain such approvals for any
Mortgage(s), Ship Mortgage(s) and Lien(s) (including pledge of the Equity
Interests of such Subsidiary) to be granted by such Restricted Subsidiary and
for the Guarantee of such Restricted Subsidiary as soon as reasonably
practicable; and provided further, any Mortgages or Ship Mortgages required to
be delivered pursuant to this Section 9.11 shall be delivered within sixty (60)
days (or such later date as Administrative Agent may agree to in its sole
discretion) after the later of acquisition thereof or receipt of applicable
approvals. All of the foregoing actions shall be at the sole cost and expense of
the Credit Parties.

 



 -159- 

 

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee of the applicable Additional Credit Party shall be required to be
granted or delivered at such time as provided in the paragraph above in this
Section 9.11 as a result of such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee being prohibited by the applicable Gaming/Racing Authorities, any
other applicable Governmental Authorities or applicable Law; provided, however,
that Borrower has used its commercially reasonable efforts to obtain such
approvals for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee.

 

SECTION 9.12.      Limitation on Designations of Unrestricted Subsidiaries.

 

(a)                Borrower may, on or after the Closing Date, designate any
Subsidiary of Borrower (other than any Subsidiary that owns, leases or operates
any portion (other than de minimis assets) of a Core Property) as an
“Unrestricted Subsidiary” under this Agreement (a “Designation”) only if:

 

(i)               no Event of Default shall have occurred and be continuing at
the time of or immediately after giving effect to such Designation;

 

(ii)               Borrower would be permitted under this Agreement to make an
Investment at the time of Designation (assuming the effectiveness of such
Designation) in an amount (the “Designation Amount”) equal to the fair market
value of the assets of such Subsidiary (net of any liabilities of such
Subsidiary that will not constitute liabilities of any Credit Party or
Restricted Subsidiary after such Designation) owned by Borrower and/or any of
the Restricted Subsidiaries on such date;

 

(iii)               after giving effect to such Designation, Borrower shall be
in compliance with the Financial Maintenance Covenant (regardless of whether
then applicable) on a Pro Forma Basis as of the most recent Calculation Date;
and

 

(iv)               such Subsidiary shall also have been designated as an
“Unrestricted Subsidiary” under the Senior Unsecured Notes.

 

Upon any such Designation after the Closing Date, Borrower and its Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal to the Designation Amount.

 



 -160- 

 

 

(b)                Borrower may revoke any Designation of a Subsidiary as an
Unrestricted Subsidiary (a “Revocation”), whereupon such Subsidiary shall then
constitute a Restricted Subsidiary, if:

 

(i)               all Liens and Indebtedness of such Unrestricted Subsidiary and
its Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement; and

 

(ii)               any designation of such Subsidiary as an “Unrestricted
Subsidiary” shall have been revoked under the Senior Unsecured Notes.

 

(c)                All Designations and Revocations occurring after the Closing
Date must be evidenced by an Officer’s Certificate of Borrower delivered to
Administrative Agent with the Responsible Officer so executing such certificate
certifying compliance with the foregoing provisions of Section 9.12(a) (in the
case of any such Designations) and of Section 9.12(b) (in the case of any such
Revocations).

 

(d)                If Borrower designates a Guarantor as an Unrestricted
Subsidiary in accordance with this Section 9.12, the Obligations of such
Guarantor under the Credit Documents shall terminate and be of no further force
and effect and all Liens granted by such Guarantor under the applicable Security
Documents shall terminate and be released and be of no further force and effect,
and all Liens on the Equity Interests and debt obligations of such Guarantor
shall be terminated and released and of no further force and effect, in each
case, without any action required by Administrative Agent or Collateral Agent.
At Borrower’s request, Administrative Agent and Collateral Agent will execute
and deliver any instrument evidencing such termination and Collateral Agent
shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release). Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.13.      Limitation on Designation of Immaterial Subsidiaries.

 

(a)                At Borrower’s election, Borrower may at any time, designate a
Restricted Subsidiary as an Immaterial Subsidiary, but only to the extent that
such designation is consistent with the definition of “Immaterial Subsidiary”.
Upon any Immaterial Subsidiary’s (whether designated as such on the Closing Date
or thereafter pursuant to the preceding sentence) ceasing to satisfy any of the
requirements set forth in the definition of such term, Borrower shall notify
Administrative Agent thereof and shall take the actions required pursuant to
Section 9.11 (or 9.12, if such Subsidiary, upon ceasing to be an Immaterial
Subsidiary, shall be designated as an Unrestricted Subsidiary in accordance with
Section 9.12) and the applicable Subsidiary shall cease to be an Immaterial
Subsidiary.

 

(b)                Any designation of a Subsidiary as an Immaterial Subsidiary,
or revocation of any such designation, must be evidenced by an Officer’s
Certificate of Borrower delivered to Administrative Agent with the Responsible
Officer executing such certificate certifying compliance with the foregoing
provisions of Section 9.13(a).

 



 -161- 

 

 

SECTION 9.14.      Ratings(c). Borrower shall use commercially reasonable
efforts to obtain and maintain at all times on and after the Closing Date (i) a
public corporate family rating of Borrower and a rating of the Term Loans, in
each case from Moody’s, and (ii) a public corporate credit rating of Borrower
and a rating of the Term Loans, in each case from S&P (it being understood and
agreed that “commercially reasonable efforts” shall in any event include the
payment by Borrower of customary rating agency fees, cooperation with
information and data requests by Moody’s and S&P in connection with their
ratings process and the participation by senior management of Borrower in a
ratings presentation to Moody’s and S&P).

 

SECTION 9.15.      Post-Closing Matters. Borrower will cause to be delivered or
performed, as applicable, each of the following:

 

(a)                Mortgage Matters. On or before the date that is ninety (90)
days after the Closing Date (or such later date as is permitted by
Administrative Agent in its sole discretion):

 

(i)               Mortgaged Real Property. Administrative Agent shall have
received with respect to each Mortgaged Real Property identified on Schedule
1.01(C): (1) a Mortgage reasonably satisfactory to Administrative Agent and in
form for recording in the recording office of each political subdivision where
each such Mortgaged Real Property is situated, which Mortgage shall, when
recorded, be effective to create in favor of Collateral Agent on behalf of the
Secured Parties a valid, enforceable and perfected first priority Lien (except
to the extent limited by applicable Requirements of Law (including, without
limitation, any Gaming/Racing Laws)) on such Mortgaged Real Property subordinate
to no Liens other than Permitted Liens, (2) with respect to each Mortgage, legal
opinions, each of which shall be addressed to Administrative Agent, Collateral
Agent and the Lenders, dated the effective date of such Mortgage and covering
such matters as Administrative Agent shall reasonably request, including, but
not limited to, the enforceability of such Mortgage and the due authorization,
execution and delivery of such Mortgage, in a manner customary for transactions
of this type and otherwise in form and substance reasonably satisfactory to
Administrative Agent, (3) with respect to each Mortgage, a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid first priority Lien on the
Mortgaged Real Property described therein, free of any other Liens except
Permitted Liens, in amounts and in form and substance reasonably acceptable to
Administrative Agent, together with such endorsements, coinsurance and
reinsurance as Administrative Agent may reasonably request, (4) such surveys
(including existing surveys together with affidavits of no-change) sufficient
for the title company to remove all standard survey exceptions from the mortgage
title policy relating to such Mortgaged Real Property and issue the
survey-related endorsements otherwise in form and substance reasonably
satisfactory to Administrative Agent and (5) with respect to each Mortgage
and/or each Mortgaged Real Property, such fixture filings, insurance
certificates, consents, estoppels, memoranda of lease, Governmental Real
Property Disclosure Requirements, certificates, affidavits, instruments, returns
and other documents as shall be deemed reasonably necessary by Administrative
Agent, in each case, in form and substance reasonably acceptable to
Administrative Agent).

 

(b)                Additional Post-Closing Deliverables. Each of the documents
and other agreements set forth on Schedule 9.15 shall be delivered or performed,
as applicable, within the respective time frames specified therein (or, in each
case, such later date as is permitted by Administrative Agent in its sole
discretion)

 



 -162- 

 

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders (or
in the case of Section 10.08, with the Revolving Lenders) that until the
Obligations have been Paid in Full (and each Credit Party covenants and agrees
that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary until
the Obligations have been Paid in Full):

 

SECTION 10.01.  Indebtedness. Borrower and its Restricted Subsidiaries will not
incur any Indebtedness, except:

 

(a)                Indebtedness incurred pursuant to this Agreement and the
other Credit Documents;

 

(b)                Indebtedness outstanding on the Closing Date and listed on
Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)                Indebtedness under any Swap Contracts (including, without
limitation, any Interest Rate Protection Agreements); provided that such Swap
Contracts are entered into for bona fide hedging activities and not for
speculative purposes;

 

(d)                intercompany Indebtedness of Borrower and the Restricted
Subsidiaries to Borrower or other Restricted Subsidiaries to the extent
permitted pursuant to Section 10.04;

 

(e)                Indebtedness representing deferred compensation to employees
of Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

(f)                 Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety, appeal or similar bonds,
completion guarantees and letters of credit provided by Borrower or any of its
Restricted Subsidiaries in the ordinary course of its business (including to
support Borrower’s or any of its Restricted Subsidiaries’ applications for
Gaming/Racing Licenses or for the purposes referenced in this clause (f));

 

(g)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five (5) Business Days of its
incurrence;

 

(h)                Indebtedness (other than Indebtedness referred to in Section
10.01(b)) in respect of Purchase Money Obligations and Capital Lease Obligations
and refinancings or renewals thereof, in an aggregate principal amount not to
exceed at any time outstanding, the greater of $50.0 million and 25% of
Consolidated EBITDA at the time of determination for the Test Period most
recently ended and, without duplication, Permitted Refinancings thereof;

 

(i)                 Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

 

(j)                 guarantees by Borrower or Restricted Subsidiaries of
Indebtedness otherwise permitted to be incurred by Borrower or any Restricted
Subsidiary under this Section 10.01;

 



 -163- 

 

 

(k)                Indebtedness of a Person that becomes a Subsidiary of
Borrower or any of its Restricted Subsidiaries after the date hereof in
connection with a Permitted Acquisition or other Acquisition permitted
hereunder; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

 

(l)                 Indebtedness that has been Discharged;

 

(m)              Escrowed Indebtedness;

 

(n)                unsecured Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness” so long as, in the case of any such
Indebtedness other than earn-out obligations, at the time of incurrence thereof,
(i) no Event of Default shall have occurred and be continuing after giving
effect thereto and (ii) Borrower and its Restricted Subsidiaries shall be in
compliance with the Financial Maintenance Covenant (regardless of whether then
applicable) on a Pro Forma Basis as of the most recent Calculation Date;

 

(o)                Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt and Permitted Second Priority Refinancing Debt;

 

(p)                Indebtedness of Joint Ventures in an aggregate principal
amount that at the time of, and after giving effect to, the incurrence thereof,
would not, at any time outstanding, exceed the greater of $10.0 million and 5%
of Consolidated EBITDA at the time of determination for the Test Period most
recently ended, and, without duplication, any Permitted Refinancings thereof;

 

(q)                Indebtedness of Borrower or any Restricted Subsidiary in an
aggregate principal amount outstanding at any time not to exceed the greater of
$50.0 million and 25% of Consolidated EBITDA at the time of determination for
the Test Period most recently ended (provided, that Indebtedness of Non-Credit
Parties incurred pursuant to this Section 10.01(q) shall not exceed the
Non-Credit Party Cap on the date of incurrence thereof) and, without
duplication, Permitted Refinancings thereof;

 

(r)                 Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business;

 

(s)                 Investments under Section 10.04(k), 10.04(l) and 10.04(m),
in each case, consisting of guarantees;

 



 -164- 

 

 



(t)                (A)                Indebtedness of Borrower or any Restricted
Subsidiaries in respect of one or more series of senior unsecured notes or
loans, senior secured first lien notes or loans, senior secured junior lien
notes or loans or subordinated notes or loans that may be secured by the
Collateral on a pari passu or junior basis with the Obligations, as applicable,
that are issued or made pursuant to an indenture, a loan agreement or a note
purchase agreement or otherwise (other than pursuant to this Agreement) (any
such Indebtedness, “Ratio Debt”); provided that (i) the aggregate principal
amount of Ratio Debt issued or incurred pursuant to this Section 10.01(t) on
such date shall not exceed the Ratio Debt Amount as of such date; (ii) no Event
of Default shall have occurred and be continuing or would exist immediately
after giving effect to such Ratio Debt; provided that, if the proceeds of such
Ratio Debt are primarily being used to finance a Limited Condition Transaction
substantially concurrently upon the receipt thereof, the lenders or other
Persons providing such Ratio Debt may waive such condition (other than an Event
of Default specified in Section 11.01(b) or 11.01(c) or an Event of Default
specified in Section 11.01(g) or 11.01(h) with respect to Borrower); (iii) other
than customary “bridge” facilities (so long as the long term debt into which any
such customary “bridge” facility is to be automatically converted satisfies the
requirements of this clause (iii)), if such Ratio Debt is (x) secured on a pari
passu basis with the Obligations, such Ratio Debt shall have a maturity date and
Weighted Average Life to Maturity (without giving effect to prepayments that
reduce scheduled amortization) no shorter than any then-existing Tranche of Term
Loans or (y) secured on a second lien (or other junior lien) basis or is
unsecured, such Ratio Debt shall satisfy the definition of Permitted Junior Debt
Conditions; (iv) if such Ratio Debt is secured (x) on pari passu basis with the
Obligations, the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement or
(y) on a second lien (or other junior lien) basis to the Obligations, the
holders of such Indebtedness (or their representative) shall be party to the
Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
Administrative Agent; (v) any Indebtedness of Non-Credit Parties incurred
pursuant to this Section 10.01(t) shall not exceed the Non-Credit Party Cap on
the date of incurrence thereof; (vi) except as set forth in clauses (i) – (v) of
this paragraph (t), the terms (excluding maturity, amortization, pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions) of
any Ratio Debt shall be (as determined by Borrower in good faith) substantially
identical to the terms of the Revolving Commitments or the Term B Facility Loans
and the Term B-1 Facility Loans, as applicable, as existing on the date of
incurrence of such Ratio Debt except, to the extent such terms (x) at the option
of Borrower (1) reflect market terms and conditions (taken as a whole) at the
time of incurrence or issuance (as determined by Borrower in good faith);
provided that, if any financial maintenance covenant is added for the benefit of
any Ratio Debt, such financial maintenance covenant (together with any “equity
cure” provisions) shall also be applicable to each corresponding Class (except
to the extent such financial maintenance covenant applies only to periods after
the maturity date applicable to such Class), (2) with respect to any such
Indebtedness that is unsecured, are customary for issuances of “high yield”
securities; provided that, if any financial maintenance covenant is added for
the benefit of any such Ratio Debt, such financial maintenance covenant
(together with any “equity cure” provisions) shall also be applicable to each
corresponding Class (except to the extent such financial maintenance covenant
applies only to periods after the maturity date applicable to such Class), or
(3) are not materially more restrictive to Borrower (as determined by Borrower
in good faith), when taken as a whole, than the terms of the Term B Facility
Loans and the Term B-1 Facility Loans or the Revolving Facility, as the case may
be (except for covenants or other provisions applicable only to periods after
the Final Maturity Date applicable to the Term B Facility Loans and the Term B-1
Facility Loans or the Revolving Facility, as applicable) (it being understood
that any Ratio Debt may provide for the ability to participate (i) with respect
to any borrowings, voluntary prepayments or voluntary commitment reductions, on
a pro rata basis, greater than pro rata basis or less than pro rata basis with
the applicable Loans or facility and (ii) with respect to any mandatory
prepayments, on a pro rata basis (only in respect of Ratio Debt that ranks pari
passu with the Obligations) or less than pro rata basis with the applicable
Loans (and on a greater than pro rata basis with respect to prepayments of any
such Ratio Debt with the proceeds of permitted refinancing Indebtedness), or (y)
are (1) added to the Term B Facility Loans and the Term B-1 Facility Loans or
Revolving Facility, as applicable, or (2) applicable only after the Final
Maturity Date (in the case of term Indebtedness) or the latest R/C Maturity Date
(in the case of revolving Indebtedness) (it being understood that to the extent
any financial maintenance covenant is added for the benefit of any such Ratio
Debt, no consent shall be required from Administrative Agent or any of the
Lenders to the extent that such financial maintenance covenant (together with
any related “equity cure” provisions) is also added for the benefit of any
corresponding existing Class); and (vii) if such Ratio Debt is secured on pari
passu basis with the Obligations, is in the form of term loan debt incurred
prior to the date that is twelve (12) months after the Closing Date (excluding
any such Ratio Debt (i) incurred primarily for the purpose of funding a
Permitted Acquisition or (ii) that has a maturity date no earlier than twelve
(12) months after the Term B Facility Maturity Date then in effect), then if the
All-In Yield applicable to such Ratio Debt is greater than the All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term B Facility Loans, plus 50 basis points per
annum, then the interest rate with respect to the Term B Facility Loans shall be
increased so as to cause the then applicable All-In Yield under this Agreement
on the Term B Facility Loans to equal the All-In Yield then applicable to such
Ratio Debt, minus 50 basis points; provided, however, that any increase in
All-In Yield due to such Ratio Debt having a higher “LIBO Rate floor” or
“Alternate Base Rate floor” shall, as the election of Borrower, be reflected
solely as an increase to the applicable LIBO Rate floor or Alternate Base Rate
floor, as applicable, for the Term B Facility; and (viii) if such Ratio Debt is
secured on pari passu basis with the Obligations and is in the form of term loan
debt incurred after the 2020 Incremental Joinder Agreement Effective Date, then
if the All-In Yield applicable to such Ratio Debt is greater than the All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Term B-1 Facility Loans, plus 50 basis
points per annum, then the interest rate with respect to the Term B-1 Facility
Loans shall be increased so as to cause the then applicable All-In Yield under
this Agreement on the Term B-1 Facility Loans to equal the All-In Yield then
applicable to such Ratio Debt, minus 50 basis points; provided, however, that
any increase in All-In Yield due to such Ratio Debt having a higher “LIBO Rate
floor” or “Alternate Base Rate floor” shall, as the election of Borrower, be
reflected solely as an increase to the applicable LIBO Rate floor or Alternate
Base Rate floor, as applicable, for the Term B-1 Facility; and (B) any Permitted
Refinancing in respect thereof that satisfies clause (A)(iv) and (A)(vi) above;

 



 -165- 

 

 

(u)                Indebtedness constituting (or the proceeds of which
constitute) Development Expenses in an aggregate principal amount not to exceed
$75.0 million at any time outstanding so long as no Event of Default shall have
occurred and be continuing immediately after giving effect thereto and, without
duplication, Permitted Refinancings thereof;

 

(v)                Indebtedness of Restricted Subsidiaries that are Non-Credit
Parties in an aggregate amount not to exceed the greater of $20.0 million and
10% of Consolidated EBITDA at the time of determination for the Test Period most
recently ended prior to such time, so long as such Indebtedness is not
guaranteed by any Credit Party (provided, that Indebtedness of Non-Credit
Parties incurred pursuant to this Section 10.01(v) shall not exceed the
Non-Credit Party Cap on the date of incurrence thereof) and, without
duplication, Permitted Refinancings thereof;

 

(w)              Indebtedness consisting of promissory notes issued by Borrower
to recent or former officers, directors or employees (or heirs of, estates of or
trusts formed by such Persons) to finance the purchase or redemption of Equity
Interests of Borrower permitted by Section 10.06(f); provided that (i) such
Indebtedness shall be subordinated in right of payment to the Obligations on
terms reasonably satisfactory to Administrative Agent (it being understood that,
subject to the dollar limitation described below, such subordination provisions
shall permit the payment of interest and principal in cash if no Event of
Default has occurred and is continuing) and (ii) the aggregate amount of all
cash payments (whether principal or interest) made by Borrower in respect of
such notes, when combined with the aggregate amount of Restricted Payments made
pursuant to Section 10.06(f), shall not exceed $7.5 million in any fiscal year
of Borrower;

 

(x)                Indebtedness incurred by Borrower or the Restricted
Subsidiaries in (i) a Permitted Acquisition, (ii) any other Investment expressly
permitted hereunder or (iii) any Asset Sale, in the case of each of the
foregoing clauses (i), (ii) and (iii), constituting customary indemnification
obligations or customary obligations in respect of purchase price or other
similar adjustments;

 

(y)                Indebtedness in an amount equal to 100% of the Net Available
Proceeds of any issuance or sale of Equity Interests or capital contribution
(other than in connection with any Permitted Equity Issuances pursuant to
Section 11.03) received by Borrower to the extent not otherwise utilized in this
Article X;

 



 -166- 

 

 

(z)                the Senior Unsecured Notes and Permitted Refinancings
thereof; and

 

(aa)             all premium (if any, including tender premiums), expenses,
defeasance costs, interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on obligations described in
paragraphs (a) through (z) above.

 

For purposes of determining compliance with this Section 10.01, the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

For purposes of determining compliance with this Section 10.01 and the
calculation of the Incremental Loan Amount and Ratio Debt Amount, if the use of
proceeds from any incurrence, issuance or assumption of Indebtedness is to fund
the refinancing of any Indebtedness, then such refinancing shall be deemed to
have occurred substantially simultaneously with such incurrence, issuance or
assumption so long as (1) such refinancing occurs on the same Business Day as
such incurrence, issuance or assumption, (2) if such proceeds will be offered
(through a tender offer or otherwise) to the holders of such Indebtedness to be
refinanced, the proceeds thereof are deposited with a trustee, agent or other
representative for such holders pending the completion of such offer on the same
Business Day as such incurrence, issuance or assumption (and such proceeds are
ultimately used in the consummation of such offer or otherwise used to refinance
Indebtedness), (3) if such proceeds will be used to fund the redemption,
discharge or defeasance of such Indebtedness to be refinanced, the proceeds
thereof are deposited with a trustee, agent or other representative for such
Indebtedness pending such redemption, discharge or defeasance on the same
Business Day as such incurrence, issuance or assumption or (4) the proceeds
thereof are otherwise set aside to fund such refinancing pursuant to procedures
reasonably agreed with Administrative Agent. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

 

SECTION 10.02.  Liens. Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except (the “Permitted Liens”):

 

(a)                Liens for Taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for Taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

 



 -167- 

 

 

(b)                Liens in respect of property of Borrower or any Restricted
Subsidiary imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlord’s and mechanics’ liens, maritime liens
and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue for a period of sixty (60) days or (ii) for amounts that
are overdue for a period in excess of sixty (60) days that are being contested
in good faith by appropriate proceedings (inclusive of amounts that remain
unpaid as a result of bona fide disputes with contractors, including where the
amount unpaid is greater than the amount in dispute), so long as adequate
reserves have been established in accordance with GAAP;

 

(c)                Liens securing Indebtedness incurred pursuant to Section
10.01(b) and listed on Schedule 10.02; provided, however, that (i) such Liens do
not encumber any Property of Borrower or any Restricted Subsidiary other than
(x) any such Property subject thereto on the Closing Date, (y) after-acquired
property that is affixed or incorporated into Property covered by such Lien and
(z) proceeds and products thereof, and (ii) the amount of Indebtedness secured
by such Liens does not increase, except as contemplated by Section 10.01(b);

 

(d)                easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, sub-division maps, protrusions and
other similar charges or encumbrances, and minor title deficiencies on or with
respect to any Real Property, in each case whether now or hereafter in
existence, not (i) securing Indebtedness and (ii) individually or in the
aggregate materially interfering with the conduct of the business of Borrower
and its Restricted Subsidiaries, taken as a whole; provided that upon request by
Borrower, Administrative Agent shall, in its reasonable discretion, direct
Collateral Agent on behalf of the Secured Parties to subordinate its Mortgage on
any related Real Property to such easements, rights-of-way, restrictions
(including zoning restrictions), covenants, encroachments, protrusions,
sub-division maps, leases, reciprocal easement agreements and other similar
charges or encumbrances in such form as is reasonably satisfactory to
Administrative Agent and Borrower;

 

(e)                Liens arising out of judgments or awards not resulting in an
Event of Default;

 

(f)                 Liens (other than any Lien imposed by ERISA) (i) imposed by
law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, (ii) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, rental obligations (limited, in the case
of rental obligations, to security deposits and deposits to secure obligations
for taxes, insurance, maintenance and similar obligations), utility services,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming/Racing License applications or to
secure the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;

 

(g)                Leases with respect to the assets or properties of any Credit
Party or its respective Subsidiaries, in each case entered into in the ordinary
course of such Credit Party’s or Subsidiary’s business so long as each of the
Leases entered into after the date hereof with respect to Real Property
constituting Collateral are subordinate in all respects to the Liens granted and
evidenced by the Security Documents and do not, individually or in the
aggregate, (x) interfere in any material respect with the ordinary conduct of
the business of the Credit Parties and their respective Subsidiaries, taken as a
whole, or (y) materially impair the use (for its intended purposes) or the value
of the Properties of the Credit Parties and their respective Subsidiaries, taken
as a whole; provided that upon the request of Borrower, Collateral Agent shall
enter into a customary subordination and non-disturbance and attornment
agreement in connection with any such Lease;

 



 -168- 

 

 

(h)                Liens (i) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by
Borrower or such Restricted Subsidiary in the ordinary course of business and
(ii) that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers of any Credit Party in the ordinary
course of business, but in the case of this clause (ii) not to exceed $1.0
million in the aggregate at any one time;

 

(i)                 Liens arising pursuant to Purchase Money Obligations or
Capital Lease Obligations (and refinancings or renewals thereof), in each case,
incurred pursuant to Section 10.01(h); provided, however, that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the property being acquired, constructed, improved or
leased at the time of the incurrence of such Indebtedness (plus, in the case of
refinancings, any Increased Amounts) and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation, whether drawn at one time or from time to time
and individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender);

 

(j)                 bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements, provided, however, that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(k)                Liens on assets of a Person existing at the time such Person
is acquired or merged with or into or consolidated with Borrower or any
Restricted Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided, however, that such Liens do not extend to
assets not subject to such Liens at the time of acquisition (other than
improvements and attachments thereon, accessions thereto and proceeds thereof)
and are no more favorable to the lienholders than the existing Lien;

 

(l)                 in addition to Liens otherwise permitted by this Section
10.02, other Liens incurred with respect to any Indebtedness or other
obligations of Borrower or any of its Subsidiaries; provided, however, that the
aggregate principal amount of such Indebtedness secured by such Liens at any
time outstanding shall not exceed the greater of $50.0 million and 25% of
Consolidated EBITDA at the time of determination for the Test Period most
recently ended;

 

(m)              licenses or sublicenses of Intellectual Property granted by
Borrower or any Restricted Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

 



 -169- 

 

 

(n)                Liens pursuant to the Credit Documents, including, without
limitation, Liens related to Cash Collateralizations;

 

(o)                Permitted Vessel Liens;

 

(p)                Liens arising under or imposed by applicable Gaming/Racing
Laws and/or Gaming/Racing Authorities; provided, however, that no such Lien
constitutes a Lien securing repayment of Indebtedness for borrowed money;

 

(q)                (i) Liens pursuant to leases entered into for the purpose of,
or with respect to, operating or managing gaming facilities and related assets,
which Liens are limited to the leased property under the applicable lease and
granted to the landlord under such lease for the purpose of securing the
obligations of the tenant under such lease to such landlord, (ii) Liens on cash
and Cash Equivalents (and on the related escrow accounts or similar accounts, if
any) required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in an escrow account or similar account pending application
of such proceeds in accordance with the applicable lease and (iii) in the case
of any Real Property that constitutes a leasehold interest, any mortgages,
Liens, security interest, restrictions, encumbrances or any other matters of
record to which the fee simple interest (or any superior leasehold interest) is
subject (and with respect to which none of the Credit Parties shall have any
obligation whatsoever);

 

(r)                 Liens to secure Indebtedness incurred pursuant to Section
10.01(v); provided that such Liens do not encumber any Property of Borrower or
any Restricted Subsidiary other than any Non-Credit Party and any Equity
Interests in any Non-Credit Party;

 

(s)                 Prior Mortgage Liens with respect to the applicable
Mortgaged Real Property so long as such Liens do not secure Indebtedness;

 

(t)                 Liens on cash and Cash Equivalents deposited to Discharge,
redeem or defease Indebtedness that was permitted to so be repaid and on any
cash and Cash Equivalents held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof;

 

(u)                Liens arising from precautionary UCC financing statements
filings regarding operating leases or consignment of goods entered into in the
ordinary course of business;

 

(v)                Liens on the Collateral securing (i) Permitted First Priority
Refinancing Debt and subject to the Pari Passu Intercreditor Agreement and (ii)
Permitted Second Priority Refinancing Debt and subject to the Second Lien
Intercreditor Agreement (as “Second Priority Liens”);

 

(w)              Liens securing Ratio Debt, and Permitted Refinancings thereof,
in each case, permitted under Section 10.01(t) and subject to the Pari Passu
Intercreditor Agreement or the Second Lien Intercreditor Agreement (in the case
of Liens intended to be subordinated to the Liens securing the Obligations, as
“Second Priority Liens”), as and to the extent applicable;

 

(x)                Liens solely on any cash earnest money deposits made by
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in respect of a Permitted Acquisition or Investment
(including any other Acquisition) not prohibited by this Agreement;

 



 -170- 

 

 

(y)                in the case of any non-Wholly Owned Subsidiary or Joint
Venture, any put and call arrangements or restrictions on disposition related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

 

(z)                Liens arising in connection with transactions relating to the
selling or discounting of accounts receivable in the ordinary course of
business;

 

(aa)             licenses, sublicenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of Borrower
and its Subsidiaries taken as a whole;

 

(bb)            any interest or title of a lessor, sublessor, licensee or
licensor under any lease or license agreement permitted by this Agreement;

 

(cc)             Liens created by the applicable Transfer Agreement;

 

(dd)            Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(u); provided that such Liens do not encumber any Property of
Borrower or any Restricted Subsidiary other than the Property financed by the
Indebtedness incurred pursuant to Section 10.01(u) and proceeds and products
thereof;

 

(ee)             Liens to secure Indebtedness incurred pursuant to Section
10.01(p); provided that such Liens do not encumber any Property other than the
Property of any Joint Venture and the Equity Interests in the applicable Joint
Venture;

 

(ff)               (i) Liens on Property of any Restricted Subsidiary that is
not a Credit Party and in the Equity Interests of any applicable Non-Credit
Party which Liens secure Indebtedness of Non-Credit Parties permitted under
Section 10.01 and (ii) without limiting the foregoing, so long as Mile High USA,
Inc. and its Subsidiaries are not Credit Parties, Liens on the direct Equity
Interests in Mile High USA, Inc. and its Subsidiaries to secure Indebtedness of
Mile High USA, Inc. and its Subsidiaries, so long as the holders of such
Indebtedness have no recourse to any Credit Parties or Restricted Subsidiaries
with respect to such Indebtedness other than (x) recourse to the Equity
Interests in Mile High USA, Inc. and its Subsidiaries so pledged and (y)
Guarantees of such Indebtedness to the extent constituting Investments permitted
under Section 10.04;

 

(gg)            rights of first refusal under the Hard Rock Licensing Agreement
(as in effect on the date hereof);

 

(hh)            without duplication, Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien permitted by this Section 10.02; provided,
however, that (x) such new Lien shall be limited to all or part of the same type
of property that secured the original Lien (plus improvements on and accessions
to such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being refinanced), (y)
the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) of such Indebtedness or, if greater, committed amount of
the applicable Indebtedness at the time the original Lien became a Lien
permitted hereunder and (B) any unpaid accrued interest and premium (including
tender premiums) thereon and an amount necessary to pay associated underwriting
discounts, defeasance costs, fees, commissions and expenses related to such
refinancing, refunding, extension, renewal or replacement, and (z) Indebtedness
secured by Liens ranking junior to the Liens securing the Obligations may not be
refinanced pursuant to this clause (hh) with Liens ranking pari passu to the
Liens securing the Obligations.

 



 -171- 

 

 

In connection with the granting of Liens of the types described in clauses (c),
(d), (g), (i), (k), (l), (m), (o), (p), (q), (r), (s), (t), (v), (w), (aa),
(bb), (dd), (ee), (ff) and (hh) of this Section 10.02 by Borrower of any of its
Restricted Subsidiaries, Administrative Agent and Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by entering into or amending appropriate lien
subordination, non-disturbance, attornment or intercreditor agreements).

 

In addition, with respect to any Lien securing Indebtedness that was permitted
to secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

 

SECTION 10.03.  [Reserved].

 

SECTION 10.04.  Investments, Loans and Advances. Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:

 

(a)                Investments and commitments to make Investments outstanding
on the Closing Date and identified on Schedule 10.04 and any Investments
received in respect thereof without the payment of additional consideration
(other than through the issuance of or exchange of Qualified Capital Stock);

 

(b)                Investments in cash and Cash Equivalents;

 

(c)                Borrower may enter into Swap Contracts to the extent
permitted by Section 10.01(c);

 

(d)                Investments (i) by Borrower in any Restricted Subsidiary,
(ii) by any Restricted Subsidiary in Borrower and (iii) by a Restricted
Subsidiary in another Restricted Subsidiary (provided that Investments pursuant
to clauses (i) and (iii) by Credit Parties in Non-Credit Parties shall not
exceed (x) $20.0 million in the aggregate outstanding at any time plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment); provided that, in each
case, any intercompany loan (it being understood and agreed that intercompany
receivables or advances made in the ordinary course of business do not
constitute loans) in excess of $10.0 million individually shall be evidenced by
a promissory note and, to the extent that the payee, holder or lender of such
intercompany loan is a Credit Party, such promissory note shall be pledged (and
delivered) by such Credit Party to Collateral Agent on behalf of the Secured
Parties;

 

(e)                Borrower and its Restricted Subsidiaries may sell or transfer
assets to the extent permitted by Section 10.05;

 

(f)                 Investments in securities of trade creditors or customers or
suppliers received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or
suppliers or in settlement of delinquent or overdue accounts in the ordinary
course of business or Investments acquired by Borrower as a result of a
foreclosure by Borrower or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 



 -172- 

 

 

(g)                Investments made by Borrower or any Restricted Subsidiary as
a result of consideration received in connection with an Asset Sale made in
compliance with Section 10.05;

 

(h)                Investments consisting of (i) moving, entertainment and
travel expenses, drawing accounts and similar expenditures made to officers,
directors, managers and employees in the ordinary course of business, (ii) loans
or advances to officers, directors, managers and employees in connection with
such Persons’ purchase of Equity Interests of Borrower (provided that the amount
of such loans and advances described in this clause (h)(ii) shall be contributed
to Borrower in cash as common equity) and (iii) other loans or advances to
officers, directors, managers and employees for any other purpose not described
in the foregoing clauses (i) and (ii); provided that the aggregate principal
amount outstanding at any time under the foregoing clauses (ii) and (iii) shall
not exceed $10.0 million in the aggregate at any time outstanding;

 

(i)                 Permitted Acquisitions;

 

(j)                 extensions of trade credit (including to gaming customers)
and prepayments of expenses in the ordinary course of business;

 

(k)                in addition to Investments otherwise permitted by this
Section 10.04, other Investments by Borrower or any of its Restricted
Subsidiaries in an amount not to exceed the sum of (i) the greater of $100.0
million and 50% of Consolidated EBITDA at the time of determination for the Test
Period most recently ended during the term of this Agreement plus (ii) the
Initial Restricted Payment Base Amount as of such date plus (iii) the Specified
10.04(k) Investment Returns received on or prior to such date plus (iv) any
reduction in the amount of such Investments as provided in the definition of
“Investments”;

 

(l)                 in addition to Investments otherwise permitted by this
Section 10.04, Investments by Borrower or any of its Restricted Subsidiaries;
provided that (i) the amount of such Investments to be made pursuant to this
Section 10.04(l) do not exceed the Available Amount determined at the time such
Investment is made, (ii) immediately before and after giving effect thereto, no
Event of Default has occurred and is continuing and (iii) except for Investments
made in reliance on clauses (e), (f) or (g) of the definition of “Available
Amount”, immediately after giving effect thereto Borrower shall be in compliance
on a Pro Forma Basis with the Financial Maintenance Covenant (regardless of
whether then applicable) as of the most recent Calculation Date;

 

(m)              additional Investments so long as, at the time such Investment
is made and after giving effect thereto, (x) no Event of Default has occurred
and is continuing, (y) the Consolidated Total Net Leverage Ratio is less than or
equal to 3.50 to 1.00 on a Pro Forma Basis as of the most recent Calculation
Date and (z) immediately after giving effect to such Investment Borrower shall
be in compliance on a Pro Forma Basis with the Financial Maintenance Covenant
(regardless of whether then applicable) as of the most recent Calculation Date;

 

(n)                payments with respect to any Qualified Contingent
Obligations, so long as, at the time such Qualified Contingent Obligation was
incurred or, if earlier, the agreement to incur such Qualified Contingent
Obligations was entered into, such Investment was permitted under this
Agreement;

 

(o)                Investments of a Restricted Subsidiary acquired after the
Closing Date or of a Person merged or consolidated with or into Borrower or a
Restricted Subsidiary, in each case in accordance with the terms of this
Agreement to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence (or were committed) on the date of such acquisition, merger or
consolidation;

 



 -173- 

 

 

(p)                Investments in the nature of pledges or deposits (i) with
respect to leases or utilities provided to third parties in the ordinary course
of business or (ii) under Sections 10.02(f), (j), (t) or (x);

 

(q)                advances of payroll payments to employees of Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(r)                 the occurrence of a Reverse Trigger Event under any
applicable Transfer Agreement;

 

(s)                 Investments in Joint Ventures or other non-Wholly Owned
Subsidiaries of Borrower or any of its Restricted Subsidiaries taken together
with all other Investments made pursuant to this clause (s) that are at that
time outstanding not to exceed the sum of (i) the greater of $10.0 million and
5% of Consolidated EBITDA at the time of determination for the Test Period most
recently ended (in each case, determined on the date such Investment is made,
with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value) plus (ii) any
reduction in the amount of such Investments as provided in the definition of
“Investments”;

 

(t)                 Investments in Unrestricted Subsidiaries taken together with
all other Investments made pursuant to this clause (t) that are at that time
outstanding not to exceed the sum of (i) the greater of $10.0 million and 5% of
Consolidated EBITDA at the time of determination for the Test Period most
recently ended (in each case, determined on the date such Investment is made,
with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value) plus (ii) any
reduction in the amount of such Investments as provided in the definition of
“Investments”;

 

(u)                Guarantees by Borrower or any Restricted Subsidiary of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(v)                Investments to the extent that payment for such Investments
is made with Equity Interests in Borrower (other than Disqualified Capital
Stock);

 

(w)              any Investment (i) deemed to exist as a result of a Restricted
Subsidiary that is not a Credit Party distributing a note or other intercompany
debt to a parent of such Restricted Subsidiary that is a Credit Party (to the
extent there is no cash consideration or services rendered for such note) and
(ii) consisting of intercompany current liabilities in connection with the cash
management, tax and accounting operations of Borrower and the Restricted
Subsidiaries;

 

(x)                Investments in joint ventures established to develop or
operate nightclubs, bars, restaurants, recreation, exercise or gym facilities,
or entertainment or retail venues or similar or related establishments or
facilities within, in close proximity to or otherwise for the benefit of any
Property of Borrower and its Restricted Subsidiaries (as reasonably determined
by Borrower) (provided that Investments pursuant to this clause (x) shall not
exceed (i) $10.0 million in the aggregate outstanding at any time, plus (ii) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment);

 

(y)                Restricted Payments permitted by Section 10.06 and Junior
Prepayments permitted by Section 10.09;

 

(z)                Investments in connection with the Transactions;

 



 -174- 

 

 

(aa)             Investments consisting of the Specified Acquisition;

 

(bb)            Investments consisting of purchases and acquisitions of
inventory, supplies, materials, equipment, contract rights or licenses of
intellectual property, in each case in this Section 10.04(bb) in the ordinary
course of business;

 

(cc)             Investments not to exceed $25.0 million in the aggregate at any
one time outstanding consisting of letters of credit (including Letters of
Credit) issued to support completion guarantees for construction loans provided
to the Colorado Subsidiaries (including, for the avoidance of doubt, drawings by
the beneficiaries under such letters of credit); and

 

(dd)            Investments required by a Gaming/Racing Authority or made in
lieu of payment of a tax or in consideration of a reduction in tax.

 

Any Investment in any person other than a Credit Party that is otherwise
permitted by this Section 10.04 may be made through intermediate Investments in
Restricted Subsidiaries that are not Credit Parties and such intermediate
Investments shall be disregarded for purposes of determining the outstanding
amount of Investments pursuant to any clause set forth above. The amount of any
Investment made other than in the form of cash or cash equivalents shall be the
fair market value thereof valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.

 

SECTION 10.05.  Mergers, Consolidations and Sales of Assets. Neither Borrower
nor any Restricted Subsidiary will wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (other than solely to
change the jurisdiction of organization or type of organization (to the extent
in compliance with the applicable provisions of the Security Agreement)), or
convey, sell, lease or sublease (as lessor or sublessor), transfer or otherwise
dispose of any substantial part of its business, property or assets, except for:

 

(a)                expenditures to make Capital Expenditures, Expansion Capital
Expenditures and expenditures of Development Expenses by Borrower and the
Restricted Subsidiaries;

 

(b)                Sales or dispositions of used, worn out, obsolete or surplus
Property or Property no longer used or useful in the business of Borrower by
Borrower and the Restricted Subsidiaries in the ordinary course of business and
the abandonment or other sale of Intellectual Property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole; and the termination or assignment of Contractual
Obligations to the extent such termination or assignment does not have a
Material Adverse Effect; and sales or transfers of inventory in the ordinary
course of business;

 

(c)                Asset Sales by Borrower or any Restricted Subsidiary (other
than any Asset Sales of (1) any interest (other than de minimis assets and other
assets that are not material and do not consist of owned or leased Real Property
of the Twin River Casino, Gaming/Racing Licenses that are necessary for the
ownership, lease or operation of the Twin River Casino or any other asset
integral or material to, or necessary for, the operation of the Twin River
Casino) in any fee or leasehold interest in, or the operations of, Twin River
Casino or (2) the Equity Interests in any Person that directly or indirectly
owns any of the Property referred to in the foregoing clause (1)); provided that
(i) at the time of such Asset Sale, no Event of Default then exists or would
arise therefrom, (ii) Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of (x) cash or Cash
Equivalents or (y) Permitted Business Assets (in each case, free and clear of
all Liens at the time received other than Permitted Liens) (it being understood
that for the purposes of clause (c)(ii)(x), the following shall be deemed to be
cash: (A) any liabilities (as shown on Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable Asset Sale and for
which Borrower and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Borrower or such Restricted Subsidiary from such transferee that are converted
by Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within one hundred and eighty
(180) days following the closing of the applicable disposition, (C) any
Designated Non-Cash Consideration received in respect of such disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of $30.0 million and 15% of
Consolidated EBITDA at the time of determination for the Test Period most
recently ended, with the fair market value of each item of Designated Non-Cash
Consideration being measured at such date of receipt or such agreement, as
applicable, and without giving effect to subsequent changes in value) and (iii)
the Net Available Proceeds therefrom shall be applied as specified in Section
2.10(a)(iii);

 



 -175- 

 

 

(d)                Liens permitted by Section 10.02, Investments may be made to
the extent permitted by Sections 10.04, Restricted Payments may be made to the
extent permitted by Section 10.06 and Junior Prepayments may be made to the
extent permitted by Section 10.09;

 

(e)                Borrower and the Restricted Subsidiaries may dispose of cash
and Cash Equivalents;

 

(f)                 Borrower and the Restricted Subsidiaries may lease (as
lessor or sublessor) real or personal property to the extent permitted under
Section 10.02;

 

(g)                licenses and sublicenses by Borrower or any of its Restricted
Subsidiaries of software and Intellectual Property in the ordinary course of
business shall be permitted;

 

(h)                (A) Borrower or any Restricted Subsidiary may transfer or
lease Property to or acquire or lease Property from Borrower or any Restricted
Subsidiary; provided that the sum of (x) the aggregate fair market value of all
Property transferred by Borrower and Domestic Subsidiaries of Borrower that are
Restricted Subsidiaries to Foreign Subsidiaries of Borrower under this clause
(A) plus (y) all lease payments made by Borrower and Domestic Subsidiaries of
Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower in
respect of leasing of property by Borrower and Domestic Subsidiaries of Borrower
that are Restricted Subsidiaries from Foreign Subsidiaries shall not exceed
$10.0 million in any fiscal year of Borrower; (B) any Restricted Subsidiary may
merge or consolidate with or into Borrower (as long as Borrower is the surviving
Person) or any Guarantor (as long as the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor);
(C) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary (so long as, if either Restricted Subsidiary is a
Guarantor, the surviving Person is, or becomes substantially concurrently with
such merger or consolidation, a Guarantor); and (D) any Restricted Subsidiary
may be voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so
long as any such liquidation or winding up does not constitute or involve an
Asset Sale to any Person other than to Borrower or any other Restricted
Subsidiary or any other owner of Equity Interests in such Restricted Subsidiary
unless such Asset Sale is otherwise permitted pursuant to this Section 10.05);
provided, however, that, in each case with respect to clauses (A), (B) and (C)
of this Section 10.05(h) (other than in the case of a transfer to a Foreign
Subsidiary permitted under clause (A) above), the Lien on such property granted
in favor of Collateral Agent under the Security Documents shall be maintained in
accordance with the provisions of this Agreement and the applicable Security
Documents;

 



 -176- 

 

 

(i)                 voluntary terminations of Swap Contracts and other assets or
contracts in the ordinary course of business;

 

(j)                 conveyances, sales, leases, transfers or other dispositions
which do not constitute Asset Sales;

 

(k)                any taking by a Governmental Authority of assets or property,
or any part thereof, under the power of eminent domain or condemnation;

 

(l)                 Borrower and its Restricted Subsidiaries may make sales,
transfers or other dispositions of property subject to a Casualty Event;

 

(m)              Borrower and its Restricted Subsidiaries may make sales,
transfers or other dispositions of Investments in Joint Ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(n)                any transfer of Equity Interests of any Restricted Subsidiary
or any Gaming/Racing Facility in connection with the occurrence of a Trigger
Event;

 

(o)                (i) the lease, sublease or license of any portion of any
Property to Persons who, either directly or through Affiliates of such Persons,
intend to operate or manage nightclubs, bars, restaurants, recreation areas,
spas, pools, exercise or gym facilities, or entertainment or retail venues or
similar or related establishments or facilities and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses (collectively, the “Venue Easements,” and
together with any such leases, subleases or licenses, collectively the “Venue
Documents”); provided that no Venue Document or operations conducted pursuant
thereto would reasonably be expected to materially interfere with, or materially
impair or detract from, the operations of Borrower and the Restricted
Subsidiaries taken as a whole; provided further that upon request by Borrower,
Collateral Agent on behalf of the Secured Parties shall provide the tenant,
subtenant or licensee under any Venue Document with a subordination,
non-disturbance and attornment agreement in form reasonably satisfactory to
Collateral Agent and the applicable Credit Party;

 

(p)                the dedication of space or other dispositions of Property in
connection with and in furtherance of constructing structures or improvements
reasonably related to the development, construction and operation of any
project; provided that in each case such dedication or other dispositions are in
furtherance of, and do not materially impair or interfere with the operations of
Borrower and the Restricted Subsidiaries;

 

(q)                dedications of, or the granting of easements, rights of way,
rights of access and/or similar rights, to any Governmental Authority, utility
providers, cable or other communication providers and/or other parties providing
services or benefits to any project, any Real Property held by Borrower or the
Restricted Subsidiaries or the public at large that would not reasonably be
expected to interfere in any material respect with the operations of Borrower
and the Restricted Subsidiaries; provided that upon request by Borrower,
Administrative Agent shall, in its reasonable discretion, direct Collateral
Agent on behalf of the Secured Parties to subordinate its Mortgage on such Real
Property to such easement, right of way, right of access or similar agreement in
such form as is reasonably satisfactory to Administrative Agent and Borrower;

 



 -177- 

 

 

(r)                 any disposition of Equity Interests in a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a person
(other than Borrower and the Restricted Subsidiaries) from whom such Restricted
Subsidiary was acquired or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), made as part of such acquisition and in each case comprising all
or a portion of the consideration in respect of such sale or acquisition;

 

(s)                 dispositions of non-core assets acquired in connection with
a Permitted Acquisition or other permitted Investment; provided, that (i) the
amount of non-core assets that are disposed of in connection with any such
Permitted Acquisition or other permitted Investment pursuant to this Section
10.05(s) does not exceed 25% of the aggregate purchase price for such Permitted
Acquisition or other permitted Investment and (ii) to the extent that any such
Permitted Acquisition or other permitted Investment is financed with the
proceeds of Indebtedness of Borrower or its Restricted Subsidiaries, then any
proceeds from such Permitted Acquisition or other permitted Investment shall be
used to prepay such Indebtedness (to the extent otherwise permitted hereunder)
or the Loans in accordance with Section 2.10 hereof;

 

(t)                 other dispositions of assets with a fair market value of not
more than the greater of $10.0 million and 5% of Consolidated EBITDA at the time
of determination for the Test Period most recently ended; and

 

(u)                the Transactions.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 (including, for the avoidance of doubt, pursuant
to any transaction permitted by or referred to in Section 10.04(d)) or in
connection with a transaction approved by the Required Lenders, in each case, to
a Person other than a Credit Party, such Collateral shall, except as set forth
in the proviso to Section 10.05(h), be sold, transferred, distributed,
contributed or otherwise disposed of free and clear of the Liens created by the
Security Documents, and Collateral Agent shall take all actions reasonably
requested by Borrower in order to effect the foregoing at the sole cost and
expense of Borrower and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release). To the extent any such sale, transfer, contribution,
distribution or other disposition results in a Guarantor no longer constituting
a Subsidiary of Borrower, the Obligations of such Guarantor and all obligations
of such Guarantor under the Credit Documents shall terminate and be of no
further force and effect, and each of Administrative Agent and Collateral Agent
shall take such actions, at the sole expense of Borrower, as are requested by
Borrower in connection with such termination.

 

SECTION 10.06.  Restricted Payments. Neither Borrower nor any of its Restricted
Subsidiaries shall, directly or indirectly, declare or make any Restricted
Payment at any time, except, without duplication:

 

(a)                [reserved];

 

(b)                any Restricted Subsidiary of Borrower may declare and make
Restricted Payments to Borrower or any Wholly Owned Subsidiary of Borrower which
is a Restricted Subsidiary;

 



 -178- 

 

 

(c)                any Restricted Subsidiary of Borrower, if such Restricted
Subsidiary is not a Wholly Owned Subsidiary, may declare and make Restricted
Payments in respect of its Equity Interests to all holders of such Equity
Interests generally so long as Borrower or its respective Restricted Subsidiary
that owns such Equity Interest or interests in the Person making such Restricted
Payments receives at least its proportionate share thereof (based upon its
relative ownership of the subject Equity Interests and the terms thereof);

 

(d)                Borrower and its Restricted Subsidiaries may engage in
transactions to the extent permitted by Section 10.05;

 

(e)                Borrower and its Restricted Subsidiaries may make Restricted
Payments in respect of Disqualified Capital Stock issued in compliance with the
terms hereof;

 

(f)                 Borrower may repurchase common stock or common stock options
from present or former officers, directors or employees (or heirs of, estates of
or trusts formed by such Persons) of any Company upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan, employment agreement, severance
agreement or like agreement; provided, however, that the aggregate amount of
payments under this clause (f) shall not exceed in any fiscal year of Borrower
the greater of $10.0 million and 5% of Consolidated EBITDA at the time of
determination for the Test Period most recently ended (with unused amounts in
any fiscal year being carried over to succeeding fiscal years);

 

(g)                Borrower and its Restricted Subsidiaries may (i) repurchase
Equity Interests to the extent deemed to occur upon exercise of stock options,
warrants or rights in respect thereof to the extent such Equity Interests
represent a portion of the exercise price of such options, warrants or rights in
respect thereof and (ii) make payments in respect of withholding or similar
taxes payable or expected to be payable by any present or former member of
management, director, officer, employee, or consultant of Borrower or any of its
Subsidiaries or family members, spouses or former spouses, heirs of, estates of
or trusts formed by such Persons in connection with the exercise of stock
options or grant, vesting or delivery of Equity Interests;

 

(h)                Borrower and its Restricted Subsidiaries may make Restricted
Payments to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or, warrants or rights or upon the
conversion or exchange of or into Equity Interests, or payments or distributions
to dissenting stockholders pursuant to applicable law;

 

(i)                 Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed the Initial Restricted Payment
Base Amount as of the date of such Restricted Payment;

 

(j)                 so long as (i) immediately before and after giving effect
thereto no Event of Default has occurred and is continuing, (ii) except for
Restricted Payments made in reliance on clauses (e), (f) or (g) of the
definition of “Available Amount”, immediately after giving effect thereto
Borrower will be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenant (regardless of whether then applicable) as of the most
recent Calculation Date and (iii) except for Restricted Payments made in
reliance on clauses (e), (f) or (g) of the definition of “Available Amount”,
immediately after giving effect thereto the Consolidated Total Net Leverage
Ratio will not exceed 4.00 to 1.00 calculated on a Pro Forma Basis as of the
most recent Calculation Date, Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed the Available Amount
determined at the time such Restricted Payment is made;

 



 -179- 

 

 

(k)                so long as (i) immediately before and after giving effect
thereto no Event of Default has occurred and is continuing, (ii) immediately
after giving effect thereto Borrower will be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenant (regardless of whether then applicable)
as of the most recent Calculation Date and (iii) immediately after giving effect
thereto the Consolidated Total Net Leverage Ratio will not exceed 3.25 to 1.00
calculated on a Pro Forma Basis as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make additional Restricted Payments;

 

(l)                 to the extent constituting Restricted Payments, Borrower may
make payments to counterparties under Swap Contracts entered into in connection
with the issuance of convertible or exchangeable debt;

 

(m)              Borrower and the Restricted Subsidiaries may make Restricted
Payments that are made in an amount equal to the amount of Excluded
Contributions previously received and that Borrower elects to apply under this
clause (m) and do not increase the Available Amount;

 

(n)                Borrower and the Restricted Subsidiaries may make payments of
amounts necessary to repurchase or retire Equity Interests of Borrower or any
Subsidiary in the event of an Equity Holder Disqualification of the holder
thereof or to the extent required by any Gaming/Racing Authority in order to
avoid the suspension, revocation or denial of a Gaming/Racing License by any
Gaming/Racing Authority; provided that, in the case of any such repurchase or
retirement of Equity Interests of Borrower or any Subsidiary, if such efforts do
not jeopardize any Gaming/Racing License, Borrower or any such Subsidiary will
have previously used commercially reasonable efforts to attempt to find a
suitable purchaser for such Equity Interests and no suitable purchaser
acceptable to the applicable Gaming/Racing Authority and Borrower was willing to
purchase such Equity Interests on terms acceptable to the holder thereof within
a time period acceptable to such Gaming/Racing Authority; and

 

(o)                on or prior to the Specified Restricted Payment End Date, so
long as no Event of Default has occurred and is continuing or would result
therefrom, Borrower may make additional Restricted Payments in an amount not to
exceed the amount of Available Specified RP Cash on the date such Restricted
Payment is made (such Restricted Payments, the “Specified Restricted Payments”);
provided that the Specified Restricted Payments may not be made using the
proceeds from any Incremental Commitment, Ratio Debt or the Revolving Facility.

 

SECTION 10.07.  Transactions with Affiliates. Neither Borrower nor any of its
Restricted Subsidiaries shall enter into any transaction involving aggregate
consideration in excess of $5.0 million, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Borrower or any Restricted Subsidiary); provided, however, that
notwithstanding the foregoing, Borrower and its Restricted Subsidiaries:

 

(a)                may enter into indemnification and employment and severance
agreements and arrangements with directors, officers and employees (including
employee compensation, benefit plans or arrangements and health, disability or
similar insurance plans) and may pay customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, board
managers and employees of Borrower and its Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Borrower and its Restricted Subsidiaries;

 



 -180- 

 

 

(b)                may enter into the Transactions and the transactions
described in Borrower’s SEC filings prior to the Closing Date or listed on
Schedule 10.07 hereto as in effect on the Closing Date or any amendment thereto
so long as such amendment is not adverse to the Lenders in any material respect;

 

(c)                may make Investments and Restricted Payments permitted
hereunder;

 

(d)                may enter into the transactions contemplated by each
applicable Transfer Agreement;

 

(e)                may enter into customary expense sharing and tax sharing
arrangements entered into between Borrower, the Restricted Subsidiaries and
Unrestricted Subsidiaries in the ordinary course of business pursuant to which
such Unrestricted Subsidiaries shall reimburse Borrower or the applicable
Restricted Subsidiaries for certain shared expenses and taxes;

 

(f)                 may enter into transactions upon fair and reasonable terms
no less favorable to Borrower or such Restricted Subsidiary, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate; provided that with respect to any transaction (or series of
related transactions) involving consideration of more than $20.0 million, such
transaction shall be approved by the majority of the directors of Borrower;

 

(g)                may enter into any transactions between or among Borrower and
its Subsidiaries (for the avoidance of doubt, including Unrestricted
Subsidiaries) and Joint Ventures that are entered into in the ordinary course of
business of Borrower and its Subsidiaries and Joint Ventures and, in the good
faith judgment of Borrower are necessary or advisable in connection with the
ownership or operation of the business of Borrower and its Subsidiaries and
Joint Ventures, including, but not limited to, (i) payroll, cash management,
purchasing, insurance and hedging arrangements and (ii) management, technology
and licensing arrangements;

 

(h)                may enter into transactions with Persons who have entered
into an agreement, contract or arrangement with Borrower or any of its
Restricted Subsidiaries to manage, own or operate a Gaming/Racing Facility
because Borrower and its Restricted Subsidiaries have not received the requisite
Gaming/Racing Licenses or are otherwise not permitted to manage, own or operate
such Gaming/Racing Facility under applicable Gaming/Racing Laws; provided that
such transactions shall have been approved by a majority of the directors of
Borrower;

 

(i)                 may enter into transactions with any Person, which is an
Affiliate solely due to a director or directors of such Person (or a parent
company of such Person) also being a director or directors of Borrower;

 

(j)                 may enter into transactions with a Person who is not an
Affiliate immediately before the consummation of such transaction that becomes
an Affiliate as a result of such transaction;

 

(k)                may enter into transactions pursuant to the Tax Sharing
Agreement; and

 

(l)                 may issue Equity Interests in Borrower to any Person.

 

SECTION 10.08.  Financial Covenant.

 



(a)               Consolidated Total Net Leverage Ratio.



 



 -181- 

 

 



(i)       Solely for the benefit of the Lenders under the Revolving Facility,
without the consent of the Required Revolving Lenders, Borrower shall not permit
the Consolidated Total Net Leverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with (i) the first complete fiscal quarter ending
after the Closing Date through the fiscal quarter ending December 31, 2020 to
exceed 5.50 to 1.00, (ii) the fiscal quarter ending March 31, 2021 through the
fiscal quarter ending December 31, 2021 to exceed 5.25:1.00; and (iii) the
fiscal quarter ending March 31, 2022 and each fiscal quarter thereafter to
exceed 5.00:1.00; provided that (1) the provisions of this Section 10.08(a)(i)
shall not be applicable to any such fiscal quarter if on the last day of such
fiscal quarter (A) the aggregate principal amount of Revolving Loans, Swingline
Loans and Letters of Credit (excluding up to $2.5 million of issued and
outstanding undrawn Letters of Credit) that are issued and/or outstanding is
equal to or less than 30% of the Total Revolving Commitments. and (B) there are
not more than $250.0 million of Revolving Commitments in the aggregate in effect
and (2) this Section 10.8(a)(i) shall not apply to the extent but only for so
long as Section 10.8(a)(ii) is applicable in accordance with clause (2) of the
proviso thereof, provided, however, that if the Leverage Covenant Relief Period
is terminated in accordance with clause (ii) of the definition thereof, this
Section 10.08(a)(i) shall apply for each fiscal quarter after the Qualifying
Quarter.

 

(ii)       Notwithstanding Section 10.8(a)(i) above, but only for so long as
each and every Leverage Covenant Relief Period Condition shall be satisfied for
the duration of the Leverage Covenant Relief Period, then solely for the benefit
of the Lenders under the Revolving Facility, without the consent of the Required
Revolving Lenders, Borrower shall not permit the Consolidated Total Net Leverage
Ratio as of the last day of any fiscal quarter of Borrower commencing with (i)
the fiscal quarter ending March 31, 2021 to exceed 6.25:1.00; (ii) the fiscal
quarter ending June 30, 2021 to exceed 6.00:1.00; (iii) the fiscal quarter
ending September 30, 2021 to exceed 5.75:1.00; (iv) the fiscal quarter ending
December 31, 2021 to exceed 5.50:1.00 and (v) the fiscal quarter ending March
31, 2022 and each fiscal quarter thereafter to exceed 5.00:1.00; provided that
(1) the provisions of this Section 10.08(a)(ii) shall not be applicable to any
such fiscal quarter if on the last day of such fiscal quarter (A) the aggregate
principal amount of Revolving Loans, Swingline Loans and Letters of Credit
(excluding up to $2.5 million of issued and outstanding undrawn Letters of
Credit) that are issued and/or outstanding is equal to or less than 30% of the
Total Revolving Commitments and (B) there are not more than $250.0 million of
Revolving Commitments in the aggregate in effect and (2) for the avoidance of
doubt, (I) if at any time during the Leverage Covenant Relief Period, a default
shall be made in the due observance or performance by Borrower or any Restricted
Subsidiary of any Leverage Covenant Relief Period Condition or (II) Borrower
shall fail to deliver the Compliance Certificate and Section 9.04 Financials in
respect of the fiscal quarter ending March 31, 2021 on or prior to the dates
required by this Agreement, then this Section 10.08(a)(ii) shall be null and
void and shall be deemed to not have applied in respect of any Test Period
ending during the Leverage Covenant Relief Period and (3) if the Leverage
Covenant Relief Period is terminated in accordance with clause (ii) of the
definition thereof, then the maximum Consolidated Total Net Leverage Ratio
levels for each fiscal quarter after the Qualifying Quarter shall be those as in
effect and set forth in Section 10.08(a)(i).

 

(b)               Section 10.08 Defined Terms. As used in this Section 10.08,
the following terms shall have the following meanings:

 

(i)       “Additional Specified Covenant Relief Period Acquisitions” shall mean
the acquisition by the Borrower or its Restricted Subsidiaries of (i) the
entities operating the Eldorado Resort Casino Shreveport and the Montbleu Resort
Casino pursuant to and in accordance with that certain Equity Purchase
Agreement, dated as of April 24, 2020 (the “Shreveport Acquisition Agreement”),
among Affiliates of Eldorado Resorts, Inc. (“Eldorado”), the Borrower, Twin
River Management Group, Inc., a Delaware corporation (“TRMG”) and the other
parties party thereto and (ii) the casino, hotel and related operations and
assets at the property known as Bally’s Park Place pursuant to that certain
Asset Purchase Agreement, dated as of April 24, 2020 (the “Bally’s Acquisition
Agreement” and, together with the Shreveport Acquisition Agreement, the
“Additional Specified Covenant Relief Period Acquisition Agreements”), by and
between Bally’s Park Place LLC and TRMG.

 



 -182- 

 

 



(ii)       “Leverage Covenant Relief Period” shall mean the period commencing on
the Leverage Covenant Relief Period Commencement Date and ending on the earlier
of (i) the date on which Administrative Agent receives from Borrower the
Compliance Certificate and Section 9.04 Financials in respect of the fiscal
quarter ending March 31, 2021 and (ii) the date that the Administrative Agent
receives a Leverage Covenant Relief Period Termination Notice from Borrower.

 

(iii)       “Leverage Covenant Relief Period Commencement Date” shall mean the
“Amendment No. 1 Effective Date” under and as defined in the Amendment No. 1,
dated as of April 24, 2020, among Borrower, the Guarantors party thereto, the
Revolving Lenders party thereto and Administrative Agent.

 

(iv)       “Leverage Covenant Relief Period Conditions” shall mean, during the
Leverage Covenant Relief Period, the Borrower:

 

(a)        shall not, and shall not permit any of its Restricted Subsidiaries
to, (1) designate any Subsidiary of the Borrower as an Unrestricted Subsidiary
pursuant to Section 9.12, (2) designate any Restricted Subsidiary of the
Borrower as an Immaterial Subsidiary pursuant to Section 9.13, other than any
Restricted Subsidiary that is newly formed (but not acquired) by the Borrower or
any of its Restricted Subsidiaries that satisfies all the criteria to be
designated as an Immaterial Subsidiary under the definition thereof and Section
9.13, (3) make any Investment (i) pursuant to Section 10.04(d) by any Credit
Party in any Person that is not a Credit Party, (ii) pursuant to Section
10.04(i) other than (A) the Specified Covenant Relief Period Acquisitions and
the Additional Specified Covenant Relief Period Acquisitions and (B) other
Permitted Acquisitions solely to the extent the consideration therefor consists
solely of Equity Interests of Borrower issued to the seller(s) in such Permitted
Acquisition, (iii) pursuant to Section 10.04(k) in excess of $10.0 million in
the aggregate during the Leverage Covenant Relief Period, (iv) pursuant to
Section 10.04(h), other than Investments made in reliance on Section 10.04(h)(i)
in an amount not to exceed $1.0 million in the aggregate during the Leverage
Covenant Relief Period or (v) pursuant to Section 10.04(l), (m), (s), (t) or
(x), (4) make any Restricted Payment pursuant to Section 10.06(i), (j), (k), (m)
or (o) or (5) make any Junior Prepayments pursuant to Section 10.09(a)(i),
(a)(ii), (a)(iii) or (a)(xii);

 

(b)        shall not permit the Liquidity at the last day of any month,
commencing with the first calendar month ending after the Amendment No. 1
Effective Date and through and including March 31, 2021 (or if the Leverage
Covenant Relief Period has ended prior to March 31, 2021 pursuant to clause (ii)
of the definition thereof, the last day of the calendar month immediately
preceding such termination), to be less than the Minimum Liquidity Amount at
such time; and

 



 -183- 

 

 



(c)        shall as soon as available and in any event within 10 Business Days
following the last day of each calendar month occurring during the Financial
Covenant Relief Period, furnish a certificate of a Responsible Officer of
Borrower setting forth in reasonable detail the computations necessary to
determine whether Borrower and its Restricted Subsidiaries were in compliance
with the covenants set forth in Section 10.08(b) as of the last day of the
calendar month to which the certificate relates.

 

(v)       “Leverage Covenant Relief Period Termination Notice” shall mean a
certificate of a Responsible Officer of Borrower that is delivered to
Administrative Agent (a) stating that Borrower irrevocably elects (i) to
terminate the Leverage Covenant Relief Period effective as of the date on which
Administrative Agent receives such Covenant Relief Period Termination Notice and
(ii) that commencing with the first fiscal quarter ending after the Qualifying
Quarter, the Financial Maintenance Covenants set forth in Section 10.08 shall be
governed by clauses (a)(i) thereof (instead of clause (a)(ii) thereof) and (b)
certifying that Borrower and its Restricted Subsidiaries would have been in
compliance with the Financial Maintenance Covenants (as set forth in clause
(a)(i) of Section 10.08) as of the most recent Calculation Date if such
Financial Maintenance Covenants had been applicable (the fiscal quarter ending
on such Calculation Date, the “Qualifying Quarter”), and setting forth in
reasonable detail the computations necessary to determine such compliance.

 

(vi)       “Liquidity” shall mean, on any date, the amount equal to (a) the sum
of (x) unrestricted cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries (regardless of whether held in a Collateral Account), plus (y) cash
and Cash Equivalents of Borrower and its Restricted Subsidiaries that are
restricted in favor of the Obligations (which may include cash and Cash
Equivalents securing other Indebtedness secured by a Lien on the Collateral),
plus (b) the aggregate Unutilized R/C Commitments of all Revolving Lenders,
minus (c) the Specified Covenant Relief Period Acquisition Liquidity Reserve.

 

(vii)       “Minimum Liquidity Amount” shall mean (a) from the Amendment No. 1
Effective Date through and including May 31, 2020, $75.0 million, (b) from June
1, 2020 through and including June 30, 2020, $65.0 million, (c) from July 1,
2020 through and including July 31, 2020, $55.0 million, and (d) from and after
August 1, 2020 through and including March 31, 2021, $50.0 million.

 

(viii)       “Specified Covenant Relief Period Acquisition” shall mean the
acquisition by the Borrower or its Restricted Subsidiaries of the equity
interests of Rainbow Casino Vicksburg Partnership, L.P. and IOC-Kansas City,
Inc. pursuant to and in accordance with that certain Equity Purchase Agreement,
dated as of July 10, 2019, among Affiliates of Eldorado, TRMG, the Borrower and
Eldorado.

 

(ix)       “Specified Covenant Relief Period Acquisition Liquidity Reserve”
shall mean (a) at any time prior to the earlier of (i) the consummation of the
Specified Covenant Relief Period Acquisition and (ii) the termination of the
Specified Covenant Relief Period Acquisition in accordance its terms, $230.0
million and (b) from and after the earlier of (i) the consummation of the
Specified Covenant Relief Period Acquisition and (ii) the termination of the
Specified Covenant Relief Period Acquisition in accordance with its terms, $0.0.

 



 -184- 

 

 



(c)       Notwithstanding anything to the contrary in the definition of
“Consolidated EBITDA”, solely for purposes of Section 10.08(a)(ii), Consolidated
EBITDA for the Test Period ending March 31, 2021 shall be deemed to be
Consolidated EBITDA for the fiscal quarters ending December 31, 2020 and March
31, 2021 multiplied by 2, and (ii) Consolidated EBITDA for the Test Period
ending June 30, 2021 shall be deemed to be Consolidated EBITDA for the fiscal
quarters ending December 31, 2020, March 31, 2021 and June 30, 2021 multiplied
by 4/3.

 

(d)       Notwithstanding anything to the contrary in the definition of
“Consolidated EBITDA”, solely for purposes of (A) any Leverage Covenant Relief
Period Termination Notice and (B) Section 10.08(a)(i) if the Leverage Covenant
Relief Period is terminated in accordance with clause (ii) of the definition
thereof, (i) Consolidated EBITDA for the Test Period ending on the last day of
the Qualifying Quarter, shall be deemed to be, at the Borrower’s election, (1)
Consolidated EBITDA for the four fiscal quarter period ending on the last day of
the Qualifying Quarter, (2) Consolidated EBITDA for the three fiscal quarter
period ending on the last day of the Qualifying Quarter multiplied by 4/3 or (3)
Consolidated EBITDA for the two fiscal quarter period ending on the last day of
the Qualifying Quarter multiplied by 2, and (ii) Consolidated EBITDA for the
Test Period ending on the last day of the fiscal quarter immediately following
the Qualifying Quarter shall be deemed to be (1) if the Borrower elected to use
clause (i)(1) or (i)(2) above, Consolidated EBITDA for the four fiscal quarter
period ending on the last day of the fiscal quarter immediately following the
Qualifying Quarter and (2) if the Borrower elected to use clause (i)(3) above,
Consolidated EBITDA for the three fiscal quarter period ending on the last day
of the fiscal quarter immediately following the Qualifying Quarter multiplied by
4/3.

 

(e)       For the avoidance of doubt, only the consent of the Required Revolving
Lenders shall be required to (and only the Required Revolving Lenders, shall
have the ability to) amend, waive or modify the covenants set forth in this
Section 10.08 (including any amendment or modification of any defined terms as
used in this Section 10.08).

 

Notwithstanding the foregoing, Sections 10.08(a) through (d) shall be
disregarded for the purpose of any requirement under this Agreement to be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenant (and
Section 10.08 and related definitions as used for such purpose) for purposes of
Sections 9.12(a)(iii), 10.01(n)(ii), 10.04(l), 10.04(m), 10.06(j), 10.06(k),
10.09(a)(ii) and 10.09(a)(iii) of this Agreement), which determinations shall
instead be based on the following:

 

Solely for the benefit of the Lenders under the Revolving Facility, without the
consent of the Required Revolving Lenders, Borrower shall not permit the
Consolidated Total Net Leverage Ratio as of the last day of any fiscal quarter
of Borrower commencing with (i) the first complete fiscal quarter ending after
the Closing Date through the fiscal quarter ending December 31, 2020 to exceed
5.50 to 1.00, (ii) the fiscal quarter ending March 31, 2021 through the fiscal
quarter ending December 31, 2021 to exceed 5.25: 1.00; and (iii) the fiscal
quarter ending March 31, 2022 and each fiscal quarter thereafter to exceed
5.00:1.00; provided that the provisions of this Section 10.08 shall not be
applicable to any such fiscal quarter if on the last day of such fiscal quarter
the aggregate principal amount of Revolving Loans, Swingline Loans and Letters
of Credit (excluding up to $2.5 million of issued and outstanding undrawn
Letters of Credit) that are issued and/or outstanding is equal to or less than
30% of the Total Revolving Commitments.

 

SECTION 10.09.  Certain Payments of Indebtedness; Amendments to Certain
Agreements.

 



 -185- 

 

 

(a)                None of Borrower or any of its Restricted Subsidiaries will,
nor will they permit any Restricted Subsidiary to voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any Indebtedness under the Senior
Unsecured Notes, any Disqualified Capital Stock or Other Junior Indebtedness or
make any payment in violation of any subordination terms or intercreditor
agreement applicable to any such Indebtedness (such payments, “Junior
Prepayments”), except:

 

(i)               Borrower and its Restricted Subsidiaries may make Junior
Prepayments in an aggregate amount not to exceed the Initial Restricted Payment
Base Amount as of the date of such Junior Prepayments;

 

(ii)               so long as (i) immediately before and after giving effect
thereto no Event of Default has occurred and is continuing, (ii) except for
Junior Prepayments made in reliance on clauses (e), (f) or (g) of the definition
of “Available Amount”, immediately after giving effect thereto Borrower will be
in compliance on a Pro Forma Basis with the Financial Maintenance Covenant
(regardless of whether then applicable) as of the most recent Calculation Date
and (iii) except for Junior Prepayments made in reliance on clauses (e), (f) or
(g) of the definition of “Available Amount”, immediately after giving effect
thereto the Consolidated Total Net Leverage Ratio will not exceed 4.00 to 1.00
calculated on a Pro Forma Basis as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make Junior Prepayments in an aggregate
amount not to exceed the Available Amount determined at the time such Junior
Prepayment is made;

 

(iii)               so long as (i) immediately before and after giving effect
thereto no Event of Default has occurred and is continuing, (ii) immediately
after giving effect thereto Borrower will be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenant (regardless of whether then applicable)
as of the most recent Calculation Date and (iii) immediately after giving effect
thereto the Consolidated Total Net Leverage Ratio will not exceed 3.25 to 1.00
calculated on a Pro Forma Basis as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make additional Junior Prepayments;

 

(iv)               a Permitted Refinancing of any such Indebtedness (including
through exchange offers and similar transactions);

 

(v)               the conversion of any such Indebtedness to Equity Interests
(or exchange of any such Indebtedness for Equity Interests) of Borrower or any
direct or indirect parent of Borrower (other than Disqualified Capital Stock);

 

(vi)               with respect to intercompany subordinated indebtedness, to
the extent consistent with the subordination terms thereof;

 

(vii)               exchanges of Indebtedness issued in private placements and
resold in reliance on Regulation S or Rule 144A for Indebtedness having
substantially equivalent terms pursuant to customary exchange offers;

 

(viii)               prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisitions or Investments (including any
other Acquisition) not prohibited by this Agreement;

 



 -186- 

 

 

(ix)               [reserved];

 

(x)               Junior Prepayments in respect of intercompany Indebtedness
owing to Borrower or its Restricted Subsidiaries will be permitted to the extent
consistent with the subordination terms of any applicable intercompany
subordinated promissory note documenting such intercompany Indebtedness;

 

(xi)               prepayments, redemptions, purchases, defeasance or
satisfaction of Disqualified Capital Stock with the proceeds of any issuance of
Disqualified Capital Stock permitted to be issued hereunder or in exchange for
Disqualified Capital Stock or other Equity Interests permitted to be issued
hereunder;

 

(xii)               Borrower and its Restricted Subsidiaries may make Junior
Prepayments in an aggregate amount not to exceed an amount equal to the amount
of Excluded Contributions previously received and that Borrower elects to apply
under this clause (xii) and do not increase the Available Amount; and

 

(xiii)               Borrower and the Restricted Subsidiaries may make payments
of amounts necessary to repurchase, repay or retire Indebtedness of Borrower or
any Subsidiary in the event of a Disqualification of the holder thereof or to
the extent required by any Gaming/Racing Authority in order to avoid the
suspension, revocation or denial of a Gaming/Racing License by any Gaming/Racing
Authority; provided that, in the case of any such repurchase, repayment or
retirement of Indebtedness of Borrower or any Subsidiary, if such efforts do not
jeopardize any Gaming/Racing License, Borrower or any such Subsidiary will have
previously used commercially reasonable efforts to attempt to find a suitable
purchaser or assignee for such Indebtedness and no suitable purchaser or
assignee acceptable to the applicable Gaming/Racing Authority and Borrower was
willing to purchase or acquire such Indebtedness on terms acceptable to the
holder thereof within a time period acceptable to such Gaming/Racing Authority.

 

(b)                Borrower shall not, and shall not permit any Restricted
Subsidiary to amend, modify or change (X) in any manner materially adverse to
the interests of the Lenders (i) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other Organizational Documents
or the Tax Sharing Agreement or (ii) any term or condition of any Other Junior
Indebtedness Documentation unless in the case of any Other Junior Indebtedness
Documentation, such amendment, modification or change would qualify as a
Permitted Refinancing of such Other Junior Indebtedness or (Y) any Material
Gaming/Racing Agreement or Comfort Letter if any such amendment, modification or
change would (i) be materially less favorable to the interests of Borrower or
its Restricted Subsidiaries, as determined by Borrower in its good faith
judgment or (ii) materially adversely affect the rights, remedies or eligibility
of the Secured Parties under the Credit Documents.

 

SECTION 10.10.  Limitation on Certain Restrictions Affecting Subsidiaries. None
of Borrower or any of its Restricted Subsidiaries shall, directly or indirectly,
create any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary (other than any Foreign Subsidiary or Immaterial
Subsidiary) of Borrower to (i) pay dividends or make any other distributions on
such Restricted Subsidiary’s Equity Interests or any other interest or
participation in its profits owned by Borrower or any of its Restricted
Subsidiaries, or pay any Indebtedness or any other obligation owed to Borrower
or any of its Restricted Subsidiaries, (ii) make Investments in or to Borrower
or any of its Restricted Subsidiaries, (iii) transfer any of its Property to
Borrower or any of its Restricted Subsidiaries or (iv) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted:

 



 -187- 

 

 

(a)                any such encumbrances or restrictions existing under or by
reason of (x) applicable Law (including any Gaming/Racing Law and any
regulations, order or decrees of any Gaming/Racing Authority or other applicable
Governmental Authority) or the Regulatory Agreement (as clarified and
supplemented by the Comfort Letters and in effect on the Closing Date or as
amended thereafter as permitted under this Agreement), (y) the Credit Documents
or (z) the Senior Unsecured Notes and any Permitted Refinancing thereof (so long
as the restrictions in any such Permitted Refinancing, taken as a whole, are no
more restrictive in any material respect to Borrower and its Restricted
Subsidiaries than those in the Senior Unsecured Notes on the Closing Date);

 

(b)                restrictions on the transfer of Property, or the granting of
Liens on Property, in each case, subject to Permitted Liens;

 

(c)                customary restrictions on subletting or assignment of any
lease or sublease governing a leasehold interest of any Company;

 

(d)                restrictions on the transfer of any Property, or the granting
of Liens on Property, subject to a contract with respect to an Asset Sale or
other transfer, sale, conveyance or disposition permitted under this Agreement;

 

(e)                restrictions contained in the existing Indebtedness listed on
Schedule 10.01 and Permitted Refinancings thereof, provided, that the
restrictive provisions in any such Permitted Refinancing, taken as a whole, are
not materially more restrictive than the restrictive provisions in the
Indebtedness being refinanced;

 

(f)                 restrictions contained in Indebtedness of Persons acquired
pursuant to, or assumed in connection with, Permitted Acquisitions or other
Acquisitions not prohibited hereunder after the Closing Date and Permitted
Refinancings thereof, provided, that the restrictive provisions in any such
Permitted Refinancing, taken as a whole, are not materially more restrictive
than the restrictive provisions in the Indebtedness being refinanced, and any
restrictions referred to in this clause (f) are limited to the Persons or assets
being acquired and of the Subsidiaries of such Persons and their assets;

 

(g)                with respect to clauses (i), (ii) and (iii) above,
restrictions contained in any Indebtedness permitted hereunder, in each case,
taken as a whole, to the extent not materially more restrictive than those
contained in this Agreement;

 

(h)                customary restrictions in joint venture arrangements or
management contracts; provided, that such restrictions are limited to the assets
of such joint ventures and the Equity Interests of the Persons party to such
joint venture arrangements or the assignment of such management contract, as
applicable;

 

(i)                 customary non-assignment provisions or other customary
restrictions arising under licenses, leases and other contracts entered into in
the ordinary course of business; provided, that such restrictions are limited to
the assets subject to such licenses, leases and contracts and the Equity
Interests of the Persons party to such licenses and contracts;

 

(j)                 restrictions contained in Indebtedness of Foreign
Subsidiaries incurred pursuant to Section 10.01 and Permitted Refinancings
thereof; provided that such restrictions apply only to the Foreign Subsidiaries
incurring such Indebtedness and their Subsidiaries (and the assets thereof and
Equity Interests in such Foreign Subsidiaries);

 



 -188- 

 

 

(k)                restrictions contained in Indebtedness used to finance, or
incurred for the purpose of financing, Expansion Capital Expenditures and/or
Development Projects and Permitted Refinancings thereof, provided, that such
restrictions apply only to the asset (or the Person owning such asset) being
financed pursuant to such Indebtedness; and

 

(l)                 restrictions contained in subordination provisions
applicable to intercompany debt owed by the Credit Parties; provided, that such
intercompany debt is subordinated to the Obligations on terms at least as
favorable to the Lenders as the subordination of such intercompany debt to any
other obligations.

 

SECTION 10.11.  Limitation on Lines of Business. Neither Borrower nor any
Restricted Subsidiary shall directly or indirectly engage to any material extent
(determined on a consolidated basis) in any line or lines of business activity
other than Permitted Business.

 

SECTION 10.12.  Limitation on Changes to Fiscal Year. Neither Borrower nor any
Restricted Subsidiary shall change its fiscal year end to a date other than
December 31 of each year (provided that any Restricted Subsidiary acquired or
formed, or Person designated as an Unrestricted Subsidiary, in each case, after
the Closing Date may change its fiscal year to match the fiscal year of
Borrower).

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.  Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

 

(a)                any representation or warranty made or deemed made by or on
behalf of Borrower or any other Credit Party pursuant to any Credit Document or
the borrowings or issuances of Letters of Credit hereunder, or any
representation, warranty or statement of fact made or deemed made by or on
behalf of Borrower or any other Credit Party in any report, certificate,
financial statement or other instrument furnished pursuant to any Credit
Document, shall prove to have been false or misleading (i) in any material
respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished;

 

(b)                default shall be made in the payment of (i) any principal of
any Loan or the reimbursement with respect to any Reimbursement Obligation when
and as the same shall become due and payable (whether at the stated maturity
upon prepayment or repayment or by acceleration thereof or otherwise) or (ii)
any interest on any Loans when and as the same shall become due and payable, and
such default under this clause (ii) shall continue unremedied for a period of
five (5) Business Days;

 

(c)                default shall be made in the payment of any fee or any other
amount (other than an amount referred to in (b) above) due under any Credit
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five (5) Business Days;

 

(d)                default shall be made in the due observance or performance by
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 9.01(a) (with respect to Borrower only) or 9.04(d) or in
Article X (subject to, in the case of the financial covenant in Section 10.08,
the cure rights contained in Section 11.03); provided that any default under
Section 10.08 (a “Financial Covenant Event of Default”) shall not constitute an
Event of Default with respect to any Loans or Commitments hereunder, other than
the Revolving Loans and/or any Revolving Commitments, until the date on which
the Revolving Loans have been accelerated, and the Revolving Commitments have
been terminated, in each case, by the Required Revolving Lenders pursuant to
this Section 11.01; provided further, that in the event of a Financial Covenant
Event of Default, upon Administrative Agent’s receipt of a written notice from
Borrower that Borrower intends to exercise the cure right contained in Section
11.03 until the Cure Expiration Date, neither the Lenders nor Administrative
Agent nor Collateral Agent shall exercise any rights or remedies under this
Section 11.01 available during the continuance of a Financial Covenant Event of
Default;

 



 -189- 

 

 

(e)                default shall be made in the due observance or performance by
Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in any Credit Document (other than those specified in
Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such default has been
waived, such default shall continue unremedied for a period of thirty (30) days
after the earlier of (i) written notice thereof from Administrative Agent to
Borrower and (ii) a Responsible Officer of Borrower obtaining knowledge thereof;

 

(f)                 Borrower or any of the Restricted Subsidiaries shall (i)
fail to pay any principal or interest, regardless of amount, due in respect of
any Indebtedness (other than the Obligations), when and as the same shall become
due and payable (after giving effect to any applicable grace period), or (ii)
fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Indebtedness or any event or condition occurs, if the effect of any failure or
occurrence referred to in this clause (ii) is to cause, or to permit the holder
or holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice but giving effect to applicable grace periods) to
cause, such Indebtedness (other than Qualified Contingent Obligations) to become
due, or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise) or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity; provided, however, that
(x) clauses (i) and (ii) shall not apply to any offer to repurchase, prepay or
redeem Indebtedness of a Person acquired in an Acquisition permitted hereunder,
to the extent such offer is required as a result of, or in connection with, such
Acquisition, (y) any event or condition causing or permitting the holders of any
Indebtedness to cause such Indebtedness to be converted into Qualified Capital
Stock (including any such event or condition which, pursuant to its terms may,
at the option of Borrower, be satisfied in cash in lieu of conversion into
Qualified Capital Stock) shall not constitute an Event of Default pursuant to
this paragraph (f) and (z) it shall not constitute an Event of Default pursuant
to this paragraph (f) unless the aggregate amount of all such Indebtedness
referred to in clauses (i) and (ii) exceeds $25.0 million at any one time;

 

(g)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction in
either case under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, in each case seeking (i)
relief in respect of Borrower or any of the Restricted Subsidiaries (other than
any Subject Subsidiary), or of a substantial part of the property or assets of
Borrower or any of the Restricted Subsidiaries (other than any Subject
Subsidiary); (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of the
Restricted Subsidiaries (other than any Subject Subsidiary) or for a substantial
part of the property or assets of Borrower or any of the Restricted Subsidiaries
(other than any Subject Subsidiary); or (iii) the winding-up or liquidation of
Borrower or of any of the Restricted Subsidiaries (other than any Subject
Subsidiary); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 



 -190- 

 

 

(h)                Borrower or any of the Restricted Subsidiaries (other than
any Subject Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law; (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in Section
11.01(g); (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any of
the Restricted Subsidiaries (other than any Subject Subsidiary) or for a
substantial part of the property or assets of Borrower or any of the Restricted
Subsidiaries (other than any Subject Subsidiary) in any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, or similar law; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);

 

(i)                 one or more judgments for the payment of money in an
aggregate amount in excess of $25.0 million (to the extent not covered by third
party insurance) shall be rendered against Borrower or any of the Restricted
Subsidiaries (other than any Subject Subsidiary) or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action (to the extent
such action is not effectively stayed) shall be legally taken by a judgment
creditor to levy upon assets or properties of Borrower or any of the Restricted
Subsidiaries to enforce any such judgment;

 

(j)                 an ERISA Event shall have occurred that, when taken together
with all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect;

 

(k)                with respect to any material Collateral, any security
interest or Lien purported to be created by the applicable Security Document
shall cease to be in full force and effect, or shall cease to give Collateral
Agent, for the benefit of the Secured Parties, the first priority Liens and
rights, powers and privileges in each case purported to be created and granted
under such Security Document in favor of Collateral Agent, or shall be asserted
in writing by any Credit Party or any Affiliate thereof not to be a valid,
perfected security interest in or Lien on the Collateral covered thereby, in
each case, except (x) to the extent that any such perfection or priority is not
required pursuant to this Agreement or the Security Documents or any loss
thereof results from the failure of the Collateral Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Security Documents or to file Uniform Commercial Code continuation
statements and (y) as to Collateral consisting of Real Property to the extent
that such losses are covered by a lender’s title insurance policy and such
insurer has not denied coverage;

 

(l)                 any Guarantee shall cease to be in full force and effect or
any of the Guarantors or Affiliates thereof repudiates in writing, or attempts
in writing to repudiate, any of its obligations under any of the Guarantees
(except to the extent such Guarantee ceases to be in effect in connection with
any transaction permitted pursuant to Sections 9.12 or 10.05);

 

(m)              any Credit Document or any material provisions thereof shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, or a proceeding shall be commenced by any Credit Party seeking
to establish the invalidity or unenforceability thereof (exclusive of questions
of interpretation of any provision thereof), or any Credit Party shall repudiate
or deny in writing that it has any liability or obligation for the payment of
principal or interest purported to be created under any Credit Document;

 



 -191- 

 

 

(n)                there shall have occurred a Change of Control;

 

(o)                there shall have occurred a License Revocation by any
Gaming/Racing Authority in one or more jurisdictions in which Borrower or any of
its Restricted Subsidiaries owns or operates Gaming/Racing Facilities, which
License Revocation (in the aggregate with any other License Revocations then in
existence) relates to operations of Borrower and/or the Restricted Subsidiaries
that in the most recent Test Period accounted for ten percent (10%) or more of
the Consolidated EBITDA of Borrower and its Restricted Subsidiaries (it being
agreed that any License Revocation by a Rhode Island Gaming/Racing Authority
shall be deemed to relate to operations accounting for greater than the 10% of
Consolidated EBITDA of Borrower and its Restricted Subsidiaries); provided,
however, that such License Revocation continues for at least forty-five (45)
consecutive days after the earlier of (x) the date of cessation of the affected
operations as a result of such License Revocation and (y) the date that none of
Borrower, nor any of its Restricted Subsidiaries nor the Lenders receive the net
cash flows generated by any such operations; or

 

(p)                the provisions of any Pari Passu Intercreditor Agreement or
Second Lien Intercreditor Agreement shall, in whole or in part, following such
Pari Passu Intercreditor Agreement or Second Lien Intercreditor Agreement being
entered into, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against the Persons party thereto, except in accordance
with its terms;

 

then, and in every such event (other than (i) an event described in Section
11.01(g) or 11.01(h) with respect to Borrower and (ii) a Financial Covenant
Event of Default unless the Revolving Loans have been accelerated, and the
Revolving Commitments have been terminated, in each case, by the Required
Revolving Lenders pursuant to the final paragraph of this Section 11.01), and at
any time thereafter during the continuance of such event, Administrative Agent,
at the request of the Required Lenders, shall, by notice to Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Credit Swap Contracts and Secured
Cash Management Agreements), shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, anything contained herein or in any other
Credit Document (other than Credit Swap Contracts and Secured Cash Management
Agreements) to the contrary notwithstanding; (iii) exercise any other right or
remedy provided under the Credit Documents or at law or in equity and (iv)
direct Borrower to pay (and Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower, to pay) to Collateral Agent at the Principal
Office such additional amounts of cash, to be held as security by Collateral
Agent for L/C Liabilities then outstanding, equal to the aggregate L/C
Liabilities then outstanding; and in any event described in Section 11.01(g) or
11.01(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
any other Credit Document to the contrary notwithstanding.

 



 -192- 

 

 

Notwithstanding the foregoing, during any period during which a Financial
Covenant Event of Default has occurred and is continuing, Administrative Agent
may with the consent of, and shall at the request of, the Required Revolving
Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they relate to the Revolving Lenders (versus the Lenders),
the Revolving Commitments (versus the Commitments), the Revolving Loans and/or
the Swingline Loans (versus the Loans), and the Letters of Credit.

 

SECTION 11.02.  Application of Proceeds. The proceeds received by Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by Collateral Agent of
its remedies, or otherwise received after acceleration of the Loans, shall be
applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)                First, to the payment of all reasonable costs and expenses,
fees, commissions and taxes of such sale, collection or other realization
including compensation to Administrative Agent and Collateral Agent and their
respective agents and counsel, and all expenses, liabilities and advances made
or incurred by Administrative Agent or Collateral Agent in connection therewith
and all amounts for which Administrative Agent or Collateral Agent, as
applicable is entitled to indemnification pursuant to the provisions of any
Credit Document;

 

(b)                Second, to the payment of all other reasonable costs and
expenses of such sale, collection or other realization and of any receiver of
any part of the Collateral appointed pursuant to the applicable Security
Documents including compensation to the other Secured Parties and their agents
and counsel and all costs, liabilities and advances made or incurred by the
other Secured Parties in connection therewith;

 

(c)                Third, without duplication of amounts applied pursuant to
clauses (a) and (b) above, to the indefeasible payment in full in cash, pro
rata, of the Obligations;

 

(d)                Fourth, to Administrative Agent for the account of the L/C
Lenders, to Cash Collateralize that portion of L/C Liabilities comprised of the
aggregate undrawn amount of Letters of Credit; and

 

(e)                Fifth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Credit Party or its successors or assigns) or
as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be.
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and Collateral Agent pursuant to the terms of Article XII
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 11.03.  Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 11.01, in the event of any Event of Default under
any covenant set forth in Section 10.08 and until the expiration of the
fifteenth (15th) Business Day after the date on which financial statements are
required to be delivered with respect to the applicable fiscal quarter hereunder
(the “Cure Expiration Date”), Borrower may engage in a Permitted Equity Issuance
and Borrower may apply the amount of the Equity Issuance Proceeds thereof to
increase Consolidated EBITDA with respect to such applicable fiscal quarter
(such fiscal quarter, a “Default Quarter”); provided that such Equity Issuance
Proceeds (i) are actually received by Borrower from and after the first day of
the Default Quarter and no later than the Cure Expiration Date, and (ii) do not
exceed the aggregate amount necessary to cause Borrower to be in compliance with
Section 10.08 for the applicable period; provided further, that Borrower shall
not be permitted to engage in any more than (A) two Permitted Equity Issuances
pursuant to this Section 11.03 in any period of four consecutive fiscal quarters
or (B) five Permitted Equity Issuances pursuant to this Section 11.03 during the
term of this Agreement. The parties hereby acknowledge that (i) this Section
11.03 may not be relied on for purposes of calculating any financial ratios
other than as applicable to Section 10.08 and shall not result in any adjustment
to Consolidated EBITDA other than for purposes of compliance with Section 10.08
on the last day of a given Test Period (and not, for avoidance of doubt, for
purposes of determining pricing, any basket sizes, the permissibility of any
transaction or compliance on a Pro Forma Basis with Section 10.08 for any other
purposes of this Agreement), (ii) there shall be no pro forma or other reduction
of the amount of Indebtedness (or cash netting) by the amount of any Permitted
Equity Issuance made pursuant to this Section 11.03 for purposes of determining
compliance with the Financial Maintenance Covenant for the Default Quarter and
(iii) no Revolving Lender, Swingline Lender or L/C Lender shall be required to
fund any Revolving Loan or Swingline Loan or issue any Letter of Credit, as
applicable, during the period from delivery of written notice of Borrower’s
intention to exercise its cure rights under this Section 11.03 for a Default
Quarter until the date Borrower exercises such right for such Default Quarter.

 



 -193- 

 

 

ARTICLE XII.

 

AGENTS

 

SECTION 12.01.  Appointment. Each of the Lenders hereby irrevocably appoints
Citizens to act on its behalf as Administrative Agent and Collateral Agent
hereunder and under the other Credit Documents (including as “trustee” or
“mortgage trustee” under the Ship Mortgages), and authorizes Administrative
Agent and Collateral Agent to take such actions on its behalf and to exercise
such powers as are delegated to Administrative Agent or Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto, including, in accordance with regulatory requirements of any
Gaming/Racing Authority consistent with the intents and purposes of this
Agreement and the other Credit Documents. Citizens is hereby appointed Auction
Manager hereunder, and each Lender hereby authorizes the Auction Manager to act
as its agent in accordance with the terms hereof and of the other Credit
Documents; provided, that Borrower shall have the right to select and appoint a
replacement Auction Manager from time to time by written notice to
Administrative Agent, and any such replacement shall also be so authorized to
act in such capacity. Each Lender agrees that the Auction Manager shall have
solely the obligations in its capacity as the Auction Manager as are
specifically described in this Agreement and shall be entitled to the benefits
of Article XII, as applicable. Each of the Lenders hereby irrevocably authorize
each of the Agents (other than Administrative Agent, Collateral Agent and the
Auction Manager) to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agents and the Lenders, and neither Borrower nor any other Credit
Party shall have rights as a third party beneficiary of any of the provisions of
this Article XII, except to the extent set forth in this Section 12.01, Section
12.06 and Section 12.07(b). It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Each reference in this Article XII to Collateral Agent shall include
Collateral Agent in its capacity as “trustee” or “mortgage trustee” under the
Ship Mortgages.

 



 -194- 

 

 

SECTION 12.02.  Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 12.03.  Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:

 

(a)                shall be subject to any fiduciary or other implied duties
with respect to any Credit Party, any Lender or any other Person, regardless of
whether a Default has occurred and is continuing;

 

(b)                shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)                shall, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. No Agent shall be deemed to
have knowledge of any Default or Event of Default unless and until notice
describing such Default is given in writing to such Agent by Borrower or a
Lender.

 



 -195- 

 

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent or (vi) any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall any Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.

 

Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified ‎Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
‎Disqualified Lender. Administrative Agent does not warrant, nor accept
responsibility, nor shall Administrative Agent have any liability with respect
to the administration, submission or any other matter related to the rates in
the definition of “LIBO Rate” or with respect to any comparable or successor
rate thereto.

 

Each of the Lenders (and each Secured Party by accepting the benefits of the
Collateral) acknowledges that Administrative Agent and/or Collateral Agent may
act as the representative of other classes of indebtedness under the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement.

 

SECTION 12.04.  Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 12.05.  Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of each Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that an Agent acted with gross negligence, bad faith or
willful misconduct in the selection of such sub-agents.

 



 -196- 

 

 

SECTION 12.06.  Resignation of Administrative Agent and Collateral Agent

 

(a)                Administrative Agent and Collateral Agent may at any time
give notice of their resignation to the Lenders and Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the prior written consent of Borrower (unless an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in Section
11.01(g) or 11.01(h) with respect to Borrower has occurred and is continuing) to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and Collateral Agent gives notice of their resignation (or such earlier day as
shall be agreed by the Required Lenders and Borrower (unless an Event of Default
specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing)) (the “Resignation Effective Date”), then the retiring
Administrative Agent and Collateral Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent and Collateral
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                If the Person serving as Administrative Agent and Collateral
Agent is a Defaulting Lender pursuant to clause (iii) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to Borrower and such Person remove such Person as Administrative
Agent and Collateral Agent and, in consultation with Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by Administrative Agent or Collateral
Agent on behalf of the Secured Parties under any of the Credit Documents, the
retiring or removed Administrative Agent or Collateral Agent, as applicable,
shall continue to hold such collateral security until such time as a successor
Administrative Agent and Collateral Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through Administrative Agent or
Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

 



 -197- 

 

 

(d)                Any resignation by Citizens as Administrative Agent and
Collateral Agent pursuant to this Section shall also constitute its resignation
as L/C Lender and Swingline Lender. If Citizens resigns as an L/C Lender, it
shall retain all the rights, powers, privileges and duties of an L/C Lender
hereunder with respect to all of its Letters of Credit outstanding as of the
effective date of its resignation as L/C Lender and all L/C Liability with
respect thereto, including the right to require the Revolving Lenders to make
ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Sections 2.03(e) and (f). If any Lender resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make ABR Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.01(e)(iv). Upon the appointment by Borrower of a successor
L/C Lender or Swingline Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Lender or Swingline Lender, as applicable, (b) the retiring L/C
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents, and (c)
the successor L/C Lender shall issue letters of credit in substitution for the
Letters of Credit of the retiring L/C Lender, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Lender to effectively assume the obligations of the retiring L/C Lender with
respect to such Letters of Credit.

 

(e)                To the extent required by applicable Gaming/Racing Laws or
the conditions of any Gaming/Racing License, Administrative Agent and Collateral
Agent shall notify the applicable Gaming/Racing Authorities of any change in the
Administrative Agent or Collateral Agent. Borrower shall provide advice and
assistance to Administrative Agent and Collateral Agent in making such
notifications.

 

SECTION 12.07.  Nonreliance on Agents and Other Lenders.

 

(a)                Each Lender acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

(b)                Each Lender acknowledges that in connection with Borrower
Loan Purchases, (i) Borrower may purchase or acquire Term Loans hereunder from
the Lenders from time to time, subject to the restrictions set forth in the
definition of Eligible Assignee and in Section 13.05(d), (ii) Borrower currently
may have, and later may come into possession of, information regarding such Term
Loans or the Credit Parties hereunder that is not known to such Lender and that
may be material to a decision by such Lender to enter into an assignment of such
Loans hereunder (“Excluded Information”), (iii) such Lender has independently
and without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement. Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent, Auction Manager or the
other Lenders hereunder.

 



 -198- 

 

 

SECTION 12.08.  Indemnification. The Lenders agree to reimburse and indemnify
each Agent in its capacity as such ratably according with its “percentage” as
used in determining the Required Lenders at such time or, if the Commitments
have terminated and all Loans have been repaid in full, as determined
immediately prior to such termination and repayment (with such “percentages” to
be determined as if there are no Defaulting Lenders), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Borrower or any of its Subsidiaries; provided, however, that no Lender shall be
liable to any Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) resulting from the gross negligence, or willful
misconduct of such Agent (as determined by a court of competent jurisdiction in
a final and non-appealable decision) or (y) relating to or arising out of the
Engagement Letter. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 12.08 shall survive the payment of all Obligations.

 

SECTION 12.09.  No Other Duties. Anything herein to the contrary
notwithstanding, none of Administrative Agent, Collateral Agent, Lead Arrangers
or Syndication Agent shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as Administrative Agent, Collateral Agent, an L/C Lender, the
Swingline Lender, the Auction Manager or a Lender hereunder.

 

SECTION 12.10.  Holders. Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

SECTION 12.11.  Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Liability shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

 



 -199- 

 

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Liabilities
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Secured Parties and their respective agents
and counsel and all other amounts due the Secured Parties under Sections 2.03,
2.05 and 13.03) allowed in such judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
under Sections 2.03, 2.05 and 13.03.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.  Collateral Matters.

 

(a)                Each Lender (and each other Secured Party by accepting the
benefits of the Collateral) authorizes and directs Collateral Agent to enter
into the Security Documents for the benefit of the Secured Parties and to hold
and enforce the Liens on the Collateral on behalf of the Secured Parties.
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. The Lenders hereby authorize Collateral
Agent to take the actions set forth in Section 13.04(g). Upon request by
Administrative Agent at any time, the Lenders will confirm in writing Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.12.

 

(b)                Collateral Agent shall have no obligation whatsoever to the
Lenders, the other Secured Parties or any other Person to assure that the
Collateral exists or is owned by any Credit Party or is cared for, protected or
insured or that the Liens granted to Collateral Agent pursuant to the applicable
Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Collateral Agent in Section 12.01 or in this Section
12.12 or in any of the Security Documents, it being understood and agreed that
in respect of the Collateral or any part thereof, or any act, omission or event
related thereto, Collateral Agent may act in any manner it may deem appropriate,
in its sole discretion, given Collateral Agent’s own interest in the Collateral
or any part thereof as one of the Lenders and that Collateral Agent shall have
no duty or liability whatsoever to the Lenders or the other Secured Parties,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 



 -200- 

 

 

SECTION 12.13.  Withholding Tax. To the extent required by any applicable
Requirement of Law, an Agent may withhold from any payment to any Lender, an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 5.06, each Lender shall indemnify the
relevant Agent, and shall make payable in respect thereof within thirty (30)
calendar days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Agent) incurred by or asserted against the
Agent by the IRS or any other Governmental Authority as a result of the failure
of the Agent to properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding Tax ineffective). A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due Administrative Agent under this Section
12.13. The agreements in this Section 12.13 shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of any
Loans and all other amounts payable hereunder. For the avoidance of doubt, for
purposes of this Section 12.13, the term “Lender” includes any Swingline Lender
and any L/C Issuer.

 

SECTION 12.14.  Secured Cash Management Agreements and Credit Swap Contracts.
Except as otherwise expressly set forth herein or in any Security Document, no
Cash Management Bank or Swap Provider that obtains the benefits of Section
11.02, Article VI or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article XII to the contrary, Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Credit Swap Contracts unless Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as Administrative Agent may request, from the applicable Cash
Management Bank or Swap Provider, as the case may be.

 

SECTION 12.15.  ERISA.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Credit Party, that at least one of the following is and
will be true:

 

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

 

(ii)               the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of Section 406 of ERISA and
Section 4975 of the Code such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 



 -201- 

 

 

(iii)               (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)               such other representation, warranty and covenant as may be
agreed in writing between Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Credit Party,
that none of the Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by Administrative Agent under this
Agreement, any Credit Documents or any documents related hereto or thereto).

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.  Waiver. No failure on the part of Administrative Agent,
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by Law.

 

SECTION 13.02.  Notices.

 

(a)                General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile or electronic mail). All such written notices shall be
mailed certified or registered mail, faxed or delivered to the applicable
address, telecopy or facsimile number or (subject to Section 13.02(b) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 



 -202- 

 

 

(i)               if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature pages
hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

 

(b)                Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent; provided, however, that the
foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                Change of Address, Etc. Each Credit Party, each Agent, each
L/C Lender and the Swingline Lender may change its respective address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, each L/C Lender and the Swingline Lender.

 

(d)                Reliance by Agents and Lenders. Agents and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Notices of
Borrowing and Letter of Credit Requests) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each Indemnitee
from all Losses resulting from the reliance by such Indemnitee on each notice
purportedly given by or on behalf of Borrower (except to the extent resulting
from such Indemnitee’s own gross negligence, bad faith or willful misconduct or
material breach of any Credit Document) and believed by such Indemnitee in good
faith to be genuine. All telephonic notices to and other communications with
Administrative Agent or Collateral Agent may be recorded by Administrative Agent
or Collateral Agent, as the case may be, and each of the parties hereto hereby
consents to such recording.

 



 -203- 

 

 

(e)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of their respective Affiliates, directors,
officers, employees, counsel, agents, trustees, investment advisors and
attorneys-in-fact (collectively, the “Agent Parties”) have any liability to
Borrower, any other Credit Party, any Lender, any L/C Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of any Credit Document by, such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any other
Credit Party, any Lender, any L/C Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

SECTION 13.03.  Expenses, Indemnification, Etc.

 

(a)                The Credit Parties, jointly and severally, agree to pay or
reimburse:

 

(i)               Agents for all of their reasonable and documented
out-of-pocket costs and expenses (including the reasonable and documented fees,
expenses and disbursements of Latham & Watkins LLP, counsel to the
Administrative Agent and Collateral Agent, and one special gaming and local
counsel in each of Rhode Island, Mississippi and Delaware) in connection with
(1) the negotiation, preparation, execution and delivery of the Credit Documents
and the extension and syndication of credit (including the Loans and
Commitments) hereunder and (2) the negotiation, preparation, execution and
delivery of any modification, supplement, amendment or waiver of any of the
terms of any Credit Document (whether or not consummated or effective) requested
by the Credit Parties;

 

(ii)               each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable and documented fees, expenses
and disbursements of one primary legal counsel for Lenders and Agents taken as a
whole selected by Administrative Agent and of one special gaming and local
counsel in each applicable material jurisdiction reasonably deemed necessary by
Agents (and solely in the case of an actual or perceived conflict of interest,
where the Persons affected by such conflict inform Borrower in writing of the
existence of an actual or perceived conflict of interest prior to retaining
additional counsel, one additional of each such counsel for each group of
similarly situated Secured Parties)) in connection with (1) any enforcement or
collection proceedings resulting from any Default, including all manner of
participation in or other involvement with (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) judicial
or regulatory proceedings and (z) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated), (2) following the occurrence and during
the continuance of an Event of Default, the enforcement of any Credit Document,
and (3) the enforcement of this Section 13.03; and

 



 -204- 

 

 

(iii)               Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable and documented fees and
disbursements of one counsel in each applicable material jurisdiction) incurred
in connection with any filing, registration, recording or perfection of any
security interest contemplated by any Credit Document or any other document
referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                The Credit Parties, jointly and severally, hereby agree to
indemnify each Agent, each Lender and their respective Affiliates and their and
their respective Affiliates’, directors, trustees, officers, employees,
representatives, advisors, partners and agents (each, an “Indemnitee”) from, and
hold each of them harmless against, any and all Losses incurred by, imposed on
or asserted against any of them directly or indirectly arising out of or by
reason of or relating to the negotiation, execution, delivery, performance,
administration or enforcement of any Credit Document, any of the transactions
contemplated by the Credit Documents (including the Transactions), any breach by
any Credit Party of any representation, warranty, covenant or other agreement
contained in any Credit Document in connection with any of the Transactions, the
use or proposed use of any of the Loans or Letters of Credit, the issuance of or
performance under any Letter of Credit or, the use of any collateral security
for the Obligations (including the exercise by any Agent or Lender of the rights
and remedies or any power of attorney with respect thereto or any action or
inaction in respect thereof), including all amounts payable by any Lender
pursuant to Section 12.08, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE, but excluding (i) any such Losses arising from the gross negligence,
bad faith or willful misconduct or material breach of any Credit Documents by
such Indemnitee or its Related Indemnified Persons (as determined by a court of
competent jurisdiction in a final and non-appealable decision) and (ii) any such
Losses relating to any dispute between and among Indemnitees that does not
involve an act or omission by any Company or any of their respective Affiliates
(other than any claims against Administrative Agent, Collateral Agent, any Lead
Arranger, any other agent or bookrunner named on the cover page hereto,
Swingline Lender or any L/C Lender, in each case, acting in such capacities or
fulfilling such roles); provided, however, this Section 13.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. For purposes of this Section
13.03(b), a “Related Indemnified Person” of an Indemnitee means (1) any
controlling person or controlled affiliate of such Indemnitee, (2) the
respective directors, officers, trustees, partners or employees of such
Indemnitee or any of its controlling persons or controlled Affiliates and (3)
the respective agents or advisors of such Indemnitee or any of its controlling
persons or controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling person or such controlled
Affiliate; provided that each reference to a controlled Affiliate or controlling
person in this sentence pertains to a controlled Affiliate or controlling person
involved in the performance of the Indemnitee’s obligations under the
facilities.

 



 -205- 

 

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to (A)
the parties’ relationship under the Credit Documents (including the exercise or
remedies thereunder); (B) any Company’s (or such predecessor-in-interest’s)
ownership, operation, lease or use of such site or facility; or (C) any aspect
of the respective business or operations of any Company (or
predecessor-in-interest), and, in each case shall include, without limitation,
any and all such Losses for which any Company could be found liable, or
(iii) any presence, Release or threatened Release of any Hazardous Materials at,
on, under or from any such site or facility to the extent such Losses arise from
or relate to (A) the parties’ relationship under the Credit Documents (including
the exercise or remedies thereunder); (B) any Company’s (or such
predecessor-in-interest’s) ownership, operation, lease or use of such site or
facility; or (C) any aspect of the respective business or operations of any
Company (or predecessor-in-interest), and, in each case shall include, without
limitation, any and all such Losses for which any Company could be found liable,
including any such Release or threatened Release that shall occur during any
period when any Agent or Lender shall be in possession of any such site or
facility following the exercise by such Agent or Lender, as the case may be, of
any of its rights and remedies hereunder or under any of the Security Documents;
provided, however, that the indemnity hereunder shall be subject to the
exclusions from indemnification set forth in the preceding sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any Law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder). No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 



 -206- 

 

 

SECTION 13.04.  Amendments and Waiver.

 

(a)                Neither this Agreement nor any other Credit Document nor any
terms hereof or thereof may be amended, modified, changed or waived, unless such
amendment, modification, change or waiver is in writing signed by each of the
Credit Parties that is party thereto and the Required Lenders (or Administrative
Agent with the consent of the Required Lenders); provided, however, that no such
amendment, modification, change or waiver shall (and any such amendment,
modification, change or waiver set forth below in clauses (i) through (vii) of
this Section 13.04(a) shall only require the approval of the Agents and/or
Lenders whose consent is required therefor pursuant to such clauses):

 

(i)               extend the date for any scheduled payment of principal on any
Loan or Note or extend the stated maturity of any Letter of Credit beyond any
R/C Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction (and the obligations of the Revolving Lenders to participate in
such Letters of Credit pursuant to Section 2.03(f) are terminated upon the fifth
Business Day preceding the applicable R/C Maturity Date) or the participations
therein are required to be assumed by Revolving Lenders that have Revolving
Commitments which extend beyond such R/C Maturity Date (and the other Revolving
Lenders are released from their obligations under such participations)) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly and adversely affected thereby (it being understood that
the waiver of (or amendment to the terms of) any Default or Event of Default or
of any mandatory prepayment of the Loans or mandatory reduction in Commitments
shall not constitute a postponement of any date scheduled for the payment of
principal or interest or an extension or increase of any Commitment and any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction);

 

(ii)               release (x) all or substantially all of the Collateral
(except as provided in this Agreement or the Security Documents) under all the
Security Documents or (y) all or substantially all of the Guarantors from the
Guarantees (except as expressly provided in this Agreement), without the consent
of each Lender;

 

(iii)               amend, modify, change or waive (x) any provision of
Section 11.02 or this Section 13.04 without the consent of each Lender, (y) any
other provision of any Credit Document or any other provision of this Agreement
that expressly provides that the consent of all Lenders or all affected Lenders
is required, without the consent of each Lender directly and adversely affected
thereby or (z) any provision of any Credit Document that expressly provides that
the consent of the Required Tranche Lenders of a particular Tranche or Required
Revolving Lenders is required, without the consent of the Required Tranche
Lenders of each applicable Tranche or the Required Revolving Lenders, as the
case may be (in each case, except for technical amendments with respect to
additional extensions of credit (including Extended Term Loans or Extended
Revolving Loans) pursuant to this Agreement which afford the benefits or
protections to such additional extensions of credit of the type provided to the
Term Loans and/or the Revolving Commitments and Revolving Loans, as applicable);

 



 -207- 

 

 

(iv)               (x) reduce the percentage specified in the definition of
Required Lenders or Required Tranche Lenders or otherwise amend the definition
of Required Lenders or Required Tranche Lenders without the consent of each
Lender or (y) reduce the percentage specified in the definition of Required
Revolving Lenders or otherwise amend the definition of Required Revolving
Lenders without the consent of each Revolving Lender (provided that, (x) no such
consent shall be required for technical amendments with respect to additional
extensions of credit (including Extended Term Loans and Extended Revolving
Loans) pursuant to this Agreement, and (y) with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders, Required Tranche Lenders
and/or Required Revolving Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date);

 

(v)               amend, modify, change or waive Section 4.02 or Section 4.07(b)
in a manner that would alter the pro rata sharing of payments required thereby,
without the consent of each Lender directly and adversely affected thereby
(except for technical amendments with respect to additional extensions of credit
(including Extended Term Loans or Extended Revolving Loans) pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable);

 

(vi)               impose any greater restriction on the ability of any Lender
under a Tranche to assign any of its rights or obligations hereunder without the
written consent of the Required Tranche Lenders for such Tranche; or

 

(vii)               (A) amend, modify or waive any provision of Section 10.08
(and related definitions as used in such Section, but not as used in other
Sections of this Agreement), (B) amend, modify or waive any Default or Event of
Default resulting from a breach of Section 10.08, (C) amend, modify or waive any
provision of the last paragraph of Section 11.01 or (D) amend, modify or waive
the provisions of Section 7.02 solely as they relate to the Revolving Loans and
Letters of Credit, without the written consent of the Required Revolving Lenders
and, notwithstanding anything to the contrary set forth in this Section 13.04,
only the written consent of such Lenders shall be necessary to permit any such
amendment, modification or waiver; provided, however, that the consent of the
Required Lenders shall be required to waive, amend or modify the requirement to
be in compliance on a Pro Forma Basis with the Financial Maintenance Covenant
(and Section 10.08 and related definitions as used for such purpose) for
purposes of Sections 9.12(a)(iii), 10.01(n)(ii), 10.04(l), 10.04(m), 10.06(j),
10.06(k), 10.09(a)(ii) and 10.09(a)(iii);

 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision as same relates to the
rights or obligations of such Agent or (E) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required Tranche Lenders of each adversely affected
Tranche (such consent being in lieu of the consent of the Required Lenders
required above in this Section 13.04(a)) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement (including
Extended Term Loans or Extended Revolving Loans) so that such additional
extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans or Revolving Loans, as applicable);
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (y) the principal and
accrued and unpaid interest of such Defaulting Lender’s Loans shall not be
reduced or forgiven (other than as a result of any waiver of the applicability
of any post-default increase in interest rates), nor shall the date for any
scheduled payment of any such amounts be postponed, without the consent of such
Defaulting Lender (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in any
rate of interest or fees for purposes of this clause (y), notwithstanding the
fact that such amendment or modification actually results in such a reduction)
and (z) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender (other than in the case of a consent by Administrative Agent
to permit Borrower and its Subsidiaries to purchase Revolving Commitments (and
Revolving Loans made pursuant thereto) of Defaulting Lenders in excess of the
amount permitted pursuant to Section 13.04(h)).

 



 -208- 

 

 

In addition, notwithstanding the foregoing, the Engagement Letter may only be
amended or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.

 

(b)                If, (x) in connection with any proposed amendment,
modification, change or waiver of or to any of the provisions of this Agreement,
the consent of the Required Lenders (or in the case of a proposed amendment,
modification, change or waiver affecting a particular Class or Tranche, the
Lenders holding a majority of the Loans and Commitments with respect to such
Class or Tranche) is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, or (y) any
Lender declines to consent to an extension of its Loans or Commitments under
Section 2.13, Borrower shall have the right, to either:

 

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required or requested, as
applicable, with respect to a particular Class or Tranche of Loans (or related
Commitments), to replace only the Classes or Tranches of Commitments and/or
Loans of such non-consenting Lender with respect to which such Lender’s
individual consent is required, or requested, as applicable (such Classes or
Tranches, the “Affected Classes”)) with one or more Replacement Lenders, so long
as, at the time of such replacement, each such Replacement Lender consents to
the proposed amendment, modification, change or waiver; provided, further, that
(i) at the time of any such replacement, the Replacement Lender shall enter into
one or more Assignment Agreements (and with all fees payable pursuant to Section
13.05(b) to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of, and in
each case L/C Interests of, the Replaced Lender (or, at the option of Borrower
if the respective Lender’s consent is required with respect to less than all
Classes or Tranches of Loans (or related Commitments), the Commitments,
outstanding Loans and L/C Interests of the Affected Classes), (ii) at the time
of any replacement, the Replaced Lender shall receive an amount equal to the sum
of (A) the principal of, and all accrued interest on, all outstanding Loans of
such Lender (other than any Loans not being acquired by the Replacement Lender),
(B) all Reimbursement Obligations owing to such Lender, together with all then
unpaid interest with respect thereto at such time, in the event Revolving Loans
or Revolving Commitments owing to such Lender are being acquired and (C) all
accrued, but theretofore unpaid, fees and other amounts owing to the Lender with
respect to the Loans being so assigned and (iii) all obligations of Borrower
owing to such Replaced Lender (other than those specifically described in clause
(ii) above in respect of Replaced Lenders for which the assignment purchase
price has been, or is concurrently being, paid, and other than those relating to
Loans or Commitments not being acquired by the Replacement Lender, but including
any amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan), as applicable, shall be paid in full to such
Replaced Lender, as applicable, concurrently with such replacement. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, and the receipt
of any consents that would be required for an assignment of the subject Loans
and Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within one (1)
Business Day (or such shorter period as is acceptable to Administrative Agent)
after Borrower’s request, execution of such Assignment Agreement by the Replaced
Lender shall not be required to effect such assignment; or

 



 -209- 

 

 

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required or
requested, as applicable, with respect to a particular Class or Tranche of
Loans, the Commitment and Loans of the Affected Class) and, if applicable, Cash
Collateralize its applicable R/C Percentage of the L/C Liability, in either
case, upon one (1) Business Day’s (or such shorter period as is acceptable to
Administrative Agent) prior written notice to Administrative Agent at the
Principal Office (which notice Administrative Agent shall promptly transmit to
each of the Lenders). Any such prepayment of the Loans or termination of the
Commitments of such Lender shall be made together with accrued and unpaid
interest, fees and other amounts owing to such Lender (including all amounts, if
any, owing pursuant to Section 5.05) (or if the applicable consent requires
approval of all Lenders of a particular Class or Tranche but not all Lenders,
then Borrower shall terminate all Commitments and/or repay all Loans, in each
case together with payment of all accrued and unpaid interest, fees and other
amounts owing to such Lender (including all amounts, if any, owing pursuant to
Section 5.05) under such Class or Tranche), so long as in the case of the
repayment of Revolving Loans of any Lender pursuant to this Section 13.04(b)(B),
(A) the Revolving Commitment of such Lender is terminated concurrently with such
repayment and (B) such Lender’s R/C Percentage of all outstanding Letters of
Credit is Cash Collateralized or backstopped by Borrower in a manner reasonably
satisfactory to Administrative Agent and the L/C Lenders. Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(b)(B), such Loans
repaid or acquired pursuant hereto shall be cancelled for all purposes and no
longer outstanding (and may not be resold, assigned or participated out by
Borrower) for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Credit Document, (C) the providing of
any rights to Borrower as a Lender under this Agreement or any other Credit
Document, and (D) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document.

 



 -210- 

 

 

(c)                Administrative Agent and Borrower may (without the consent of
Lenders) amend any Credit Document to the extent (but only to the extent)
necessary to reflect the existence and terms of Incremental Revolving
Commitments, Incremental Term Loans, Other Term Loans, Other Revolving
Commitments, Extended Term Loans and Extended Revolving Commitments.
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Credit
Document. In addition, upon the effectiveness of any Refinancing Amendment,
Administrative Agent, Borrower and the Lenders providing the relevant Credit
Agreement Refinancing Indebtedness may amend this Agreement to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Loan Commitments). Administrative Agent and Borrower may effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and Borrower, to
effect the terms of any Refinancing Amendment. Administrative Agent and
Collateral Agent may enter into (i) amendments to this Agreement and the other
Credit Documents with Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of the Loans and/or Commitments extended
pursuant to Section 2.13 or incurred pursuant to Sections 2.12 or 2.15, (ii)
such technical amendments as may be necessary or appropriate in the reasonable
opinion of Administrative Agent and Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with Section 2.13, Section 2.12 or Section 2.15 and (iii) such
technical amendments as may be necessary to establish separate tranches or
sub-tranches if the terms of a portion (but not all) of an existing Tranche is
amended in accordance with Section 13.04(a).

 

(d)                Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders,
Administrative Agent and Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans (or any Tranche thereof in the case of additional
Term Loans) and the Revolving Loans and Revolving Commitments (or any Tranche of
Revolving Loans and Revolving Commitments in the case of additional Revolving
Loans or Revolving Commitments) and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, Required Tranche
Lenders and/or Required Revolving Lenders, as applicable.

 

(e)                Notwithstanding anything to the contrary herein, (i) upon
five (5) Business Days’ prior written notice to the Lenders, any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender, unless any Lender shall have objected within such
five (5) Business Day period) solely to effect administrative changes or to
correct administrative errors or omissions or to cure an ambiguity, defect or
error (including, without limitation, to revise the legal description of any
Mortgaged Real Property based on surveys), (ii) any Credit Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by Borrower and Administrative Agent (without the
consent of any Lender) to grant a new Lien for the benefit of the Secured
Parties or extend an existing Lien over additional property or to make
modifications which are not materially adverse to the Lenders and are requested
or required by Gaming/Racing Authorities or Gaming/Racing Laws and (iii) any
Credit Document may be waived, amended, supplemented or modified pursuant to an
agreement or agreements in writing entered into by Borrower and Administrative
Agent (without the consent of any Lender) to permit any changes requested or
required by any Governmental Authority that are not materially adverse to the
Lenders (including any changes relating to qualifications as a permitted holder
of debt, licensing or limits on Property that may be pledged as Collateral or
available remedies). Notwithstanding anything to the contrary herein, (A)
additional extensions of credit consented to by Required Lenders shall be
permitted hereunder on a ratable basis with the existing Loans (including as to
proceeds of, and sharing in the benefits of, Collateral and sharing of
prepayments), (B) Collateral Agent shall (and each of the Lenders (and each
Secured Party by accepting the benefits of the Collateral) hereby authorize
Collateral Agent to) enter into the Pari Passu Intercreditor Agreement upon the
request of Borrower in connection with the incurrence of Permitted First
Priority Refinancing Debt, or Ratio Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(iv) and 10.01(t)(A)(vi)), as applicable (or
any amendments and supplements thereto in connection with the incurrence of
additional Permitted First Priority Refinancing Debt, or Ratio Debt (and
Permitted Refinancings thereof that satisfy Sections 10.01(t)(A)(iv) and
10.01(t)(A)(vi))), and (C) Collateral Agent shall (and each of the Lenders (and
each Secured Party by accepting the benefits of the Collateral) hereby authorize
Collateral Agent to) enter into the Second Lien Intercreditor Agreement upon the
request of Borrower in connection with the incurrence of Permitted Second
Priority Refinancing Debt, or Ratio Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(iv) and 10.01(t)(A)(vi), as applicable (or any
amendments or supplements thereto in connection with the incurrence of
additional Permitted Second Priority Refinancing Debt, or Ratio Debt (and
Permitted Refinancings thereof that satisfy Sections 10.01(t)(A)(iv) and
10.01(t)(A)(vi). Each Lender agrees to be bound by the terms of the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement, from and
after the effectiveness thereof, as if directly a party thereto.

 



 -211- 

 

 

(f)                 Notwithstanding anything to the contrary herein, the
applicable Credit Party or Credit Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any new agreement or instrument, without
the consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional Property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any Property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

 

(g)                Notwithstanding anything to the contrary herein,
Administrative Agent and Collateral Agent shall (A) release any Lien granted to
or held by Administrative Agent or Collateral Agent upon any Collateral (i) upon
Payment in Full of the Obligations (other than (x) obligations under any Swap
Contracts as to which acceptable arrangements have been made to the satisfaction
of the relevant counterparties and (y) Cash Management Agreements not yet due
and payable), (ii) upon the sale, transfer, distribution, contribution or other
disposition of Collateral to the extent required pursuant to the last paragraph
in Section 10.05 (and Administrative Agent or Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry) to any Person other than a
Credit Party, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders to the extent required by Section
13.04(a)), (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guarantee pursuant
to Section 6.08, (v) constituting Equity Interests in or property of an
Unrestricted Subsidiary, (vi) subject to Liens permitted under Sections 10.02(i)
or 10.02(k), in each case, to the extent the documents governing such Liens do
not permit such Collateral to secure the Obligations, or (vii) as otherwise may
be provided herein or in the relevant Security Documents, and (B) consent to and
enter into (and execute documents permitting the filing and recording, where
appropriate) the grant of easements and covenants and subordination rights with
respect to real property, conditions, restrictions and declarations on customary
terms, and subordination, non-disturbance and attornment agreements on customary
terms reasonably requested by Borrower with respect to leases entered into by
Borrower and its Restricted Subsidiaries, to the extent requested by Borrower
and not materially adverse to the interests of the Lenders (including, without
limitation, the Hard Rock SNDA (Retail Lease) and the Hard Rock SNDA (Restaurant
Lease)).

 



 -212- 

 

 

(h)                If any Lender is a Defaulting Lender, Borrower shall have the
right to terminate such Defaulting Lender’s Revolving Commitment and repay the
Loans related thereto as provided below so long as Borrower Cash Collateralizes
or backstops such Defaulting Lender’s applicable R/C Percentage of the L/C
Liability to the reasonable satisfaction of the L/C Issuer and Administrative
Agent; provided that such terminations of Revolving Commitments shall not exceed
20% of the sum of (x) the initial aggregate principal amount of the Revolving
Commitments on the Closing Date plus (y) the initial aggregate principal amount
of all Incremental Revolving Commitments incurred after the Closing Date and
prior to such date of determination; provided, further, that Borrower and its
Subsidiaries may terminate additional Revolving Commitments and repay the Loans
related thereto pursuant to this Section 13.04(h) with the consent of
Administrative Agent. At the time of any such termination and/or repayment, and
as a condition thereto, the Replaced Lender shall receive an amount equal to the
sum of (A) the principal of, and all accrued interest on, all outstanding Loans
of such Lender provided pursuant to such Revolving Commitments, (B) all
Reimbursement Obligations owing to such Lender, together with all then unpaid
interest with respect thereto at such time, in the event Revolving Loans or
Revolving Commitments owing to such Lender are being repaid and terminated or
acquired, as the case may be, and (C) all accrued, but theretofore unpaid, fees
owing to the Lender pursuant to Section 2.05 with respect to the Loans being so
repaid, as the case may be and all other obligations of Borrower owing to such
Replaced Lender (other than those relating to Loans or Commitments not being
terminated or repaid) shall be paid in full to such Defaulting Lender
concurrently with such termination. At such time, unless the respective Lender
continues to have outstanding Loans or Commitments hereunder, such Lender shall
no longer constitute a “Lender” for purposes of this Agreement, except with
respect to indemnifications under this Agreement (including, without limitation,
Sections 4.02, 5.01, 5.03, 5.05, 5.06 and 13.03), which shall survive as to such
repaid Lender. Immediately upon any repayment of Loans by Borrower pursuant to
this Section 13.04(h), such Loans repaid pursuant hereto shall be cancelled for
all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document.

 

SECTION 13.05.  Benefit of Agreement; Assignments; Participations.

 

(a)                This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, no Credit Party may assign or transfer any of its
rights, obligations or interest hereunder or under any other Credit Document (it
being understood that a merger or consolidation not prohibited by this Agreement
shall not constitute an assignment or transfer) without the prior written
consent of all of the Lenders and provided, further, that, although any Lender
may transfer, assign or grant participations in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Commitments, Loans or related Obligations
hereunder except as provided in Section 13.05(b)) and the participant shall not
constitute a “Lender” hereunder; and provided, further, that no Lender shall
transfer, assign or grant any participation (x) to a natural person, (y) to a
Person that is a Disqualified Lender as of the applicable Trade Date (unless
consented to by Borrower) or (z) under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any other Credit
Document; provided that such participation may provide that such Lender will
not, without the consent of the participant, agree to any amendment, waiver or
other modification described in Sections 13.04(a)(i) or (a)(ii) that directly
affects such participant. In the case of any such participation, except as
described below, the participant shall not have any rights under this Agreement
or any of the other Credit Documents (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto). Borrower
agrees that each participant shall be entitled to the benefits of Sections 5.01,
and 5.06 (subject to the obligations and limitations of such Sections, including
Section 5.06(c) (it being understood that the documentation required under
Section 5.06(c) shall be delivered solely to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 13.05, provided that such participant
(A) shall be subject to the provisions of Section 2.11 as if it were an assignee
under paragraph (b) of this Section 13.05; and (B) shall not be entitled to
receive any greater payment under Section 5.01 or 5.06, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such participant acquired the
applicable participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 4.07 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 



 -213- 

 

 

(b)                No Lender (or any Lender together with one or more other
Lenders) may assign all or any portion of its Commitments, Loans and related
outstanding Obligations (or, if the Commitments with respect to the relevant
Tranche have terminated, outstanding Loans and Obligations) hereunder, except to
one or more Eligible Assignees (treating any fund that invests in loans and any
other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Assignee) with the consent of (x) Administrative Agent, (y) so
long as no Event of Default pursuant to Section 11.01(b) or 11.01(c), or, with
respect to Borrower, 11.01(g) or 11.01(h), has occurred and is continuing,
Borrower and (z) in the case of an assignment of Revolving Loans or Revolving
Commitments, the consent of the Swingline Lender and each L/C Lender (each such
consent not to be unreasonably withheld or delayed); provided that (1) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and Loans at the time owing to it, the aggregate amount of
the Commitments or Loans subject to such assignment shall not be less than (i)
in the case of Revolving Commitments or Revolving Loans, $5.0 million, and (ii)
in the case of Term Loan Commitments or Term Loans, $250,000; (2) no such
consent of Borrower shall be necessary in the case of (i) an assignment of
Revolving Loans or Revolving Commitments by a Revolving Lender to another
Revolving Lender or a lending Affiliate thereof that is engaged in providing
revolving loan financing in the ordinary course of business, or (ii) an
assignment of Term Loans by a Lender to another Lender or an Affiliate or
Approved Fund of a Lender and (3) Borrower shall be deemed to have consented to
any such assignment with respect to a Term Loan unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof. Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that (I)
Administrative Agent shall, unless it otherwise agrees in its sole discretion,
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, (II) no such
transfer or assignment will be effective until recorded by Administrative Agent
on the Register pursuant to Section 2.08, and (III) such assignments may be made
on a pro rata basis among Commitments and/or Loans (and related Obligations).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.05, whether or not such
assignment or transfer is reflected in the Register, shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations. To the extent of any assignment permitted pursuant to
this Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment).
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent legally eligible to do so, provide to Borrower and Administrative
Agent the appropriate IRS Forms (and, if applicable, a U.S. Tax Compliance
Certificate) as described in Section 5.06(c), as applicable.

 



 -214- 

 

 

(c)                Nothing in this Agreement shall prevent or prohibit any
Lender from pledging or assigning a security interest in its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment of a security interest to a Federal Reserve Bank or other central
banking authority. No pledge pursuant to this Section 13.05(c) shall release the
transferor Lender from any of its obligations hereunder or permit the pledgee to
become a lender hereunder without otherwise complying with Section 13.05(b).

 

(d)                Notwithstanding anything to the contrary contained in this
Section 13.05 or any other provision of this Agreement, Borrower and its
Subsidiaries may, but shall not be required to, purchase outstanding Term Loans
pursuant to (x) the Auction Procedures established for each such purchase in an
auction managed by Auction Manager and (y) through open market purchases,
subject solely to the following conditions:

 

(i)               (x) with respect to any Borrower Loan Purchase pursuant to the
Auction Procedures, at the time of the applicable Purchase Notice (as defined in
Exhibit O hereto), no Event of Default has occurred and is continuing or would
result therefrom, and (y) with respect to any Borrower Loan Purchase consummated
through an open market purchase, at the Trade Date of the applicable assignment,
no Event of Default has occurred and is continuing or would result therefrom;

 

(ii)               immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents, including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and (D)
the determination of Required Lenders, or for any similar or related purpose,
under this Agreement or any other Credit Document;

 



 -215- 

 

 

(iii)               with respect to each Borrower Loan Purchase, Administrative
Agent shall receive (x) if such Borrower Loan Purchase is consummated pursuant
to the Auction Procedures, a fully executed and completed Borrower Assignment
Agreement effecting the assignment thereof, and (y) if such Borrower Loan
Purchase is consummated pursuant to an open market purchase, a fully executed
and completed Open Market Assignment and Assumption Agreement effecting the
assignment thereof;

 

(iv)               Borrower may not use the proceeds of any Revolving Loan to
fund the purchase of outstanding Term Loans pursuant to this Section 13.05(d);
and

 

(v)               neither Borrower nor any of its Subsidiaries will be required
to represent or warrant that they are not in possession of non-public
information with respect to Borrower and/or any Subsidiary thereof and/or their
respective securities in connection with any purchase permitted by this Section
13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                Any Lender may at any time, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to a
Person who is or will become, after such assignment, an Affiliated Lender
through (x) Dutch auctions open to all Lenders on a pro rata basis or (y) open
market purchases on a non-pro rata basis, in each case subject to the following
limitations:

 

(i)               the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to Administrative Agent an
assignment agreement substantially in the form of Exhibit J hereto (an
“Affiliated Lender Assignment and Assumption”);

 

(ii)               Affiliated Lenders will not (i) receive information provided
solely to Lenders by Administrative Agent or any Lender and will not be
permitted to receive notice nor attend or participate in conference calls or
meetings attended solely by the Lenders and Administrative Agent, other than the
right to receive notices of prepayments and other administrative notices in
respect of its Loans or Commitments required to be delivered to Lenders or (ii)
challenge Administrative Agent and the Lenders’ attorney client privilege;

 

(iii)               the aggregate principal amount of Term Loans held at any one
time by Affiliated Lenders shall not exceed 25% of the principal amount of all
Term Loans at such time outstanding (determined after giving effect to any
substantially simultaneous cancellations thereof) (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio;

 

(iv)               as a condition to each assignment pursuant to this clause
(e), Administrative Agent shall have been provided a notice in the form of
Exhibit J to this Agreement in connection with each assignment to an Affiliated
Lender or a Person that upon effectiveness of such assignment would constitute
an Affiliated Lender pursuant to which such Affiliated Lender shall waive any
right to bring any action in connection with such Term Loans against
Administrative Agent, in its capacity as such;

 



 -216- 

 

 

(v)               Affiliated Lenders will not be required to represent or
warrant that they are not in possession of non-public information with respect
to Borrower and/or any Subsidiary thereof and/or their respective securities in
connection with any assignment permitted by this Section 13.05(e); and

 

(vi)               any Term Loans acquired by any Affiliated Lender may (but
shall not be required to), with the consent of Borrower, be contributed to
Borrower or any of its Restricted Subsidiaries (it being understood that any
such Term Loans shall, to the extent permitted by applicable Law, be retired and
cancelled promptly upon such contribution) and which may be converted into or
exchanged for debt or equity securities that are permitted to be issued by such
Person at such time; provided that upon any such cancellation, the aggregate
outstanding principal amount of the Term Loans of the applicable Tranche shall
be deemed reduced, as of the date of such contribution, by the full par value of
the aggregate principal amount of the Term Loans so contributed and cancelled,
and each principal repayment installment with respect to the Term Loans of such
Tranche pursuant to Section 3.01 shall be reduced pro rata by the full par value
of the aggregate principal amount of Term Loans so contributed and cancelled.

 

(f)                 Notwithstanding anything in Section 13.04 or the definition
of “Required Lenders” or “Required Tranche Lenders,” to the contrary, for
purposes of determining whether the Required Lenders or the Required Tranche
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) subject to
Section 13.05(g), consented (or not consented) to any plan of reorganization
pursuant to the Bankruptcy Code, (iii) otherwise acted on any matter related to
any Credit Document, or (iv) directed or required Administrative Agent,
Collateral Agent or any Lender to undertake any action (or refrain from taking
any action) with respect to or under any Credit Document, no Affiliated Lender
shall have any right to consent (or not consent), otherwise act or direct or
require Administrative Agent, Collateral Agent or any Lender to take (or refrain
from taking) any such action and:

 

(i)               all Term Loans held by any Affiliated Lenders shall be deemed
to be not outstanding for all purposes of calculating whether the Required
Lenders or the Required Tranche Lenders have taken any actions; and

 

(ii)               all Term Loans held by Affiliated Lenders shall be deemed to
be not outstanding for all purposes of calculating whether all Lenders have
taken any action unless the action in question affects such Affiliated Lender in
a disproportionately adverse manner than its effect on other Lenders;

 

provided that, notwithstanding the foregoing, in respect of this Section
13.05(f), such Affiliated Lender shall have the right to vote (and the Term
Loans held by such Affiliated Lender shall not be so disregarded) with respect
to any amendment, modification, waiver, consent or other such action with
respect to any of the terms of this Agreement or any other Credit Document that
(1) requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be or (2) would affect any Affiliated Lender
(in its capacity as a Lender) in a manner disproportionate to the effect on any
Lender of the same Tranche that is not an Affiliated Lender or that would
deprive such Affiliated Lender of its pro rata share of any payments to which it
is entitled, provided, further, that no amendment, modification, waiver, consent
or other such action with respect to any of the terms of this Agreement or any
other Credit Document shall (i) disproportionately affect such Affiliated Lender
in its capacity as a Lender as compared to the other Lenders of the same Tranche
that are not Affiliated Lenders, (ii) increase the Commitments or obligations of
any Affiliated Lender, (iii) extend the due dates for payments of interest and
scheduled amortization (including at maturity) of any Term Loans owed to any
Affiliated Lender, (iv) reduce the amounts owing to any Affiliated Lender or (v)
deprive any Affiliated Lender of its share of any payments which the Lenders are
entitled to share on a pro rata basis hereunder in each case without the consent
of such Affiliated Lender.

 



 -217- 

 

 

(g)                Notwithstanding anything in this Agreement or the other
Credit Documents to the contrary, each Affiliated Lender hereby agrees that and
each Affiliated Lender Assignment and Assumption shall provide a confirmation
that, if a proceeding under any Debtor Relief Law shall be commenced by or
against Borrower or any other Credit Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in Administrative
Agent’s sole discretion, unless Administrative Agent instructs such Affiliated
Lender to vote, in which case such Affiliated Lender shall vote with respect to
the Term Loans held by it as Administrative Agent directs; provided that such
Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in accordance with the direction of Administrative Agent) in
connection with any plan of reorganization to the extent any such plan of
reorganization proposes to treat any Obligations held by such Affiliated Lender
in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Term Lenders that are not
Affiliated Lenders.

 

(h)                Notwithstanding anything in Section 13.04 or the definition
of “Required Lenders” to the contrary, any Lender may at any time, assign all or
a portion of its rights and obligations with respect to Term Loans under this
Agreement to a Person who is or will become, after such assignment, a Debt Fund
Affiliate through (x) Dutch auctions open to all Lenders on a pro rata basis or
(y) open market purchases on a non-pro rata basis, in each case, provided that,
for purposes of determining whether the Required Lenders have (i) consented (or
not consented) to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Credit Document or any departure by any
Credit Party therefrom, (ii) otherwise acted on any matter related to any Credit
Document or (iii) directed or required Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Credit Document, all Term Loans held by Debt Fund Affiliates may not
account for more than 49.9% (pro rata among such Debt Fund Affiliates) of the
Term Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 13.04.

 

(i)                 [reserved].

 

(j)                 [reserved].

 

(k)                (i) No assignment or participation shall be made to any
Person that was a Disqualified Lender as of the date (the “Trade Date”) on which
the assigning or participating Lender entered into a binding agreement to sell
and assign all or a portion of its rights and obligations under this Agreement
to such Person (unless Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or participant that becomes a Disqualified Lender after the applicable
Trade Date (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the definition of
“Disqualified Lender”), (x) such assignee or participant shall not retroactively
be disqualified from becoming a Lender or participant and (y) the execution by
Borrower of an Assignment Agreement with respect to such assignee will not by
itself result in such assignee no longer being considered a Disqualified Lender.
Any assignment in violation of this clause (k)(i) shall not be void, but the
other provisions of this clause (k) shall apply, and nothing in this subsection
(k) shall limit any rights or remedies available to the Credit Parties at law or
in equity with respect to any Disqualified Lender and any Person that makes an
assignment or participation to a Disqualified Lender in violation of this clause
(k)(i).

 



 -218- 

 

 

(ii)       If any assignment or participation is made to any Disqualified Lender
without Borrower’s prior written consent in violation of clause (k)(i) above, or
if any Person becomes a Disqualified Lender after the applicable Trade Date,
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and Administrative Agent, (A) terminate any Revolving
Commitment of such Disqualified Lender and repay all obligations of Borrower
owing to such Disqualified Lender in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Lenders, purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or (C)
require such Disqualified Lender to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 13.04), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower,
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Administrative Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Credit Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws, each Disqualified Lender party hereto hereby agrees (1) not to vote on
such plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws, (2) if such Disqualified Lender does vote on such plan of reorganization
or plan of liquidation pursuant to any Debtor Relief Laws notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 



 -219- 

 

 

(iv)       Administrative Agent shall have the right, and Borrower hereby
expressly authorizes Administrative Agent, to provide the list of Disqualified
Lenders to each Lender specifically requesting the same.

 

SECTION 13.06.  Survival. The obligations of the Credit Parties under Sections
5.01, 5.05, 5.06, 13.03 and 13.19, the obligations of each Guarantor under
Section 6.03, and the obligations of the Lenders under Sections 5.06 and 12.08,
in each case shall survive the repayment of the Loans and the other Obligations
and the termination of the Commitments and, in the case of any Lender that may
assign any interest in its Commitments, Loans or L/C Interest (and any related
Obligations) hereunder, shall (to the extent relating to such time as it was a
Lender) survive the making of such assignment, notwithstanding that such
assigning Lender may cease to be a “Lender” hereunder. In addition, each
representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.

 

SECTION 13.07.  Captions. The table of contents and captions and Section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

SECTION 13.08.  Counterparts; Interpretation; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Engagement Letter, which are not superseded and survive
solely as to the parties thereto (to the extent provided therein). This
Agreement shall become effective when the Closing Date shall have occurred, and
this Agreement shall have been executed and delivered by the Credit Parties and
when Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 13.09.  Governing Law; Submission to Jurisdiction; Waivers; Etc. 

 

(a)                GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING
UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS
AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT,
AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER
JURISDICTION.

 

(b)                SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 



 -220- 

 

 

(c)                WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 -221- 

 

 

SECTION 13.10.  Confidentiality. Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s Affiliates and its and its Affiliates’ respective
employees, representatives, directors, partners, attorneys, auditors, agents,
professional advisors or trustees who are advised of the confidential nature
thereof and instructed to keep such information confidential or to any direct or
indirect creditor or contractual counterparty in swap agreements or such
creditor’s or contractual counterparty’s professional advisor (so long as such
creditor, contractual counterparty or professional advisor to such contractual
counterparty agrees in writing to be bound by the provisions of this Section
13.10) (it being understood that the disclosing Agent or Lender shall be
responsible for such Person’s compliance with this paragraph), (b) to the extent
such information (x) becomes publicly available other than as a result of a
breach of this Section 13.10 or (y) presently is or hereafter becomes available
to such Agent or such Lender on a non-confidential basis from a Person not an
Affiliate of such Agent or such Lender not known to such Agent or such Lender to
be violating a confidentiality obligation by such disclosure, (c) to the extent
disclosure is required by any Law, subpoena or judicial order or process
(provided that notice of such requirement or order shall be promptly furnished
to Borrower unless such notice is legally prohibited or impracticable) or
requested or required by bank, securities, insurance or investment company
regulations or auditors or any administrative body or commission or
self-regulatory organization (including the Securities Valuation Office of the
NAIC) to whose jurisdiction such Agent or such Lender is subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Agent or such Lender; provided that prior notice thereof is
furnished to Borrower, (e) to pledgees under Section 13.05(c), assignees,
participants, prospective assignees or prospective participants, in each case
who agree in writing to be bound by the provisions of this Section 13.10 or by
provisions at least as restrictive as the provisions of this Section 13.10 (it
being understood that any electronically recorded agreement from any Person
listed above in this clause (e) in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system) shall satisfy the requirements of this clause (e)), (f) in
connection with the exercise of remedies hereunder or under any Credit Document
or to the extent required in connection with any litigation with respect to the
Loans or any Credit Document, (g) to any other party hereto or (h) with
Borrower’s prior written consent.

 

SECTION 13.11.  Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or covenant
contained herein unless expressly provided, nor shall any such exception be
deemed to permit any action or omission that would be in contravention of
applicable law.

 

SECTION 13.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 13.13. Gaming/Racing Laws and Liquor Laws.(a) Notwithstanding anything
to the contrary in this Agreement or any other Credit Document, this Agreement
and the other Credit Documents are subject to the Gaming/Racing Laws and the
laws involving the sale, distribution and possession of alcoholic beverages
and/or tobacco, as applicable (the “Liquor Laws”). Without limiting the
foregoing, Administrative Agent, each other Agent, each Lender and each
participant acknowledges that (i) it is the subject of being called forward by
any Gaming/Racing Authority or any Liquor Authority, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming/Racing Facilities (including hosting
lottery, betting, wagering, or other gaming activities thereon), the possession
or control of gaming equipment, alcoholic beverages, a Gaming/Racing License, a
Liquor License and receipt of payments based on earnings, profits or receipts
from gaming, may be exercised only to the extent, and in the manner, that the
exercise thereof does not violate any applicable Gaming/Racing Laws, Material
Gaming/Racing Agreements with Governmental Authorities, and Liquor Laws and only
to the extent that required approvals, including prior approvals, are obtained
from the requisite Governmental Authorities.

 



 -222- 

 

 

(b)                Notwithstanding anything to the contrary in this Agreement or
any other Credit Document, Administrative Agent, each other Agent, each Lender
and each participant agrees to cooperate with each Gaming/Racing Authority and
each Liquor Authority (and, in each case, to be subject to Section 2.11) in
connection with the administration of their regulatory jurisdiction over
Borrower and the other Credit Parties, including, without limitation, the
provision of such documents or other information as may be requested by any such
Gaming/Racing Authorities and/or Liquor Authorities relating to Administrative
Agent, any other Agent, any of the Lenders or participants, Borrower and its
Subsidiaries or to the Credit Documents. Further, each Credit Party hereby
expressly authorizes the Administrative Agent, the Collateral Agent, each other
Agent, each Lender and each participant to cooperate with the applicable
Gaming/Racing Authorities and Liquor Authorities in connection with the
administration of their regulatory jurisdiction over Borrower and its
Subsidiaries, including, without limitation, to the extent not inconsistent with
the internal policies of such Agent, Lender or participant and any applicable
legal or regulatory restrictions, the provision of such documents or other
information as may be requested by any such applicable Gaming/Racing Authorities
and Liquor Authorities relating to the Agents, Lenders, participants or Borrower
or any Subsidiary thereof, or the Credit Documents. The parties hereto
acknowledge that the provisions of this subsection (b) shall not be for the
benefit of any Credit Party or any other Person other than the Agents, the
Lenders and the participants.

 

(c)                If during the continuance of an Event of Default under this
Agreement or any of the Credit Documents it shall become necessary, or in the
opinion of the Administrative Agent, advisable for an agent, supervisor,
receiver or other representative of the Lenders to become licensed or found
suitable under any Gaming/Racing Laws as a condition to receiving the benefit of
any Collateral encumbered by the Credit Documents or otherwise to enforce the
rights of the Agents and the Lenders under the Credit Documents, Borrower and
the other Credit Parties hereby agree to consent to the application for such
license or finding of suitability and to execute such further documents as may
be required in connection with the evidencing of such consent.

 

(d)                Notwithstanding anything to the contrary in this Agreement or
any other Credit Document, to the extent any provision of this Agreement or any
other Credit Document excludes any assets from the scope of the Pledged
Collateral, or from any requirement to take any action to make effective or
perfect any security interest in favor of Collateral Agent or any other Secured
Party in the Pledged Collateral, the representations, warranties and covenants
made by Borrower or any Restricted Subsidiary in this Agreement with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article VIII of this Agreement) shall be deemed not to apply
to such assets.

 

(e)                No use of the term “operate” in this Agreement or any other
Credit Document is intended to imply that any Person other than the State of
Rhode Island (acting through the Division) operates the lotteries as provided in
Section 15 of Article VI of the Rhode Island Constitution.

 



 -223- 

 

 

SECTION 13.14.  Hard Rock License Agreement Matters.

 

(a)                Notwithstanding anything to the contrary in this Agreement or
in any other Credit Document, until such time as Collateral Agent institutes an
action to foreclose its Lien on the Hard Rock License Agreement in accordance
with the terms of the Hard Rock License Agreement or Borrower or Premier
Entertainment becomes (either voluntarily or involuntarily) subject to a
bankruptcy, revenues from operation of the Hard Rock Hotel and Casino Biloxi
shall be used first to satisfy the obligations of Premier Entertainment under
the Hard Rock License Agreement to Hard Rock Hotel Licensing, Inc. before
payment of any other obligation (including any obligation to the Secured
Parties) of Premier Entertainment.

 

(b)                Notwithstanding anything to the contrary in this Agreement or
in any other Credit Document, in the event of an Event of Default, a receiver
may be appointed for Premier Entertainment and such receiver shall be authorized
to cure all defaults of Premier Entertainment under the Hard Rock License
Agreement. The receiver shall be subject to the approval of Hard Rock Hotel
Licensing, Inc., which approval shall not be unreasonably withheld, conditioned
or delayed.

 

SECTION 13.15.  USA Patriot Act and Beneficial Ownership Regulation. Each Lender
that is subject to the Act (as hereinafter defined) or the Beneficial Ownership
Regulation to the extent required hereby, notifies Borrower and the Guarantors
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) and/or the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies Borrower and the Guarantors, which information includes the name
and address of Borrower and the Guarantors and other information that will allow
such Lender to identify Borrower and the Guarantors in accordance with the Act
and/or the Beneficial Ownership Regulation, and Borrower and the Guarantors
agree to provide such information from time to time to any Lender.

 

SECTION 13.16.  Waiver of Claims. Notwithstanding anything in this Agreement or
the other Credit Documents to the contrary, the Credit Parties hereby agree that
Borrower shall not acquire any rights as a Lender under this Agreement as a
result of any Borrower Loan Purchase and may not make any claim as a Lender
against any Agent or any Lender with respect to the duties and obligations of
such Agent or Lender pursuant to this Agreement and the other Credit Documents;
provided, however, that, for the avoidance of doubt, the foregoing shall not
impair Borrower’s ability to make a claim in respect of a breach of the
representations or warranties or obligations of the relevant assignor in a
Borrower Loan Purchase, including in the standard terms and conditions set forth
in the assignment agreement applicable to a Borrower Loan Purchase.

 

SECTION 13.17.  No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent,
Collateral Agent, the Lead Arrangers, the Syndication Agent and the Lenders are
arm’s-length commercial transactions between Borrower, each other Credit Party
and their respective Affiliates, on the one hand, and Administrative Agent,
Collateral Agent, the Lead Arrangers, the Syndication Agent and the Lenders, on
the other hand, (B) each of Borrower and the other Credit Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) Borrower and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii)
(A) Administrative Agent, Collateral Agent, the Lead Arrangers, the Syndication
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Borrower, any other
Credit Party or any of their respective Affiliates, or any other Person (except
as expressly set forth in any commitment letters or engagement letters between
Administrative Agent, Collateral Agent, such Lead Arranger, the Syndication
Agent or such Lender and Borrower or such Credit Party or Affiliate thereof) and
(B) neither Administrative Agent, Collateral Agent, the Lead Arrangers, the
Syndication Agent nor any Lender has any obligation to Borrower, any other
Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents or in other written agreements between
Administrative Agent, Collateral Agent, the Lead Arrangers, the Syndication
Agent or any Lender on one hand and Borrower, any other Credit Party or any of
their respective Affiliates on the other hand; and (iii) Administrative Agent,
Collateral Agent, the Lead Arrangers, the Syndication Agent and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, or conflict with, those of Borrower, the
other Credit Parties and their respective Affiliates, and neither Administrative
Agent, Collateral Agent, the Lead Arrangers, the Syndication Agent, nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Credit Party or any of their respective Affiliates. Each Credit Party
agrees that nothing in the Credit Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between Administrative Agent, Collateral Agent, the Lead Arrangers, the
Syndication Agent and the Lenders, on the one hand, and such Credit Party, its
stockholders or its Affiliates, on the other. To the fullest extent permitted by
law, each of Borrower and each other Credit Party hereby waives and releases any
claims that it may have against Administrative Agent, Collateral Agent, the Lead
Arrangers, the Syndication Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby (other than any agency or fiduciary duty
expressly set forth in any commitment letter or engagement letter referenced in
clause (ii)(A)).

 



 -224- 

 

 

SECTION 13.18.  Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents or the Swap Contracts or (with respect to the exercise of rights
against the collateral) Cash Management Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Credit Party, without the prior written consent
of Administrative Agent. The provisions of this Section 13.18 are for the sole
benefit of the Agents and Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.

 

SECTION 13.19.  Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto (the “Maximum Rate”). If any Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
this Agreement, unless and until the rate of interest again exceeds the Maximum
Rate, and at that time this Section 13.19 shall again apply. In no event shall
the total interest received by any Lender pursuant to the terms hereof exceed
the amount that such Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Rate. If the
Maximum Rate is calculated pursuant to this Section 13.19, such interest shall
be calculated at a daily rate equal to the Maximum Rate divided by the number of
days in the year in which such calculation is made. If, notwithstanding the
provisions of this Section 13.19, a court of competent jurisdiction shall
finally determine that a Lender has received interest hereunder in excess of the
Maximum Rate, Administrative Agent shall, to the extent permitted by applicable
Law, promptly apply such excess in the order specified in this Agreement and
thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.

 



 -225- 

 

 

SECTION 13.20.  Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent, any L/C Lender or any Lender, or any
Agent, any L/C Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect.
In such event, each Credit Document shall be automatically reinstated (to the
extent that any Credit Document was terminated) and Borrower shall take (and
shall cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement.

 

SECTION 13.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 



 -226- 

 

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

[Signature Pages Follow]

 



 -227- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  TWIN RIVER WORLDWIDE HOLDINGS, INC.         By:       Name:     Title:        
Address for Notices for Borrower and each Subsidiary   Guarantor:         Twin
River Worldwide Holdings, Inc.   100 Twin River Road   Lincoln, Rhode Island
02865   Attention: General Counsel   Facsimile No.: (401) 727-4770

 

 



[Signature Page to Twin River Credit Agreement]

 

 

 

 

  SUBSIDIARY GUARANTORS:         [ ˜ ]               By:       
                     Name:   Title:

  

 

[Signature Page to Twin River Credit Agreement]

 

 

 

 

  CITIZENS BANK, N.A., as Administrative Agent         By:       Name:    
Title:         Address for Notices:         Citizens Bank, N.A.   [ ]   Attn: [
]   [ ]   [ ]   Facsimile No.: [ ]   Telephone No.: [ ]   Email: [
]@citizens.com

  

 

[Signature Page to Twin River Credit Agreement]

 

 

 

 





  CITIZENS BANK, N.A., as Collateral Agent         By:       Name:     Title:  
      Address for Notices:         Citizens Bank, N.A.   [ ]   [ ]   [ ]   [ ]  
Email: [ ]@citizens. com

   

 

[Signature Page to Twin River Credit Agreement]



 

 

 



  CITIZENS BANK, N.A., as Swingline Lender         By:       Name:     Title:  
      Address for Notices:         Citizens Bank, N.A.   [ ]   Attn: [ ]   [ ]  
[ ]   Facsimile No.: [ ]   Telephone No.: [ ]   Email: [ ]@citizens.com

  

 

[Signature Page to Twin River Credit Agreement]

 

 

 

 



  CITIZENS BANK, N.A., as a L/C Lender and a Lender         By:       Name:    
Title:         Address for Notices:         Citizens Bank, N.A.   Attn: [ ]   [
]   [ ]   Facsimile No.: [ ]   Telephone No.: [ ]   Email: [ ]@citizens.com

 


[Signature Page to Twin River Credit Agreement]



 

 

 



  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender         By:       Name:  
  Title:         By:       Name:     Title:         Address for Notices:        
Credit Suisse AG, Cayman Islands Branch   Attn: [ ]   [ ]   [ ]   Facsimile No.:
[ ]   Telephone No.: [ ]   Email: [ ]@credit-suisse.com

  

 

[Signature Page to Twin River Credit Agreement]



 

 

 



  [ ], as a Lender         By:       Name:     Title:         By:       Name:  
  Title:

 

  Address for Notices:                                   Contact Person:    
Facsimile No.:     Telephone No.:     Email:  

 

 

[Signature Page to Twin River Credit Agreement]

 

 

 

 



  [ ], as a Lender         By:       Name:     Title:

 

  Address for Notices:                                   Contact Person:    
Facsimile No.:     Telephone No.:     Email:  

 

 

[Signature Page to Twin River Credit Agreement]

  




 

 

 

ANNEX A-1

 

REVOLVING COMMITMENTS

 



Lender Revolving Commitment L/C Commitment Citizens Bank, N.A. $37,500,000
$20,000,000 Credit Suisse AG, Cayman Islands Branch $37,500,000 n/a Deutsche
Bank AG New York Branch $25,000,000 n/a Fifth Third Bank, National Association
$25,000,000 n/a Goldman Sachs Bank USA $25,000,000 n/a Bank of America, N.A.
$25,000,000 n/a SunTrust Bank $25,000,000 n/a Capital One, National Association
$25,000,000 n/a The Washington Trust Company $25,000,000 n/a Total Revolving
Commitments: $250,000,000 $20,000,000

 

 

 

 

ANNEX A-2

 

TERM B FACILITY COMMITMENTS

 

Lender Term B Facility Commitment Citizens Bank, N.A. $300,000,000 Total Term B
Facility Commitments: $300,000,000

 

 

 

 



ANNEX A-3

 

TERM B-1 FACILITY COMMITMENTS

 

Lender Term B-1 Facility Commitment Citizens Bank, N.A. $275,000,000 Total Term
B-1 Facility Commitments: $275,000,000

 

 

 

 

ANNEX B-1

 

Applicable Fee Percentage FOR REVOLVING LOANS

  

Pricing Level Consolidated Total Net Leverage Ratio Applicable Fee Percentage
Level I Greater than or equal to 3.00 to 1.00 0.50% Level II Less than 3.00 to
1.00 0.375%

  



; provided, that at all times during the Leverage Covenant Relief Period the
Applicable Fee Percentage for Revolving Loans shall be based on Level I

 

 

 

 

ANNEX B-2

 

Applicable Margin for Revolving Loans and
Swingline Loans

 

Pricing Level Consolidated Total Net Leverage Ratio    Applicable Margin
Revolving Loans
and Swingline Loans LIBOR ABR Level I Greater than or equal to 3.00 to 1.00
2.75% 1.75% Level II Less than 3.00 to 1.00 but greater than or equal to 2.50 to
1.00 2.50% 1.50% Level III Less than 2.50  to 1.00 2.25% 1.25%



 



; provided, that at all times during the Leverage Covenant Relief Period the
Applicable Margin for Revolving Loans and Swingline Loans shall be based on
Level I.

 



 

 